Design & Consultancy
fornaturaland
builtassets

ENVIRONMENTAL & SOCIAL
IMPACT ASSESSMENT STUDY

for 50 MW Solar Project at Plot 8 in Ananthapuramu
Ultra Mega Solar Park, Andhra Pradesh

Prepared for:

Fotowatio Renewable Ventures (FRV)
Prepared by:

Arcadis India Private Limited

Inc. Langdon & Seah | Hyder Consulting | EC Harris | SENES.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

CONTACTS

SUMIT BARAT
Associate Director
ARCADIS India Pvt. Ltd.

T: +91 (120) 4368400 3rd Floor, Tower B,
F: +91 (120) 4368401 Logix Techno Park,
M: +91 9810832452. Sector - 127,
sumit.barat@ arcadis.com. Noida - 201301,

Uttar Pradesh, India

QUALITY ASSURANCE

peu Technical
Number J Date Prepared By Raien
/Status Authorized by
Draft
V.01/R
Dr Bipal Kr Saumabha Dr Dibyendu 7
Jana Jaydeep Bhattacharya Banerjee Sumit Barat
10.03.17 Banerjee . , Associate
Principal Associate Associate Associate Director
Consultant ssi Consultant Director

Confidentiality:

This report is strictly confidential and is to be used exclusively by FRV and its investors and not be shared with any
other party without prior written permission from Arcadis. Reproduction of any part of the report may attract legal
action.

Disclaimer:

Information contained in this report is based on the observations during survey and interview with stakeholders.
The interpretation of data and judgment is based on the professional experience and represent professional opinion
of the interpreter.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

CONTENTS

EXECUTIVE SUMMARY
1 Introduction

1.1. Background...
1.2 Project Location...
1.3. Project Phase and Status of Permits.
1.4 Purpose of ESIA Study.............0..
1.4.1. Approach and Methodology of the ESIA Study
1.4.2 Limitations .......... cece
1.4.3 ESIA Team...

2 Project Description
2.1 Present Status of Project
2.2 Site Suitability and Justification of Project
2.3 Project Settings ... seteeeeeeeeee
2.4 Project Design, Technology and Jd Component
2.5 Climate Change Effect on Solar Power Plant
2.6 Resource Requirement ............000

2.6.1 Land..... os
2.6.2 Water Requiremeni

2.6.3 Manpower Requirement............
2.6.4 Raw Materials ..
2.6.5 Waste Water Treatment and 1d Disposal System

2.6.6 Logistic Arrangement..

2.6.7 Organizational Structure .
2.6.8 Implementation Schedule for the Project

3 Applicable Regulations, Guidelines and Standards ..........ccccceseeeeeeeee 29
3.1 National Regulations...

3.2 Social and Environmental Performance Standards of the International
Finance Corporation.....

3.3 Categorization of Projects................

3.3.1 Categorization of Projects as per IFC guideline .

4 — Description of Environment .........cccccccecsceseeececceceeceeeeeeeceseeseseseesneseeeeseeseees

4.1 Study Area.. seseseneee
4.2 Baseline Conditions

4.2.1 Climate and Meteorological Conditions .

4.2.2  Rainfall............

4.2.3. Topography....

4.2.4 Geology & Soil... cece

4.2.5 Landuse AnalySis............:0000

4.2.6 Drainage..

4.2.7 Hydrogeology .
4.2.8 Ground Water Resources..........

5

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.2.9 Seismic Hazard.
4.3 Environmental Monitoring .
4.3.1 | Ambient Air Quality
4.3.2 Ambient Noise Quality.
4.3.3 Transport & Communication .....
4.3.4 Surface Water Quality...............
4.3.5 Groundwater Quality
4.4 Ecological Environment...

4.4.1. Methodologies for Ecological Surveys
4.4.2 Habitat Survey seeeeeeees
4.4.3 Flora and Faunal Profile of the Study Area...

4.5 Socio Economic Profile of the Study Area
4.5.1. Demographic Profile of District and Study Area Villages.
4.5.2 Schedule Caste (SC) & Scheduled Tribe (ST)
4.5.3 Literacy...

4.5.4 Workers and Oecupation .

4.5.5 Wages.....
4.5.6 Livelihood source
4.5.7 LiveStOCK ...... cece

4.5.8 Local Employment and Migration.

4.5.9 Gender Empowerment Status... ccc eeeeneee tees
4.5.10 Self Help Groups (SHGs)...
4.5.11 BPL Families and Vulnerability .
4.5.12 Land Holding...
4.5.13 Irrigation ........cccceceeeeeeeeeee

4.5.14 Amenities and Infrastructure...

4.5.15 Common Property Resources (CPR)
4.5.16 Archaeology and Cultural Heritage Sites study area:

4.5.17 Some Important Schemes ........
4.5.18 Stakeholder Consultation.......
4.5.19 Grievance Redressal Mechanism (GRM)
4.5.20 Community Development Plan under CSR .
4.5.21 Needs/Gap Assessment for CSR Initiatives

4.5.22 Engagement of Labour.............
Analysis Of Alternatives ........ccccccccceccecceecsecsseececessesseceseesseceseesseeeseeeaeeets
5.1. Current or No Project Scenario
5.2 Energy Security ... see
5.3 Alternate Methods of Power Generation.
5.4 Alternate Location for the Project......
5.4.1 Identification of Sites for Solar Plant
5.4.2 Alternate Routes for Transmission Lines

5.5 Conclusion

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6 Environmental & Social Impact ASSESSMENT... cece eee eeeeeeeeeeeees 118
6.1. Approach & Methodology
6.1.1 Significance Evaluation Matrix

6.2 Impacts on Physical Environmen
6.2.1 Ait Quality... cscs
6.2.2 Soil Quality... eects
6.2.3 Noise Quality. =
6.2.4 Alteration of Natural Drainage Pattern

6.2.5 Water Resources
6.2.6 Solid/Hazardous Waste Disposal
6.2.7. Impact on Land and LanduSe .........e eee eeeeeee reas
6.2.8 Impact on Local Ecology...........
6.3 Socioeconomic Impact.
6.3.1. Key Social Impact .
6.3.2 Loss of land/livelihood Conflict
6.3.3 Engagement of Local and Migrant Labour.
6.3.4 Labour Camp (Onsite and offsite)
6.3.5 Social Issues Regarding ROW and Such Matter
6.3.6 |Community Engagement ..........

6.3.7 Occupational Health & Safety Impact...
6.3.8 | Labour Accommodation (Onsite and offsite)
6.3.9 Impact on Cultural/ Archaeological Site
6.3.10 Access to Common Property Resources
6.3.11 Corporate Social Responsibility .........
6.3.12 Health and Safety Impact..........
6.3.13 Cumulative Impacts......0.0.00.00.

7 Environmental & Social Management Plan...........cccccccccsseeceeeetsteteeeeseneeee 139
7.1 Training of Personnel & Contractors.
7.2 Monitoring ....
7.3 Documentation & Record Keeping
7.4. Environmental Monitoring Plan ..
7.5 Environmental Management Plans.
7.5.1 | Emergency Preparedness and Response Pla

7.5.2 |Community Liaison Plan...........
7.5.3 Waste Management Plan..........
7.5.4 Storm Water Management Plan
7.5.5 Community Property Resource.
7.5.6 Occupation Health and Safety Management Plan.
7.5.7 Grievance Redressal Mechanism
7.5.8 Road Safety and Traffic Management Plan

8B CONCIUSION Lecce eececcc cece ceeeeceeceeeecseceeeecsecesessesesecsecesesseseseseeseseesseeeseesaaeess
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

LIST OF TABLES

Table 1-1: Salient Features of Project..........
Table 1-2: Required Permits & Approvals for the @ Project
Table 2-1: Technical Features of Project ..

Table 2-2: Details of approximate 'a land area distributed in different plots i in
Veligallu village...

Table 2-3: Details of land area in Plot No. P8
Table 2-4: Water Requirement during Construction and Operation Phase...............000
Table 2-5: Task Based Implementation Schedule... .
Table 3-1: Applicable Environmental, Health, Safety a and Social Regulatio
Table 3-2: IFC’s Environmental and Social Performance Standards ..........:cscssesseseeseeees
Table 4-1: Ambient Air Quality Monitoring Results
Table 4-2: Noise Level Monitoring Results
Table 4-3: Traffic Survey Results....
Table 4-4: Surface Water Monitoring Results
Table 4-5: Groundwater Monitoring Results.. seseseseeeteeesees
Table 4-6: Mammals Found in the Forest within the 1e Study A Are
Table 4-7:List of Avifauna Sighted in the Project Area
Table 4-8: Reptiles of the Study Area
Table 4-9: Project Location...
Table 4-10: Area Sown Particulars during Kharif 2013 in Kadapa district ..

Table 4-11: Area Sown Particulars and Productivity during K Kharif 2013-14 in
Kadapa district.. . testes

Table 4-12: Productivity and Price of sf Crops i in the Study Area.
Table 4-13: Vulnerable Groups in Veligallu Village.
Table 4-14: Distribution of Average Size per Holding - All Social Groups
Table 4-15: Common Property Resources... oe seseseeeeees
Table 4-16: Key Needs/Gaps identified and recommendation for CSR
activity... seteceeaeeeneee

Table 6-1: Screening Criteria for Environmental and Social Impact
Assessment...

Table 6-2: Impact Significance Matrix

Table 6-3: Impact Aspect Matrix for Construction and Operation Phase. 20
Table 7-1: Environment Management Plan 141
Table 7-2: Environment Monitoring Program 155

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

LIST OF FIGURES

Figure 1-1: Project Location Map............... seteeeeeseeeeeteeseseeeeeeae
Figure 2-1: Satellite Imagery (Google Map) Showing the Project Site...
Figure 2-2: Accessibility of the Project Site ..
Figure 2-3: Environmental Setting Map Plot P8

Figure 2-4: Grganisational $ Structure of 50 MW Solar Power Project at P8 in
Veligallu . seseseeeeees

Figure 4-1: Digital Elevation 1 Map

Figure 4-2: Land Use Map
Figure 4-3: Drainage Map
Figure 4-4: Hydrogeology Map of Kadapa district, A.P

Figure 4-5: Depth to Water Level al Map © of 1 Kadapa district, A.P (May 2012) - -
Pre Monsoon..

Figure 4-6: Depth to Water Level 1 Map of "Kadena district, A.P (Nov-2012)-
Post Monsoon... ”

Figure 4-7: Water Level Fluctuation n Map re Post) of Hf Kadapa di district, A.P
(2011)... .

Figure 4-8: Seismic Map .

Figure 4-9: Monitoring Location Map
Figure 4-10: Ecology Map of the Project Surrounding .............006
Figure 4-11: Gender ratio in study area.........
Figure 4-12: SC & ST population in study area
Figure 4-13: Literacy Scenario in Study Area
Figure 4-14: Sector Wise Work Force Participation Rate in the Study Area..............00

Figure 4-15: Gender wise work force participation in study area .

Figure 4-16: Cropping wise cultivated and irrigated area, Andhra Pradesh
State . seteeeeeeeeeeee

Figure 5-1: India’s Projected P Power Requirement
Figure 5-2: Solar Resource Potential Map ...........ccseseseesesseseeneenees

vi
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDICES

Appendix A: Andhra Pradesh Solar Policy 2015
Appendix B: Anantpur Solar Park_ FRV L2 Schedule

Appendix C: Exemption of Consent to Establish and Consent to operate for
White category industry (sample pages)

Appendix D: ILO Guidelines

Appendix E: Sample Questionaire for community consultation
Appendix F: Summary of Stakeholders Consultation

Appendix G: Study Area Population Distribution and Gender Ratio

Appendix H: Study Area Village Scheduled Caste & scheduled Tribe
Population

Appendix I: Literacy Scenario of Study Area Viallge

Appendix J: Workforce Participation Rate in Study Area Village

Appendix K: IFC & FMO Comments & Arcadis Response for Plot 8, Veligallu
Village

Appendix L: STATUS of Renewable Energy Power Projects Commissioned
in Andhra Pradesh State as on 31.12.2016

vii
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

LIST OF ABBREVIATIONS

AC Alternating Current

ADB Asian Development Bank

APGENCO Andhra Pradesh Power Generation Corporation Limited
APSIDC Andhra Pradesh State Irrigation Development Corporation
APSPCPL Andhra Pradesh Solar Power Corporation Private Limited
APTRANSCO Transmission Corporation of Andhra Pradesh

BEE Bureau of Energy Efficiency

BPL Below Poverty Line

CGWB Central Ground Water Board

CHNC. Community Health & Nutrition Cluster

CPCB Central Pollution Control Board

CPR Common Property Resources

CSR Corporate Social Responsibility

CTE Consent to Establish

CTO Consent to Operate

DC Direct Current

DISCOM Distribution Company (India)

DMHO District Medical & Health Officer

DWCRA Development of Women and Children in Rural Areas
E&S Environmental and Social Risk

ECC Emergency Control Centre

EHS Environmental Health and Safety

EIA Environment Impact Assessment

EPC Engineering, Procurement & Construction

EPFI Equator Principles Financial Institutions

ESDD Environment & Social Due Diligence

ESIA Environmental and Social Impact Assessment

ESMP Environmental Social Management Plan

ESMS Environmental Social Management System

ESSG Environmental Social Safety and Governance

FI Financial Institutions

FRV Fotowatio Renewable Ventures

GHG Green House Gases

GHI Global Horizontal Irradiation

GRM Grievance Redressal Mechanism

GSss Grid Substation

IFC International Finance Corporation

IFC PS International Finance Corporation Performance Standards
ILO International Labour Organization

viii
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

IUCN International Union for Conservation of Nature
KLD Kilo Litre per day

LA Livelihood Assessment

LIA Livelihood Impact Assessment

Lpcd Litre per capita per day

LRP Livelihood Restoration Plan

MNRE Ministry of New and Renewable Energy
MOEFCC, Ministry of Environment, Forest and Climate Change
NAAQS National Ambient Air Quality Standards
NABARD National Bank for Agriculture and Rural Development
NABL National Accreditation Board for Laboratory
NREDCAP New and Renewable Energy Development Corporation of Andhra Pradesh.
NTPC National Thermal Power Corporation Limited
O&M Operation and Maintanance

OEM Original Equipment Manufacturer

OHS Occupational Health and Safety

PAP. Project Affected People

PPA Power Purchase Agreement

PPE Personal Protective Equipment

PS Performance Standard

PUC Pollution under control certificate

PV PhotoVoltaic

R&R Rehabilitation & Resettlements

RF Reserve Forest

SBM Swachch Bharat Mission

SECI Solar Energy Corporation of India

SGWD State Ground Water Department

SH State Highway

SHG Self Help Groups

SOP Standard Operation Procedures

SPCB State Pollution Control Board

SPD Solar Power Developer

SPHO Senior Public Health Officers

SPPD Solar Power Park Developer

TDS Total Dissolved Solids

USDA United States Department of Agriculture

WPA Wildlife Protection Act

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

EXECUTIVE SUMMARY

Background

Ananthapuramu Ultra Mega Solar Park with a cumulative capacity of 1500 MW is being
developed. Out of which 1000 MW is being developed by NTPC. Remaining 500 MW is
being developed by SECI. SECI - a Government of India controlled Public Sector
Undertaking is developing the 500 MW projects in 10 plots of 50 MW each. FRV has
been awarded two Plots (2 & 8) within the solar park out of the ten solar project contracts
with a commissioning deadline in the month of October 2017. FRV is willing to develop,
finance, construct and operate the Solar PV Project. FRV has instituted two wholly
owned special purpose companies (SPVs) incorporated in India for managing the
Projects viz. FRV Andhra Pradesh Solar Farm — | Private Limited and FRV India Solar
Park — II Private Limited.

Arcadis India Pvt Ltd (Arcadis) as an environment consultant has been appointed by
FRV to undertake the ESIA study for 50 MW solar generation plant at P8 plot in
Ananthapuramu Ultra Mega Solar Park. The ESIA was conducted in January —February
2017 to assess any potential impacts (both negative and positive) that may arise from
the construction, operation and decommissioning of the solar plant.

The Environmental and Social Impact Assessment (ESIA) study for the project has been
undertaken in accordance with terms of reference approved by International Finance
Corporation's (IFC) Performance Standards (PS) on Social and Environmental
Sustainability, 2012; IFC’s general guidelines of Environment, Health and Safety,
Relevant ILO conventions covering labour standards. The study will also assess the
sustainability of the project w.r.t the local and national regulations relevant to the project.

Project Overview

FRV's 50 MW solar power project at P8 plot in Ananthapuramu Ultra Mega Solar Park is
located at Veligallu village under Galiveedu Mandal of Kadapa district, Andhra Pradesh.
Power from the solar photovoltaic plant will be evacuated by APSPCL to 33/220 kv
substation (Pooling Substation), located 0.5 km away from the P8 site. The Pooling
substation will be connected to a 220/400 kv grid substation (GSS). GSS is already in
operational stage for other solar units. Distance between PSS of P8 to GSS is
approximately 1.5 km. The project is expected to be commissioned by October 2017.

The approach route for the transmission line will be based on a criterion to reduce the
environmental and socioeconomic footprint of the transmission line.

The project is in preconstruction phase and land procurement is under progress by
APSPCL. The proposed land is generally flat with some undulating and barren area. The
site is easily accessible through Kadri - Rayachotty State Highway, SH-34. Existing
village roads will also be utilized as access road to the site. Nearest Railway station is
Nallacheruvu located approximately 35 km away from the site.

Applicable IFC’s
Performance
Standards

The following IFC’s performance standards are applicable for this project:

PS1: Social and Environmental Assessment and Management Systems, PS2: Labour
and Working Conditions, PS3: Resource Efficiency & Pollution Prevention, PS 4:
Community Health, Safety and Security, PS5: Land Acquisition and Involuntary
Resettlement, Also, IFC's core labour standards are applicable to the project.

No endangered Flora & fauna was observed at site. Reserve forests are located more
than 5 Km away from the plot 8, hence no impact would be expected. Therefore PS 6:
Biodiversity Conservation and Sustainable Management of Living Natural Resources is
not applicable.

The project does not fall in the Scheduled Area and project affected villages have
minimal scheduled tribe population, moreover as informed by APSPCL, no tribal land
has been acquired. Hence, considering the fact, PS 7 is considered not applicable until
any other evidence of acquisition of tribal land is made available.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

The project site and the study area does not have any cultural resource of significance,
Hence PS8: Cultural Heritage is not applicable for this project.

PS1: Social and
Environmental
Assessment and
Management
Systems

The project will have environmental and social impacts due to generation of onsite air
emissions, noise, domestic wastes from site, office and rest rooms, and generation of
hazardous wastes from the construction site. FRV needs to develop, follow and
implement own Environmental and Social Management System (ESMS) to manage the
risks associated with its operations. This ESIA report includes evaluation of project
specific environment and social risks arising from the project activities along with
recommended mitigation measures. FRV should also appoint a qualified E&S personnel
with appropriate responsibility to implement/ oversee/ monitor the following:

Construction Phase

a) Performance of contractors on labour and health & safety aspects
Operation Phase

a) Periodic monitoring of social and environmental performance

b) Internal and third party audit

c) Management review

Both for Construction and Operation Phase

a) Implementation of the ESMP.

b) Community engagement and grievance redressal system/mechanism
c) Regular training of employees and contractors

d) Emergency preparedness and response

e) Periodic reporting of E&S performance to the management

Hence PS1 is applicable.

PS2: Labour and
Working
Conditions

The project will involve labour for civil construction and erection

During construction phase

Labours would be involved in civil construction and erection of solar panels. About 500
labours are estimated to be employed in the peak construction phase. Onsite labour
camp will be constructed for only the migrant labours till the completion of construction
phase.

During operation phase

In the operational phase, a total of about 60 personnel expected to be required onsite
including security guards, operation and maintenance staff and site engineers.

Labours and workers would be involved in O&M and security. Additional Labours will be
deployed on as need basis for module washing and vegetation abatement.

Hence PS 2 is applicable.

PS3: Resource
Efficiency &
Pollution
Prevention

The project involves use of resources like land and water. Improper handling of broken
and damage solar panel may result in soil contamination. Improper handling of spent oil
may lead to contamination of soil and ground water.

During construction

Top soil management is required during site levelling. Construction activities may lead
to air and noise emission which needs to be managed. Broken / damaged solar panels
may result in contamination of soil and ground water. The project would involve clearing
of ground (grass, shrubs etc.) vegetation. Construction and demolition waste along with

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

waste water from labour camp and solid waste needs to be managed properly. Water
will be used in construction and at labour camp.

During operation

The project would use water for cleaning of solar module & domestic requirement.
Improper handling of broken / damaged solar panels may result in contamination of soil
and ground water. Other solar plants are also located in the region. Diesel/ transformer
oil / spent oil may contaminate soil and water.

Hence PS3 is applicable

PS4: Community
Health, Safety and
Security

Communities would be effected due to project activity:

During construction

The project envisages influx of migrant labours, who will be accommodated in the labour
camp. These labour is expected to interact with community, there is a possibility of
confrontation between migrant labour and local community. Heavy vehicles carrying
solar panel and equipment may use village roads to access site. Health and safety
concern of worker needs to be addressed. Proper barricading/fencing of safety practices
at construction site would impact exposure of community to site related risk. Common
property may be utilised during construction phase. Access may be restricted / rerouted.

During operation

The Pooling Station, Grid Substation etc. are located within a close proximity to the solar
plant and within the 500 MW Solar Park. A number of staff will remain involve during the
operation period. The project will generate electrical energy and transmitting the same
through High voltage power line, thereby exposing the staff community to electrical
injury. Construction of boundary wall may result in restriction of access / increased
distances from common property. Interaction of community with project staff especially
security staff would occur. Improper handling of hazardous waste including but not
limited to broken / damaged solar panel may contaminate land and water with heavy
metal (including but not limited to cadmium) thus impacting the community.

Thus PS 4 is applicable,

PS 5: Land
Acquisition and
Involuntary
Resettlement

APSPCL is the nodal agency and responsible for all land related matter involved in the
project. APSPCL has acquired land for the solar park and has followed the process as
laid down in Land acquisition act of government of India. As per information retrieved
from the APSPCL representative, major part of the plot P8 is in revenue (govt.) land, with
a few patches of assigned lands. The assignees of the assigned lands are being
compensated with a compensation amount agreed in negotiation meeting headed by
competent authority.

In absence of land related documents for acquisition of land specific to the project
activity, acquisition of private land for the project activity cannot be ruled out.

As informed by FRV around 33 Acres of the total lands in Plot No. P8 is Govt. Land,
around 42 Acres are Private Lands and around 183 Acres are assigned lands in Veligallu
village. Total lands amounting to around 247 Acres for P8. In addition, around 12 Acres
of land has been allocated from Thumu Kunta Village.

As mentioned earlier, 4.3 Acres of lands from the total assigned lands are from one
single member of ST community (under Survey No. 449-4).

As observed during visit the land are dry and there is no cultivation action activity within
the area of Plot No. P8 at Veligallu village. But, since lands were acquired chances of
economic displacement and the livelihood resources can't be ruled out. In such condition
PS 5 seems to be applicable.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Thus, PS 5 is applicable for this project. However since FRV has not directly acquired
land, the covenants as proposed by this PS is not implemented by FRV.

PS 6: Biodiversity
Conservation and
Sustainable
Management of
Living Natural
Resources

No forest land is located within 5km from the project site.

Vegetation of the project site is also high under anthropogenic pressure like grazing. So
ecological impact is expected to be minimum.

So PS 6 is not applicable

PS 7: Indigenous
Peoples

According to Census, 2011, around 23% population in Veligallu village belongs to ST
category.

As information provided by FRV around 4.3 acres of Assigned Land bearing survey
number 449-4 were taken from a ST Community member for Plot No. P8 in Veligallu
Village.

But, no supporting documents with regard to Free, Prior, Informed Consent (FPIC), as
referred in IFC PS Document, of the Affected Communities has been provided.

Hence, PS 7 seems to be applicable.

PS 8: Cultural
Heritage

This PS is applicable when tangible forms of cultural heritage, unique natural features or
tangible objects that embody cultural values and certain instances of intangible forms of
culture are impacted or are proposed to be used for commercial purposes. No notified
Cultural Heritage site is located near the project area.

Hence, PS8 is not applicable.

Key Project
Impacts —
Construction
Phase

Impact on livelihood: Land for the project activity are being acquired by APSPCL, a
government entity. Agreed compensation are being paid to the affected landholders.

Impact on drainage: Papagni river and its channels are located in the study area. Some
alteration in topography due to the project development would result in impacting local
water balance to some extent in the nearby areas.

Access restriction: Since project involves constructing boundary wall to large parcel of
land the community may face access restriction.

Impact on air quality: Generation of fugitive dust due to movement of project vehicles,
transportation of fine material (if not covered) and emission from diesel generators.
Impact will be limited to the construction phase only.

Water resources: Water will be used through bore well during construction phase. As per
CGWB categorisation w.r.t to the groundwater development, the mandal in which project
site falls are mentioned under “Safe” category. Hence, impact on the ground water is
anticipated to be low, based on the water requirement and duration of construction
phase.

Conflict between migrant and local community: Due to the large number of workers
involved in the construction phase. Social impact associated with migrant labourer and
possible conflict with local population is envisaged.

Traffic Load: At all project sites, State Highway SH34 & the village road, will be used for
movement of trailer trucks carrying solar plant parts and other heavy vehicles for the
project activity along with the movement of labours and other project materials. Hence,
the impact w.r.t increase in traffic load is envisaged.

Impact on Fauna: Presence of wildlife in the reserve forest near the project area has
been reported, but presence of wildlife in the project area is rare. Impact is anticipated
‘on the movement and injury to the wildlife due to project activity.

Key Project
Impacts —
Operation Phase

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Access restriction: Since project involves constructing boundary wall to large parcel of
land the community may face access restriction

Soil contamination: Storage / improper disposal of broken / damaged solar panel and
used oil from transformer may result in soil / ground water contamination.

Occupational health and safety of workers: Accidents like electrocution, short circuits
may lead to occupational health and safety issues, for which proper training to workers
need to be given to combat the same as well as it needs to be further ensured that the
workers wear appropriate PPE’s according to their nature of work involved.

Social Welfare: To reduce the dissatisfaction among the local people regarding the
project activity, maximum job opportunity through direct & indirect employment
opportunity should be provided to the local people. Besides, a community development
plan along with a grievance redressal mechanism should be followed. Complaints
received by local people should be registered, investigated and timely resolved.

Ecological Impact: Sufficient height of the project boundary fencing will prohibit the entry
of wildlife into the area. It would also be expected that glare effect from the solar plant
will not be impacted to the avian species in the region as other plants are in operation
phase and as such no evidence was reported.

Key Mitigation
Measures

Appropriate mitigation measures have been planned and recommended in the ESIA
report. It is recommended to implement the ESMP during the entire life cycle of project.
These measures will minimise the impacts on air, water, soil, noise quality, solid and
liquid effluent waste, ecology and socio-economic conditions. The activities of the project
during both construction and operation phase will help in improving the socioeconomic
condition of the surrounding area.

Construction Phase

e Drainage study and drainage management plan should be formulated prior to site
levelling and modification of site topography

e Widening and Restoration of village road, if damaged due to movement of heavy
vehicles

e Water sprinkling on road should be undertaken to reduce emissions during
transportation.

e Fine material (e.g. sand etc.) should be covered during transportation.

e Proper PPE's viz. gloves, glasses, helmet and shoes should be worn by
workers/labours while handling solar panels as well as during other activity during
construction phase.

e The accessibility of the local people should not be impacted due to solar power
plant. Alternative access should be provided to compensate for access restriction,
if any.

e — It should be ensured that the accommodation provided to the migrant workers
should have basic amenities such as electricity, drinking water, health & sanitation
facility and kitchen.

e — Integral noise shielding to be used where practicable and fixed noise sources to be
acoustically treated, for example with silencers and enclosures for generators to
minimize the noise.

e Hazardous materials such as waste oil, used oil should be stored at designated
locations in enclosed structures over impermeable surface. Hazardous waste
authorisation needs to be obtained from regulators

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Complaint register should be maintained onsite to receive complaints from local
people and workers and needs to be timely address. Such complaints should be
acted on and escalation matrix be provided.

e — Strict prohibition shall be implemented on trapping, hunting or injuring wildlife within
subcontractors and shall bring a penalty clause under contractual agreements.

e Camp and kitchen waste shall be collected in a manner that it does not attract wild
animals.

e Temporary barriers shall be installed on excavated areas.

e Recovery of ground (mostly grasses and herbs) vegetation under the PV panels
and in other places that do not need to remain cleared shall be encouraged to grow.

e — Planting native, fast growing trees on access roads and/or in nearby barren areas/
schools/ Panchayat office which may also give an alternate habitat to the faunal
species especially the bird species and maintain the ecological balance.

Operational Phase:

e — Appointment of authorised recycler for broken / damaged solar module and used
oil.

e Implement the recommended complaint resolution procedure (Grievance Redressal
Mechanism) to assure that any complaints regarding any issue related to project
activity is not left unnoticed. The complaints should be registered, investigated and
timely resolved.

e Moreover to minimize effect of “Lake effect”, visual frightening techniques like
“Scare crow” may be considered to frighten any bird trying to land on panels, and
prevent birds from landing.

Conclusion

The solar power project is not likely to have significant adverse environmental impacts
that are sensitive, diverse or unprecedented. It is envisaged to have moderate impact
due to issues related to community safety during the construction period, insignificant
impact due to generation of dust and fugitive emissions during construction phase only
(short duration) and minor impact on resource utilization like land and socio economic
conditions of project area villages. There is no impact on cultural resources in the study
area. The impacts anticipated during the operation phase is fugitive emissions from
movement of project vehicles within the site (air environment), surface run off and onsite
drainage of storm water (water environment), impact on soil due to storage and spillage
of hazardous wastes used oil and transformer oil (land environment), disposal of broken
/ damaged solar panel during operation phase, which can be mitigated by adopting
suggested mitigation measures.

Based on the conclusion drawn from the ESIA study with respect to the kind of impacts
of the project on environment, resources, biodiversity, labours and community, the
project is categorized as Category B from the perspective of environment safeguard.

From the perspective of IFC categorisation as well, the project is categorised as
category B.

This Executive Summary should be read in conjunction with the full report and reflects an assessment
of the Site based on information received by Arcadis at the time of reporting.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

1 INTRODUCTION

1.1 Background

A joint venture company has been formed in agreement between SECI (Solar Energy Corporation of
India), APGENCO (Andhra Pradesh Power Generation Corporation Limited) and NREDCAP (New &
Renewable Energy Development Corporation of Andhra Pradesh Ltd.) for development of Solar Park
in Andhra Pradesh. The JV Company is known as Andhra Pradesh Solar Power Corporation Private
Limited (APSPCL) has been designated as Solar Power Park Developer (SPPD) for facilitation and
implementation of Ananthapuramu Ultra Mega Solar Park (1500 MW) to be developed at NP Kunta
Mandal, Ananthapuram District and Galiveedu Mandal, Kadapa District in Andhra Pradesh.

Fotowatio Renewable Ventures (FRV) is a leading global solar development company with a 4.3 GW
development portfolio in the emerging solar markets including Australia, the Middle East, Africa and
Latin America. Since 2006, the management team of FRV has completed the construction, operation,
maintenance and financing of over 650 MW of photovoltaic and CSP solar energy plants. Such projects
represent more than $2.5 billion in total financings with more than 20 leading banks. FRV Solar Holdings
XI BV has been granted, through international competitive bidding, 2 x SOMW Solar Power Projects in
the State of Andhra Pradesh in India by Solar Energy Corporation of India Limited (SECI) - a
Government of India controlled Public Sector Undertaking. SECI has proposed to set up 500 MW
capacity solar projects through international competitive bidding process inside a solar park being
developed by Andhra Pradesh Solar Power Corporation Private Limited (APSPCL). FRV has been
awarded two (50 MW each of Plots 2 & 8 within the solar park) out of the ten solar project contracts
with a commissioning deadline in the month of October 2017. FRV is willing to develop, finance,
construct and operate the Solar PV Project. FRV has instituted two wholly owned special purpose
companies (SPVs) incorporated in India for managing the Projects viz. FRV Andhra Pradesh Solar
Farm — | Private Limited and FRV India Solar Park — II Private Limited.

A solar power plant is a superior and a clean option for power generation in comparison to non-
renewable fossil fuels. Ministry of Environment, Forest and Climate Change (MoEF&CC) in its Office
Memorandum No. J-11013/41/2006-IA. II (I) dated 13" May, 2011 stated that the solar photovoltaic
power projects are not covered under the ambit of EIA Notification, 2006 and therefore does not require
prior environmental clearance. Moreover, solar power plant has been categorized under white category
and exempted to obtain consent to operate (CTO) from state pollution control board. CPCB in its order
published on 7'* March 2016 has directed to all the SPCB about the categorization of industries. This
categorization has been done on the basis of potential of industries to cause pollution. All the non-
polluting industries has been categorized under white category and does not requires consent to
operate (CTO). Only, intimation to SPCB while starting the industry will suffice.

As per Andhra Pradesh Solar Power Policy, 2015, Solar PV power projects will be exempted from
obtaining any NOC/Consent for establishment under pollution control laws from AP Pollution Control
Board.

Arcadis India Pvt. Ltd (Arcadis) as an environment consultant has been appointed by FRV to undertake
the ESIA study for 50 MW solar generation plant at P8 plot under Veligallu village. The ESIA was
conducted to assess any potential impacts (both negative and positive) that may arise from the
construction, operation and decommissioning of the solar plant. Environmental sustainability in relation
to the solar power generation project will be enhanced by designing the solar power plant that gives
competitive advantage over existing energy sources. The overall benefits of the solar power system are
expected to outweigh the potential negative impacts (if any). The Environmental and Social Impact
Assessment (ESIA) study for the project has been undertaken in accordance with terms of reference
approved by International Finance Corporation’s (IFC) Performance Standards (PS) on Social and
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Environmental Sustainability, 2012; IFC’s general guidelines of Environment, Health and Safety;
Relevant ILO conventions covering labour standards. The study will also assess the sustainability of
the project w.r.t the local and national regulations relevant to the project.

1.2 Project Location

The 50 MW solar power project site at P8 plot in Ananthapuramu Ultra Mega Solar Park is located at
Veligallu village under Galiveedu Mandal of Kadapa district, Andhra Pradesh. Power from the solar
photovoltaic plant will be evacuated to 33/220 kv substation (Pooling Substation), located less than
0.5 km away from the P8 site. The Pooling substation will be connected to a 220/400 kv grid substation
(GSS). GSS is already in operational stage. Distance between PSS of P8 to GSS is approximately 1.5

km.

The salient features of the project are summaries in Table 1-1.

Table 1-1: Salient Features of Project

Project Owner

FRV India Solar Park — II Private Limited

2 Total Project Capacity 50 MW

3 Location of Site P8 plot at Veligallu village

4 Tehsil/Mandal Galiveedu

5 District Kadapa

6 State Andhra Pradesh

7 Project Coordinates 78°26'56.82"E 14°2'51.53"N

8 Nearest Town Galiveedu Mondal

9 Total Land Area Approximately 250 acre

10 Ownership of land APSPCL
Entire land in the solar park constitutes of unassigned

W Land holding type government lands & assigned government lands. APSPCL will
provide the land to FRV for 25 years’ lease

12 ee eo use (5 km radius Agricultural land, open scrub, water body

13 Present status of the project poeeae at preconstruction phase and land acquisition is in

14 Power evacuation a kV Pooling substation located 0.5km away from P8

15 Mode of Implementation By EPC (Engineering, Procurement and Construction)

16 Solar PV Technology Polycrystalline modules are proposed to be used

17 Project Life 25 years

1.3 Project Phase and Status of Permits

The project is at pre-construction stage. The land procurement by ASPCL for proposed 50 MW solar
power plant at Plot 8 is under progress during the time of this ESIA study. The required permits and
approvals for the construction and operation of the project are summarised below:
Permits/Approvals Sta

1

ESIA for 50 MW

Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Table 1-2: Required Permits & Approvals for the Project

Consent to Establish from Andhra
Pradesh Pollution Control Board

Not required. However, Andhra Pradesh Pollution Control
Board needs to be informed while starting the project.

2 Consents (CTE/CTO) if applicable Applicable for batching plant and needs to be consulted with
for establishing batching plant State Pollution Control Board

3 Power Purchase Agreement PPAs are effective from 16.09.2016

4 Approval for extraction of ground Needs to be obtained by FRV
water

5 Permission for utilization of surface APSPCL will provide the water during operation for which NOC
water from the reservoir is yet to be obtained from irrigation department.

6

Land procurement

Land procurement by APSPCL is under progress.

Figure 1-1: Project Location Map

Kilometers

ANDHRA PRADESH

Kilometers

Phone
Banganapalli

Bagepalli Madanapalle

—T
YSR DISTRICT,
KADAPA (CUDDAPAH)

x
PRAKASAMMER)*

Kanigiti

Allagadda

ANDHRA PRADESH

Udayagiri Kavali

NELLORE

Atmakur

GHITTOQR

Kicmetere

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

1.4 Purpose of ESIA Study

The main purpose of the ESIA study is to identify, evaluate and manage environmental and social
impacts that may arise due to implementation and operation of the project. The document has been
made to comply with the requirements of IFC’s Performance Standards, IFC’s general guidelines for
EHS, as well as applicable local and national regulations. The objectives of ESIA study are:

To identify and establish the baseline environmental and socioeconomic conditions, to analyse
the environmental and social risk and impacts of the project and its associated components
(facilities like transmission line, access road etc.)

To prepare an inventory of biodiversity (flora and fauna) of project site prior to implementation
of the project to evaluate the possible impacts on flora &fauna.

Review of the land lease process to assess any legacy or current/existing issues (like informal
settlers, livelihood dependence, other usage etc.) on the purchased/ leased land through
suitable survey using acceptable socioeconomic tools. This will help in assessing the impact of
the project on the community/ villagers.

Socio-economic survey involving consultation with local community, stakeholders, household
surveys to identify the needs and problems of community with respect to the project activities.

To suggest appropriate safeguards for the associated environmental and social risk, which may
not lead to project investment and activities at risk.

1.4.1 Approach and Methodology of the ESIA Study

The approach and methodology applied for undertaking the environmental and social impact
assessment study is as provided.

Desktop review of project related documents.
Reconnaissance survey to understand site specific issues.

Discussion with the local community in the project influenced villages to understand their
perception of the project and identification of key issues.

Baseline noise level, air, water, ecology & biodiversity and traffic survey data collection of the
site through primary and secondary sources.

Identification of environmental and social risks associated with the project (including associated
facilities) during construction, operation and decommissioning stage.

Preparation of an environmental and social management action plan (with timelines &
responsibilities) & Environmental monitoring plan to manage these risk and impact.

1.4.2 Limitations

The ESIA study has been carried out on the basis of project planning information and documents
provided by the project proponent, stakeholder consultation and observations during ESIA study. Any
major changes in the proposed activities may result in significant deviations of outcomes or impacts.
Major limitations for the ESIA study includes:

Land purchase process was in progress and entire land details for the proposed project was
not available during site visit.

Environment and Social policies of FRV and their EPC contractors were not available.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

1.4.3 ESIA Team

ARCADIS has mobilized a diverse team of multidisciplinary experts for conducting the ESIA study. A
number of these experts are accredited professionals by Quality Council of India to conduct regulatory
EIA. Combination of these experts have provided consultancy services to over 30 solar power projects
across India with over 1550 MW installed capacity. The experts have been continuously working with
funding agency and understand the modalities and procedures of evaluating and addressing
environment and social risk associated with large scale investment.

an]
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

2 PROJECT DESCRIPTION

The 50 MW solar power plant in Plot 8 is being developed under 1500 MW Ananthapuramu Ultra Mega
Solar park of APSPCL. The project is expected to be commissioned by October 2017. The technical
features of project is provided in Table 2-1and satellite imagery of the project site is shown in Figure
2-1.

Table 2-1: Technical Features of Project

Type of Project &Project Capacity Solar Photovoltaic Project of 50 MW capacity

Polycrystalline Silicon Modules

PV Module 72 cells module,
Unitary Power - 320 W and 16.51% efficiency
Central inverters- 2.5 MW 20 Inverters
Inverter Euro-Efficiency over 98%

Maximum MPP ( Maximum Power Point) Tracker to increase
Inverter production

Specification to reduce problems caused by dust, sand and
heat.

Grid Managing kit to ensure perfect grid integration

Fix Seasonal Mounting Structure
Mounting System Galvanized Steel
Tilt : -5° / 20°

Advanced photovoltaic monitoring system

Allows management of the production, grid parameter, and
communication with Grid Operator

Includes O&M management system.

Monitoring System

2.1 Present Status of Project

The project site visit was conducted in January-February 2017 and found that project is in
preconstruction phase and land procurement is under progress by APSPCPL. The proposed land is
generally flat with some undulating and barren area. Site is accessible through SH-34 connecting Kadri
to Rayachotty. To some extent existing village road will also be used as access road. Project site and
immediate vicinity are presented in Figure 2-2.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 2-1: Satellite Imagery (Google Map) Showing the Project Site

&

Settlement

Legend

—— Road Network

— sH34

7\~ Papagni River

© Pots
> District Boundary

Power Grid Sub-Station

NLP. Kunta Park -
Ultra Mega Solar Park

@®, Poaiing station 3

Kilometers
PREPARED FOR :

Fotowatio Renewable Ventures
(FRV)

PROJECT:

l2 x 50 MW Solar Power Project at
4500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE:

Satellite imagery (Google map)
Showing the Project Site

PREPARED BY:

I@ARCADIS fe”

13
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

78°13'30°E

78°190°E

Figure 2-2: Accessibility of the Project Site

78°30'°0"°E

78°35'30"E

78°410°E

78

Papagni River~’

~~iKonapeta

WLakkir

j

Legend
HE Plot P8
Settlements
Es Railway Station
“-a==) Railway Track

~~ Road Network

Major Road
~~» Drainage Channels
® Veiigaltu Reservior

cC J District Boundary

(0) Forest Lana

NP. Kunta Park -
Ultra Mega Solar Park

o 3 6 12
Kilometers
PREPARED FOR:

Fotowatio Renewable Ventures

PROJECT:

l2 x 50 MW Solar Power Project at
4500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

lity Map

PREPARED BY:

(A ARCADIS fei

78°190"°E

78°35'30"°E

78°410°E
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

2.2 Site Suitability and Justification of Project

Following analysis describes the site suitability for a Solar PV power plant development, these analyses

include:

Solar radiation at the site: Solar radiation map of India indicates that Andhra Pradesh receives
a global horizontal irradiation (GHI) in the range of 5 to 5.5 kWh/m?/day.

Topography: The area proposed plot 8 is generally flat and open barren land with very mild
slope in multiple directions. Installation of solar panel will be easy and reduce the cost of
technical modifications require to adjust for undulations at the ground.

Substation proximity: Power from the solar photovoltaic plant of 50 MW capacity will be
evacuated to 33/220 kv substation (Pooling Substation of 150 MW), located 0.5 km away from
the P8 site. The Pooling substation will be connected to a 220/400 kv grid substation (GSS).
GSS is already in operational stage. Distance between PSS of P8 to GSS is approximately 1.5
km.

Accessibility: The site is easily accessible through Kadri - Rayachotty State Highway, SH-34.
Existing village roads are also utilized as access road to the site. Nearest Railway station is
Nallacheruvu located approximately 35 km away from the site. Kempegowda International
Airport, Devanahalliat Bengaluru (Bangalore) is about 178 Km from Galiveedu via Kadapa-
Bangalore Highway. Figure 2.2 shows the accessibility of the project site.

Geological and soil conditions: Galiveedu Mandal has extensive undulating plains with hilly
and rocky areas. The soil of the Kadapa district has been classified into red ferruginous soil
and black spoil. From the observation of the existing other solar power plants within the solar
park, it is anticipated that geology and soil of the area will also support the proposed structures.

It is also noted, the site was devoid of any habitation.

In light of above justification, the site has been found to be technically feasible for a solar power
development.

2.3 Project Settings

The key physical features of the project site have been described below:

The site has mix terrain (flat land and slightly undulating land). Project site is located in non-
agricultural barren land. It is noted during site visit that few patches of the project area are
cultivated red grams only during monsoon season.

There are no shading elements such as mountains or huge trees available on the site. Bushy
type vegetation are present in/ near the site.

Veligallu reservoir is located at a distance of approximately 1.5 km in the east from the proposed
P8 project site. The dam has been constructed on Papaghni river. Currently the reservoir water
is used for irrigation purposes. As APSPCL informed, approx. 0.3 TMC water will be withdrawn
from the reservoir for the solar park.

No reserved forest are located within 5km of the project site (Study area).

The nearest village settlement from the site is Veligallu village which is located adjacent south
of the project site of Plot 8.

Existing N.P Konta Ultra Mega Solar Park project along with Power Grid Substation is located
1km west of the proposed Plot 8 site.

15
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

16

14°40"N

14°030°N

Figure 2-3: Environmental Setting Map Plot P8

78°25°0°E 78°28°30°E

Srhumukunta

Accessibility map prepared
from Google Earth
Date:~ 04-05-2016

14°40°N

14°030°N

Legend
® Settlement
—— Road Network

Xx Papagni River

Proposed Solar Power
Plant at Plot P8

Residential Area

NP. Kunta Park -
Ultra Mega Solar Park

} Power Grid Sub-Station
Pooling Station

Veligallu Reservior

Kilometers

PREPARED FOR :

Fotowatio Renewable Ventures
(FRV)

PROJECT:
\2 x 50 MW Solar Power Project at|

1500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE:
Environmental Setting Map

PREPARED BY:

& ARCADIS | si"

4
78°28'30°E

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

N.P Konta Ultra Mega Solar Park Existing Power Grid Substation at N.P. Konta

2.4 Project Design, Technology and Component

The 50 MW solar power plant will be based on Poly Crystalline solar PV technology. The main
equipments of a PV Project are PV modules, inverters, mounting systems, PSS and GSS. The system
consists mainly of the following components:

PV Modules: PV modules use light energy (photons) from the sun to generate electricity through the
photovoltaic effect. PV modules technologies are divided in two main groups:

Crystalline Modules: PV modules are composed by several cells (mainly 60 or 72) electrically
connected. Cells are made by crystalline or polycrystalline silicon. This technology is
predominant in large scale PV facilities to its high performance under different climatic
conditions, maturity, low cost and huge number of providers.

Thin film: Thin film PV modules are composed by a layer of PV material deposit over an isolating
base. PV material could be made by different products (TeCd, s-Si,....), but only TeCd has got
a relevant market share and is suitable for large scale PV plants. This technology has a good
production under low radiation and high temperature conditions, but on the other hand there
are short number of manufacturers and short track record.

PV Module: Polycrystalline Silicon Modules, 72 cells module, 16.5% max efficiency,310 W
expected unitary power

Inverters: A solar inverter, or PV inverter, converts the variable direct current (DC) output of a PV solar
panel into a utility frequency alternating current (AC) that can be fed into a commercial electrical grid.
Main types of inverters are:

String Inverters: Small size inverters (1-10 kW) which are directly connected to the PV modules.
This type of inverters have the advantage of an easy installation and maintenance tasks. But
in large scale PV plants have several problems, such as the large amount of equipments
required, lower performance and high price.

Central inverters: Big inverters with a capacity up to 1MW. Skilled personnel is required to install
and maintain this equipments, but the performance is very high and are cheaper than string
inverters.

Inverter: Central inverters

2.5 MW output power of each inverter (20 Inverters will be installed)
Inverter Euro-Efficiency over 98%

MPP (Maximum Power Point) Tracker to increase production
Specification to reduce problems caused by dust, sand and heat

Grid Managing kit to ensure perfect grid integration

17
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Mounting System: PV modules must be attached to a structure. This structure could be fix or may
have a movement to follow the sun path.

e Fix Structure: No movement of the module. Structure has some inclination to improving the
production.

e One axis tracking system: Structure has a movement from east to west, in order to follow sun
path. Tilt of the module is fixed.

e Two axis tracking system: Structure could be moved in two axis then the module surface is able
to be perpendicular to solar radiation every moment, and therefore get the maximum radiation.

e Structure: Fix Seasonal Mounting Structure from a reputable Indian manufacturer, Galvanized
Steel, Tilt : -5° / 20°

Grid Connection: The planned grid connection point is located in the 220/400 kV Solar Park
Substation. Project will be connected to 33 kV side of a 33/220 kV of one of the two S.P. pooling stations.
These pooling stations will be connected to a 220/400 kV interconnection Substation. Metering will be
done in 220 KV side of the interconnection station. Maximum Output Power in connection point will be
50 MW. Solar Park Corporation will be in charge of the Pooling Substations, Interconnection Substation
and 220 KV line between them. Project Company will be in charge of lay the 33 kV cables from the
project plot to the Pooling Substation.

Grid Stability: PV systems have customizable control features that allow them to provide grid
management. This allows PV systems to stabilize power grids. Advanced power electronics and
communication components ensure compliance with all PV power plant grid requirements. The ability
to reduce the feed-in rate within seconds of a frequency increase and to provide reactive power and
short-circuit current when an error occurs allows PV power plants to accurately control the amount of
power they supply to the grid. Main functionalities of the system will be:

e Remote controlled power reduction: To avoid temporary overloads in the power distribution
grid, grid operators prescribe specific active power values that inverters are required to achieve
with minimal delay. These target values could be transmitted via a ripple control receiver.

e Active Power Control: If there is a frequency spike in the transmission line, the inverters respond
by automatically reducing their active power output according to a characteristic curve. The
inverters can therefore play a decisive role in stabilizing power frequency.

e Voltage control with reactive power: In order to keep line voltage constant, inverters supply
lagging or leading reactive power to the grid. The grid operator specifies whether the reactive
power value is fixed or dynamic. The Power Plant Controller is used to analyse and manage
the process. The reactive power, or displacement factor, can also be controlled along a
characteristic curve in relation to the supplied active power, the line voltage or an absolute
value.

e Reactive power at night: Reactive power compensation reduces the load on power grids while
ensuring decentralized voltage stability.

e Low Voltage Ride-Through: Through dynamic grid support the inverters remain connected to
the grid during voltage dips that last no longer than a few seconds and support the grid by
feeding in reactive power. They immediately resume normal feed-in operation once the voltage
exceeds a defined minimum threshold.

Monitoring System: Advanced photovoltaic monitoring system allows management of the production,
grid parameter, and communication with Grid Operator includes O&M management system.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Approach Route: The approach route for the transmission line will be based on a criterion to reduce
the environmental and socioeconomic footprint of the transmission line. The shortest feasible route after
considering these factors will be selected for the transmission lines:

e Transmission line route does not fall under any habitations and thick vegetation.
e No households or community structures are located in the route of the transmission line.

e All environmentally sensitive sites, archaeologically significant sites, areas of ecological and
cultural significance were avoided while selecting the route.

e — Right of way/ access roads will be shared with local residents of the area wherever possible.

2.5 Climate Change Effect on Solar Power Plant

Energy from solar power plant is directly related to fluctuating weather conditions. The vulnerability of
solar power components due to climate change has been studied in various researches and publication.
In Solar power plant, photovoltaic panels with an operating life time of 25 years are vulnerable to hail,
solar and extreme temperature (Patt et al. 2010). Solar cell output usually rated at 25°C and it decreases
for each temperature rise of 1°C after that hence increase in temperature will decrease the performance
of solar cell. As the solar radiation assessment, has been conducted for the project and module has
been designed in line with the assessment finding therefore solar power performance is not anticipated
to reduce unexpectedly over the period of 25 years (project life cycle).

Cloud cover is another factor which influence the performance of solar panel’s output and this
performance can decrease by 40%-80% within a few seconds. However, it increases dramatically as
the sky clear (Kleiss| 2010).

Higher solar radiation can also increase dust particles deposit over the panels which decrease solar
photovoltaic cell output (Goosens and Van Kerschaever 1999), but higher solar radiation can also cool
the modules, increasing efficiency and output.

Another component of solar power plant is inverter. Studies, consistently show that the inverter, which
converts direct current power output into alternating current (DC to AC), is the most unreliable
component of a photovoltaic system, accounting for up to 69% of unscheduled maintenance costs (Patt
et al. 2010). However, they are not usually directly exposed to the weather and are not especially
vulnerable to climate change.

2.6 Resource Requirement

2.6.1 Land

Type of Land: APSPCL was about to lease out 250 Acres (approx.) of lands to Fotowatio Renewable
Ventures (FRV) for implementation of 50 MW SPV Power Project at Anantapur (Ananthaparamu) Ultra
Mega Solar Park (1500 MW) at Veligallu village of Galiveedu mandal in Kadapa District, Andhra
Pradesh. The 50 MW solar power project site is located in contiguous land at Veligallu village and
named as Plot No. P8.

Till the time of ESIA field visit land procurement was on progress for Plot No. P8 in Veligallu village of
Galiveedu Mandal in Kadapa district. Land taken for P8 are contiguous and the topography of the
project site is largely plain in an open vast area with mild undulations. The Land in the project influenced
area was predominantly unused with a few patches of agriculture by encroachments. Though during
consultation with the local people it was understood that the few areas observed as cultivated (Red
Gram only), was sown during monsoon. The Agriculture in the area is majorly dependent on rain and
large portion of the land remains dry most part of the year. It was informed by the community and govt.
offices, the study area (as well as the Galiveedu Mandal) was declared as drought prone in 2016.

19
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Land Scenario: As mentioned in the website of APSPCL http:/Awww.apspcl.ap.gov.in/, total extent of
land available for the entire Veligallu village under Ananthaparamu Ultra Mega Solar Park (1500 MW)
is 779.07 Acres. Details of land for the Solar Park in Veligallu village is given in Table 2-2.

Table 2-2: Details of approximate land area distributed in different plots in Veligallu village’

Total
Pattalands § Approximate

Unassigned Assigned
District/ State Village Lands Land

(in Acres) (in Acres) (in Acres) | Land Area

(in Acres)

Kadapa, Andhra Pradesh Veligallu 127.56 645.98 5.53 779.07

Due procedures were adopted by APSPCL for land acquisition process as per the State Government
regulations (Notification, patta land owner consultations, local community consultations, panchayat
approval, compensation settlement etc.). The procurement of land was in progress during the time of
visit by the ESIA Team.

It was informed lands for P8 is being leased out to FRV for 25 years.

As informed by FRV around 33 Acres of the total lands in Plot No. P8 is Govt. Land, around 42 Acres
are Private Lands and around 183 Acres are assigned lands in Veligallu village. Total lands amounting
to around 247 Acres for P8. In addition, around 12 Acres of land has been allocated from Thumu Kunta
Village. The details of Land of Plot No. P2, as informed by the project proponent, is given in Table 2-3.

Table 2-3: Details of land area in Plot No. P8

Survey Nature of Extent
re S ComcretilS

S Lakshmamaiah (Subbanna) Private 2.76
988 Sheik Khader Baasha (Aadam Saab) Private 2.77
Vadde Kullayi(Subbanna) Private 2.00
aos Suber Vemula (Chinna Private 3.50
Narsamma Vulasala (Venkata Ramana) Private 3.00
Vemula Reddappa (Subbanna) Private 3.54
396 Mallaon) Bukkapatnam (Chinna Assigned 473
408 Veligallu Project (Veligallu Project) Govt Land 0.36
432-1 Korugutla Ghousepeer (Fakruddin) Assigned 1.58
Maaragani Maqbul (Fakruddin) Private 1.31
432-3 Baavasapalli Khaleel (Fakruddin) Private 1.30
Sheik Pirlinti Baashu Saab (Fakruddin) Private 1.30

* Source:APSPCL

20
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Nat f Extent
Sma] Name of the Land Owner ee marks
No. Ownership ind
1.30

Hussena Peera Baavasapalli Private
(Fakruddin)

433-1 Kadiri Fatima Bi (Hussain Saab) Assigned 2.67

433-2  Korugutla Ghousepeer (Fakruddin) Assigned 2.36

433-3 Veligallu Project (Veligallu Project) Govt Land 0.62

433-4 Veligallu Project (Veligallu Project) Govt Land 0.22

433-5 Veligallu Project (Veligallu Project) Govt Land 2.36

434-1 Vadde Kullayi(Subbanna) Assigned 5.44

434-2. Yeddula Venkataramana(Naarappa) Assigned 5.44

434-3 Veligallu Project (Veligallu Project) Govt Land 8.85

434-4 Pirlinti Amma Jaan (Jainulla) Assigned 2.12

434-5 Veligallu Project (Veligallu Project) Govt Land 0.32

435-1 Yeddula Venkataramana(Naarappa) Assigned 4.67

435-2 Yeddula Yerrappa (Venkatappa) Assigned 445

435-3 Yeddula Eswaramma (Yerrappa) Assigned 2.97

435-4  Yeddula Ramadevi (Srinivasulu) Private 1.41

435-6  Yeddula Ramadevi (Srinivasulu) Private 0.59

435-6  Koruguttapalli Ghousepeer (Fakruddin) Private 0.99

437-1 Zafar sheriffs Walli Assigned 5.00

437-2. Bukka vemanna Assigned 4.57

437-3. Bukkapatnam cennamma Assigned 5.29

437-4 Govt Land Govt Land

438-1 Addalamarri Fathiman (Darbar) Assigned 1.98

438-2 todos ale (Chinna Assigned 3.50 scheduled

438-3. Sheik Mallika alam(Khaja Hussain) Assigned 1.99

438-4 Addalamarri Bibi (Khader Valli) Assigned 2.02

438-6 | Kondakamarla Shamimtaj(Vali Saab) Assigned 2.04

439/1 Mallameeda Gandulamma (Chinna Private 4.84 Scheduled
Ramanna) Caste

439-2 Parlapalli Uthamma (Vema Naaranna) — Assigned 4.64 scheduled

439-3. Unknown Govt Land 1.05
Parlapalli Gangulamma (Ramana) Private 2.00

21
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Surve' Nature of Extent
¥ Name of the Land Owner marks
No. Ownership ind

440-1 Mandem Ramakka (Mallappa) Assigned 3.73
44012 (Mohamed Choa) Sheik Private 2.77
4403 Valeo Venkataramanamma Assigned 4.94
441-1 Katarupalle khus nida Assigned 5.44
441-2 Allugunta mind (cinnagappa) Assigned 4.25
441-3 Nallaceruvu Yusuf (Mastan) Assigned 4.87
441-5 Kullayamma malamidi Govt Land 1.31 scheduled
445-1 Veligallu Project (Veligallu Project) Govt Land 0.20
445-2 _N Zarina Bi (Musthan Vali) Assigned 4.37
445-3 N Salaam (Imam Saab) Assigned 5.44
445-4 (Mohamed Choa) Sheik Assigned 0.10
445-5 Gayalu (Gayalu) Govt Land 1.25
446-1 Gayalu (Gayalu) Govt Land 5.02
446-2.  Gayalu (Gayalu) Govt Land 4.94
446-3. Gayalu (Gayalu) Govt Land 0.49
446-4 — Kotala Gangulamma(Pedda Ramana) Assigned 2.42
446-5 Venkata Chalapathi Kotala Assigned 5.21
447-1 Yum Parvathamma Assigned 3.14 scheduled
447-3 Syamaniboyina Venkatraman Assigned 3.25
447-4 Yes laksumayya Assigned 3.05
447-5 — Cinnakotla Lakshmi Devi Assigned 5.00
448-2 Kottapalle Ibrahim Assigned 4.98
448-3. Donot know Assigned 4.20
448-4 Shake Shahi Assigned 2.92
448-6 — K. Pakaruddin Assigned 3.85
449-1 Gangulamma bandi (Venkataramana) = Assigned 4.10
449-2  Gayalu (Gayalu) Govt Land 0.54
449-3 Gayalu (Gayalu) Govt Land 0.36
449-4 Kedri Narayanamma (Naga Subbanna) Assigned 4.30 scheduled

22
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

orcs
449-5 — Sarojamma Vajrala(Chalapathi) Assigned 1.83
449-6  Siddamma Mangala (Lakshmanna) Assigned 5.24
449-7 tulhwonna) Mangala Assigned 2.89
450-3 Jeerlakunta Pakkerabi(Kareem Saab) Assigned 1.15
450-4 = T.S.Mumtaz (Mahabub Baasha) Private 3.41
450-5 Chinnakotla Lakshmidevi(Subbaiah) Assigned 4.40
450-6 | Maditham Nageswaramma (Manohar) Assigned 2.21
450-8  C.Venkatappa (Peddanna) Assigned 2.35
450-9 — Jitla Shivamma (Nagaraju) Assigned 2.21
451-1 Gayalu (Gayalu) Govt Land 2.84
451-2. Mahabub Saab Kolimi (Bade Saab) Assigned 4.62
451-3. Subbamma Marilla (Chinna Tirupalu) Assigned 0.82
451-4 Gayalu (Gayalu) Govt Land 1.61
451-5 Gayalu (Gayalu) Govt Land 0.42
451-6 Gayalu (Gayalu) Govt Land 0.40
Total in Veligallu 246.69
Lands taken in Thumu Kunta for P8
778-1 Kalvapalli Narayanappa (Chinnayya) Assigned 5.02
778-2. Yeddula Rajamma (Shivappa) Assigned 3.36
779 Nesteepey Narasappa Private 3.61
Total in Thumu Kunta 11.99

Source: Fotowatio Renewable Ventures (FRV)

As observed during visit the land are dry and there is no cultivation action activity within the area of Plot
No. P8 at Veligallu village. As lands were acquired, chances of livelihood impact can’t be ruled out. In
such condition PS 5 is applicable. Applicability of PS 5 has been discussed in Table 3-2.

Land Requirement:As mentioned in the APSPCL website it was informed by the Project Proponent
that approximately 250 acres of land required would be provided to them by APSPCL for the 50 MW
Solar Power Project. For CIGS - SF 165-S module type solar power plants, approximately 4-5 acres/
MWp of land is required. The typical land requirement for a 1 MW poly-crystalline solar PV plant with
single axis tracker is approximately 5 acres, which means, for a 50 MW for a solar PV plant, nearly 250
acres of land is required. Hence, the total land required for 50 MW project would be (50x 5) 250 acres.
It is also given in the pre-feasibility report of the FRV (project proponent) for the project that around 250
acres of land is required.

As per the list provided by the project proponent, the total land area demarcated for the specific 50 MW
project is 246.69 Acres, located in Plot No.P2 at Veligallu village of Galiveedu Mandal in Kadapa district.
As mentioned earlier additional 11.99 Acres has been demarcated at Thumu Kunta village.

23
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Land for Access Route: An exclusive access to the construction site is usually required prior to
mobilization of manpower and machinery. Till the time of site visit the access route has not been
demarcated, though the site (P8) is closer to the main village road. No other road development is also
noticed yet. It was observed, that Kadiri- Rayachotty Road is located approximately 8 Km south of P8.
As informed during field visit, the linking and other internal roads will be developed by APSPCL.

Land for Transmission line: Power from the solar photovoltaic plant of 50 MW capacity will be
evacuated to 33/220 kv substation (Pooling Substation), located 0.5 km away from the P8 site. This
land area required is small for pole laying 2ft x 2ft. Land requirement for transmission line will be limited
to the area required for the foundation of pylons.

The few pertinent factors for the route of the transmission line from PSS to GSS are as follows:

e One Pooling Substation (PSS) has been decided for the 50 MW Solar Power Project, which will
be shared also for two other 50 MW projects that may come up later sometime in future.

e Identify route for movement of project vehicles which, should not include narrow village road
and road passing through cluster of settlements.

e  Veligallu village is located adjacent south of the P8 project site and the poling substation is
located further south from the village. So measures should be taken to avoid settlement, while
planning for power evacuation line from P8 to PSS.

e House or community structures shouldn't be located under the transmission line.

As observed during field visit and informed by APSPCL representative, the Pooling substation will be
connected to a 220/400 KV grid substation (GSS). GSS is already in operational stage. Distance
between PSS of P8 to GSS is approximately 1.5 Km. Since there are villages and habitations in the
surrounding areas of Plot No. P8, sufficient precautions should be taken as mentioned above for the
transmission line between PSS to GSS. There should not be any issue regarding Right of Way (RoW)
for the transmission route. No cultivation land nor any habitation should come on the way of
transmission route.

Land Holding Pattern: During consultation with the representative of APSPCL, it has been informed
that land under Plot No. P8 are mostly Govt. (Revenue) lands with patches of a few assigned lands.The
land identified and being procured for the 50 MW Project in Plot No. P8 is fallow and barren. A few stray
patches of cultivated fields were seen. But it was informed by the local people it was sown during
monsoon only. The land is predominantly rocky and dry in nature

Land Procurement Procedure: The representative of APSPCL has informed the visiting ESIA Team
the lands of Plot No.P2 at Thumu Kunta village will be allocated to FRV directly by APSPCL only after
being procured by them (APSPCL) through proper process. It was informed by the APSPCL
representative, the following steps were followed for land procurement/ acquisition.

e Lands were identified by Govt. of Andhra Pradesh

e Land survey by APSPCL and file requisition to Revenue Department (for Revenue, Assigned
and Private Lands).

e Advance possession of Revenue land was made by APSPCL. Though pending finalization of
terms and conditions is pending till date.

e Joint Collector of the District conducted Gram Sabhas were held for providing information on
project, benefits etc. to assignees of assigned lands and private land owners.

e Village Committee was formed with representatives of villagers and farmers.

e Notification for land procurement/ acquisition was issued and farmers are provided 2 month
time.

24
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e “Negotiations Committee” (Joint collector as Chairman, RDO, MD of APSPCL as members)
was formed and negotiation for price with farmers through meetings were held.

e Price is fixed based on last 6 months market price and compensation is at least 3 times the
market price for the category of the land. Compensation paid to both Assigned and Private land
owners is Rs 3.0 Lakhs / acre. APSPCL informed, that the final amount paid is more than that
arrived at using the formula and is a fixed price based on mutual consent between Villagers
committee and Negotiations committee.

e Minutes of Meetings for the agreed price are signed between the two committees.

e APSPCL deposited the compensation amount for the Assigned Lands at District Collectorate
(DC) office. Land is the n allocated to APSPCL.

e Farmers are paid compensation by Revenue Department.

e For Private Lands, APSPCL directly executes the registration with owners and pays the amount
by cheque.

It was informed by APSPCL representative, the assigned lands are acquired by following the rules
under Resettlement & Rehabilitation Act, 2013 of Govt. of India through proper process and mutual
agreements between the parties through meetings headed by competent Govt. Authorities. It was also
mentioned by the representative of APSPCL that the assignees of the assigned lands are also being
compensated through fair compensation by competent govt. authority. The Revenue (Govt.) lands has
also been incorporated through proper process by the relevant authorities.

But no supporting documents, except the list of land owners/ assignees/ users with regard to land
procurement/ acquisition has been provided till date.

2.6.2 Water Requirement

During the project construction phase, water is required for preparing RCC foundations for module
mounting structures, building control room and security rooms, and domestic purposes such as drinking
and washing by the construction workers and staff. During operations, water will be required for cleaning
of solar panels and also for domestic/municipal purposes for the operations staff. The estimated
quantities of water required during the construction and operation phases are presented below in Table
2-4.

Table 2-4: Water Requirement during Construction and Operation Phase

15 KLD (from 1 single

Civil works water requirement
bore well)

Construction

Domestic/Municipal use — drinking (during peak construction

phase) considering 500 labours @ 110 Iped 55 KLD

Washing of solar panels (1.938 m2 each panel) Expected to be 5500

Operation KL p.a. for 50 MW
Domestic/Municipal use project

During construction phase ground water will be utilized through bore well with the necessary approval
from the competent authority. During operation phase, APSPCL (as informed during field visit) will
provide water for the project from the Veligallu reservoir located closely to the site. State Irrigation
department after considering the requirement of water for irrigation and fisheries purpose will give
permition to APSPCL for sourcing water from Velligallu Reservoir during operation phase.

25
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

2.6.3 Manpower Requirement
Construction Phase

About 500 labours, comprising of semi- skilled and unskilled labourers, is estimated to be employed in
the peak construction phase which involves the foundation structural work, fencing, cleaning and
erection of mounting structure. Some female workers is also expected to be engaged. The contractor
workforce will be comprised of both skilled and unskilled labours. Some workers may be sourced from
the nearby villages depending on their skills and capabilities.

These (semi-skilled and unskilled) labourers will be supervised and monitored by 30 skilled personnel
from EPC Contractor in the peak construction phase. Around 4 personnel will be deployed by FRV
directly on site during construction. It will be further enhanced up to 8 personnel at peak construction
phase.

Operational Phase

During operational phase, a few personnel is required onsite including security guards, operation and
maintenance officer and site engineers etc.

It is informed by the project proponent 5 skilled personnel would be deployed on site during operation.
30 labourers, comprising of semi- skilled and unskilled, would be deployed for security, module
cleaning, vegetation abatement, module tilting etc. As informed by FRV the number of unskilled and
semi-skilled labourers may be increased up to 60 when module tilting is happening twice a year.

2.6.4 Raw Materials

The construction related materials viz. stone aggregates, sand and bricks etc. for the project are likely
to be sourced from Kadiri ( around 33 kms from the site).

2.6.5 Waste Water Treatment and Disposal System

During the construction phase, the waste water or sewage from site office toilets will be disposed in a
septic tank. Waste water will be generated during the operation phase due to solar module washing on
regular basis. Proper storm water channels would be constructed along the periphery of the project site
for draining of site run off. The domestic waste water would be managed through septic tanks.

2.6.6 Logistic Arrangement

Labour Camp: The project is in the preconstruction stage and land procurement is in progress during
the site visit. The company will hire unskilled labours locally for reducing the requirement of labour
camp. Onsite labour camp will be constructed as per project requirement. Labour camp will
accommodate only the migrant labours till the completion of construction phase. All the basic amenities
such as drinking water, kitchen, toilet facilities, etc. will be provided in the labour camp.

Project Vehicles: Project vehicles such as water tanker, tractors, JCB, and cars will be engaged to
support various activities during construction phase and further efforts will be made to hire vehicles
from local community.

2.6.7 Organizational Structure

To ensure smooth completion of various operations or activities of project during construction and
operational phase, FRV has its own Integrated Management System policy. During the project phase,
project operations will be managed by Project Manager and environmental, health & safety issues will
be monitored by FRV regional EHSS Officer.

26
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Organisational Structure for the specific proposed 50 MW Solar Power Plant, at P8 in Veligallu village

is appended in Figure 2-4.

Figure 2-4: Organisational Structure of 50 MW Solar Power Project at P8 in Veligallu

OFFCIE BASED

Construction

Manager

TBD
(Sr. Manager)

SITE BASED

Electrical Engineer

TBD
(Sr. Engineer)

Mechanical

Engineer

TBD
(Sr. Engineer)
EHS Engineer
TBD

(Sr. Executive)

TI Fv Representatives

ENGINEERING TEAM
Manager, Electrical
Engineer, Mechanical,

Civil Enginer

ir Contract
Manager

PMC & Owner's Engineer Team

The given Organisation Structure for 50 MW Solar Power Project at Plot No. P8 in Veligallu village is
subject to change/ alter based on the altered situation and requirements.

2.6.8 Implementation Schedule for the Project

As per the PPA, the project is expected to be commenced in October 2017.A tentative Implementation
Schedule as provided in L2 Schedule document is given here in Table 2-5.

Table 2-5: Task Based Implementation Schedule

Engineering
Procurement

Manufacturing Clearance,
MDCC.

Transportation of Materials
Construction of facilities

Inspection and

66 day
134 days

109 days

92 days
140 days

23 February 2017
02 April 2017 04

16 April 2017

21 May 2017
08 April 2017

10 May 2017

September 2017
20 August 2017

04 September 2017
17 September 2017

27
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

It is informed by the project proponent that the implementation schedule may subject to alter with the
finalization of EPC Contractor. A tentative L2 Schedule for the Solar Power Project is appended in

Appendix B.

28
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

3 APPLICABLE REGULATIONS, GUIDELINES AND
STANDARDS

This section describes regulations, statutory guidelines and obligatory standards that are applicable to
the social and environmental performance of the project.

3.1 National Regulations

In India, the Ministry of Environment, Forests and Climate Change (MoEFCC) is the apex administrative
body for (i) regulating and ensuring environmental protection; (ii) formulating the environmental policy
framework in the country; (iii) undertaking conservation & survey of flora, fauna, forests and wildlife;
and (iv) planning, promotion, co-ordination and overseeing the implementation of environmental and
forestry programmes. Several laws have been framed for protection of environment and for
Occupational Health & Safety in India by the Central Government. The relevant regulation pertaining to
the project activity has been discussed as under. The compliance to all environmental, health, safety
and social regulation have been presented in Table 3-1.

29
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

National Environment

Health & Safety
Regulation

Andhra Pradesh Solar
Power Policy 2015

Table 3-1: Applicable Environmental, Health, Safety and Social Regulation

Agency Responsible

Andhra Pradesh Solar
Power Corporation
Private Limited,
NTPC,

Ministry of New and
Renewable Energy,
Govt. of Andhra
Pradesh

And SECI (Solar
Energy Corporation of
India), APGENCO
(Andhra Pradesh
Power Generation
Corporation Limited)
and NREDCAP (New
& Renewable Energy
Development
Corporation of Andhra
Pradesh Ltd.)

Requirement

As per the policy, it will be the responsibility of the project
developer to acquire land for the solar project. Even
agricultural land can be acquired for this purpose. Land
acquired for any solar project or for solar park will be
deemed to be converted to non-agricultural land status and
no further conversion procedures will need to be followed by
the developers regarding the acquired land. The conversion
charges would be as per the Agricultural Land (Conversion
for Non-agricultural Purposes) Act, 2006.

For land acquisition for solar projects and solar parks, the
ceiling limit under the Land Ceiling Act will not be applicable.
However, the land requirement will be decided at the rate of
5 hectares/MW or any lower limit based on the
advancement of technology.

Applicability

APSPCL and FRV will follow the legal
permissions and procedures and will comply
with the obligations mentioned therein for the
Solar Project site at Plot P8 for the 50 MW
Solar Power Plant in Anantapuramu Ultra
Mega Solar Park (1500 MW)

2 The Air (Prevention & State Pollution Control As per Andhra Pradesh Solar Power Policy, 2015, Solar PV _—_ Solar power plant is exempted to obtain
Control of Pollution) Act Board (SPCB) power projects will be exempted from obtaining any CTO. However, SPCB needs to be informed
1981 NOC/Consent for establishment under pollution control laws _ by the project proponent while starting the
from AP Pollution Control Board. project.
3 The Water (Prevention & State Pollution Development of solar power plant falls under white category Solar power plant is exempted to obtain
Control of Pollution) Act Control Board (SPCB) _ and therefore it is exempted to obtain CTE and CTO from CTO. However, SPCB needs to be informed
1974 State Pollution Control Board. by the project proponent while starting the
project.
4 Forests (Conservation) Act, Forest Department The Forest Conservation Act and Rules mandate projects Not Applicable

1980 and Rules 1981

requiring diversion of forest land for non-forest purposes to
seek Forest Clearance from the Ministry of Environment and
Forests.

As reported, no forest land is involved for the
development of this project..

30
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

National Environment

Health & Safety Agency Responsible || Requirement Applicability
Regulation

5 Environmental Impact MoEFCC The EIA Notification 2006 and thereafter the MoEFCC Office Not Applicable. However, permission is
Assessment (EIA) Memorandum dated, 13th May 2011 exempts solar power required for usage of water which has
Notification 2006 & project from obtaining prior Environmental Clearance from already been applied (as reported).
MoEFCC Office the regulatory authorities. But, under the provision of
Memorandum dated MoEFCC office memorandum dated 30th June 2011,
30thJune'11. requisite permission is required to be obtained from

competent authority for water and land usage.

6 Environment (Protection) CPCB Ambient air quality monitoring has to be carried out and the Not applicable since no significant air
Seventh Amendment Rules concentration limits for the air quality parameters should be emission is expected from the project
2009 in compliance with NAAQS 2009. Activities in the project operation

especially during construction should not result in exceeding
National Ambient Air Quality Standards (NAAQS) for
ambient concentrations of air pollutants (such as particulate
matter). If violation of the Rules takes place then the penalty
will be decided on the basis of the parent Air Act 1981.

7 Noise (Regulation and APSPCB The Rules stipulate ambient noise limits during day time and _Not applicable since no significant noise
Control) Rules 2000 night time for industrial, commercial, residential and emission is expected from project activity
amended in 2010 ecologically sensitive areas. The rules apply both during the during operation phase

construction and operation of the project. Violation of the
standards for assessing the noise quality due to the project
will lead to penalty as under the EPA Act 1986.

8 Hazardous Waste APSPCB These Rules outline the responsibilities of the generator, Applicable during construction phase.
(Management, Handling transporter and recycler/re-processor of the hazardous During the construction DG sets will be used
and Trans-boundary wastes for handling and management in a manner that is for the civil work involved. The operation
Movement) Rules 2008 safe and environmentally sound. Project proponent need to phase of the project will result in generation
Hazardous and Other obtain consent from State Pollution Control Board for of some quantities of hazardous waste,
Wastes (Management and generation and storage of hazardous waste like transformer mostly in the form of waste/used oil as well
Transboundary Movement) oil, etc. irrespective of quantity of waste. as broken solar panels. FRV needs to obtain
Amendment Rules, 2016. As per the law the occupier and the operator of the facility consent from ASPCB for storage of

should be liable to pay financial penalties as levied for any transformer oil, if required. All the hazardous
violation of the provisions under these rules by the State waste generated due to the project should be
Pollution Control Board with the prior approval of the Central _ stored and disposed as per the requirements
Pollution Control Board. of the Hazardous Waste (Management,

Handling and Trans-boundary Movement)
Rules, 2008/ Hazardous and Other Wastes
(Management and Trans boundary

31
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

National Environment

Health & Safety
Regulation

Agency Responsible

Requirement

Applicability

Movement) Amendment Rules, 2016. i.e., on
a paved surface in a designated area with
adequate secondary containment, with
adequate labelling and before it is disposed
to an ASPCB approved vendor.

Though not covered under the rule, the
broken solar panels is recommended to be
sent back to the manufacturer or an
authorised recycler.

9 Environment (Protection) MoEFCC. The DG sets installed during construction should comply The power requirement during construction
Second Amendment Rules with maximum permissible noise levels and noise control phase will be met through DG sets which will
2002 measures for diesel generators up to 1000 KVA capacity as adhere to prescribed CPCB noise level limits

specified in the Act. and noise control measures.

10 The Building and Other Ministry of Labour and This Act provides for safety, health and welfare measures of Applicable during construction phase.
Construction Workers’ Employment buildings and construction workers in every establishment Project proponent will ensure through its
(Regulation of Employment which employs or employed during the preceding year ten or contractors that basic amenities are provided
and Conditions of Service) more such workers. These measures include fixing hours for _ to the labours. Project proponent through its
Act 1996 normal working day, weekly paid rest day, wages for contractors should also ensure all vendors

overtime, provision of basic welfare amenities like drinking employed should have valid labour license.
water, latrines, urinals, créches, first aid, canteens and Compensation to workers (own and vendors)
temporary living quarters within or near the work site. This should not be below daily wage rate as
Act also requires application of the following: Building or specified by Government. Master roll must be
other construction workers’ (regulation and Employment maintained. Employee ID card must be
Conditions of Service) Central Rules 1998 & Workman's issued (own and vendors). Safety, health and
compensation Act, 1923 to buildings and other construction —_ welfare measures of building and
workers. These will be followed by contractor & developer construction workers as mentioned in the act
during construction and operation phase. needs to be complied with.
Failure to comply results in financial penalty
/imprisonment of the principal employer
along with vendor and closure of project.
W Central Electricity Authority Ministry of Power, The Act is applicable for the solar power plant as the plant is | Applicable both during construction and

(Safety Requirements for
Operation, Construction and
Maintenance of Electric
Plants and Electrical Lines)
Regulations 2008, (CET)

Central Electricity
Authority

Andhra Pradesh
Power Transmission

going to be having electrical appliances and facilities
installed for grid connected power generation. As per the
act, all equipment’s and system installed should comply with
the provision of the statute, regulations and safety codes.

operation phase.

Project proponent under provisions of the
CET regulations ensure that the health and
safety requirements and provisions for

32
National Environment
S.N.

Health & Safety
Regulation

Agency Responsible

Company Ltd.
(APTCL)

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Requirement

Applicability

transmission lines specified under the rules
are complied.

12 Workmen's Compensation
Act, 1923 & Rules 1924

Labour Welfare Board,
Andhra Pradesh

The Act requires if personal injury is caused to a workman
by accident arising out of and in the course of his
employment, his employer should be liable to pay
compensation in accordance with the provisions of this Act.

Applicable during construction phase.

Project proponent should ensure through its
contractors in case of any accident/ injury/
loss of life the workmen should be paid a
minimum compensation as calculated under
this act both during construction and
operation phase of the project. The reporting
of accidents needs to be done in prescribed
forms as per the act and the incident /
accident register needs to be maintained
accordingly. The Act also gives a framework
for calculating amount of compensation and
wages.

13 The Contract Labour
(Regulation and Abolition)
Rules, 1971
Contract Labour

(Regulation And Abolition),
1973

Labour Welfare Board,
Andhra Pradesh

The Contract Labour (Regulations & Abolition) Act, 1970
requires every principal employer of an establishment to
make an application to the registering officer in the
prescribed manner for registering the establishment. The
Act and its Rules apply to every establishment in which 20
or more workmen are employed on any day on the
preceding 12 months as contract labour and to every
contractor who employs or who employed on any day
preceding 12months, 20 or more workmen. It does not apply
to establishments where the work performed is of
intermittent or seasonal nature. An establishment wherein
work is of intermittent nature will be covered by the Act and
Rules if the work performed is more than 120 days in a year,
and where work is of a seasonal nature if work is performed
more than 60 days in a year.

Applicable during construction phase.

All vendors will be employed including
contractors should have valid labour license.
Compensation to contract workers (own and
vendors) should not be below daily wage rate
as specified by Government of India. Master
roll must be maintained. Employee ID card
must be issued (own and vendors). Safety,
health and welfare measures of building and
construction workers as mentioned in the act
needs to be complied with. Failure to comply
results in financial penalty. Failure to comply
results in financial penalty.

FRV through its contractors should also
ensure that conditions like hours of work,
fixation of wages and other essential
amenities in respect of contract labour are
provided and in compliance with the
standards.

14 Minimum Wages Act, 1948

Labour Welfare Board,
Andhra Pradesh

This Act provide for fixing minimum rates of wages in certain
employments and requires the employer to provide to every

Applicable during construction phase

33
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

National Environment

Health & Safety
Regulation

Agency Responsible J Requirement

worker engaged in a scheduled employment to be paid
wages at a rate not less than the minimum rate of wages
fixed by such notification for that class of employees in that
employment without any deductions except as may be
authorized within such time and subject to such conditions
as may be prescribed.

Applicability

15 The Child Labour Labour Welfare Board, The Act prohibits employment of children in certain FRV should ensure that no child labour will
(Prohibition and Regulation) Andhra Pradesh occupation and processes. The Act also specifies conditions be engaged at site for construction or
Act, 1986 of work for children, if permitted to work. operation works either directly or by the sub-
contractors. FRV should include a clause in
the subcontractor agreements prohibiting
employment of child labour.
16 Companies Act, 2013 FRV According to Schedule 135 sub -section 1, the companies The project will need to comply with the
meeting the threshold criteria (Minimum net worth of rupees _ requirement as stated in the law.
500 Crore, Turnover up to "1000 Crore" and having a net
profit of at least '5 crore’) specified should spend in every
financial year, at least 2% of the average net profits of the
Company made during the three immediately preceding
financial years in pursuance of CSR policy.
17 Panchayat (Extension to FRV Provisions of this rules are: The project will need to comply with the

Scheduled Areas) Act 1996

A state legislation on panchayats in the scheduled area
should take care of the customs, religious practices and
traditional management practices of community resources.

Every village shall contain a Gram Sabha whose members
are included in the electoral list for the panchayats at village
level.

Planning and management of minor water bodies are
entrusted to the panchayats.

The Gram Sabhas have roles and responsibilities in
approving all development works in the village, identify
beneficiaries, issue certificates of utilization of funds; powers
to control institutions and functionaries in all social sectors
and local plans.

requirement as stated in the law.

34
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

National Environment

Health & Safety Agency Responsible J Requirement Applicability
Regulation

Every Gram Sabha to safeguard and preserve the traditions
and customs of people, their cultural identity, community
resources and the customary mode of dispute resolution

3.2 Social and Environmental Performance Standards of the International Finance Corporation

The International Finance Corporation has laid down a set of eight Performance Standards (PS) and project developers need to comply with applicable PS
while establishing the project. The provisions of the Performance Standards relevant to the solar power projects are summarized below:

Table 3-2: IFC’s Environmental and Social Performance Standards

dea mance oe manee Sincere (FS) cegultame ts ln Applicability to project (Compliance) Actions Taken/Requirements

Arcadis has been appointed by FRV to

undertake ESIA study to identify the FRV has developed an Environmental and
environment and social risks that may arise due Social Management System at the
to the solar power project and recommend corporate level as well as adhere to the
Conduct an Environmental and Social Impact mitigation measures for the same as provided in environment and social management pian
Assessment (ESIA) of the project, appropriate to Chapter 6 oround level FRV bg ae ar project ane,
the nature of the project's environmental and The PS 1 is applicable to project with following requirements:
Performance social risks and potential impacts. environment and/or social risks and/or impacts. .
Standard (PS) -1 The project is a solar power project and willhave ° Environmental and social action plan;
Assessment and environmental and social impacts resulting Identification of risks and impacts;
Management of generation of noise, construction activities etc. ,

Environmental and e Management program;
Social Risks and

Impacts

PS 1 is therefore applicable for the project.

e Organizational capacity and

An Environmental and Social Management Plan competency;

has been prepared and incorporated in Chapter . .
7 of the ESIA report taking into consideration the ° Training for security and safety workers;

Establish Environmental and Social
Management Plans commensurate with the
findings of the ESIA and consultation with

on potential social and environmental impacts or e Emergency preparedness and
affected communities risks already identified & assessed in ESIA. response;
Establish Action Plans where specific mitigation | An ESMP has been prepared and incorporated e Stakeholder engagement/ grievance
measures and actions are required for the in Chapter 7 of the ESIA report for redressal; and
project to comply with applicable laws, implementation of mitigation measures in

35
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Performance Standard (PS) requirements in
brief

regulations and the requirements of these
Performance Standards

Title of Performance
Standard

Applicability to project (Compliance)

compliance with the statutory requirements and
Performance Standards

Provide organizational capacity and contractor /
employee training to enable project to achieve
continuous environmental and social
performance

Organizational structure with roles and
responsibilities of the team within the
organization is defined in Chapter 2.

Establish and maintain a timely process of
community engagement, including a grievance
mechanism, focusing on disclosure of
information and consultation with local
communities affected by project risks or adverse
impacts that is free from external manipulation,
interference or coercion to ensure relevant and
understandable access to project information.

Considering substantial land will be acquired
from the community for the project activity, a
community engagement plan needs to be
developed and implemented as well as
adequate reporting needs to be done. This
should aim to inform the community project
related adverse impacts or risks. FRV's
Grievance Redressal Mechanism (GRM) will be
implemented in this project

Establish procedures to monitor and measure
the effectiveness of the environmental and
social management program, including internal
reporting of the program's effectiveness to the
project’s senior management, disclosure of
Action Plans (including material changes to such
Plans) to affected communities, and external
reporting to affected communities on the results
of Action Plans, commensurate with the
concerns of the affected communities

System of monitoring with periodic audits will be
established at the site.

Actions Taken/Requirements

e Monitoring, reporting and review.

PS 2: Labour and
Working Conditions

The PS 2 applies to workers directly engaged by
the client (direct workers), workers engaged
through third parties (contracted workers), as
well as workers engaged by the client's primary
suppliers (supply chain workers).

The project will involve employment of direct and
contracted workers during construction and
operation phases.

PS 2 is therefore applicable for the project.

Fotowatio Renewable Ventures (FRV)
should ensure that adequate facilities and
amenities are provided in the labour
accommodation for construction workers
including: adequate living/sleeping facilities
and space per person; potable water that
meets national standards and standards as
laid down by ILO; toilets, washing and
cleaning facilities; canteen/mess or fuel for
cooking; locker/storage facilities etc. The
company will periodically review and
monitor the condition of the labour camps at
all the mentioned project sites. The worker

36
Title of Performance
Standard

Performance Standard (PS) requirements in
brief

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Applicability to project (Compliance)

Actions Taken/Requirements

accommodation standards as laid down by
ILO is presented in Appendix D of the
document.

The company, as a part of oversight
procedures will need regular monitoring of
compliance to the aforesaid
guidelines/requirements and ensure that
these are met at all the five project sites.
Internal audits and follow up on corrective
actions will also need to be undertaken to
assess efficacy of the oversight system at
all the said project sites.

Establishment of a Human Resources Policy
consistent with the requirements of this
Standard that informs employees of their rights
under national labour and employment laws

Fotowatio Renewable Ventures (FRV)
should develop site specific HR policy in line
with the HR Policy at their corporate level.
They or their appointed contractor, if any,
should inform their employees about their
rights under national labour and
employment laws.

Document and communicate to all employees’
conditions and terms of employment.

Applicable during construction and operation
phase at the project site at Plot No. P8

Fotowatio Renewable Ventures (FRV)
would engage labours directly or through
contractors. However, the management of
labourers should be supervised by FRV so
that the engagement of workers is in
accordance to applicable rules and
regulations.

Practice non-discrimination and equal
opportunity in making employment decisions

Applicable during construction phase

Need to be complied. Equal opportunity
should be given to both men and women
depending on their skills and capacity
wages, work hours and other benefits
should be as per the national labour and
employment Laws at the project sites.

Provide a mechanism for workers to raise
workplace concerns.

Applicable during construction and operation
phase

Grievance Redressal Mechanism should be
framed under the ESMS and the same will
be implemented at project level.

37
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Title of Performance § Performance Standard (PS) requirements in
Standard brief

Applicability to project (Compliance)

Actions Taken/Requirements

This is applicable both during construction
and operation phase and should be
supervised by FRV.

Provide workers with a safe and healthy work
environment, taking into account risks inherent
to the particular project sector

Applicable during construction and operation
phase

Provide workers with a safe and healthy
work environment, taking into account risks
inherent to the particular project sector

PS 3: Resource
Efficiency &
Pollution Prevention

In case the solar panel contain any hazardous
material, chances of ground water and soil
contamination cannot be ruled out. Site visits
revealed that other solar projects is being
develop in the same solar park. Example
includes, Tata Power, NTPC Solar Power
Projects in the project vicinity of the same solar
park. FRV may be held accountable for
collection and safe disposal of hazardous
material. FRV needs to safeguard it’s liability by
keeping record of mitigation measures to
safeguard against any future liability. Waste oil
and other hazardous chemicals released from
construction activities may result in
contamination of ground and nearby surface
water.

PS 3 is therefore applicable for the project.

Water for project construction phase will be
sourced from bore well. During operation
phase water will be supplied by APSPCL
from nearby reservoir. Permission from the
Village Panchayat/regulatory authority shall
be obtained prior to using the bore well.
Safe drinking water will also be supplied to
the workers.

As such no impact on ambient air quality is
expected on account of this project.
However, temporary impacts on ambient air
quality and noise levels may be expected
during construction phase.

FRV should implement measures during
construction: for management of excavated
earth and construction rubble; and
minimization of fugitive dust emissions.
Further, FRV should ensure through its
contractors that other wastes (packing
material, metal, debris, cement bags,
drums/cardboards etc.) are collected, stored
and disposed off to re-users or in
appropriate authorized debris disposal
areas.

Limited concreting work is expected for
structure foundations, sub-station, and
transmission towers. Cement concrete
mixers will be expected to be used at site
since significant concreting work is not
expected. Concreting and other construction
activities including use of earth moving
equipment and increased traffic for material

38
Title of Performance
Standard

Performance Standard (PS) requirements in
brief

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Applicability to project (Compliance)

Actions Taken/Requirements

movement is expected to result in increase
in ambient noise levels. However, this
increase is short term during construction
stage only. The construction work will be
carried out only during day time and no
noise generating equipment will be operated
at night.

No material impact on surface or
groundwater resources is expected on
account of the project, except that the water
sourcing requirement during the
construction phase will need to safeguard
the immediate and medium term needs of
water by the local communities. The sub-
contractors should ensure that the water
made available to workers and employees’
meets national potable water quality norms.
The project site if equipped with appropriate
facilities for collection, treatment and
disposal of sewage (septic tank and soak
pit) which is used both during construction
and operation phases should be provided.

The project proponent should ensure that
adequate control techniques are provided to
minimize emissions or achieve a pre-established
performance level and minimize pollution from
project activities. The client will avoid the
release of pollutants or, when avoidance is not
feasible, minimize and/or control the intensity
and mass flow of their release.

During the construction phase, the vehicles
involved for hauling of equipment’s and
materials to the project site may increase the
pollution level and dust in the air.

FRV through its contractors will ensure
sprinkling of water to reduce dust in the air.
Besides, FRV should also ensure use the
vehicles having valid PUC certificates.

The client will implement technically and
financially feasible and cost effective measures
for improving efficiency in its consumption of
energy, water, as well as other resources and
material inputs, with a focus on areas that are
considered core business activities.

During construction and operation phase.

FRV should plan and implement pollution
control measures. Practices like minimal
release of waste, safe disposal of waste,
wastewater management etc. should be
considered in all phases of project life cycle.

Performance Standard 4 recognizes that project
activities, equipment, and infrastructure can

This Performance Standard is applicable to
projects which entail potential risks and impacts

The Applicability will be both to the
construction and operation phase at the

39
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Title of Performance
Standard

PS 4: Community
Health, Safety and
Security

Performance Standard (PS) requirements in
brief

increase community exposure to risks and
impacts. In addition, communities that are
already subjected to impacts from climate
change may also experience an acceleration
and/or intensification of impacts due to project
activities. While acknowledging the public
authorities’ role in promoting the health, safety,
and security of the public, this Performance
Standard addresses the client's responsibility to
avoid or minimize the risks and impacts to
community health, safety, and security that may
arise from project related-activities, with
particular attention to vulnerable groups.

Applicability to project (Compliance)

to the health and safety of affected communities
from project activities. The project will involve
transportation of large components, which may
pose safety risks to the affected communities.
Impacts due Electrocution and Firing due to
short-circuit, Accidents during cutting, chipping
and piling, Physical injuries, Trip and fall hazards

or by Diseases due to unhygienic condition etc.
These all effects will be assessed on habitations
that are close to particular wind turbines.

The PS 4 is therefore applicable for the

project.

Actions Taken/Requirements

project site in Veligallu village of Galiveedu
Mandal. In addition to the movement of
heavy machinery / vehicles during the
construction phase, effects due to glare
effect generated due to solar panels will
pose an impact on the community if properly
not mitigated.

The Action Plan and any other relevant
project-related information is to enable the
influenced communities and relevant
government agencies to understand these
risks and impacts, and will engage the
influenced communities and agencies on an
on-going basis consistent with the
requirements of PS

Evaluation of risks and impacts of the project on
health & safety of the affected community during
the project lifecycle and establish
preventive/mitigation measures to
reduce/minimize the impacts. Disclosure of
action plans to affected community and the
government agency.

During Construction Phase

The potential occupational hazards arising
from the project activities and the impacts
on health & safety of the affected
community have been identified and
assessed in this report.

Design, construct, operate and decommission of
Structural elements or components in
accordance with good industrial practice to
reduce impact on community health & safety.

During Construction Phase

An occupation health safety plan has been
formulated in this report. All steps to reduce
the impact on the health and safety of the
community to minimal will be taken.

Minimization of impacts on the health and safety
of the community caused by natural hazards that
could arise from the land use changes due to
project activities.

During Construction Phase and Operational
phase

A management plan has been formulated
as part of ESIA process to address the
issue.

Prevent or minimize the potentials for
community exposure to communicable diseases
during project activities

During Construction Phase

CSR Plan and activities has been provided
as a part of ESIA.

Acquisition and

PS 5 is applicable when there is physical and/or
economic displacement due to acquisition of
land for the project.

PS5 may be applicable for this project.

It was informed, that lands for the 50 MW
Solar power project has been identified and

40
Title of Performance
Standard

Involuntary
Resettlement

Performance Standard (PS) requirements in
brief

This PS does not apply to resettlement resulting
from voluntary land transactions (i.e. market

transactions in which the seller is not obliged to
sell and the buyer cannot resort to expropriation

or other compulsory procedures if negotiation
fails). The impacts arising from such
transactions should be dealt with as under PS1,
though sometimes, when risks are identified, the
project proponent may decide to adhere to PS 5
requirement even in willing-buyer-seller cases

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Applicability to project (Compliance)

Actions Taken/Requirements

procured by APSPCL as being the Nodal
Agency, through competent authority.

During consultation with APSPCL it was
informed that Revenue (Govt.) and
Assigned lands are being taken for the
entire 1500 MW Solar Park. It was told by
the APSPCL representative locations falling
on assigned and revenue lands is not
resulted in any involuntary resettlement
issue as the land taken on mutual
agreement, proper negotiation and with
proper compensation to the assignees.

Lands taken for P8 in Veligallu village is
entirely fallow/ barren.

List of assignees, land owners and users of
govt. lands are provided by APSPCL. But,
no supporting documents (e.g. MoM of
General Award Proceedings, Negotiation
Committee Meetings etc.) regarding the
transfer of lands and compensation rates
has been shared. Thus, in absence of land
related supporting documents for acquisition
of land specific to the project activity, impact
on livelihood and chances of economic
displacement cannot be ruled out. In such
circumstances it is considered that there are
chances of economic displacement and the
livelinood resources may be affected.

Hence till no other development is taking
place, PS 5 is applicable.

Livelihood Impact Assessment and
Livelihood Restoration Plan for the Project
Affected Persons (PAPs) is recommended
at the project site (Plot No. P8) located in
Veligallu village of Galiveedu Mandal in
Kadapa district.

Avoidance or at least minimization of involuntary
resettlement by exploring alternative project

May be applicable

FRV has not undertaken land acquisition.
Land acquisition was undertaken by

41
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Title of Performance
Standard

Performance Standard (PS) requirements in
brief

designs balancing environmental, social and
economic costs and benefits; and by acquiring
land through negotiated Settlements.

Applicability to project (Compliance)

Actions Taken/Requirements

APSPCPL. However it is recommended that
FRV undertakes a Livelihood Impact
Assessment (LIA) of PAPs and formulates
Livelihood Restoration Plan (LRP).

Compensation and benefits for displaced person

as per Performance Standard May be applicable

It is assumed that proper compensation is
paid to the assignees of the assigned lands
procured. But, to ensure that proper
documents should be supplemented with.
Livelihood Impact Assessment (LIA) of
PAPs and Livelihood Restoration Plan
(LRP) is suggested.

Disclosure of all relevant information and
consultation with affected persons and
communities in decision making process related
to resettlement.

May be applicable

To ensure that no resettlement has taken
place due to the project activity Livelihood
Impact Assessment (LIA) is suggested.

Establish a grievance mechanism to record and
resolve communities’ concerns and grievances
about the relocation and compensation

During the construction and operation phase

Fotowatio Renewable Ventures (FRV)
should develop their own Environment &
Social Management System (ESMS). A
GRM Policy should be framed under the
system. It should incorporate procedures for
lodging of grievances, processing of
grievances, resolving grievances and
closing of grievances.

Grievance redressal framework for onsite
implementation should also be formulated.
The grievances would be addressed
through Suggestion Box, Community
Meetings and Meetings with Authorities
responsible for welfare and development of
the village.

There would be one Grievance Redressal
Cell (GRC) on site

PS 6: Biodiversity
Conservation and
Sustainable
Management of

As a matter of priority, the client should seek to
avoid impacts on biodiversity and ecosystem
services. When avoidance of impacts is not
possible, measures to minimize impacts and
restore biodiversity and ecosystem services

No forest land is located within 5km from the
project site.

Following actions are required to be taken
During Construction Phase

e Activities generating high noise shall be
restricted to day time and will be

42
Title of Performance
Standard

Living Natural
Resources

Performance Standard (PS) requirements in
brief

should be implemented. Given the complexity in
predicting project impacts on biodiversity and
ecosystem services over the long term, the
client should adopt a practice of adaptive
management in which the implementation of
mitigation and management measures are

responsive to changing conditions and the
results of monitoring throughout the project's
lifecycle.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Applicability to project (Compliance)

Vegetation of the project site is also high under
anthropogenic pressure like grazing. So
ecological impact is expected to be minimum.

So PS 6 is not applicable

Actions Taken/Requirements

mitigated to minimize the noise level
outside the site boundary.

e General awareness regarding wildlife
shall be enhanced through trainings,
posters, etc. among the staff and
labourers.

e Camp and kitchen waste shall be
collected in a manner that it does not
attract wild animals.

e Temporary barriers shall be installed on
excavated areas.

¢ The footprints of the construction
activities shall be kept to minimum so as
to reduce disturbance to flora and
fauna.

During Operation Phase

e Solar panels shall have an anti-reflective
coating to minimize the light reflecting
off of the panels so that there is very
less impact due to glare from the
panels.

¢ Moreover to minimize effect of “Lake
effect”, visual frightening techniques like
“Scare crow” may be considered to
frighten any bird trying to land on
panels, and prevent birds from landing.

PS 7: Indigenous
Peoples

Performance Standard 7 recognizes that
Indigenous Peoples, as social groups with
identities that are distinct from mainstream
groups in national societies, are often among the
most marginalized and vulnerable segments of
the population. Indigenous Peoples are
particularly vulnerable if their lands and
resources are transformed, encroached upon, or
significantly degraded. Their languages,
cultures, religions, spiritual beliefs, and
institutions may also come under threat. As a

PS 7 applicable for this project

According to Census, 2011, around 23%
population in Veligallu village belongs to ST
category.

The list of land owners has been provided
by the project proponent. As per the list
there is only one assignee of assigned
lands is from the ST community.

As revealed in the consultation Cultivation is
the livelihood resource of the assignee.

43
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Title of Performance
Standard

Performance Standard (PS) requirements in
brief

consequence, Indigenous Peoples may be more

vulnerable to the adverse impacts associated
with project development than non-indigenous
communities

Applicability to project (Compliance)

Actions Taken/Requirements

The assignee has given 4.3 Acres of
assigned land for the project. But, no
supporting documents (e.g. MoM of General
Award Proceedings, Negotiation Committee
Meetings etc.) regarding the transfer of
lands and compensation rates has been
shared. Neither any document supporting
Free, Prior, Informed Consent (FPIC), as
referred in IFC PS Document, of the
Affected Communities has been provided
yet. In such condition PS 7 is applicable for
the project.

PS 8: Cultural
Heritage

Performance Standard 8 recognizes the
importance of cultural heritage for current and
future generations. Consistent with the
Convention Concerning the Protection of the
World Cultural and Natural Heritage, this
Performance Standard aims to ensure that
clients protect cultural heritage in the course of
their project activities. In addition, the

requirements of this Performance Standard on a

project's use of cultural heritage are based in
part on standards set by the Convention on
Biological Diversity.

This PS is applicable when tangible forms of
cultural heritage, unique natural features or
tangible objects that embody cultural values and
certain instances of intangible forms of culture
are impacted or are to be used for commercial
purposes.

No notified cultural heritage site is located near
the project areas.

Hence, PS8 is not applicable.

Chance find Procedure could be formulated
under PS 8 in case of discovery of any
artefacts and/ or settlement of yore in the
future at close proximity of the project area.
Though, no such evidential proof was found
in the study area village

The IFC and FMO comments on the draft report is addressed in Appendix K.

44
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

3.3 Categorization of Projects

3.3.1 Categorization of Projects as per IFC guideline

As part of its review of a project’s expected social and environmental impacts, IFC uses a system of
social and environmental categorisation. This categorisation is used to reflect the size of impacts
understood as a result of the client's social and environmental assessment and to specify IFC’s
institutional requirements. The categories used by the IFC are:

e Category A Projects: Projects with potential significant adverse social or environmental risks
or/and impacts that are diverse, irreversible or unprecedented;

e Category B Projects: Projects with potential limited adverse social or environmental risks
or/and impacts that are few in number, generally site-specific, largely reversible and readily
addressed through mitigation measures;

e Category C Projects: Projects with minimal or no adverse social or environmental risks or/and
impacts, including certain financial intermediary (Fl) projects with minimal or no adverse risks;

e Category FI Projects: Business activities involving investments in financial institutions (FIs) or
through delivery mechanisms involving financial intermediation.

IFC therefore categorizes the project primarily according to the significance and nature of its impacts.
IFC defines the project's area of influence as the primary project site(s) and related facilities that the
client (including its contractors) develops or controls associated facilities that are not funded as part of
the project (funding may be provided separately by a client or a third party including the government),
and whose viability and existence depend exclusively on the project and whose goods or services are
essential for the successful operation of the project; areas potentially impacted by cumulative impacts
from further planned development of the project; and areas potentially affected by impacts from
unplanned but predictable developments caused by the project that may occur later or at a different
location. The area of influence does not include potential impacts that would occur without the project
or independently of the project.

The project can be categorized as Category B projects based on limited environmental and social
impacts envisaged.

45
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4 DESCRIPTION OF ENVIRONMENT

This chapter describes the existing environmental settings of the project site and its immediate
surroundings. This includes physical environment comprising air, water and land components,
biological environment and socio-economic environment. Attributes of the physical environment like air,
water, soil and noise quality in and around the project area were assessed primarily through monitoring
and analysis of samples collected from the area. Primary monitoring was conducted by a NABL certified
laboratory.

Secondary information on geology, hydrology, prevailing natural hazards like floods, earthquakes etc.
have been collected from literature reviews and authenticated information made available by
government departments. Primary surveys were carried out to understand and record the biological
environment prevailing in the area and the same was verified by the forest officials and against
published information and literature. The socioeconomic environment has been studied through
consultations with various stakeholders within the site. Additionally, socioeconomic data have been
obtained from the Census of India, 2011 report.

4.1 Study Area

The project site for the solar power plant is located at Veligallu village in Galiveedu Mandal of Kadapa
district, Andhra Pradesh. To understand and assess the environmental and social risks associated with
the project the study area was divided into core area (3km around the project site) and buffer area (5
km around the project site).

4.2 Baseline Conditions

4.2.1 Climate and Meteorological Conditions

Kadapa has a tropical wet and dry climate characterised by year round high temperatures. It has a
record of reaching more than 50°C. Summers are especially uncomfortable with hot and humid climate.
During this time temperatures range from a minimum of 34 °C and can rise up to a maximum of 40 °C.
Temperatures are range in the mid-thirties during the day. Humidity is around 75% during the summer
months.

Climate data for Kadapa, Andhra Pradesh [hide]
Month Jan Feb Mar Apr May Jun Jul | Aug = Sep = Oct = Nov_~— Dec Year

oe 397 40.1
bh ges |
fencon it) yo) a BLN BA) BD APD. Gm ea)

(Source: Climate-Data.org from https://en.wikipedia.org/wiki/Kadapa)

4.2.2 Rainfall

The average annual rainfall of Kadapa District is 710 mm, which ranges from nil rainfall in January to
137 mm in October. October is the wettest month of the year. The mean seasonal rainfall distribution
is 402.4 mm in southwest monsoon (June-September), 239.1 mm in northeast monsoon ( Oct-Dec),
2.4mm rainfall in Winter (Jan-Feb) and 65.7 mm in summer (March — May). The percentage distribution
of rainfall, season-wise, is 56.7% in southwest monsoon, 33.7 % in northeast monsoon, 0.34% in winter
and 9.3 % in summer. The mean monthly rainfall distribution is as below.

46
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

MONTHLY RAINFALL DISTRIBUTION OF
LONG PERIOD AVERAGE

160.0

137.3

140.0

1238

120.0

80.0

60.0

40.0 2
ie &

20.0 — il

=
2 tt 2
00 a

JAN FEB MAR APR_- May June ty AUG SEP OCT NOV DEC

im)
3
c=)
ro)

RAINFALL(mi

0.0

Source: CGWB, Monthly rainfall distribution — Kadapa district

The annual rainfall ranges from 460 mm in 1999 to 910.8 mm in 2007. The annual rainfall departure
ranges from -35 % in 1999 to 28 % in 2007. The southwest monsoon rainfall contributes about 56.7 %
of annual rainfall. It ranges from 200.6 mm in 2002 to 630.5mm in 2007. The years 1999, 2002 and
2006 experienced drought conditions in the district as the annual rainfall recorded is 35%, 34% and
26% less than the long period average (LPA) respectively. The departure of annual rainfall from LPA is
presented below. It indicates that, the rainfall departure as 0n2011 is negative i.e. -35%, showing rainfall
deficiency.

ANNUAL RAINFALL AND RAINFALL DEPARTURE FROM LPA

40% 7
S076 |
= 20%
£ 10%
= 2
S| 8

0%
x
2 -10%
=
ae -20%

-30%

-40%

2222228 222225
YEAR
ANNUAL —+— DEP FROM LPAC%)

Source: India Meteorological Department and Directorate of Economics and Statistics from CGWB report-Kadapa district

Solar radiation profile of India is presented below:

47
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

India’s Solar Radiation Profile

oa ee @ 76 80° a Ea or 96° 100°

India Solar Resource

| Global Horizontal Irradiance - Annual Average

This map depicts model, estimates- of annual
average global horizontal irradiance (GHI) at 10
km resolution based on hourly estimates of
radiation over 10 years (2002-2011). The inputs
are visible imagery from geostationary satellites,
| aerosol optical depth, water vapor, and ozone.
The country boundary shown is that which is
officially sanctioned by the Republic of India.

324

LF country Capital

| 2 state Capital
© Other<ity \
pf ne! Seen,
| 8S = Y Port Blair
ae 3a 7
Io fe \@
=
|
| —— | i ——]*
|
| sais, ®
Land Area
| | (Million ken?) |
| 3
Solar Energy Centre _ aa N RE
x © “ a
Omi 500 1,000 mi
1 | 4 i 1 = i
t T T T SRIIONAL RENEWABLE ENEIeGY LABORATO
o ] 500 1,000 1,500 km Abthony Lopez, Billy Roberts ; April 25, 2013
68° 72 76° 80° 84 88°

Source: National Renewable Energy Laboratory

4.2.3 Topography

The Kadapa district has an irregular landscape with a number of hill ranges and hills with intervening
valleys and high lands. The highest elevation of the district is 1108 m amsl. The major rock types are
quarizites, shales, limestones, phyllites, granites, granodiorites and granite gneiss in Kadapa district.
These rock types occur in the southwestern part of the district. Alluvium consisting of gravel, sand, silt
and clay occur along the river courses in the district.

48
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

The topography of the project site is an open area with mild undulations. The highest and lowest
elevation of the site varies380 - 400m. Papagni river passes through the study area. Veligallu reservoir
(dam) constructed on the Papagni river is located in the study area. Some of the site pictures are shown
in Figure 4-1.

Figure 4-1: Digital Elevation Map

Legend

CO putes

NP. Kunta Park ~

ye
soe Ultra Mega Solar Park

3| Elevation (M)

Sus

00275 056 44
Kone
PREPARED FOR:

Fotowatio Renewable Ventures
(FRY

PROJECT:
l2 x 50 MW Solar Power Project at}
11600 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

WAP TITLE
Digital Elevation Model
(DEM) Map
PREPARED BY:

IA ARCADIS #

127 90°

Land proposed for Polling Substation 3 Land proposed for Plot 8

4.2.4 Geology & Soil

The Kadapa district is underlain by various rock types of different age groups ranging from Archaean
to Recent. These rocks consists mostly granite gneisses, migmatites and generally lack primary
porosity. Kadapa formations consist of mostly shales, quartzites, limestones/dolomites.

49
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Soil characteristics of the study area were Red loamy, Red sandy, Red earths and Black cotton soils.
It is revealed from the project area soils were mainly red sandy with gravels and minimum clay & silt
content. These soils have a low nutrient status.

4.2.5 Landuse Analysis

The land-use and land-cover of the study area (5 kms) has been interpreted from visual interpretation,
google earth satellite imagery of the area, and subsequently by ground truth verification during field
surveys. The land use within study area represent agricultural land (27.03%) followed by forest area
(12.6% Reserve Forest & 43.02% Unclassified forest), Open scrub land (9.50%) and water body
(6.72%), Residential area occupies only 0.68 %. Land use map showing a radius of 5 km of the project
site is provided in Figure 4-2.

Agriculture Land 28233718.98 28.23 27.03
Drainage Channels 2092855.01 2.09 2.00
Hillocks 408588.35 0.41 0.40
Open Scrub 9931948.37 9.93 9.50
Quartz Mine 24423.90 0.02 0.02
Reserved Forest 13171052.76 13.17 12.60
River 3365523.21 3.37 3.22
Road Network 499312.84 0.50 0.48
Settlement 709564.01 0.71 0.68
Unclassified Forest 44932079.34 44.93 43.02
Water body 1083382.39 1.08 1.05

50
14°60°N

14°4'30"N

14°30"'N

14°730"°N

14°00'N

78°26°0°E

78°25'30°E

Figure 4-2: Land Use Map

7827 0°E

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

78°28'30"E

78°30°0°E

Landuse & Landcover Map
Prepared by Google Earth

14°6.0°N

14°4'30"N

14°30"

Legend

Settlements
Road Network (0.80%)
\— Drainage Channels (2.66%)
O Pres

FE") 5kM Stuay Area

Landuse Category

/—— Agriculture Land 33.05%)
Hilocks (0.78%)

Open Scrub (22.84%)

YZ, arte Mine (1.04%)

Rivor (1.45%)

@ setiement 1.1255)

2 Solar Park (16.42%)

(2 stony Waste (0.57%)

© woetero04y (9.27%)

SCALE:
007515 3

Kilometers.

PREPARED FOR :

Fotowatio Renewable Ventures
(FRV)

PROJECT:
[2 x 50 MW Solar Power Project at
1500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE:

Landuse & Landcover Map
(Plot P8)

14°0°0°N

PREPARED BY:

A ARCADIS se”

78°260°E

78°25'30°E

T
78°27 0°E

78°28'30"E

78°30°0"°E

51
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.2.6 Drainage

The State receives substantial rainfall during the north-east monsoon period. Two major perennial
rivers, viz., Tungabhadra and Krishna drain the district. The River Krishna with its tributaries
Tungabhadra, Vedhavati, Hundri, Musi, Paleru and Munneru flows through the central parts of the
State. It drains Anantapur, Kurnool, Mahabubnagar, Ranga Reddy, Nalgonda, Guntur and Krishna
districts into Bay of Bengal.

The important river that drains through the Kadapa district is Pennar which is perennial and flows in
NW-SE direction. Its tributaries Chitravathi, Cheyyair, Papagni, Kundair and Sagileru are intermittant in
nature. The drainage pattern in general is dendraitic to sub-dendraitic and parallel. The drainage is
often parallel to sub parallel indicating structural control.

Veligallu reservoir is constructed on Papagni river which is the main source of water in the region. It
was reported by APSPCL that water requirement for the solar park during operation phase will be met
by this reservoir. With respect to this project site, natural drainages also exist which are mostly dry and
may become active in monsoon. The drainage map of project site presented in Figure 4-3.

Past record show no evidence of flood in the project site.

Photo 4-2: Water body near Project Site

Velligallu Reservoir Irrigation Canal East of the Reservoir

Irrigation Canal West of the Reservoir River Papagni north of Velligallu Reservoir

52
14°6:0°N

14°4'30"N

14°90°N

14°1'30'N

14°00°N

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-3: Drainage Map

78°27°0°E 78°28'30°E 78°300°E

t

78°24'°0°E

wT

14°6°0"N

Q-

s

Legend

CO Brponss Soler Power
Plant Plot &

7 Drainage Channels

14°4'30"N

~\W Irrigation Canal
@® River
(OD) wraterbory

£T7} Power Grid Sub-Station

Ultra Mega Solar Park -
N-P.Kunta Park

Kilometers:
PREPARED FOR :

Fotowatio Renewable Ventures
(FRV)

PROJECT:
l2 x 50 MW Solar Power Project at
1500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE :
Drainage Map

PREPARED BY:

SI@ARCADIS =~

78°24'°0°E 78°25'30"E 78°27 0"°E 78°28'30°E 78°30'0°E

53
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.2.7 Hydrogeology

The Kadapa district is underlain by various rock types of different age groups ranging from Archaean
to Recent. These rocks consists mostly granite gneisses, migmatites and generally lack primary
porosity. However, development of secondary porosity through weathering and fracturing gives scope
for occurrence of ground water. Ground water occurs under unconfined conditions in weathered portion
and under semi-confined conditions in joints and fractures. The groundwater in weathered zone is
developed by large diameter (6 m) dug wells and dug-cum-bore wells. The thickness of the weathered
zone is generally upto 10 m in most of the area. During the rainy season, the sewells sustain pumping
around 4 hrs. in a day in two spells and yields 20 to 60 cu. m/day in rainy season. However, during the
Rabi season, most of the wells are likely to yield less i.e., 5 to 20 cu. m/day and in drought years, likely
to be dried up.

The ground water in fractured portion is developed through construction of shallow/deep bore wells.
Central Ground Water Board has carried out ground water exploration at the locations from depth
ranging107.20 to 200 m bgl. The drilling data reveals that fracture zones were encountered at various
depths ranging from 8.00 to 145.80 m bgl. However, generally, the potential fractures were encountered
between 20 and 100 m bgl. The cumulative yield of fracture zones varies from 0.1 to 4.9 Ips. However,
general yield of bore wells was found to be between 1 to 3 Ips sometimes even more depending upon
the fractured zone encountered in the bore well. The hydrogeological conditions in the district are
presented in Figure 4-4.

54
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-4: Hydrogeology Map of Kadapa district, A.P

kilometers

FREEDAMUDIVAM

Source: Groundwater information booklet, Kadapa district, CGWB

55
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.2.8 Ground Water Resources

Central Ground Water Board has carried out ground water exploration at the locations from depth
ranging 30 to 200 m bgl. The drilling data reveals that fracture zones were encountered at various
depths ranging from 8.00 to 196.90 m bgl. However, generally, the potential fractures were encountered
between 25 and120 m bgl. The cumulative yield of fracture zones varies from 0.08 to 21 Ips. However,
general yield of bore wells was found to be between 1 to 7 Ips sometimes even more depending upon
the fractured zone encountered in the bore well.

Central Ground Water Board has carried out pumping tests in bore wells to know the aquifer
parameters. In Archaean formations, the dug wells sustain pumping for 3 to 7 hrs per day and capable
of yielding of 101 to 217 cum/day. The Kadapa formations sustain intermittent pumping for 5 to 8 hrs/day
and capable of yielding 198 to 290 cum/day. The wells in alluvium sustain pumping for 5 to 7 hrs/day
and can yield 136 to 237 cum/day. The transmissivity determined from the aquifer performance tests is
highly variable from 1.13 to 884.7 sqm/day. Higher values are noticed in Cheyyeru basin, comparable
to the Papagni basin. The storativity values of the aquifers range from 1.0 x 10-5 to 5.19 x 10%. The
transmissivity low yielding wells range from 0.5 to 3.7 sqm/day.

The deep fractured rocks from potential aquifers in the Archaean crystal lines. These are exploited
byconstructing bore wells. The depth of bore wells generally ranges from 25 to 80 m with yields varying
from 0.1 to 15 liters per second (Ips). The Central Ground Water Board and State Ground Water
Department (SGWD) and Andhra Pradesh State Irrigation Development Corporation (APSIDC) drilled
several bore wells in Archaeans. The perusal of data indicates that the total depth of the wells is shallow,
ranging from 30 to 80 m bgl. With yields generally ranging from 0.5 to 10 Ips.

The Central Ground Water Board has carried out the exploration between 1992- 98 and 43 exploratory
wells and 32 observation wells down to a depth of 200 m. The drilling discharges are highly variable
from meagre 0.01 Ips to as high as 21 Ips in meta sediments and from traces to 3 Ips in granites. The
most of the potential fractures were encountered between 20 and 100 m. However the potential
fractures also occur rarely between 100 and 196 m. highly cavernous lime stones occur both in Cheyair
and Papaghnibasins.

The depth to water level distribution maps prepared for May, 2012 (Premonsoon) and Nov, 2012 (Post
monsoon) were shown in Figure 4-5 & Figure 4-6.

Pre-monsoon water levels: The depth to water level during pre-monsoon (2012) range from 3.13 m
to17.35 m bgl. The shallow water levels of 2 to 5 m are observed in north east and north western part
of the district. The depth to water levels between 5-10 m are observed in majority of the area. Deeper
water levels of more than 10 m bgl are observed in the northwestern and south eastern parts of the
district.

56
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-5: Depth to Water Level Map of Kadapa district, A.P (May 2012) - Pre Monsoon

70°420°E 78200 702820" ressoe 79620". p20" resra0'e

&

15830-N

. | Legend
g 3] mm potre
Depth to Water Level (m.bgl)
0-2
z =| Ms
Eg 3| 5-10
5 $| Mi 10-20
: | coun orn
§ 8} sence:
cp 2 «0
=
PREPARED FOR:
: | rotowatio Renewable Ventures
g 4 rr
S[ provect

l2 x 50 MW Solar Power Project at}
11600 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

WAP TITLE
Depth to water level —
Pre-monsoon (May -2012)
‘PREPARED BY

IR ARCADIS

ISSTON

7820 TOE 7925907 Terre 796390E TeROE 79aF30°E

Post-monsoon water levels: The depth to Water level range from 0.85 to 12.27 m bgl during the post
monsoon period (2012). The shallow water levels of less than 5 m are observed in northern and
southern part of the district. The depth to water levels between 5-10 m are observed in major part of
the area. The depth to water levels 10 -20 m are observed in north western and south eastern part of
the district (Figure 4-6).

57
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-6: Depth to Water Level Map of Kadapa district, A.P (Nov-2012)-

70°420°E 78200 702820" 750° 79620". p20" resra0'e

Post Monsoon

&:

35830-N

1s50N

aT IN

2ON,

14630"

ISSTON

Legend

ME Ptrs

Depth ta Water Level én bad)
Mme

10

10-20
Mao

‘SCALE:

o 0

‘omer

“0

PREPARED FOR:
Fotowatio Renewable Ventures
FRY)

PROJECT

l2 x 50 MW Solar Power Project at}
11600 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

WAP TITLE
Depth to water level —
Postamonsoon (Novernber-2012)

‘PREPARED BY

IR ARCADIS

7820 TOE 7925907 Terre 796390E TeOe 79aF30°E

Water level fluctuation: Majority of the district shows rise in water level between pre and post monsoon
period of 2012. Rise in water level between 0-2 m observed in north eastern, western and southern part
of the district. Rise of water level between 2-4 m is observed in central and southwestern part of the
district. Rise of water level of more than 4 m is observed in central and southeastern, southern and
north western part of the district. Water level fall of 0-2 m is observed in very limited part of the district.
Fall in the range of 2-4m is seen in north western and south western part of the district (Figure 4-7).

58
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-7: Water Level Fluctuation Map (Pre-Post) of Kadapa district, A.P (2011)

WATER LEVEL FLUCTUATION MAP h.
MAY'12 - NOV'12
KADAPA DISTRICT
ANDHRA PRADESH

LEGEND

0 40.89 os Lv Fcoten am,

—_—_——
kilometers

Based on the Ground Water Estimation Committee (GEC 97) norms, ground water assessment was
donein 2008-09 and it is revealed that all the mandals in Kadapa district falls under safe category.

4.2.9 Seismic Hazard

The project site is located in seismic zone Il as per the seismic zoning map of India (IS 1893-2002).
Accordingly, implying that potential threats of damage due to earthquake are quite weak. The seismic
Zoning map of India has been shown in Figure 4-8.

59
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-8: Seismic Map

LEGEND

ZONE &
ZONE wi
ZONE DY
ZONE v

7 7 oo ca = ors
Source: www.isr.gov.in

4.3 Environmental Monitoring

The project is in the preconstruction stage during ESIA study. Baseline environmental monitoring has
been carried out for ambient air quality, surface water& ground water quality, noise quality monitoring
and traffic survey conducted by NABL/MOEF Accredited Laboratory as per the applicable standard
methods & analysis. The result of the environmental monitoring represents the baseline environmental
condition in the region. Location of environmental monitoring stations are depicted in Figure 4-9.

60
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-9: Monitoring Location Map

78°25'30°E 78°27°0"°E 78°28'30"E 78°30'0"E

®:

s

Legend
[Settlements
Monitoring Category

A. Ambient air Quaity
@ Ambient Noise Quality
© Grouna water

© surface water
Road Network

— sH34

FX Papagnl River

\Veligallu Reservior

O purrs
© pers
District Boundary

Forest Land

N.P. Kunta Park -
Ultra Mega Solar Park

Kilometers
PREPARED FOR :

Fotowatio Renewable Ventures

z| PROJECT:
©|2 x 50 MW Solar Power Project at,

1500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE:

Monitoring Location Map

PREPARED BY:

(A ARCADIS zeit”

78°25'30°E = 78°28'30°E 78°30'0"°E

61
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.3.1 Ambient Air Quality

The existing quality of the ambient air environment serves as an index for assessing the pollution load
and the assimilative capacity of any region and forms an important tool for planning project activities in
the area. A detailed assessment of the existing air environment was undertaken for the purpose
mentioned above. The ambient air quality monitoring was conducted at 3 representative locations
during February 2017. The baseline air quality status of the study area was primarily assessed by
monitoring for particulates and gaseous pollutants at these stations (Refer table 4.4). The monitoring
network was established based on the following key criteria.

e Important receptor locations (e.g. prominent villages, ecological sensitive areas etc.);
e Site reconnaissance survey and professional judgment

The ambient air quality monitoring was carried out in accordance with guidelines of Central Pollution
Control Board (CPCB) June 1998 and National Ambient Air Quality Standards (NAAQS), November
2009. Air quality monitoring was carried out for 24 hours a day for Particulate Matter (PM1o and PMa5),
Sulphur Dioxide (SOz) and Oxides of Nitrogen (NOx), 8 hours a day for Carbon Monoxide (CO).

Table 4-1: Ambient Air Quality Monitoring Results

Locations
Sl
No. | Parameter Unit Veligallu Kuna AAG. Marrikommadinne | NAAQS
AAQ-1 AAQ-3 Limit
Particulate Matter (Size less
1 than 10 um or PM10) ugim3 52 32 38 100
Particulate Matter (Size less
2 than 2.5 ym or PM2.5) Hgim3 28 18 20 60
3 Sulphur Dioxide (SO2) ugim3 8.3 5.2 5.3 80
4 Nitrogen Dioxide (NO2) ugim3 23.5 12.1 13.5, 80
5 Carbon Monoxide (CO) mg/m3<1.00 <1.00 <1.00 2.0

Interpretation of Air Quality Results

On comparison of obtained Ambient Air Quality Values with NAAQ Standards, the obtained values are
well within the prescribed standards and no impact on the ambient air is anticipated due to project
activity.

Air Quality Monitoring at Veligallu Air Quality Monitoring at Marrikom Madinne

62
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Air Quality Monitoring at Thumukunta Noise Monitoring at Veligallu

4.3.2 Ambient Noise Quality

The ambient noise monitoring was conducted during the month of February at three locations (Thumu
Kunta, Yeguvamarri, and Veligallu) within the study area. The noise monitoring network was established
based on the understanding of the project activities and professional judgment. The location of the
ambient noise quality stations have been represented in the Figure 5.2 for reference.

Sound pressure level (SPL) measurements in dB(A) were recorded for every hour continuously for 24
hours for the aforesaid monitoring stations and equivalent noise levels in the form of Leq day and Leq
night. The results so obtained were compared with the standard specified in Noise Pollution (Regulation
and Control) Rules, 2000. The summary of noise quality results are presented in Table 4-2 below.

Table 4-2: Noise Level Monitoring Results

sl Result
meter ff Unit
NQ1 (Thumu Kunta) J NQ2 (Yeguvamarri) NQ3(Veligallu)

1 Leq Day dB(A) 52.0 53.6 52.3
2 Leq Night dB(A) 40.9 44.0 417

Interpretation of Noise Quality Results

On comparison of day and night equivalent values with Ambient Air Quality Standards in respect of
Noise for Residential Areas the obtained values were observed to be well within the prescribed
standards.

4.3.3 Transport & Communication

The project area has good road connectivity. Access roads within the study area villages are
bituminous, concretized as well as kuchcha.

State Highway No. 34 crosses the project area towards Rayachotty (Kadapa District) town at the east
and Kadiri (Anantapur District) town at the west. The nearest railway station to Galiveedu is
Nallacheruvu which is located around 34.9 Km distance from the project site. Kadapa is one major
railway station located at around 59 Km from the site. The nearest airport is at Kadapa town at around
61 km from the site. The major commercial airport Kempegowda International Airport, Devanahalli at
Bengaluru (Bangalore) is about 178 Km from Galiveedu via Kadapa- Bangalore Highway.

For local commutation auto-rickshaws and two- wheelers are the used mode of transportation in the
study area.

63
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Traffic

As per traffic census 2014, the state highway connecting Rajampeta to Kadiri has the total traffic volume
6697 PCU'’s /day, major district road connecting Batrepalli to Nambulapulakunta (N. P. Kunta) has the
total traffic volume 1937 PCU’s /day and major district road connecting Babasamudram to Kick anti
Pedabal NP Kunta road has the total traffic volume 2240 PCU’s /day.

Traffic survey was also conducted for 24 hours during the environmental monitoring in February 2017
at two locations, Yeguvamarri on Veligallu to Thumu Kunta Road and Yerlocalpalli on N.P. Kunta to
Marrikommadinne Road. It is noted that total fast moving vehicles plying on the road were 204 at
Yeguvamarri and 188 at Yerlocalpalli. So no significant traffic was observed in the region that may be
disrupted due to movement of project vehicles.

64
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Table 4-3: Traffic Survey Results

Location: Yeguvamarri; Name of the Road: Veligallu to Thumu Kunta Road; Date: 08.02.2017; UP: Veligallu to Thumu Kunta; DN: Thumu Kunta to

Veligallu
Fast Moving Vehicles Slow Moving Vehicles
Time Two Wheelers Three Wheelers J Cars/Vans Buses & Lorries 2-Axle & 3 Axle Cycle Rishkaw Cattle’s
Up

1.00

2.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
3.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
4.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
5.00 02 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
6.00 03 01 01 01 00 00 00 00 00 00 00 00 01 01 00 00
7.00 02 02 02 03 01 00 00 01 00 00 00 00 05 03 00 00
8.00 05 03 01 02 00 01 00 00 00 00 00 00 06 06 00 00
9.00 09 05 04 01 02 00 01 00 00 00 00 00 03 05 00 00
10.00 08 04 02 04 00 01 00 01 00 00 00 00 05 02 00 00
11.00 06 06 01 02 01 00 01 00 00 00 00 00 04 03 01 00
12.00 03 06 02 01 02 01 00 00 00 00 00 00 08 04 00 00
13.00 05 03 03 02 00 00 00 00 00 00 00 00 06 05 00 01
14.00 02 04 01 01 01 01 00 00 00 00 00 00 03 02 00 00
15.00 01 05 03 01 02 00 01 00 00 00 00 00 02 01 00 00
16.00 05 03 02 02 00 01 00 00 00 00 00 00 01 02 00 00
17.00 03 05 04 01 01 00 00 01 00 00 00 00 01 01 00 01
18.00 02 08 01 01 02 00 00 00 00 00 00 00 02 00 00 00
19.00 01 03 02 02 00 01 00 00 00 00 00 00 00 00 01 00

65
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Fast Moving Vehicles

Slow Moving Vehicles

Time Two Wheelers Three Wheelers J Cars/Vans Buses & Lorries 2-Axle & 3 Axle Cycle Rishkaw Cattle’s
Up

20.00 01 02 01 01 01 00 00 00 00 00 00 00 00 00 00 00
21.00 02 01 00 00 00 01 00 00 00 00 00 00 00 00 00 00
22.00 01 01 00 00 00 00 00 00 00 00 00 00 00 00 00 00
23.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
24.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
Total 61 62 30 25 13 7 3 3 0 i?) 0 ie} 47 35, 2 2

Total Fast Moving Vehicles: 204

Total Slow Moving Vehicles: 86

Location: Yerlocalpalli; Name of the Road: N.P. Kunta to Marrikommadinne Road; Date: 09.02.2017; UP: N.P. Kunta to Marrikommadinne;
Marrikommadinne to N.P. Kunta

Fast Moving Vehicles

Slow Moving Vehicles

DN:

Time Two Wheelers Three Wheelers J Cars/Vans Buses & Lorries J 2-Axle & 3 Axle Cycle Rishkaw Cattle’s
Up

1.00

2.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
3.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
4.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
5.00 03 01 00 00 00 00 00 00 00 00 00 00 00 00 00 00
6.00 04 03 01 00 00 00 00 00 00 00 01 00 00 00 02 00
7.00 02 04 02 02 01 02 00 00 00 00 02 00 00 00 00 00
8.00 06 02 01 04 01 00 01 00 00 00 00 00 00 00 03 00
9.00 08 o1 00 03 00 01 00 01 00 00 00 02 00 00 00 00
10.00 04 05 02 01 02 00 00 00 00 00 01 00 00 00 00 01

66
Fast Moving Vehicles

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Slow Moving Vehicles

Time Two Wheelers Three Wheelers J Cars/Vans Buses & Lorries J 2-Axle & 3 Axle Cycle Rishkaw Cattle’s
Up
11.00 05 02 04 03 00 00 00 00 00 00 00 01 00 00 00 00
12.00 02 02 03 04 01 00 00 00 00 00 00 00 00 00 02 00
13.00 04 03 02 05 01 00 01 00 00 00 00 02 00 00 00 02
14.00 03 05 00 02 02 02 00 01 00 00 00 01 00 00 00 00
15.00 02 07 01 01 00 00 00 00 00 00 02 00 00 00 00 00
16.00 06 04 03 03 01 01 00 00 00 00 03 o1 00 00 00 00
17.00 02 02 02 02 01 00 01 00 00 00 00 00 00 00 00 00
18.00 05 01 01 01 00 00 00 01 00 00 00 00 00 00 00 01
19.00 04 02 02 00 00 01 00 00 00 00 01 00 00 00 01 00
20.00 02 00 01 02 00 00 00 00 00 00 00 00 00 00 00 00
21.00 00 00 00 00 00 01 00 00 00 00 00 00 00 00 00 00
22.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
23.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
24.00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00
Total 62 44 25 33 10 8 3 3 0 ie) 10 7 ie) ie) 8 4
Total Fast Moving Vehicles: 188 Total Slow Moving Vehicles: 29

67
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.3.4 Surface Water Quality

Surface water characteristics were assessed against water quality criteria as per CPCB guidelines for
water resources. The surface water sample was collected from Veligallu reservoir. The dissolved
oxygen (DO) level was observed 4.8 mg/l indicating favourable conditions for the growth and
reproduction of normal population of fish and other aquatic organisms in the water body. BOD level was
below 4 mg/l. The surface water sample is analyzed to be neutral in nature having pH value of 7.48.
Hence, the best use class of the surface water body according to the CPCB Water Use Classification
conforms to Class B (Outdoor bathing (Organised)) inland surface water quality.

Table 4-4: Surface Water Monitoring Results

Results
SI. No ters Unit

Veligallu Dam Wat W1
1.

PH at25 degC 7.48
2. Color Hazen 20
3. Conductivity at 25 deg C mS/cm 996
4, Temperature degC 26.0
5. Turbidity NTU 1.90
6. Dissolved Oxygen mg/L 48
7. Chemical Oxygen Demand mg/L 10
8. Total Suspended Solids mg/L 1.2
9. Total Dissolved Solids mg/L 632
10. BOD (3 days at 27°C) mg/L <03
11. Total Hardness as CaCO3 mg/L 360
12. Chloride as Cl mg/L 45.0
13. Fluorides as F mg/L 0.50
14. Sulphate as SO4 Mg/L 25.1
15 Alkalinity mg/L 400
16 Total Nitrogen mg/L 42
17 Cyanides as CN mg/L <0.001
18 Calcium as Ca mg/L 72.0
19 Magnesium as Mg mg/L 43.2
20 Sodium as Na mg/L 59.3
21 Potassium as K mg/L 27
22 lron as Fe mg/L 0.12
23 Lead as Pb mg/L <0.001
24 Copper as Cu mg/L <0.001
25 Arsenic as As mg/L <0.02
26 Phenolics as C6H5Oh mg/L <0.001
27 Boron mg/L <0.001
28 Total Chromium as Cr mg/L <0.001
29 Zinc as Zn mg/L 0.08
30 Total Phosohorus mg/L <0.02

68
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Results
SI. No ters Unit
Veligallu Dam Wat

Mercury as Hg mg/L <0.001
32 Oil and grease mg/L <1.0
33 Coli form Organisms. MPN/100 ml 98
34 Faecal Coliform MPN/100 ml 64
35, Pesticides ug/L <0.001

BDL= Below Detection Limit

4.3.5 Groundwater Quality

A total of two ground water samples were collected from Thumu Kunta and Veligallu villages within the
study area. The samples were analyzed for physicochemical and bacteriological parameters and results
compared with IS: 10500 (2012) drinking water standards to identify and interpret any deviation in the
statutory limits set for parameters under this standard. The results for relevant drinking water quality
parameters have been discussed below.

Table 4-5: Groundwater Monitoring Results

Specification/

si Parameters Unit UTES) Veligallu GW-2 esa Test Methods
No. aw Acceptable
Limit
PH at 25°C. 1S:3025 part 11
' 8.48 1983 RA-2012
2 Turbidity NTU 1.08 <1.0 5-10 IS: 3025 Part 10
° 1984 RA-2002
3 Conductivity uMho/cm 896 596 - IS: 3025 Part 14
at 25°C 1984 RA-2013
Total mg/L 3.4 - IS: 3025 Part 17
4 Susoended <0.1 1984 RA-2012
Solids
Total mg/L 570 - IS: 3025 Part 16
5 Dissolved 372 1984 RA-2006
Solids
6 Colour Hazen <05 <05 5.00 IS: 3025 Part 4
1983 RA-2006
Taste - Agreeable Agreeable 1S:3025 part 08
7 Agreeable 1984 RA-2002
8 Odor - Unobjectionable Unobjectionable + Unobjectionable__1S:3025 part 05
1983
9 Total Alkalinity = mg/L 340 240 - IS: 3025 Part 23
as CaCO3 1986, RA-2003
10 Chlorides as mg/L 55.0 25.0 250- 1000 IS: 3025 Part 32
cl . 1988, RA-2009
1 Sulphatesas = mg/L 21.6 147 200 — 400 IS: 3025 Part 24
$04-2 . 1986,RA-2003
12 Nitrates as mg/L 44 4.0 40-100 IS: 3025 Part 34
NO3 ° 1988, RA-2003

69
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Specification/

SI Parameters Unit WUT ea Veligallu GW-2 sieeeeane Test Methods
No. aw Acceptable
Limit
Phosphates mg/L <0.02 - IS: 3025 Part 31
13 as PO4 <0.02 1988, RA-2003
Total mg/L 280 200-600 IS: 3025 Part 21
14 Hardness as 140 2009
CaCO3
15 Calcium as mg/L 60.0 28.0 75 — 200 IS 3025 Part 40
Ca ° 1991, RA-2009
16 Magnesium mg/L 31.2 16.8 30-100 IS: 3025 Part 46
asM ° 1994, RA-2003
17 Sodium as Na = mg/L 73.6 69.0 - IS: 3025 Part 45
. 1993, RA-2009
18 Potassium as = mg/L 23 23 - IS: 3025 Part 45
K ° 1993, RA-2009
19 Flourides as F = mg/L 0.40 0.30 1-1.5 IS: 3025 Part 60
2008
Iron as Fe mg/L 0.12 0.3-1 IS: 3025 Part 53
20 9.08 2003, RA-2003
Phenolic mg/L <0.001 0.001 - 0.002 APHA 22nd
at Compounds <0.001 Edition 5330D
Cyanide as mg/L <0.001 0.005 IS 3025 Part 27
22 CN <0.001 1986
Residual mg/L <0.001 0.2 IS 3025 Part 26
23 Chlorine as Cl <0.001 1986
Cadmium as mg/L <0.001 0.01 IS 3025 Part 41
24 Cd <0.001 1992
Total mg/L <0.001 5-15 IS 3025 Part 52
25 Chromium as <0.001 2003
Cr
26 Lead as Pb mg/L <0.02 <0.02 30-100 IS 3025 Part 47
1994
Zinc as Zn mg/L 0.06 0.02 0.05 - 1.5 IS 3025 Part 49
27
1994
28 Manganese mg/L <0.001 0.008 3.0 -5.0 IS: 3025 Part 24
as Mn 2006
29 Copper as Cu mg/L 0.014 <0.001 1.00 IS 3025 Part 42
1992
30 Nickel as Ni mg/L <0.001 <0.001 0.20 IS 3025 Part 54
2003
Boron mg/L <0.001 0.01 IS 3025 Part 57
31 <0.001 2005
32 Anionic mg/L < 0.001 <0.001 0.03 IS 13428 Annex
Detergents K
Mineral Oil mg/L <0.001 0.00 APHA 2200
33 <0.001 Edition 2012
Aluminium as = mg/L <0.001 <0.001 IS 3025 Part 55
34 Al <0.001 2003

70
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Specification/

SI Parameters Unit WUT ea Veligallu GW-2 sieeeeane Test Methods
No. Gw-1 Acceptable
Limit
35 Mercury as mg/L <0.0002 <0.0002 5-15 IS 3025 Part 48
Hg 1994
36 Pesticides ug/L <0.001 <0.001 30-100 USEPA

Interpretation of Ground Water Quality Results:
pH and Turbidity

The pH and turbidity values of water samples collected were within the desirable limit of IS: 10500
drinking water standard thereby establishing its potable use. The pH varied in the range of 7.40 to 8.48.

Total Dissolved Solids

The concentration of total dissolved solids (TDS) in ground water is a measure of its suitability for
domestic use. In general, TDS values at 500 mg/l or below is considered to be most desirable for such
purpose being specified under IS: 10500 drinking water standard. The TDS value for the ground water
sample analyzed was found to be 570 mg/l at Thumu Kunta village thereby conforming to the
permissible limit but not the desirable limit as per ground water standard (IS: 10500). This is probably
due to no or limited recharge of ground water as the area is devoid of good rainfall.

Chlorides

With respect to IS: 10500 standards, the desirable limit of chloride is 250 mg/l while the permissible
limit of the said parameter (in absence of an alternate source) is 1000 mg/. At concentration above 250
mg/l chlorides renders a salty taste to water which may be considered to be objectionable in terms of
human consumption. The chloride concentration in the ground water samples were ranges 25 -55 mg/|
which is well within the desirable limit specified for domestic consumption.

Total Hardness

Hardness of water is considered to be an important parameter in determining the suitability of water for
domestic uses particularly washing. Hardness of water is correlated to the presence of bivalent metallic
ions viz. calcium and magnesium. Total hardness values for the ground water sample was found to be
280 mg/l at Thumu Kunta, which is not within the stipulated standard of 200 mg/l specified under IS:
10500.

Iron and Fluoride

Iron is considered to be an important ground water parameter since at higher concentration it interferes
with laundering operations and imparts objectionable stains. The concentration of iron in ground water
sample was observed to be below the limit of 0.3mg/I. Fluoride content in the ground water samples
was found within the desirable limit of the potable drinking water standard of 1.0 mg/l.

Heavy Metals

The presence of heavy metals in the ground water samples were below the threshold limits.

71
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Ecology & biodiversity study was carried out during first week of February 2017 with the aim to assess
the existing ecological resources of the project site and the study area. The study was aimed to conduct
primary baseline survey to assess the nature of the existing habitat, local flora and fauna, ecological
sensitivity if any, locations of wetlands/ water bodies, land use pattern etc. Apart from that, published /
unpublished secondary information were also collected on the same from journals and local residents
of the area.

These information will further enable to gauge potential ecological impacts that can be generated from
the project activities. Understanding of the significant risks and impacts is important to implement
mitigation measures or suggest changes if the associated risks are huge. Such mitigation measures
will help reduce the impacts and also develop ecological monitoring parameters.

Main objectives for Ecological surveys:
Flora-

Identification of floral species, endangered as well as endemic species (if any), important
habitats, forests area within the study area;

Surveys to identify local, widespread floral species, any endangered or endemic species and
protected species in the study area;

72
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Identification of aquatic flora near the water bodies found in the study area;
e Identification of any notified area under international conventions, national or local legislation
for their ecological, landscape, cultural or other related values within the study site.

Fauna-

e Identification of fauna (terrestrial, aerial and aquatic) by direct sighting and through secondary
means like, nests, roosts, pug marks, droppings, etc.

e Identification and classification of species recognised as critically endangered, endangered,
threatened etc. as per IUCN Red list and scheduled species as per WPA (1972).

e Identification of areas important for breeding, foraging, nesting, resting or over wintering
areas include migratory corridors/ avian migratory routes.

e Identification and assessment of aquatic fauna near the study area.

4.4.1 Methodologies for Ecological Surveys
Desktop Review

Adesktop review (published document) was conducted to determine the land use and land cover (Topo
sheet, Satellite imagery and map of Kadapa Forest Division), vegetation type (Champion and Seth,
1962), floral and faunal assemblage in the study area.

In order to provide representative ecological status for the project a study area is defined for ecological
study. As solar power plants have no moving part or emission most of the project related impact (if any)
will be confined to the project site only and access roads. So project development area and 100m
around the project site was considered as the “high risk zone” or “core study area”, and 5-km radius
surrounding the project site is considered as the “buffer zone” or the zone of influence of the project.

Baseline Survey

Baseline survey was carried out to determine the existing ecological conditions and was designed to fill
any data gaps, and to facilitate an adequate assessment of the project’s impacts upon ecology and the
development of appropriate mitigation measures. Survey was conducted in 1‘ week of February 2017
for habitat survey, flora & faunal assemblage, in the study area. Baseline survey has two parts-

(i) Secondary data collection and (ii) Primary data collection

Secondary Data Collection

Secondary baseline data regarding sensitive ecological habitat (National Park, Sanctuary, Ecological
Sensitive Area, Migratory Corridor, habitat of endangered, vulnerable and range restricted species etc.),
flora & fauna in the study area, forest cover was collected from Forest range office of Rayachotti, under
Kadapa Forest Division; and other published and unpublished documents. Stakeholder consultations
(Forest Department, Local People etc.) were also carried out to understand the major flora & fauna in
the study area, pressure on forest resources, presence of any Schedule | species.

Primary Survey
Habitat Survey

Different habitats were identified by desktop review and reconnaissance survey. Data regarding the
type and quality of habitat with reference to flora and fauna that it supports and might support is
collected.

73
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Flora Survey

The primary floral survey was conducted to record site specific floral species and its diversity. At the
time of the survey, xerophyte scrub like vegetation was recorded from the proposed project site. Further
data were gathered from secondary sources like governmental department records, forest officials and
local residents. None of the species recorded falls in the IUCN redlist category.

Faunal Survey

To assess the presence of fauna in the project site, a walk through survey area was carried out. The
project site and the nearby areas were visited to find out the presence of faunal species in the area
either by direct sighting or through secondary clues like scat, scale etc. The faunal survey focused
mainly on three group’s viz. mammals, avifauna and herpeto fauna of the study area.
Data related to the other faunal species were also noted, based on the direct sightings and from
authentic secondary sources like standard field guides.

4.4.2 Habitat Survey

According to the Biogeographic provinces of India published by Wildlife Institute of India (Rodgers,
Panwar and Mathur, 2002), the project site falls under the Biogeographic Province — 6E-Deccan
Peninsula-Deccan South.

The site survey also included understanding of important habitats in the area. A “Habitat” according to
IFC is defined as a terrestrial, freshwater or marine geographical unit or airway that supports
assemblage of living organisms and their interactions with the non-living environment. As per IFC,
habitats are divided into - Natural, Modified or Critical2 the purpose of implementation of IFC
Performance Standard-6 (Biodiversity Conservation and Sustainable Management of Living Natural
Resources). Critical habitats are subsets of Natural habitats. Ecological sensitivity map of the project
site is provided in Figure 4-10.

Types of Habitat in the Study area
Agricultural Field & Orchards

During survey, majority of the study area and particularly the proposed project site was found to
be primarily “Modified” in the form of agricultural fields. Cash crops such as horse gram, Red gram,
castor, Cowpea, Sorghum are being cultivated by the farmers in this part of Andhra Pradesh.

Along with agricultural fields, mango orchards were encountered in the study area. Water sprinklers are
used for watering the mango trees. These type of habitat mosaic of agricultural fields and orchards with
shady mango trees and grassland in between is good habitat for birds. Presence of orchards may attract
fruit eating bats.

Natural Habitats- These are the areas composed of viable assemblages of plant and/or animal species of largely
native origin, and/or where human activity has not essentially modified an area’s primary ecological functions and
species composition.

Modified Habitats- These are the areas that may contain large proportion of plant and/or animal species of non-
native origin and/or where human activity has substantially modified an area’s primary ecological functions and
speciescomposition. It may include areas managed for agriculture, forest plantations, reclaimed coastal zones and
reclaimed wetlands.

Critical Habitats- These are the areas with high biodiversity value, including (i) habitat of significant importance to
critically endangered and/or endangered species; (ii) habitat of significant importance to endemic and/or restricted
range species; (iii) habitat supporting globally significant concentrations of migratory species and/or congregatory
species; (iv) highly threatened and/or unique ecosystems; and/or (v) areas associated with key evolutionary
processes. Critical habitat can be subset of Natural or Modified Habitat.

74
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Forest & Natural Vegetation

No forest area lies within the study area (5km from the project site) however Thumu Kunta R.F. is
located about 5km north of project site. Thumu Kunta R.F. falls under the Raichoti Range of Kadapa
Forest Division of Andhra Pradesh. Eshwarmala Reserved Forest is located about 6.3km South West
of the Project site. Eshwarmala R.F. fall under Kadri Rang of Anantapur Forest Division of Andhra
Pradesh.

Range of natural vegetation within the study area is restricted to the reserved forests. According to
Champion and Seth (1968) classification of forest types of Indian Subcontinent, natural vegetation
within the study area can be classified in two types of forest types:

1. “6A/DS1 — Southern Thorn Scrub”
2. “6A/DS2 — Southern Euphorbia Scrub”

This type of vegetation is the result of maltreatment and the consequent degradation of the climatic
climax dry deciduous forest. This is a biotic type which is in a state of retrogression and is a type of
“Modified” habitat. Anthropogenic pressure which results this habitats are collection of fuel wood and
grazing. The crop consist of thorny shrubs of 1m height and ground covered by dry grass bed.

A Banyan tree with a record in the “Guinness Book of World Records” as the single largest tree by area
of canopy cover, is located about 12.5km west of the proposed Project site. The tree is locally known
as “Thimmamma Marrimanu”. A brief details of “Thimmamma Marrimanu’ is provided in Box below.

Thimmamma Marrimanu

Thimmamma Marrimanu is a banyan tree in Anantapur, located circa 25 kilometers from Kadiri,
Andhra Pradesh, India. It is probably a specimen of Ficus benghalensis. In the Telugu language,
"marri" denotes "banyan" and "manu" denotes "tree". Its canopy covers 19,107 m? (4.721 acres),
and it was recorded as the largest tree specimen in the world in the Guinness Book of World Records
in 1989. A small temple dedicated to Thimmamma is located beneath the tree. The banyan tree is
located 500m west of the Eshwarmala Reserved Forest under Anantapur Forest Division of Andhra
Pradesh. According to Anantapur Forest Department the tree is estimated to be few hundred years
old. The forest department along with the active cooperation of local people is protecting and
conserving the banyan tree.

75
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Aquatic Habitat

Project area lies in the catchment area of Penna River. A prominent right bank tributary of Penna, the
“Papagni” flows about 3.3 km east of the proposed project site. Papagni River has its origins in
the Nandi Hills of the state of Karnataka. Within the study area the river flows in a south to north
orientation. Papagni River is seasonal in nature, except for few monsoon months, the river bed remains
dry rest of the year. Veligallu reservoir is located at a distance of approximately 1.2 km east from the
proposed P8 project site. The dam has been constructed in 2008 on Papagni River and water remains
in the reservoir throughout the year (perianal source of water). The catchment area of the reservoir
holds mainly Galiveedu and Veligallu villages in Galiveedu Mandal of Kadapa district. Full and dead
storage capacity of the reservoir are 4.64 TMC and 0.93 TMC, respectively. Total catchment area of
the reservoir is 12.729 sq. km. Currently the reservoir water is used for irrigation purposes.

4.4.3 Flora and Faunal Profile of the Study Area
(A) Floral Profile

The proposed project site is dry and arid in nature comprising dry, thorny scrub mixed with pockets of
private agriculture land. The rain fall in the area is scanty. The primary floral survey was limited to record
site specific floral species (both woody trees/ small tree species as well as ephemeral ground
vegetation). Assessing the existing floral profile was necessary to understand the baseline conditions
of the area as the project activities might lead to loss of significant ecological resources, if present. The
information will add on to the knowledge of ecological resources and help in further evaluating the
possible risks due to project activities and feasibility of the proposed mitigation measures.

Floral Profile of Agricultural fields and Village Woodlot —

A few tree species such as Acacia nilotica, Acacia catechu, Salvodar apersica, Zyzyphus nummularia,
Balanites agyptica, Tamarindus indica and Prosopis juliflora were recorded from the primary survey.
Common grasses like Digitaria ciliaris, Aristida adscensionis, Aristida purpurea, Chrysopogon
aciculata, Cynodon dactylon etc.

Floral Profile of Scrub lands and forests —

Top Canopy

Albizzia amara, Azadirachta indica, Bauhinis racemosa, Euphorbia antiquorum etc.
Middle Storey

Cassia siamea, Cassia fistula, Zizyphus xylopyrus, Randis dumetorum, Albizia amara, Carissa
carandas etc.

Ground Flora
Dadanaca viscosa, Cassia fistula, Cymbopogon martini, Cymbapogon coloratus etc.
(B) Faunal Profile

During site visit no primary evidences of large or medium mammals were found in the project site and
study area. But consultation with forest department and local villagers have confirmed the presence of
mammals like Sloth Bear, Wild Boar and Fox in the scrub forests of the study area.

Following mammals can be found in scrubs and natural habitat of the study area.

76
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Table 4-6: Mammals Found in the Forest within the Study Area

Occurrence

Schedule
SI @arommen | [elegy Scientific Name IUCN Status in the Study
No Name Name WPA 1972
Area
Sloth : i
1 Bear Yelugubanti Melursus ursinus | Vulnerable Occational
2 Jackal Nakka Canis aureus it} Least Concern Common
3 com mon Guntanakka Vulpes bengalensis " Least Concern Rare
4 Wild Boar Adavipandi Sus scrofacristatus __ III Least Concern Common
Blacknap a
5 ed Hare Kundelu Lepus nigricollis Ml Least Concern Common
6 Hanuman Kothi Semnopithecus " Least Concern Frequent
angur dussumieri
Bonnet A i
7 Macaque Kothi Macaca radiata " Least Concern Frequent
Indian
8 Flying - Pteropus giganteus Ml Least Concern Common
Fox
Avifauna

Total 46 species of birds were sighted and recorded in the study area. Bird species such as egrets,
black drongo, red vented bulbul, green bee eater, barn swallow, ashy crowned sparrow, common myna,
paddy field pipit, laughing dove were found in large numbers from the survey.

Apart from these birds due to the presence of water body, birds like river tern, Grey Heron, Painted
Stork, Great Cormorant, Pied Kingfisher were found in the vicinity of water bodies.

The species of birds recorded in the project area during site visit is listed in the Table 4-7.

Table 4-7:List of Avifauna Sighted in the Project Area

Schedule
Species Scientific Name IUCN Category
(WPA 1972)

Ashy crowned Sparrow

Eremopterix griseus

Least Concern

Schedule IV

Resident

Lark

2. Ashy Prinia Prinia socialis Least Concern Schedule IV Resident
3. Asian Koel sonnets Least Concern Schedule IV Resident
4. Bay Backed Shrike Lanius vittatus Least Concern Schedule IV Resident
5. Baya Weaver Ploceus philippinus Least Concern Schedule IV Resident
: 1 Himantopus Resident/

6. Black Winged Stilt himantopus Least Concern Schedule IV Local
migratory
7. Black winged Kite Elanus caeruleus Least Concern Schedule IV Resident
8. Brahminy Kite Haliastur indus Least Concern Schedule IV Resident
9. Cattle Egret Bubulcus ibis Least Concern Schedule IV Resident
10. Common Babbler Turdoides caudata Least Concern Schedule IV Resident
11. Common Coot Fulica atra Least Concern Schedule IV Resident

77
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Schedule
No Specie: Scientific Name IUCN Category LNETREK)
(WPA 1972) Status
12. Common Kingfisher Alcedo atthis Least Concern Schedule IV Resident
13. Common Moorhen Gallinula chloropus Least Concern Schedule IV Resident
14. Common Myna Acridotheres tristis Least Concern Schedule IV Not
migratory
15. Eurasian Collared Streptopelia decaocto Least Concern Schedule-IV Resident
16. Great Cormorant Phalacrocorax Least Concern Schedule-IV Resident
carbo
17. Great Egret Ardea alba Least Concern Schedule-IV Resident
18. Green Bee Eater Merops orientalis Least Concern Schedule IV Not
migratory
" Francolinus ‘
19. Grey Francolin pondicerianus Least Concern Schedule IV Resident
20. Grey Heron Ardea cinerea Least Concern Schedule IV Resident
21. Grey Hornbill Ocyceros birostris Least Concern Schedule IV Resident
22. House Crow Corvus splendens Least Concern Schedule IV Resident
23. House Sparrow Passer domesticus Least Concern Schedule IV Resident
"7 A Saxicoloides Resident
24. Indian Black Robin fulicatus Least Concern Schedule IV
25. Indian Cormorant Phalacrocorax Least Concern Schedule IV Resident
fuscicollis
26. Indian Peafowl Pavo cristatus Least Concern Schedule | Resident
27. Indian Silverbill Lonchura malabarica —_ Least Concern Schedule IV Resident
28. Jungle Babbler Turdoides striata Least Concern Schedule IV Resident
29. Jungle Crow Corvus levaillantii Least Concern Schedule IV Resident
30. Laughing Dove Spilopelia ‘ Least Concern Schedule IV Resident
senegalensis
31. Little Egret Egretta garzetta Least Concern Schedule-IV Resident
32. Little Grebe Tachybaptus ruficollis Least Concern Schedule-IV Resident
33. Little Ringed Plover Charadrius dubius Least Concern Schedule-IV Resident
34. Painted Stork Mycteria Least Concern Schedule IV Resident
leucocephala
35. Pied Bushchat Saxicola caprata Least Concern Schedule IV Resident
36. Pied Kingfisher Ceryle rudis Least Concern Schedule IV Resident
37. Plain Prinia Prinia inornata Least Concern Schedule IV Resident
38. Pond Heron Ardeola grayii Least Concern Schedule IV Resident
39. Purple Sunbird Nectarinia asiatica Least Concern Schedule IV Resident
ibi: hedule IV Resident
40. Red Naped Ibis Pseudibis Least Concern Schedule esicen
papillosa
41. Red vented Bulbul Pycnonotus cafer Least Concern Schedule IV Resident
42. Red wattled Lapwing Vanellus indicus Least Concern Schedule IV Resident
43. River Tern Sterna aurantia Near Threatened Schedule IV Resident

78
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7 Petrophassa Schedule IV Resident

44. Rock Pigeon albipennis Least Concern
45. Rose-ringed Parakeet Psittacula krameri Least Concern Schedule IV Resident
Accipiter badius Least Concern Sch IV Resident

46. Shikra

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

80

16°730'N

18°40'N

14°030°N

78°21'30"E

Figure 4-10: Ecology Map of the Project Surrounding

78°25°0"°E

78°28'30°E

78°32'0°E

13°57'0'N

TUMUKUNTA R.F.

i
i
i

—_

\
\
|

|

MADHAVARAM

RFF,

f

Forest Boundary prepared from
Survey of India Toposheet
Scale: 1 : 60,000

146°730°N

14°40°N

14°0°30°N

13°57'0"N

@

Legend

©) Poot Ps

(2°) 10K study Area

Road Network

Major Road

Fw River

D veigatu Reservior

Forest Land

Thimmamma Marrimanu
Big Banyan Tree

SCALE :
0 125° 25 5

Kilometers:

PREPARED FOR :

Fotowatio Renewable Ventures

PROJECT:
l2 x 50 MW Solar Power Project at|

1500 MW Anantapur Solar Park
in Kadapa, Andhra Pradesh

MAP TITLE:

Ecological Sensitivity Map

PREPARED BY:

(A ARCADIS zeit”

78°2130°E

78°25°0°E

78°28'30"E

78°32°0"E
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Herpetofauna

Garden lizards were sighted during the primary survey from the project area. Agricultural fields and
bushy areas are known to be the habitat of garden lizard (Calotesversicolor). Although no snake species
was encountered during the survey, dialogue with local villagers confirmed the presence of Rat snake
(Ptyas mucosus), Common Krait (Bungarus caeruleus) and Common cobra (Naja naja) in the project
area. List of reptiles commonly found from the study area are provided in the Table 4-8.

Table 4-8: Reptiles of the Study Area

Eutropis carinata (Schneider, 1801) Keeled Grass Skink NA
Eutropis macularia (Blyth, 1858) Bronze Grass Skink NA
Calotes versicolor (Daudin, 1802) Indian Garden Lizard Lc
Psammophilus dorsalis (Gray, 1831) Peninsular Rock Agama Lc
Sitana ponticeriana Cuvier, 1844 Fan Throated Lizard Lo
Varanus bengalensis (Linnaeus, 1758) Common Monitor Lizard Lc
Eryx conicus (Schneider, 1801) Common Sand Boa NA
Eryx johni (Russell, 1801) Red Sand Boa NA
Boiga trigonata (Schneider, 1802) Common Cat Snake Lc
Elaphe helena (Daudin, 1803) Common Trinket Snake NA
Enhydris enhydris (Schneider, 1799) Smooth Scaled Water Snake LC.
Lycodon aulicus (Linnaeus, 1754) Common Wolf Snake NA
Lycodon striatus (Shaw, 1802) Barred Wolf Snake NA
Ptyas mucosa (Linnaeus, 1758) Indian Rat Snake NA
Bungarus caeruleus (Schneider, 1801) Common kKrait NA
Naja naja (Linnaeus, 1758) Spectacled Cobra NA
Echis carinatus (Schneider, 1801) Saw-scaled Viper NA

Daboia russelli (Shaw, 1797) Russell's Viper NA

LC: Least Concern; NE: Not Evaluated

Ichthyofauna

Veligallu reservoir is located at a distance of approximately 1.2 km south from the proposed Plot 8
project site. The dam has been constructed in 2008 on Papagni River which flows about 2.5 km east of
the project site in south to north direction. It is a perrianial source of water. During the local consultation
it is reported that around 500 fishermen are engaged with fishing activities in the reservoir. The fishes
are cultivated in the reservoir mainly Jilibah (Oreochromis niloticus), Katla (Catla catla), Rohu (Labeo
rohita) and Murrel or white carp (Cirrhinus mrigala).

4.5 Socio Economic Profile of the Study Area

This section describes the socioeconomic condition in the study area and relates the village level
socioeconomic conditions with tehsil and district level. The objective of analysis of information at village,
tehsil and district level is to identify the existing facilities and gaps at village level which can be
considered as need of the study area.

The proposed site is a part of Rayalaseema region of the south-central part of Andhra Pradesh, in YSR
Kadapa district. Project area consist of undulating rocky and barren land. Site visit was undertaken

81
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

along with primary and secondary data collection from various sources. Primary data includes
consultation with local people and pertinent govt. offices. Interviews were also undertaken with Project
Proponent - Fotowatio Renewable Ventures (FRV), Nodal Agency for the 1500 MW Solar Park-
APSPCL, local villagers and government officials in different departments. Information and documents
were collected from the project proponent, nodal agency for the 1500 MW Solar Power Park — Andhra
Pradesh Solar Power Corporation Pvt. Ltd. (APSPCL), project site and land details as per requirements.

The assessment of socio-economic environment was carried out based on the primary survey with the
help of framed questionnaire to conduct community consultation. Secondary data includes Census
2011, information available on the official website of the district of Anantapur, i.e.
http://kadapa.ap.nic.in/, statistical data website of Andhra Pradesh http://www.ap.gov.in/andhra-
pradesh-state-statistical-abstract/, Statistical abstract of Andhra Pradesh of Directorate of Economics
and Statistics, Government of Andhra Pradesh, District Census Handbook, and other available data on
official Government websites.

4.5.1 Demographic Profile of District and Study Area Villages

As per 2011 census of India, Andhra Pradesh is the tenth largest state by population. On 2 June 2014,
the north-western portion of the state was bifurcated to form a new state of Andhra Pradesh. In
accordance with the Andhra Pradesh Reorganisation Act, 2014, Hyderabad will remain the de jure
capital of both Andhra Pradesh and Andhra Pradesh states for a period of time not exceeding 10 years.
The new river-front proposed capital in Guntur district is Amravati, which is under the jurisdiction of
Andhra Pradesh Capital Region Development Authority (APCRDA). There are two regions in the state
namely Coastal Andhra and Rayalaseema. These two regions comprise 13 districts, with 9 in coastal
Andhra and 4 in Rayalaseema. Rayalaseema comprises of 4 districts namely Anantapur, Chittoor, YSR.
Kadapa and Anantapur. In 2014 Andhra Pradesh was curtailed to two states namely Andhra Pradesh
and Telangana.

Project impacted / study area village

As information provided by the project proponent FRV and the nodal agency APSPCL, the proposed
50 MW Solar Power Project is located in Veligallu village in Galiveedu Mandal of YSR Kadapa District
as presented in Table 4-9.

Table 4-9: Project Location

Se a Ee Mandal/ Tehsil Gram Panchayat Village

Andhra Pradesh Kadappa Galiveedu Veligallu Veligallu
Source: Fotowatio Renewable Ventures (FRV), Primary Consultation and Census 2011

Demographic Profile

The demographic profile in terms of total population, number of households, household size and sex-
ratio of the selected villages surveyed in study area are discussed in the section below.

Population & Gender ratio?

State: As per details from Census 2011 and also given in Statistical Year Book, 2015 of Directorate of
Economics and Statistics, Government of Andhra Pradesh, the total population of Andhra Pradesh is
84,580,777 of which male and female are 42,442,146 and 42,138,631 respectively. Sex Ratio in Andhra
Pradesh is 993 female per 1000 male, which is above the national average of 940 as per census 2011.
As enumerated in Census, 2011 Literacy rate in Andhra Pradesh is 67.02% of that, Male literacy and

*Census 2011

82
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

female literacy are 74.88% and 59.15%, respectively. The overall growth of total population during the
decade 2001 to 2011 is 10.98%, whereas it was 13.86% in the preceding decade.4

YSR Kadapa District: Kadappa district lies between 79° 29" and 79° 55" eastern and 30° 43" and 15°
14" northern latitudes in the state of Andhra Pradesh with an area of 15359 sq.km. The district is
bounded by Kurnool and Prakasam districts in the north, Nellore district in the east, Chittoor district in
the south and Anantapur (Ananthapuram) district in the south. As per the district website portal of
Kadappa district http://kadapa.ap.nic.in/ and also Census, 2011 the district has population of 28, 82,469
which accounts for 3.40% of the total population of the state. Among the total population of the district
14, 51, 777 are male and 14, 30, 692 female. The sex ratio of Kadapa district is 985.

Galiveedu Mandal: As mentioned earlier the proposed 50 MW Solar Power plant in Plot No. P8,
awarded to Fotowatio Renewable Ventures (FRV), is located in Veligallu village of Galiveedu mandal
in Kadapa district. As per census 2011, the total population of Galiveedu is 50, 833 of which male and
female are 25, 557 and 25, 276 respectively. The sex ratio of Galiveedu mandal is 989, lower than state
(993), but the higher to district (988) and national ratio (940).

Study area villages (Veligallu): As per Census 2011 the total population of the Veligallu village is 2,
000 out of which male and female part is 1,019 are 981 respectively. The gender ratio in the village is
963, which is lower from both State and District ratio. The details are presented in Appendix G and
shown in Figure 4-11.

Figure 4-11: Gender ratio in study area

1000

990

980

970

960

950

940
State- District- YSR Tehsil- Veligallu
Andhra Kadapa_Galiveedu _—Village
Pradesh

Source: Census 2011

Household Size: Considering the Census 2011 data of the villages, field visit observations and
consultations with the community reveals that average HH size of the study area village is around 4.

4.5.2 Schedule Caste (SC) & Scheduled Tribe (ST)
Kadapa District, Galiveedu Mandal:

As given in Census, 2011 the Schedule Caste (SC) and Scheduled Tribe (ST) population of Kadapa
district is 4, 65, 794 and 75, 886 respectively. The SC & ST Population in Galiveedu Mandal is 4, 297
and 2, 533 respectively, i.e. 8.45% and 4. 98% of the total population.

Study area village- Veligallu: As per census 2011, the SCs and STs of the village constitute 9.35%
and 23.45% of the total population. It noteworthy to mention that Veligallu village has quiet notable
amount of ST population. There are chances that many of the assignees of the assigned lands, which

“Statistical Year Book, 2015 of Directorate of Economics and Statistics, Government of Andhra Pradesh

83
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

were taken for the purpose of the project belongs to that community. Details of SC & ST population in
the study area is given in Appendix H and shown inFigure 4-12.
Figure 4-12: SC & ST population in study area

25.00

20.00

15.00

10.00

| I I
0.00 |_| LI

State-Andhra District SR Kadapa Tehsil-Galiveedu _Veligallu Village
Pradesh

Ss

mScheduled Caste Percentage ml Scheduled Tribe Percentage

Source: Census, 2011

4.5.3 Literacy
Kadapa District:

As given in Census, 2011 the literate population of Kadapa district is 17,16,766. As per Census, 2011
around 67.30% of the total population above the age of 6 years in Kadapa district are literate.
Galiveedu Mandal:

As indicated in Census, 2011 Galiveedu mandal has 26, 490 literate population. Out of which, male and
female part are 16, 101 and 10, 389 respectively. As given in Census, 2011, 59.48% of total population
(above the age of 6 years) of Galiveedu mandal forms the literate part.

Study area village- Veligallu: As referred in Census 2011, 53.59% of Veligallu village population
(above the age of 6 years) are literate. About 64.40% and 42.49% of the male and female (above the
age of 6 years) population of Veligallu village respectively are literate.

84
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-13: Literacy Scenario in Study Area

State- Andhra _District- YSR Tehsil- Veligallu Village
Pradesh Kadapa Galiveedu

80.00
70.00
60.00
50.00
40.00
30.00
20.00
10.00

0.00

mLiterate Population mMale Literate mFemale Literate
(%) (%) (%)

Source: Census, 2011

Details of literacy scenario in the study area is provided in Appendix | and shown in Figure 4-13.

4.5.4 Workers and Occupation

As published in the ‘Report on District Level Estimates for the State of Andhra Pradesh (2013-14)
Government of India’ by Ministry of Labour & Employment Labour Bureau, Chandigarh, Work Force
Participation Rate (WFPR) of age15 Years and above for Andhra Pradesh State is 61.7% of the total
population. The Work Force Participation Rate is found to be lower as compared to male counterparts.
The ratio of employed persons or Worker Population Ratio for the age group 15-29 years is estimated
to be 46.6 percent at state level under the Usual Principal Status Approach.

Kadapa District:

As per Census, 2011 total working population of Kadapa district is 1, 320,404 and non-working
population is 6, 27, 891. Out of total working population of the district, 2, 43, 607 people are dependent
on agriculture. This implies that about 41 % of the total working population in Kadapa district are
involved directly on cultivation and allied activities.

Galiveedu Mandal:

As per Census, 2011 the average WFPR of Galiveedu Mandal is about 58.85%. The percentage of
cultivators and agriculture labours stands at 31.60% and 48.61% respectively. Household workers in
the mandal is 2. 15% of the total workforce. Other work force participation rates stands at 17.63%.

Study area village- Veligallu: Comparative analysis of workforce participation data shows that major
livelihood resource in the study area is agriculture. Majority of the population in Veligallu sustains on
agriculture and allied activities. According to Census 2011 the percentage of cultivators among the total
working population of the village is about 26.17%. Around 54.71% of the total work force are agricultural
labourer. Detail of the workforce distribution is given in Appendix J and shown in Figure 4-14.

85
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-14: Sector Wise Work Force Participation Rate in the Study Area

70.00
60.00

50.00

40.00

30.00

20.00

10.00 | ‘|
os I a

% Working  % Cultivators % Agricultural % Household % Other Sector
Population Labourers Workers Workers

mState- Andhra Pradesh mDistrict- YSR Kadapa mi Mandal-Galiveedu m Veligallu Village

Source: Census, 2011

Females Workforce participation: As stated in the Report on District Level Estimates for Andhra
Pradesh State, 2013- 14 by Ministry of Labour and Employment, Govt. of India the Female workforce
participation rate in Andhra Pradesh State is 44.5%. Census 2011 reports that the female work
participation rate in Kadapa District is 34.70%. For Galiveedu mandal the same is 53.67%. In study
area village Veligallu the average female work force participation rate is 52.91%. Details of Female
WFPR is given in Error! Reference source not found. and shown in Figure 4-15.

Figure 4-15: Gender wise work force participation in study area

70.00

60.00
50.00
40.00
30.00
20.00
10.00
0.00
State-Andhra __District-YSR_—_Tehsil- Galiveedu_Veligallu Village
Pradesh Kadapa

m Male working population% ml Female Working Population %

Source: Census, 2011

4.5.5 Wages

As given through circular of notification Circular. No.L1/7846/2012, Dated: 21 /01/2016 of Labour
Department Andhra Pradesh Govt., Minimum Wage rule w.e.f October 1, 2015 the minimum wage for

86
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Contract Labours in all sector is Rs. 387.65, Rs. 310.73, Rs. 253.04 and Rs.214.58 for highly skilled,
skilled, semi- skilled and unskilled labourers respectively.

Scehduled Employment Basic Wage (INR)

CONTRACT LABOUR

CATEGORY

Highly Skilled 387.65
Skilled 310.73
Semi-Skilled 253. 04
Unskilled 214.58

Source: http:/Avww.labour.ap.gov.in/documents/Wages_to_contract_labour/Wages_for_contract_labour_01102015.pdf

4.5.6 Livelihood source

Agriculture and cropping pattern: As recorded in the Census, 2011 about 54.67% of the study area
villages are majorly dependent on agriculture as their main livelihood resource. Though, during
observation it was noticed that due to extremely low ground water level and minimum irrigational facility
along with the rising cost it is gradually becoming difficult. Yet, in absence of any other alternative
source for livelihood Agriculture continuing still continuing to be the prime livelihood resource. As
extracted from State Agriculture Portal of Andhra Pradesh
http://apagrisnet.gov.in/Official/actionplan.htm and also mentioned in Agriculture Action Plan, 2015-16
Of Department of Agriculture of Andhra Pradesh Government about 29 crops in Kharif and Rabi
seasons put together covering an area of about 63.64 lakh ha are cultivated during 2014-15. The
important crops grown are Rice, Red gram, Horse gram Pulses etc.

Cropping Pattern

As per the account of Directorate of Economics and Statistics, Area, Yield and Production of crops
grown during 2013-14 and the crops grown during 2014-15 in the state of Andhra Pradesh are shown
in Figure 4-16.

87
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 4-16: Cropping wise cultivated and irrigated area, Andhra Pradesh State

ANNEXURE IIL
CROP-WISE ARA, YIELD AND PRODUCTION FOR THE YEAR 2013-14, 2014-15

TOTAL (KHARIF + RABI)
s. CROPS Normal | AREA (Lakhh hect) | YIELD (Kg/heet) |PROPUCTION (Lakhy
No ‘Area tonnes)
2013-14 | 2014-15 | 2013-14 | 2014-15 | 2013-14 | 2014-15
(CEREALS
T_[PADDY 2447 2584] 23.86] 3094] 3402] 79.94] 81.24
2 [Wheat 0.00f 0.00] 716] 1019] 0.00] 0.09]
3_[lowar 1.19 1.39] 2247] 1540] 2.65| 2.14|
4 [Bajra ost 0.28] 1663] 1289] 0.89] 036]
5_[Ragi 0.42] 0.34] 1045] 1259] 0.43| 0.36]
[Maize 3.52] 3.00] 6286] 6260] 18.78
Minor Millets 02s] 0.19] ___745 737] 0.14]
FPotal coarse gi 3.90] 21.78
PULSES
7_[Bengalgram 30a] 472] 341) 1372 1114 3.30]
8 2.07] 1.84 151 505 481 0.73|
D 134 1331.67] 610] 399 1.00]
TO[Blackgram 3.74[__2.65| 3.17] 781 681 2.16
11_|Horsegram 0.33|___0.28] 0.36] 527] 452] 0.16
[Other pulses(cowgram ete) 0.17] 0.25] 0.27] 960 741 0.20]
Total Pulses 72.70] 11.09] 10.39] 8.05|
Total Foodgrains 42.43] 42.83 39.47] 111.07
(OILSEEDS
12_[Groundnut 196] 1.76 ___8.72| 749] 385 3
1B 0.63] 0.61] 0.79] 347 274 0.23]
14 [Sunflower 1.63, 0.80] 0.49] 850 791 0.39]
15 [Safflower 001 0.00, 0.01 358] 712 0.01
16 [Linseed 0.00f 0.00] 0.00] dl d 0.00]
17 [Niger seed 0.08] 0.09] 0.07] 433 462 0.03|
T8_ [Soybean 0.02[ 0.03] 0.01] 1610] 1529 0.02]
19 [Castor 0.87] 0.49] 0.47] 527 374 0.27]
20__[Palm oil/other oilseeds 0s2}___0.55| 0.61] 22319] 21419 13.07]
21 [Rape & Mustard 0.05] 0.03 __0.06| 644] 1330 0.08|
Total oilseeds 15.76] 14.37] 11.23 19.20
22 [Conon (*) 489[___6.76| 8.21 350] 329 25.55
23._[Mesta (i) 0.19| 0.09] 0.07] _i651| 1276] 0.50]
24 |Chillies 130 131 1.35|___4584] 3941 5.33]
1.30] 1.53[___139] 78563] 70192] 97.57]
o.19[ 0.18] 0.17] 8524] 7329 1.25]
27 [Tobacco 138 1.44 1.42| 1930] 1918] 2.72]
28 [Onion o.29f 0.26 ___0.33| 19501] 18770 6.19]
29_[Coriander 0.15| 0.09] 0.00] ___ 594 dl 0.00]
Total cropped area 68.08] 68.86] 63.64]

(* ) Cotton production in lakh bales of 170 kgs. of lint
(#) Mesta production in lakh bales of 180 kgs
Source: Directorate of Economics & Statistics, AP:Hyderabad

Source: Agriculture Action Plan, 2015-16 of Department of Agriculture of Andhra Pradesh Government

Cropping Intensity

Cropping intensity is one of the indices for assessing the efficiency of crop agriculture sector. The
cropping intensity i.e., the ratio of gross area sown to net area sown is 1.24 in 2011-12 and it was 1.29
during 2010-11, showing a 0.05 decrease over previous year. The level of cropping intensity move in
consonance with the behaviour of the monsoon and availability of irrigation water.

Kadapa District
Crop coverage and cropping pattern:

The variation in the rainfall, source of irrigation and fertility of the soils is the main cause for the
difference in the cropping pattern in the district. The principal crops of the district are Paddy, Jowar,
Bajra, Maize, Ragi, Small Millers, Cotton, Castor and Pulses.

88
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Kharif Season

Area for different crop cultivation sown in Kharif season during 2013 in Kadapa district is detailed in

Table 4-10.

Table 4-10: Area Sown Particulars during Kharif 2013 in Kadapa district®

1 Paddy 45476
2 Jowar 3384
3 Bajra 2128
4 Maize 537
5 Ragi 14
6 Minor Millets (Korra) 149
7 Redgram 12394
8 Greengram 297
9 Blackgram 217
10 Horsegram 198
1 Other pulses 695
12 Groundnut 91964
13 Sesame 38
14 Castor 1422
15 Sunflower 2547
16 Other Oilseeds 782
17 Cotton 19249
18 Chillies 786
19 Sugarcane 516
20 Onion 2974
21 Turmeric 4574
22 Tobacco 70
23 Others 37
TOTAL 190448
Rabi Season

Area for different crop cultivation sown in Rabi season during 2013 in Kadapa district is detailed in

Table 4-11.

Table 4-11: Area Sown Particulars and Productivity during Kharif 2013-14 in Kadapa district®

1 Paddy 11604
2 Wheat 7241
3 Bajra 1571

5 Source: http:/Avww.kadapa.ap.gov.in
° Source: http:/Avww.kadapa.ap.gov.in

89
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4 Maize 1288
5 Ragi 145

6 Minor Millets (Korra) 160

9 Bengal Gram 84173
10 Greengram 244
1 Blackgram 4275
12 Horsegram 1129
13 Other pulses 595
14 Groundnut 18704
15 Sesame 88519
16 Sunflower 64032
17 Coriander 9770
18 Others 81008
Total : 293450

Source:http:/Awww.Anantapur.ap.gov.in/departmentView.apo?mode=getDepartment&departmentFlag=AGR&subDepartmentFla
g=AGR

The productivity of different crops in Kadapa District is low as compared to the State average. Based
on the cropping pattern and soil types it is contemplated to improve the productivity growth rate by 10%
over the best year productivity of major crops by implementing the various ongoing schemes and also
by adopting various improved technologies, situation specific approach for different crops and also
through different extension strategies.

A few schemes and strategies those are being adopted to boost the agriculture and ensure productivity
are given below:

90

Seed Supply Plan

— Seed is critical determinant in increasing the agricultural production.

— The performance and the efficiency of production depends on quality of seed.

Seed Village Programme

— The main objective of the programme is to make available the required quality seed locally.

— The foundation seed is supplied to the identified farmers in the selected villages and seed
production will be taken up under the supervision of the department.

Farm Mechanization

— To supply improved Agricultural implements to save time, labour and to improve the
economy of the farmer

National Food Security Mission

— To Increasing production of rice and pulses through area expansion and productivity
enhancement in a sustainable manner.

— Restoring soil fertility and productivity at the individual farm level.

— Enhancing farm level economy i.e. farm profits to restore confidence amongst farmers.

ISOPOM (Integrated scheme of Oilseeds, Pulses, Oil palm and Maize)
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

— The ISOPOM is providing programme support for increasing Production and Productivity
of Oilseed crops, Oil palm and Maize. The scheme is implementing with the main objective
to harness the best of production & productivity, processing and post-harvest management
technologies to accelerate self-reliance on Oilseeds and Maize. The funding pattern is
mostly on 75:25 shared by Central Govt. and State Govt. respectively

Study area - Veligallu

Mentioned earlier Galiveedu mandal has been
declared drought prone in 2016. As informed by the
Mandal Revenue Officer (MRO) and also by the
community members only a few variety of crops are
cultivated in Veligallu village. Red Gram, Ground
Nuts and Rice are normally grown crops in the
study area village. Onion is also cultivated, but
productivity got declined due to low ground water
level. During consultation it was revealed that due
to low ground water level and irrigation problems
overall cultivation was reduced and got restricted Ground Nut cultivation at Veligallu
into limited scale. Village wise productivity is given

in Table 4-12.

E™

Table 4-12: Productivity and Price of Crops in the Study Area

sl Study Productiv 9 pricey Quintal
No Crop Cultivation Period Area ity (q/
’ Village Acre) (Ui UXER3)
1 Paddy July to December 25-32 Rs. 1700- 1900
3 Red Gram June- October 10 Rs. 18000.00
Rs. 4000.00-
4 Ground Nut October - January 12
Veligallu 4080.00
Onion*
*In 2016 the cultivation has Rs. 2000.00-
5 Ji toD Ib 60
declined due to low water tine fo Becemper 4000.00
level

Source: Primary Consultation in the Study Area Village and discussion with MRO

4.5.7 Livestock
Andhra Pradesh has rich

livestock resources
especially cattle and
Sheep population

accounting to 5.52% of
country’s population. Rural
population in the State is
predominantly agricultural
with more than 2/3 of its Milch animals at study area

workforce being engaged

directly in the agriculture sector. About 29 lakh families in Andhra Pradesh State are engaged in
livestock sector for their livelihood. The value of livestock produce is estimated to be Rs. 12403 crores

91
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

at current prices and the livestock sector contributes 4.86% to GSDP (2010-11 Third Revised
Estimates). Animal husbandry and dairy are important sources of supplementary income to farmers. 7

The region of the State stands 10" in Livestock population, 1% in sheep population, 12'* in Goat
population, 5th in Poultry, 13" in Bovine population and 17" in pig population, in the country as per the
Livestock Census, 2007. With an annual output of 942 crore eggs, the Andhra Pradesh stands 3° in
egg production in the country. Every eighth egg in the country comes from Andhra Pradesh. With
annual meat production of 4.29 lakh MTs Andhra Pradesh stands 6th in the country in meat production.
With an annual production of 39.51 lakh MTs of milk, Andhra Pradesh occupies 13th position in the
country in milk production (2012-13 approved estimates of GOl).8 And as per 19 Livestock Census,
the State has a population of 50.34 lakh cattle, 41.94 lakh buffaloes, 128.75 lakh sheep, 46.75 lakh
goat and 691.59 lakh poultry.®

The animal population in Veligallu village consists mainly of mulch animals. Buffaloes, Cows, Sheeps
and Goats are seen during field visit. During consultation, it was reported that the villages have notable
number of livestock population (around 70-80% HH) i.e. Buffaloes, Cow, Goats and sheep. Animals are
grazed at open fields surrounding the cultivation fields, though vegetation is very low in the area.
Farmers mostly use agricultural waste after harvest as fodder for livestock.

4.5.8 Local Employment and Migration

During consultation it was observed that, labour in agriculture, daily wage labour in nearby urban areas
and labour in other sectors (as porter) are important source of livelihood in study area villages. Also the
same has been testified by the Census 2011. There is no big industry in the region.

Majority of the people rely on cultivation as their primary source of livelihood. Hence, migration is very
less in this region. Only a handful people go to nearby towns like Rayachotty, Kadapa, Anantapur, or
in bigger cities like Bangalore, Hyderabad etc. to work as mason or daily wage carpenters.

4.5.9 Gender Empowerment Status

The female work participation in Andhra Pradesh is lower than that of male. However, the women
workers in the state are still not better placed, specifically by financial status because the workforce is
concentrated in activities which are unorganized, informal,
seasonal, insecure, menial and poorly paid. There is also
significant wage disparity between the male and female
workforce. During consultation it was informed that in
agricultural sector Male Wagers normally receive Rs. 250-
300/ day, whereas the female workers receive Rs. 150-
200/ day.

Around 53% of the total working population in Veligallu
village are female. Following the Census, 2011, the
Interaction with woman- labourer at average literacy rate of female both at district and mandal
Veligallu level is found much lower than the male. The scenario is
almost the same at Veligallu village. Only around 39% of the total literate population are female.
Whereas, only around 42% of the total female population are literate. The details in given in Appendix
I.

7 Source: http://apahd.gov.in/
®Source: http://apahd.gov.in/

° Source: Statistical Year Book, 2015 by Directorate of Economics And Statistics, Government of Andhra Pradesh

92
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Neither the social status of the women is good as well. During consultation with the women participant
it was observed that, early marriage and child marriage, minimal participation of women in household
or economic decision making and lesser economic freedom is common in the area. The women are
entirely responsible for household chores and additionally engaged as agriculture labour, harvesting,
feeding the cattle, and taking care of livestock. Female labourers are engaged in cultivation, sowing,
weeding, plant protection, grading, kitchen gardening, cleaning of grains, harvesting, feeding the cattle,
irrigating fields, taking care of livestock, growing vegetables and partially engaged with SHGs under
Development of Women and Children in Rural Areas (DWCRA).

4.5.10 Self Help Groups (SHGs)

“According to the National Bank for Agriculture and Rural Development (NABARD), a self-help group
is a small economically homogeneous and affinity group of rural poor voluntarily coming together: to
save small amounts regularly; to mutually agree to contribute to a common fund; to meet their
emergency needs; to have collective decision making; to solve conflicts through collective leadership
and mutual discussion”

As per the Statistical Abstract of Andhra Pradesh, 2015 during the year 2014-15 about 6, 79,932
number of SHGs are existing in Andhra Pradesh state and 70,38,911 members (cumulative) are
covered under these groups. 1, 88,831 SHGs are provided bank credit with an amount of °6,089.41
crores during the year 2014-15. There are schemes under State govt. support to empower women both
financially and socially through Self Help Groups in Andhra Pradesh. It is also given in the report,
Anantapur district had 44,360 number of SHGs during the year 2014-15.

Development of Women and Children in Rural Areas (DWCRA)'°

The Development of Women and Children in Rural Areas or DWCRA is a government sponsored anti-
poverty programme of the Ministry of Rural Development. Each DWCRA group consists of 15 to 20
women from below poverty line rural families. In September 1982, the Government of India (GOI)
launched the DWCRA programme" under the Integrated Rural Development Programme (IRDP)'?.
The program was started in 50 districts (all over India) on a pilot basis. This was the first rural
development program which focused entirely on the development of women and children.

The scheme - DWCRA was aimed to improve the socio-economic status of the poor women in the rural
areas through creation of groups of women for income-generating activities on a self-sustaining basis.
The main strategy adopted under the programme was to facilitate access for poor women to
employment, skill upgradation, training credit and other support services so that the DWCRA women
as a group could take up income-generating activities for supplementing their incomes. It sought to
encourage collective action in the form of group activities which were known to work better and were
more sustainable than the individual effort. It encouraged the habit of thrift and credit among poor rural
women to make them self-reliant.

Every group chose a leader, called the organizer, who conducted group meetings and maintained the
group's accounts. Initially, the focus of the groups was on saving money. Most of the groups started
with the motto - 'save a rupee per day.' Every month, the savings were deposited at the post office or
in the banks. The groups also extended credit to needy members from their savings. While in general,
DWCRA groups met once a month, some groups got together more often. Based on their skills, the
group members collectively decided on the income generation activity that they would undertake. At

* Source: http:/www.icmrindia.org/

93
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

the monthly meetings, these women also discussed their problems and tried to find solutions. The state
government deployed a Gram Sevika (village coordinator) for every village to oversee the
implementation of the DWCRA program.

As informed by the Sarpanch, in Veligallu village only around 6 DWCRA group is present. SHG group
members in Veligallu are mostly involved in cooking activities of the midday meals in the schools of the
village area.

4.5.11 BPL Families and Vulnerability

As reported by the panchayat and community members, some vulnerable group like BPL, landless
family, physically handicapped and widow are present in the village, as shown in Table 4-13.

Table 4-13: Vulnerable Groups in Veligallu Village

Physically Landless
BPL Famil
‘amilies Handicapped HH
20 15

Source: Primary Consultation in Study Area Villages

The project proponent may be required to focus on providing employment opportunity to the vulnerable
members and also the implementation of program under CSR activity for them. During dialogue with
APSPCL representative, it was informed that land has not been acquired from any vulnerable household or
family.

4.5.12 Land Holding

Andhra Pradesh accounts for 8.37% of India’s total geographical area and 6.99 % of population during
Census, 20911. The utilising of land as holdings has variable usage in Andhra Pradesh. The detailed
information of land utilization in the State is shown in the following Table 4-1419.

Table 4-14: Distribution of Average Size per Holding - All Social Groups

Average size per holding in Hactre
State
Marginal J Small Semi Medium Medium } Large All size group:

Andhra Pradesh 0.44 1.41 2.63 5.56 15.50 1.08
Source: Agricultural Census, 2011

According to the Agricultural Action Plan, 2015-16 of Andhra Pradesh State Government, the average
size of land holding per farmer in the state during 2010-11 is at 1.12 hectares and the same is likely to
fall below due to further fragmentation of the farm holdings.

Average of Landholding Size in Veligallu village

During discussions with the local community, it was understood that the average land holding size in
the study area village is 5-7 acre per household. Though, most of the lands are agricultural, due to low
ground water level and low rain fall.

4.5.13 Irrigation

As per CGWB report 2013 of Kadapa district the average annual rainfall is around 709 mm. But, during
2012 study year it was declined to 550 mm. It is mentioned there in the report that YSR Kadapa district

*8 Agricultural Census, 2011

94
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

is one of the chronically drought affected districts of Rayalseema Region of Andhra Pradesh. As per
the CGWB Report 2013, the ground water level range in Kadapa district during is 12mbgl — 22 mbgl
during pre-monsoon 2012 is 3.13 to 17.35 mbgl and in post monsoon 2012 it is 2.09 to 14.57 mbgl.

Irrigation in the district is through major, medium and minor irrigation projects. Three are 4 major, 5
medium irrigation projects in the district. The major irrigation projects are 1) Kurnool- canal 2) TBP HLC
Stage-l, 3) TBP HLC Stage-II (Mylavaram) and 4) Pulivendula Branch canal with a total ayacut of 2,
27,896 acres. The five medium irrigation projects are 1) Lower Sagilru Project 2) Upper Sagileru Project
3) Pincha Project 4) Buggavanka Project and 5) Annamayya Project with a total ayacut of 55,625 acres.
The area irrigated during the year 2010-11 through these canals is 27,305 Ha., and through ground
water is 1,22,781 Ha., Irrigation from the other sources (1,125 ha.) and through tanks 8,042 Ha.'4

Notable period of the year in the study area remains dry. As information revealed during consultation
with the community. Bore wells are the only sources for irrigation in Veligallu village.

4.5.14 Amenities and Infrastructure

Village and district level integrated education, health amenities data available as per census 2011, as
well as from other resources and study area villages visit are described in the section below.

Medical Facilities:

District: As per Hand Book of Statistics, Kadapa district - 2013, there are 11 Govt. General Hospitals,
6 Mandal Hospitals, 72 Primary Health Centres (PHCs), 26 Homeopathic Hospital & Dispensaries, 35
Ayurvedic Dispensaries and 20 Unani Hospital & Dispensaries in Kadapa District. As per Census, 2011
the medical facility only 59.4% of the villages were covered by the govt. medical facilities during that
period. It has been further enhanced to reach out the greater part of the population in the rural areas.

Schemes Sponsored by Health Department

Several schemes are adopted by both the central and state governments to reach out to the remote
most rural population of the state. The same is followed by the medical administration of Kadapa district
as well. A few of such programmes are, 1. Universal Immunization Program:
(Immunization/Vaccination/IPPI/Vit-A, Prophylaxis) 2. Family Welfare program: (Eligible couple survey,
Family Planning operations, Temporary methods incentives to beneficiaries etc.) 3. Janani Suraksha
Yojana (JSY): Rs 700/- is being paid as incentive to BPL pregnant women who deliver at Govt health
facilities. Rs 300 is also paid from state funds called SUKHIBHAVA. 4. Janani Shishu Suraksha
Karyakram (JSSK): Under this free tests, free drugs & free diet for pregnant women, new borne child is
covered in this scheme. This is implemented zero expenditure to pregnant & Lactating mothers. With
the implementation of this scheme deliveries at Govt facilities improved to 49% now. 5. National Leprosy
Eradication Program (NLEP): Aimed at detecting, treating the patients suffering from leprosy. This
program also focuses on preventive measures. AWARNESS IN SCHOOL- TB information card
distributed in all Govt and Private schools, reading TB news in post prayer time once in 3 months. 7.
National Blindness control program: Prevention of blindness and conducting cataract surgeries. 8.
NVBDCP: Prevention and control of vector borne diseases like Malaria, Dengue, Chicken guinea,
Filariasis, Japanese encephalitis.

Study area- Veligallu village

As observed the health facility in Veligallu village is inadequate to cater with the needs of the populace
there. There is one Health sub-centre in the village. As informed by the community and the panchayat
members that Doctors visit the centre only once in a week. Auxiliary Nurse and Midwife (ANM) visits
only once a week for routine health checkups, immunisation and vaccinations. For emergency the local

* CGWB report of Kadapa district, 2013

95
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

people either go to unregistered quacks. To avail hospital facility people have to go to either at
Galiveedu PHC (around 7 Km) or at Govt. and private hospitals located at Rayachotty (around 35 Km).
Emergency No. 108 is availed for Ambulance from Govt. support in times of need. Also emergency No.
104 is availed for medical assistance.

Health Check-up under National Health Mission (NHM)

Health Sub- centre, Veligallu at Veligallu

Health checkup camps, under National Health Mission (NHM), are organised once in every month in
the village. During field visit that one such camp was going on in the village. The leading Doctor was
consulted by the ESIA team members. He informed, that common health problems like Hypertension,
Asthma, Diabetes etc. are present in the village.

Anganwadi Centre:

‘Integrated Child Development Services’ is a 100% centrally sponsored scheme under which six
services i.e. supplementary nutrition, pre-school education, immunization, health checkup, health and
nutrition education and referral services are provided to the children in the age group of 0-6 years,
pregnant women & lactating mothers.

Veligallu village

As observed during field visit there is one Anganwadi Centre in Veligallu village (AWC). Interaction was
made with the Anganwadi Worker (AWW). She informed, that the Anganwadi Centre that 19 children
and 15 mothers are visiting regularly in the centre. The major problem that the Anganwadi Centre is
facing that they don’t have own drinking water facility. Water is carried from the nearby village tap.

Interaction with Anganwadi Worker at Veligallu Anganwadi centre arrangements at Veligallu

96
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Education:

As per Hand Book of Statistics, Kadapa district - 2013, during the period of 2012-13there were total
2913 Govt. Primary Schools, 335 Govt. Upper Primary Schools, 424 Govt. High Schools, 79 Junior
Colleges, 38 Degree Colleges and 10 Post Graduate Colleges in Kadapa district during the study year
2012- 13. There is also one university namely Yogi Vemana University, which came into existence by
the Act of the Andhra Pradesh State Legislative Assembly with effect from March 9th 2006. It is located
15 km away from Kadapa city on the Kadapa-Pulivendula Road.

As observed during visit Veligallu has three schools. One is Mandal Parishad Upper Primary School
(MPUP), Veligallu up to class VII and the other is Mandal Parishad Primary School (MPPS), Veligallu
up to class V. The other Mandal Parishad Primary School is of Urdu Medium. No high school is located
within the village. Students from Veligallu village normally go to Galiveedu Mandal town or Rayachotty
for availing higher educational facilities. There are “Govt. Junior Colleges” at Galiveedu Mandal town
and in Rayachotty town.

Ateacher of the Upper Primary School and the Head Master of Urdu MPPS was consulted. He informed
that there are 4 teachers and 85 students in the school. Midday meal for students is provided in both
the schools. Both the schools have separate toilet arrangements for girls and boys. There is only one
hand pump for both the school, located in front of the Upper Primary School, as drinking water resource.

Mandal Parishad Primary School at Veligallu Mandal Parishad Upper Primary School at Veligallu

Separate toilet arrangements at Upper Primary
School, Veligallu

Hand Pump located before Upper Primary School

Both the schools are facing difficulties in basic needs like sitting arrangements, running water facility
and drinking water problem etc. The project proponent may consider the mentioned matters for those
schools and betterment of the situation through CSR activities.

Drinking water facility:

The Drinking Water Supply is a very important issue as over 80% of health problems are due to
consumption of unsafe water and increasing health awareness among the rural public, underlines the
additional attention to be paid to the subject. Hence, one of the most important programs of the
Government is the provision of safe drinking water to the rural population. Hand Book of Statistics,

97
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Kadapa district — 2013 states that during the study period 201-13, out of 883 inhabited villages in the
district 778 have piped water supply system as drinking water source within the villages, while only 105
villages have bore wells for the same purpose.

Study area village- Veligallu

During consultation, it was observed that two Overhead tanks- OHTs (with capacity of 65, 000 liter
each), one panchayat owned RO water filter and dug wells are found to be source of drinking water in
Veligallu. The Sarpanch of the village told that both overhead tanks are built under Accelerated Rural
Water Supply Programme and piped water supply system is initiated under the scheme in the village.
It was informed by the Sarpanch that water will be drawn from the Veligallu Water Project Reservoir for
the OHTs located around 4 Km from the village. Some scatteredly located Hand Pumps are also seen.
These are reportedly inadequate to cater to the needs for drinking as well as other domestic requirement
of the villagers.

An RO Water Filter located centrally on the main road (Kadiri- Rayachotty Road, SH 34) was observed
during field visit. The Sarpanch of Veligallu informed that the RO Water facility is owned by the village
panchayat. It was expressed by the community, RO Water Filter is the only secured drinking water
source for the villagers. Water is sold by the panchayat, through an appointed personnel at Rs. 5/ 20
litre container.

| “
Overhead Tank at Veligallu village RO Water Filter reservoir at Veligallu

As expressed during interaction, ground water depth in Veligallu is below 60 Meters.

Sanitation: As per the Hand Book of Statistics, Kadapa District - 2013 under Sanitation Programme in
Rural Areas 7817 individual household latrines were constructed. During community consultation, it
was observed that proper sanitation facilities are available in around 80% households in Veligallu
village. Thus, about 20 % of the village population are resort to open defecation. In interaction regarding
the query about Swachh Bharat Mission scheme in Veligallu, the villagers answered that no such
initiatives are seen so far.

Cooking source: During consultation it was observed that, LPG is preferred over fuel wood in the
consulted villages. On an average around 75% households use LPG and 5% use fire wood at study
area villages as cooking medium. Dried biomass, cow dung briquette are the other sources of energy
being practiced by the villagers for cooking and heating.

Communication and Transportation facilities

As observed during visit at study area villages State Highway No. 34 crosses Veligallu village on route
from Kadiri to Rayachotty and act as the main road of the village. Mandal town Galiveedu is located at
a distance of around 8 Km to east of Veligallu. Kadiri town in Anantapur district is located at the south-
west direction around 30 Km away.

98
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Local Transportation system at Veligallu

State owned Andhra Pradesh State Regional Transport System (APSRTC) Bus service in an interval
of half hour are available from the area. Auto rickshaw services are available for local movement.
Otherwise people use their owned two wheelers.

No railway station is present near to the study area village. Mulakalacheruvu Railway station on Tirupati
route of south- central railways is located at about 36 Km from the village. There is also a railway station
at Kadiri town in Anantapur district.

State Highway (SH) No. 34 is passing through the area and lead towards Veligallu Dam (feeding water
from Papagni River).

During site visit, it was observed that there is good road connectivity. Access roads within the study
area village- Veligallu are bituminous, concretized as well as Kuchcha. Telephone connectivity is also
available. Hence, it can be surmised that communication facilities is satisfactory from the site areas

Power Supply: As per 41st Report of Standing Committee on Energy (2013-14) of 15th Lok Sabha on
Implementation of Rajiv Gandhi Grameen Vidyutikaran Yojana around 102176 BPL households were
provided electricity under RGGVY during the mentioned period. Veligallu village said to have electricity
connection for almost 100% households. While only a very few households don’t have electricity
connection and carrying on with Kerosene Oil and Candles for the purpose. During consultation it was
said on an average duration of 22 hrs. /day electricity is available in the project locations. Besides, there
is separate electricity facility available for domestic and agriculture purposes. High Tension overhead
transmission line have been noticed in some places in the study area villages.

4.5.15 Common Property Resources (CPR)

During consultation with Panchayat members and villagers, it was noted that Veligallu have some
Common Property Resources (CPR) like Community Ponds, Temples, other Sacred Centres,
Community Halls, Cremation Ground etc. as presented in Table 4-15. In terms of CPR, the likely impact
from the project development was also observed and discussed with the villagers.

Table 4-15: Common Property Resources'®

Study Area Villages Common Property Resources (CPR)

Cremation Community

Temple Temple Mosque Ground Hall Canal

Veligallu 4 1 1 1 -

*® Source: Primary Consultation at study area village

99
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

4.5.16 Archaeology and Cultural Heritage Sites study area:

As observed during field visit there is no designated archaeological or cultural heritage site within 20
Km radius of the study area village Veligallu.

However, instances of the establishments of Cultural and Religious importance is noticed in the study
area village Veligallu.

4.5.17 Some Important Schemes

A few Govt. schemes that are on ground as per Andhra Pradesh Govt. Schemes’ website
http://www.ap.gov.in/intiativies/ are appended here below.

a) BANGARUTALLI - Maa Inti Mahalakshmi

Bangarutalli is meant to take care of the girl child in every household from her birth till she completes
her graduation. If she gives birth to a baby girl, Rs 2,500 will be deposited into her account. Rs 1000
will be given for the first 2 years at the time of immunization. Rs 1,500 will be given every year to the
family through Anganwadis till the baby attains the age of 5 years from 3rd year onwards. At the time
of admission to school, Rs 2,000 will be given every year for her studies from the first to the fifth
standard, and Rs 2,500 from sixth to eighth standard, Rs 3,000 for ninth and tenth standard. For the
girls’ study of Intermediate, she will be given Rs 3,500 each year, and Rs 4,000 a year during her
graduation.

b) SADAREM —A Program for issuance of Disabled certificates.

Objective of the SADAREM initiative is to create a Dynamic Web enable system for comprehensive
access, rehabilitation and empowerment, through automation, capacity building, assessment of
persons with disabilities (PWDs) and maintaining Decision Support System (DSS).

c) STHREENIDHI Credit Co-Operative Federation Ltd.

Sthree Nidhi credit cooperative Federation Ltd., is promoted by the Government and the Mandal
Samkahyas to supplement credit flow from banking sector and is a flagship programme of the
Government. Sthree Nidhi provides timely and affordable credit to the poor SHG members as a part of
the overall strategy of SERP for poverty alleviation.

SHGs are comfortable to access hassle free credit from Sthree Nidhi as and when required using their
mobile and therefore do not see any need to borrow from other sources at usurious rates of interest.
Sthree Nidhi is in a position to extend credit to the SHGs even in far flung areas of the state in 48 hours
to meet credit needs for exigencies like health, education and other income generation needs like
agriculture, dairy and other activities. As credit availability is linked to grading of MS and VOs,
community is keen to improve functioning of the same to access higher amount of credit limits from
Sthree Nidhi.

d) Bhoomi-(Land Access to Poor)

Land represents a fundamental asset to the rural families in our country which comprise a substantial
majority of the population. It is a primary source of income, security, and status. Land is one asset which
almost every rural man or woman relates to. In the rural areas all the socio-economic privileges and
deprivations revolve round land.

e) Community Managed Sustainable Agriculture-CMSA:

Sustained efforts to make agriculture as economically viable and ecologically sustainable activity,
without compromising on yields and improving returns per unit of land and water, to improve the quality
of farmer's life. The Primary mission is to improve the annual incomes of farmers in Rain fed areas in
particular and agriculture in general with integrated farming systems. The CMSA is for Developing new

100
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

tools and equipment for reducing drudgery to women farmers, for Establishing village level
infrastructure for supply of these tools, for upgrading women farmer's knowledge in eco-friendly farming
technologies, for Organizing capacity building programs with new training content and improved
methods for managing revolving fund for decentralized extension system leading to multiple livelihood
options models to be managed communities on their own.

f) KRuSHE

For restoring the traditional art and crafts of Andhra Pradesh, KRUSHE is an attempting to link numerous
artisans, craftsmen and rural producers of the state to remunerative markets, The objective is that the
artisan gets the correct worth for her produce and there is a substantial increase in the income, The
flourishing artisan should inspire the others in the region to take up the same occupation.

The objective is to increase the profitability of the existing SHG enterprises there by creating local
employment and ensure the sustainability of the enterprises; to promote entrepreneurship in Farm and
Nonfarm livelihoods among the members of rural SHG households with focus on POP on saturation
basis; to increase the income and employment opportunities in the villages.

g) Community Managed Health and Nutrition:

The Community Managed Health & Nutrition project is a comprehensive package of community based
interventions which include Nutrition cum Day Care Centre (NDCC), Health Savings & Health Risk
Fund, Convergence of Fixed National Health Day, Water & Sanitation program, Sanjeevani Health
Insurance, and Capacity Building of Health Activist (HA), Health Sub Committee (HSC), and Community
Resource Person (CRP). CMH&N interventions focus on four major public health areas: maternal
health, infant and child care, environmental health, community health system and communicable
diseases.

h) Unnathi

The objective of Unnathi is to enable every poorest of poor family in the state to come out of poverty
with increased and sustainable livelihood opportunities established with the aid of an intensive
handholding support. The same has to be done in a focused and phased manner starting with
organizing them, strengthening their institutions, increasing their asset base, mitigating risks, expanding
the livelihoods and increasing their incomes. In concise, enhancing the income of POP family to an
annual income of Rs One lakh over a period and a significant improvement in human development
aspects are considered the twin mandates of the proposed strategy.

i) ABHAYA HASTHAM

Government of Andhra Pradesh introduced Velugu Pension and Insurance Scheme for the (Rural and
Urban) SHG women in November 2009 to provide income security in their old age. The aim was to
provide security to all enrolled SHG women with dignity in their old age. This scheme works in principal
of contribution amount Rs. 365 per annum by the SHG woman and Government co contribution amount
Rs. 365 per annum into her pension amount. The interest that earned from corpus generated for each
member till the completion of 60 years of her age is used for giving monthly pension from Rs. 500 to
Rs. 2200 based on the age of the member. Each enrolled member under the scheme is entitled to get
minimum pension of Rs. 500 after completion of 60 years of her age and all the enrolled members
between age group of 18 to 59 years are eligible to get Insurance coverage under JBY scheme.

j) DAIRY

IKP is has started the initiative of Profitable Dairying by Establishing Milk Procurement Centers in
villages and Bulk Milk Cooling Units (BMCUs) at Mandal level through SHGs and their federations in
two Mandals on Pilot basis in 2006-07 and has reached to the present level of managing 199 BMCUs
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

with more than 4500 village level milk procurement centers and have procured 77122 MTs of milk worth
Rs.16966 lakhs during the year 2009-10.

k) VADDILENI RUNNALU- LOAN INSURANCE

In the light of bank linkage program with VADDILENI RUNNALU, a huge amount of money is transacted
by the SHG members in the name of total financial inclusion covering even the swapping of old debts.
It is proud to inform that Govt. of AP leads in SHG Bank Linkage Program with 40% of all bank loans
given to SHGs in India. The bankers are comfortable and testifying that the recovery rate is 99%. In this
back drop, SHG women evince great interest in insuring the loans taken by the members from the
Commercial Banks or from their own federations as a safety net against financial risks in the event of
natural and accidental mishaps, to protect their children, family members from debt traps. Hence, the
scheme shall be scaled up to cover each and every SHG member. The core objective of the scheme is
to protect the family members of an SHG member from financial risks, in the event of her death, to
safeguard the institution of SHG from repayment burden, when a borrowing members dies, to ensure
the perpetuality of the SHG, providing loan insurance to all the borrowing member, to ensure 100%
repayment at all levels even in the time of turbulence and to increase the size of loans to SHG members,
by creating confidence among the Bankers.

|) Child Development Schemes

e Immunization of Children under National Rural Health Mission (NRHM) launched in the year
2005, Immunization programme is a separate component ‘C’. BCG, DPT and Polio are part of
this component. This programme is being monitored by the Health Department at individual
household level in the project area villages.

e Integrated Child Development Services is a 100% Centrally Sponsored scheme under which
six services i.e. supplementary nutrition, pre-school education, immunization, Health Checkup,
Health and Nutrition Education and referral services are provided to the Children in the age
group of 0-6 years, pregnant women & lactating mothers. Anganwadi Centres has been seen
and interaction with Anganwadi Workers have been made on this scheme at the Project area
villages.

m

Under the Andhra Pradesh State Development Planning — A subsidiary of the Planning
Commission is a restructured specialized body created for analyzing data, the following
programmes are on board and running at present

e Twenty Point Programme:—

TPP refers to a set of socio-economic schemes delivered by states for the welfare of weaker
sections. Started in 1975, the TPP monitors performance of 20 vital schemes implemented by
both the Central and State governments. The schemes under TPP-2006 are in accordance with
the priorities contained in the National Common Minimum Programme (NCMP), the Millennium
Development Goals (MDGs) of the United Nations and SAARC Social Charter. The 20 points
and 66 items which are monitored individually by different Central Nodal Ministries covers
various socio-economic aspects like poverty, employment, education, housing, health,
agriculture, land-reforms, irrigation, drinking water, afforestation, environment protection,
energy to rural areas, welfare of weaker sections of the society and e-governance etc. AP has
been in the forefront of implementation of the programme, and was ranked 9th (2009-10) and
1st in the country in 2010-11. The Planning Department is the nodal agency at the State level
and reviews the programme every month with the departments concerned and ranks the
districts based on their annual performance.

102
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Constituency development programme :-

Data collection and analysis have been mostly used for arriving at trends and in making and
monitoring policies by researchers and government departments. Demographic, Economic,
Sector Wise, Scheme wise data is available from varied inputs and is generally collated by the
Planning Department to assist in its plans and policies. This data reaches public domain in the
form of varied documents like the Statistical Abstract, Socio-economic Survey, District
handbooks and other types of publications and reports. Sensing the need to create data base
which can be used by political representatives in understanding the issues of concern,
performance of schemes in their constituencies, and the areas that need to be focused upon,
the Planning Department of AP initiated putting the existing data in a constituency wise format.

To capture the pace of development at Assembly Constituency level, the Planning Department
put together data on few indicators like Education, Health, ICDS, Housing, Flagship Programs,
Rachhabanda, and Funds availability and the Millennium Development Goals (MDGs) target to
be achieved by 2015. MLAS from all parties, District Collectors and allied functionaries were
given the prepared information and to facilitate information aided discussion process at district
/ sub district levels and take the district administration on systematically triggered high growth
mode of functioning.

Member of Parliament Local Area Development Scheme (MPLADS):

In 1993-94, MPLAD Scheme was launched, an amount of Rs. 5 lakh per Member of Parliament
was allotted which became Rupees one crore per annum per MP constituency from 1994-
95.This was stepped up to Rs. 2 crore from 1998-99 and now it has been increased to Rs.5
crore from the financial year 2011-12.

Under this scheme, each MP has the choice to suggest to the District Collector for, works to
the tune of Rs.5 Crores per annum to be taken up in his/her constituency. The Rajya Sabha
Member of Parliament can recommend works in one or more districts in the State from where
he/she has been elected. The Nominated Members of the Lok Sabha and Rajya Sabha may
select any Districts from any State in the Country for implementation of their choice of work
under the scheme.

The objective of the scheme is to enable MPs to recommend works of developmental nature
with emphasis on the creation of durable community assets based on the locally felt needs to
be taken up in their Constituencies. Right from inception of the Scheme, durable assets of
national priorities viz. drinking water, primary education, public health, sanitation and roads,
etc. are being created.

Flagship programme:-

Government has initiated a number of welfare programmes to translate its promises to the
people for socially just and inclusive growth. Certain ongoing programmes were consolidated
or altered to increase their efficiency and certain new programmes were initiated in important
areas like employment, health, education, rural infrastructure, urban renewal and providing
people a legal framework for the Right to Information.

1. Sarva Shiksha Abhiyan: It is an ongoing programme for universalisation of elementary
education, was consolidated by providing additional financial allocations and creation of a
dedicated Prathmik Shiksha Kosh through a 2% cess introduced for the first time. The
provision of cooked mid-day meal was universalised.

2. National Rural Health Mission: This mission is to move from vertical disease management
programmes to comprehensive healthcare. This has been achieved through an intersectoral
district health plan, which provides for a community health activist in each village, untied

103
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

funds to all sub-health centers and improvement of infrastructure and standards in rural
hospitals.

3. Jawaharlal Nehru National Urban Renewal Mission: This represents the first effort of its
kind where Government of India is intervening in a major way to improving the quality of
living in the cities. It focuses on improving urban infrastructure, governance and services to
the urban poor. Comprehensive city development plans are prepared and funded under this
Mission.

4. NREGA provides a legal guarantee for 100 days of work to rural households. The
programme now covers all rural districts of the country. It is the first such effort in the world
to provide legal guarantee for a Right to Work and the programme is being keenly watched
by development observers all over the world.

5. Right to Information Act: This act was passed in 2005. This Act is being used actively by
the citizens, leading to greater transparency and accountability in public life.
As the outcomes of the flagship programmes consolidate over the next few years, a new era
of equalising and socially inclusive growth would become a reality.

e Millennium Development Goals :-

Reforms initiated in the 1990’s to a large extent have made a positive impact on Economic
development in the state. However it lags behind on several other socio-economic and human
develop indicators. AP stands in the middle on the performance of a number of MDG goals in
the country. Achieving all the MDG set targets in the stipulated time is a challenge that AP has
to seriously start focusing upon, as the date of delivery draws close. Being on track on anumber
of indicators, AP is poised to achieve a large proportion of the MDGs. To keep track of AP’s
status quo on a number of parameters, it is essential to have an idea of the exact targets set
for the state. Taking in to account the base line data figures of the nineties AP MDG targets
have been quantified by a number of scholars. Few common arrived targets, and the current
conditions on a number of parameters is collated to create a more broader and accepted table
that contains the recognized MDG targets set for the state, and APs current position on the
different indicators of MDGs. The tabular form of this is prepared to assist targeted policy
interventions.

4.5.18 Stakeholder Consultation

Consultation with land owners and community members were held separately at each study area
villages. Consultation was carried out with representative of Project Proponent, Village Panchayat
Members, Anganwadi Workers, and other Community Members from Veligallu village. Outcomes of the
consultations are included in the above sections such as infrastructure, migration, occupation etc.
Details of consultation is appended here below.

1. Consultation with Project Proponent (Fotowatio Renewable Ventures (FRV))

Representatives of the project proponent has informed the visiting ESIA Team that the land is being
allocated to them on 25 Years Lease by APSPCL, in the project area village Veligallu exclusively for
the purpose of 50 MW Solar Power Project owned by FRV through proper bid process. The land parcel
that is being allocated is clearly demarcated. The allocation process was in progress at the time of ESIA
team visit. Approximately 250 Acres of land is allocated for 50 MW generation.

2. Consultation with Executive Engineer, APSPCL

The executive engineer of APSPCL informed about the background of the 1500 MW Solar Park and
intimated the visiting team about the land procuring process. The land for FRV 50 MW Project has been
given in 25 years of lease period to FRV exclusively for the purpose of power generation.

104
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Land taken for the 1500 MW Ultra Mega Solar Park at Anantapur District can majorly be distinguished
in three types, i.e. Revenue or Govt. Lands, Assigned Lands (Assigned to the enjoyers by Govt.) and
Private (Patta) Lands. Unassigned government lands constituted 48.2%; "assigned" government lands
constituted 43.2% and private lands (patta lands) were 8.6% in the entire solar park area.

He also mentioned that there is no issues regarding the land procurement, as all assigned lands are
being procured through willingness of the assignees and negotiated through the combined committee
of both administration and the villagers. APSPCL will remain the sole responsible agency for any land
related matter. Ground water is low in the project area, specifically in area for 50 MW FRV Solar Power
Project area. Veligallu Reservoir, located around 9 Km towards the south of project will provide water
during operation.

Facilities like internal roads, water, lighting, Gris Sub- Station (GSS), Police Camp, and Fire Station etc.
will be provided by APSPCL.

3. Consultation with Community, Teachers, Panchayat Members, Health Workers etc.

As informed during consultation, Veligallu village has around 580 households (as per Census, 2011 it
was 523 only). There are also a handful Muslim families besides the majority Hindu population. As
informed the around 80% of the total population are involved in cultivation activities either as cultivators
or agricultural labourers. Only a very few go in the Service Sector. Livestock rearing also another source
of livelihood for some. The main crop cultivation are of Paddy, Ground Nut and Red Gram etc.
Agriculture is mostly rain fed but irrigation through bore wells were observed also. There are two
centrally located Overhead Water Tank maintained by the Panchayat under Comprehensive Protected
Water Supply Scheme and distributed through piped line at individual household level. It is the main
source of drinking water but the ground water depth is more than 60 Mtr. A few scattered and isolately
located Hand Pumps are also seen. But, as informed by the community members they remained
inactive most of the period of the year. The village has two Elementary Schools (One Telegu Medium
and the other is Urdu Medium) and one Upper Primary School up to class VII. For higher education
students either go to nearby Galiveedu and thereby to Rayachotty or Kadiri town to pursue and continue
education. In this village, only 80 % of the households have Sanitary Latrines at their households. Rest
of the population resort to open defecation. There is only one health sub center in the village. Health
Camps under NHM is conducted once in a month. To avail hospital facility people have to go Rayachotty
or at Kadiri both about 35-36 Km from the village. There are also a few private clinics namely, Dr.
Pollyreddy Clinic etc. located about a Km distance from the place. Also the health care facilities
available at Galiveedu Mandal Town (around 8 Km) are availed. Health workers visit the village twice/
week for health related monitoring, routine immunisation and vaccination. Emergency No. 104 and
Ambulance Service No. 108 is also availed during the times of need. Average land holding size is about
5-7 acre per household in the village. A very few of the villagers have technical skills or training.

It was informed by the Community and the Panchayat Members that they are aware of the 50 MW Solar
Power project to be started in the village. They are expecting betterment in their livelihood with the
initiation of the same.

4. Consultation with Anganwadi Worker

Consultation with Anganwadi worker was carried out at Veligallu Village. It was informed by her that the
though the village has one Anganwadi Centre the condition need to be upgraded. The enrolment rate
in the AWC is between 30 to 40 children. Emergency No. 108 is availed for Ambulance Service by the
State Govt. in the village. Children, in the Anganwadi Centres normally sit on Floor Mats. The biggest
problem that the AWCs are facing that they don’t have exclusive arrangements for drinking water in
their center. They have to fetch water from the Water Tap linked with the above ground reservoir in
front of the center. The Anganwadi Worker has also informed that space within her AWC is inadequate
to accommodate higher number of children.

105
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

As inquired on the status of women the AWW informed that most of the women in the village are
housewives or work as house help in the village. Only a few go for higher education and further opt for
services.

5. Consultation with assignees of assigned lands from ST community

Ms. Kedri Narayanamma (Naga Subbanna), an assignee of a patch of assigned land, who belongs to
the ST Community, namely Erakulu community was consulted. She has given around 4.3 Acres at
Thumu Kunta village for this specific 50 Mw Solar Power Project. She doesn’t have any cultivable or
dry land remaining. She owns a house at Thumu Kunta.

Erakulu is a semi-professional singers from the musician community, who sings, dance, and narrate
ballads taken from the epic Ramayana.

Ms. Kedri Narayanamma (Naga Subbanna) is a daily wage labourer in agricultural fields. In this work
she is accompanied by her two Daughters- in Law, also stay with her. Her elder son died around four
years back. The only son of the elder son is student and doing Masters at Bangalore. Younger son of
Narayanamma manufactures traditional caught, popularly known as Khatia. Their cumulative daily
family earning is around Rs. 750. She will utilize the compensation amount for buying cultivation lands
and for savings.

Details of Stakeholders consultation has been provided in Appendix F.
Key Findings of Consultation
Some notable key findings of different level stakeholder consultation is append below:

e APSPCL is sole authority and responsible agency for all land related matter for the entire 1500
MW Ananthaparamu Ultra Mega Solar Park.

e Revenue (Govt.) and Assigned Lands has been procured through competent authority and at
a negotiated compensation amount.

e APSPCL is responsible for all the supporting facilities internal roads, lighting, water, police
station, fire station etc.

e Water scarcity in the Project area will be complied by drawing water from Veligallu Dam
reservoir.

e Agriculture is the major livelihood resource of the study area villages and also of the
surrounding area. Quiet a notable amount of population is involved in agriculture, a major part
of which are labourers.

e The main crops are Paddy, Ground Nut and Bengal Gram etc.

e Rain-fed as well as Irrigated agriculture pattern both are practiced in project area.

e The main source for Irrigation in agriculture are bore wells.

e Female literacy rate is much lower than male literacy rate in all the study area villages.

e Sanitation facilities are though inadequate in the villages yet most of the households have their
own sanitation facilities

e Scarcity of water is a serious issue in the study area villages, especially potable water. The
groundwater depth is more than 60 m.

e Drinking water facility is not adequate in the project area villages. Overhead tanks and
panchayat owned RO Water Filter are the main source of drinking water. A few scattered hand
pumps are also located in a few locations.

106
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e There is minimal health facility within the study area village but, local people has to rely on
quacks also. To avail hospital facility people have to go to either at Galiveedu PHC (around 7
Km) or at Govt. and private hospitals located at Rayachotty or Kadiri (around 35 Km).

e There are two elementary schools in the village. One is of Telegu medium and the other is
Urdu. There is also one Telegu medium govt. upper primary school up to Class VII. No high
school is located within the village. Students from Veligallu village normally go to Galiveedu
Mandal town or Rayachotty for availing higher educational facilities. There are “Govt. Junior
Colleges” at Galiveedu Mandal town and in Rayachotty town.

e Common health problems like Hypertension, Asthma, and Diabetes etc. are present in the
village.

Consultation with teacher and students at Mandal

. . ; Consultation with head master at Primary School
Parishad Upper Primary School (Telegu Medium) at (Urdu Medium) at Veligallu village

Veligallu

a\
é 2 “or
Consultation with Sarpanch and Panchayat members Consultation with Doctor and Health Staff at a

at Veligallu village Health Camp under NHM in Veligallu

Consultation with community at Veligallu village

107
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Consultation with Mandal Revenue Officer at her office Consultation with Forest Section Officer at
in Galiveedu Rayachotty Forest Range Office

4.5.19 Grievance Redressal Mechanism (GRM)

Fotowatio Renewable Ventures (FRV) should develop their own Environmental Social Management
System (ESMS) in line with the requirement of IFC guidelines. It should incorporate a GRM Policy
mentioning the procedures for lodging of grievances, processing of grievances, resolving grievances
and closing of grievances. Following the GRM Policy in the ESMS of Fotowatio Renewable Ventures
(FRV) and the IFC guidelines issues raised through grievance redressal system should be addressed
with remedial measures on site. Grievance redressal framework for onsite implementation should also
be formulated for the purpose.

However, it must be ensured that:

e The grievance mechanism should be scaled to the risks and adverse impacts of the project in
light of land acquisition.

e It should address affected people's concerns and complaints promptly, using an
understandable and transparent process that is gender responsive, culturally appropriate, and
readily accessible to all segments of the affected people at no costs and without retribution.

e The mechanism should not impede access to the country’s judicial or administrative remedies.

e The affected people should be appropriately informed about the mechanism.

4.5.20 Community Development Plan under CSR

Companies Act, 2013 has introduced mandatory Corporate Social Responsibility Regulations which are
effective from 1st April, 2014. Section 135 of the Companies Act, 2013 (‘the Act’), read with Companies
(Corporate Social Responsibility Policy) Rules, 2014 (‘CSR Rules’) requires every company having:

e net worth of Rs.500 crore or more; or

e — turnover of Rs.1,000 crore or more; or

e net profit of Rs.5 crore or more
In line with the CSR Regulations, Fotowatio Renewable Ventures (FRV) should develop their own CSR
Policy in alignment with its CSR vision, principles and values, for delineating its responsibility as a
socially and environmentally responsible corporate citizen. The Policy should lay down the areas of

intervention, principles and mechanisms for undertaking various programs in accordance with Section
135 of the Companies Act 2013.

108
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

The ‘Draft Implementation and Support Agreement for 500 MW Grid Connected SPV Project under
JNNSM Phase II, Batch III Trench IV (VGF Scheme) at Galiveedu Mandal Ananthaparamu Solar Park
(1500 MW), issued by APSPCL states:

‘As per MNRE guidelines, certain percentage of the total investment made on development of the Solar
Park (excluding investment on evacuation) an that for setting up solar power projects in the solar park
may be kept aside for the affected area development, under solar park development account. However,
the amount to be paid by the SPDs"* has been quantified to avoid ambiguity as Rs. 5 Lakhs per MW.

SPDs have to contribute an amount of Rs. 5 Lakhs/ MW @ Rs. 1 Lakh/ MW/ Year for 5 years after
cop’”.’

As per the ‘Draft Implementation and Support Agreement’ document the local area development would
comprise of

a) Development of Village Panchayat
b) Development of areas other than Village Panchayat
It is also stated there in the document:

‘A Committee headed by the District Collector, will constituted with the CEO/ MD of SPIA/ SPPD "8 as
Member Secretary and representatives of SPD as members.

The MD/ CEO of APSPCL as Member Secretary of this committee will be responsible for handling
funds, maintain records of all accounts and develop transparent policies for carrying and developmental
activities in the affected panchayat areas’

Following the above mentioned procedure and rules FRV/ APSPCL, through the appropriate competent
authority, should take some initiatives for community development under their CSR Policy in the project
affected village- Veligallu.

e Employment opportunities to the people who are losing their lands in a manner that is affecting
their livelihood resource in project area villages;

e Creating provisions for employment opportunities to the people who are skilled and semi-
skilled in project area villages;

e Supporting the Anganwadi Centres by facilitating them with provisions of exclusive Drinking
Water and Toilet facilities for them in project area villages;

e Facilitating the Anganwadi Centres/ Local Schools by providing them with amenities like Chairs,
Benches, running water facilities etc.;

e Facilitating in development and creation of Health Infrastructure in the project area villages,
since there is no Health Facility at all.

e Promotion of education, including special education and employment enhancing vocation skills
especially among children, women, elderly and the differently abled and livelihood
enhancement projects;

e Promoting gender equality, empowering women, setting up homes and hostels for women and
orphans, setting up old age homes, day care centers and such other facilities for senior citizens
and measures for reducing inequalities faced by socially and economically backward groups
etc.

‘© SPD means Solar Power Developers. In this case it is APSPCL

COD means Commercial Operation Date. It is mentioned in the Draft Implementation and Support Agreement ‘COD shall
mean 30 days subsequent to the date of commissioning of the project as certified by SECI.

*8 APSPCL.

109
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Thus, under their own CSR Policy and following the rules and regulations of APSPCL, FRV
should create provisions for the above mentioned matters and/ or any other pertinent issues.
Recommendation under CSR Policy are given inTable 4-16.

As informed by the Project Proponent (FRV), the amount being contributed by them towards Local Area
Development Fund (CSR) is Rs 1 lakh / MW / year. Thus, cumulative amount of contribution for 5 years
would be of Rs 2.5 crs.

4.5.21 Needs/Gap Assessment for CSR Initiatives

Analysis of above socio economics description and community consultation in project area villages
reveals that concern of villagers are linked with the fulfilment of basic needs and improvement of some
infrastructural facilities at school/ Anganwadi/ health etc. levels. On the basis of discussion with
villagers, land sellers and Panchayat Members, following gaps have been identified which needs to be

addressed in Table 4-16.

Table 4-16: Key Needs/Gaps identified and recommendation for CSR activity

Gaps identified commendation for CSR

Education

Lack of higher education facilities

Low female literacy rate compared to
male

Lack of vocational training in study area
villages

Lack of computer literacy in the village.

Lack of sitting arrangements in Primary
School

Awareness program regarding female
education at village level. This can be
linked with vocational training
programme of study area villages

Providing computer literacy program at
village level

Providing funds for sitting arrangements.

Drinking water

Limited no. of dug wells, a few hand
pumps and one panchayat owned RO
Water Filter are the main source of
drinking water in the study area.

As informed by the community, ground
water depth is around 60 m.

Though two overhead tanks, with 65000
Litres capacity are seen constructed and
piped water system is started, yet it has

to gain momentum.

Providing additional drinking water
facilities with help of concerned
government dept.

Clean or purified drinking water is
expected to significantly affect the
quality of life and health for the villagers.

Though there is one Health Sub Centre
(HSS), the community members
expressed that it remains closed most
part of the week. Yet to meet the needs
of the village populace Health Camps
are organised under National Health

Organizing awareness camp on general
health awareness.

Health Mission. Health camps or mobile health clinics,
with support of the govt. authorities, can
e  Alternate/ better health facilities are be provided.
around 35 Km away from the village.
e Major diseases are observed —
hypertension, diabetes, asthma etc.
° Though, village approach roads are Organizing awareness camp on
good but access roads within the sanitation and to be linked with
\ villages are both paved and unpaved in sanitation program in the study area
Infrastructure

and sanitation

the study area villages

Around 20 % of the people in the study
area villages are resort to open
defecation

villages.

Low cost community toilets based on
best practices to use less water can be
worked out with the panchayats

110
Gaps identified

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

During the ESIA Team visit no scheme
seen to be or heard about implemented
in these villages under Swachh Bharat
mission (SBM).

commendation for CSR

intervention. Or some initiative linking
with Swachh Bharat mission (SBM) can
be made.

Agriculture/

Agriculture is majorly dependent both on
rain with irrigation through bore wells.

Proper link with irrigation programmes
that can ease irrigation in the area

Rain Water harvesting should be
planned wherever possible with the

Irrigation But the project affected villages lacks project site to improve groundwater
adequate irrigation system. recharge.
Introduction of drip irrigation and similar
schemes
e Only alittle number of SHGs (all under
Development of women and children in
Rural Areas or DWCRA —-DCWRA) woe ae aa
found to be present in the study are Organizing training/capacity building
villages program for SHGs regarding ;
Employment _ . entrepreneurship and linkages with
opportunities . Majority of the villagers are mostly bank.
in the area unskilled

Labourers are mostly seasonal workers
and migrate only for a short while in the
nearby towns, either as Masons, or
carpenter or as seasonal spin mill
workers.

Introduction of processing of dairy and
other produce related to livestock.

4.5.22 Engagement of Labour

As the project is in pre-construction stage, considering factors involved in construction stage the below
matters are given.

Indicators in Labour Engagement

Abolition of child and forced labour: Engagement of child and forced labour by contractor or
developer in any form for the project will be unfair with the children’ right.

Gender equity and non-discrimination: Discrimination and imbalance in gender equity in
employment and opportunity may lead to conflicts between contractor and labour.

Freedom of association and right to collective bargaining: Not giving freedom to labour to express
their views and form association may cause conflicts between labour and contractor but this is not
applicable for Solar Power plant as the labour requirement is of short duration restricted to construction
phase only and number of labour employed is not very large for the same phase

111
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

5 ANALYSIS OF ALTERNATIVES

The section gives analysis of alternatives with respect to the project. The following scenarios have been
considered:

e Current or No Project Scenario
e Alternate methods of power generation

e Alternate location for the project

5.1 Current or No Project Scenario

There is a need to bridge the gap between the demand and supply, renewable/non-conventional
sources of power to supplement the conventional sources. The _ project intends to contribute towards
bridging this demand supply gap being a non-conventional source of power generation. In Andhra
Pradesh, existing renewable capacity commissioned is about 1,815 MW of which wind power
contributes to 1119MW, solar power contributes to 146MW (State as well as Gol) and others (like hydro,
biomass, solid waste) contributes to 550MW as on October 2015 (Status of Renewable Energy Power
Projects Commissioned in Andhra Pradesh State, NREDCAP). Status of Renewable Energy Power
projects commissioned in Andhra Pradesh state as on 31.12.2016 is enclosed in Appendix L.

About 2,846.12 MW capacity wind power projects have been sanctioned by the Non-conventional
Energy Development Corporation of Andhra Pradesh Limited (NREDCAP), the sanctioning authority in
the state, out of which projects of about 103.00 MW have been commissioned till 31 during 2015-16.
The project presents an opportunity to utilize the potential for solar power generation. A “No Project
Scenario” will not address the issue of power shortage. An alternative without the project is undesirable,
as it would worsen the power supply-demand scenario, which would be a constraint on economic growth
of the surrounding region.

5.2 Energy Security

In 2007 the Ministry of Environment Forests and Climate Change (MoEFCC), Ministry of Power (MoP)
and the Bureau of Energy Efficiency (BEE) issued a paper entitled ‘India: Addressing Energy Security
and Climate Change’. In India the need for expanding the role of domestic Renewable Energy (RE)
sources is a logical next step. Wind power is already in a position to provide a significant portion of
India’s planned capacity addition up to 2030, with simple regulatory and grid modernization initiatives.
Unlike oil, coal or LNG, wind& solar power is not subject to fluctuating fuel prices which drain India’s
limited foreign reserves, and in addition, wind & solar power helps in reducing the carbon footprint of
the economy. In the Figure 5-1, India’s projected power requirement uptil 2030 has been indicated.

This project is a step towards achieving energy security in India.

112
' Projected power requirement

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 5-1: India’s Projected Power Requirement

Energy requirement is expected to increase by 200% from FY 15 to FY 30

1000000

Estimated Power Requirement till 2030

2500000 :
2000000 "
74000
1800000
sova0e0 300000
200000
00000
100000
0 0
ae a aE} 5S 8 poy aye
Ped > roe
ge a 9! go s!
eS PLO LIE POO LLB
cee Cepnety iomsred (uric) -—tnengy sesiéremere{n0U)
EF National Wenahos hn indla + MARE 13 Aon, 2005
:
Soutie:w HPS, CHA
Aasarapitns sod on average PLP @ 96% provading at P18, FY 1, x8

7587

5.3 Alternate Methods of Power Generation

There are various non-renewable and renewable energy sources which can be utilized for power
generation. Each option has its own advantages and disadvantages. Based on the site conditions,
availability of resources, environmental & social concerns and project cost suitable option for power
generation need to be selected. Comparison of advantages and disadvantages of various non-
renewable and renewable energy is represented in table given below.

Source of Energy Advantages Disadvantages

e — Relatively cheap form of energy
availability in large scale worldwide

e — Easily transported to power stations

Non-renewable energy source
Large water requirement
High emission of air pollutants and

Coal . . generation of fly ash
e Reliable for energy with steady
output e Source of greenhouse gases
e Coal is available in India e — Mining of coal causes impacts on
land and surrounding environment.
e  Non-renewable energy source
e — Working environment risks to staff
and environment
© Oil and gas can be easily e — Burning of oil and gas can cause
Oil a Gas transported by pipes or ships. pollution & health impacts
Natural gas is the “cleanest” of the  ° Releases GHG and hence causes
fossil fuels global warming and climate change
e — India imports majority of Oil and Gas
requirement and hence high
dependency of raw material outside
the country
e Nuclear fuel does not create e Expensive, especially in capital
greenhouse gases when making costs, maintenance costs
Nuclear energy. e The waste produced from nuclear

e Only a very small amount of nuclear
fuel is needed to make a lot of
energy.

energy is radioactive and Safe long-
term disposal of nuclear waste can
be difficult.

113
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Does not produce significant
atmospheric pollutants.

e Energy from the sun is exhaustive & e Only specified places are right for

Solar free. solar power.
e — Solar energy does not create e — Solar energy cannot be produced at
greenhouse gases. night
e Need a lot of turbines to make
© Wind power does not create electricity.
greenhouse gases. © Location specific resource
Wind ° The energy used to build one of the = 6 —_ Wind turbines can only be used
large turbines is repaid in 3-6 where it is windy. On days where
months. They last for 25 years. there is little wind, less energy will be
generated.
e — Hydroelectric power needs enough
. water to turn the turbines.
e — Hydroelectricity creates no .
greenhouse gases. e Dams are expensive to build.
. © Energy from water is free and will not ° Building large dams can cause
Hydroelectric run oy damage to water courses which
. . . affects people and wildlife and it can
*° Hydroelectric energy is more reliable be difficult to find the right site.
than wind or solar power. ge
e — Small dams for local buildings on
weirs do not have these problems.
e Biomass fuel is cheap and could use
rubbish that we might otherwise
throw away. e Growing biomass crops needs a lot
© Biomass fuels will not run out. of space and could replace growing
. . valuable food crops.
Biomass e Biomass crops that are grown .
absorb the same amount of pollution ° Biomass fuels that are not grown
whilst they are growing as they (such as waste products) create
release when they are burned, so do greenhouse gases when burned.

not create extra greenhouse gases
in the atmosphere.

The conventional sources of power generation have high environmental cost when compared to non-
conventional sources like solar, wind, hydro, etc. its construction periods are longer with higher
environmental risks from emissions. On the contrary power source from solar energy is most eco-
friendly mode available. It does not have any kind of emissions during operation. While wind power
requires high wind zones to be set up and micro siting along with detailed meteorological analysis is
required, site selection for solar power is relatively easier. Solar Power Energy is a clean power project
with no emissions and feasible for the project area keeping in mind the good solar potential of Andhra
Pradesh throughout the year.

5.4 Alternate Location for the Project

Solar energy projects are site specific and its feasibility depends on a number of factors which can be
broadly categorized as solar resource assessment, land availability, cost of land and impact on
community.

114
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

5.4.1 Identification of Sites for Solar Plant

Global horizontal irradiance map of India is shown in Figure 5-2. The western and southern region of
India has good solar potential with solar resource within the range of 5.5-6.0 kWh/m?/Day. Andhra
Pradesh falling in the southern region also have good solar resource potential and can be harnessed.

The key factors considered for the final selection of solar plant site included the following:

Land Availability: Land has been made available by APSPCL for entire solar park. APSPCL
expected to be followed existing pertinent guidelines for avoiding forest and other sensitive land
parcels, natural drainage channels etc. It is also expected to be considered that the Solar park
plot has been excluded in power generation calculations though private developers are free to
utilise the hilly area for solar power generation without disturbing the natural contours.

Solar radiation at the site: Solar radiation map of India indicates that Andhra Pradesh receives
a global horizontal irradiation (GHI) in the range of 5.5 to 6 kWh/m2/day.

Topography: The project site is spread across an open area with very mild slope in multiple
directions. Erection of solar panels will be undertaken through varying the height of the poles
required for mounting solar panels. Hence, the installation will be easy and reduce the cost of
technical modifications required to adjust for undulations at the ground.

Substation proximity: Power from the solar photovoltaic plant of 50 MW capacity will be
evacuated to 33/220 kv substation (Pooling Substation), located 0.5 km away from the P8 site.
The Pooling substation will be connected to a 220/400 kv grid substation (GSS). GSS is already
in operational stage. Distance between PSS of P8 to GSS is approximately 1.5 km.

Accessibility: The site is easily accessible through Kadri - Rayachotty State Highway, SH-34.
Existing village roads are also utilized as access road to the site. Nearest Railway station is
Nallacheruvu located approximately 35 km away from the site. Kempegowda International
Airport, Devanahalli at Bengaluru (Bangalore) is about 178 Km from Galiveedu via Kadapa-
Bangalore Highway.

Geological and soil conditions: Galiveedu Mandal has extensive undulating plains with hilly
and rocky areas. The soil of the Kadapa district has been classified into red ferruginous soil
and black spoil. From the observation of the existing other solar power plants within the solar
park, it is anticipated that geology and soil of the area will also support the proposed structures.

Near and far shading effects due to objects like transmission lines, trees, hills, wind farms, etc.
There are no shading elements such as mountains or dense trees available on the site.

The site is devoid of any habitation.

Any other alternative site may not enjoy above mentioned benefits

115
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Figure 5-2: Solar Resource Potential Map

oa" os" a 76° 80° 84" a8" 92 96° 100°

India Solar Resource

Global Horizontal Irradiance - Annual Average

36"

baal | This map depicts model’ estimates of annual

_average global horizontal irradiance (GHI) at 10
km_ resolution based on hourly estimates of
radiation over 10 years (2002-2011). The inputs
are visible imagery from geostationary satellites,

| aerosol optical depth, water vapor, and ozone.
The country boundary shown is that which is
officially sanctioned by the Republic of India,

32°

28° as

24°

20°

ishakhapatnam

Ravan Be
= a
|
LY Country Capital :
Q State Capital ° |
© Other City

Port Blair

se |s

Solar Resource
(kWhim'/Day)

_| aig Le
5

ol} ee Trivandrum

0 3 6 9 12 15
Land Area
(Willion km’)

|
ol Solar Energy Centre. Bae 4g
lon 0) 1200 i 4
_ 1

T T T T T NATIONAL RENEWABLE ENERGY LABORATOR
0 500. 1,000 1500 km Anthony Lopez, Billy Roberts ; April 25, 2013

oe 72 76° 80° Eg 38° 92° 96°

Source: http:/www.nrel.gov/international/images/india_ghi_annual.jpg

5.4.2 Alternate Routes for Transmission Lines

The planned grid connection point is located in the 220/400 kV Solar Park Substation. Project will be
connected to 33 kV side of a 33/220 kV of one of the two S.P. pooling station. These pooling stations
will be connected to a 220/400 kV interconnection Substation. Metering will be done in 220 KV side of
the interconnection station. Maximum Output Power in connection point will be 50 MW. APSPCL will

116
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

be in charge of the Pooling Substations, Interconnection Substation and 220 KV line between them.
Project Company will be in charge of lay the 33 kV cables from the project plot to the pooling Substation.

Reportedly, the route for the transmission line will be selected keeping in mind the following factors:

e Transmission line route will be planned to avoid any habitations along the route
e Areas requiring extensive clearing of vegetation will be avoided

e Selection of the transmission route avoids any environmental sensitive site like schools, health
centres, etc.

e — Right of way/access roads will be shared with the common user of the substation.

The shortest possible route after considering the above factors will be selected for the transmission
lines. Consideration of all the above factors will reduce the environmental and social footprint of the
transmission line.

5.5 Conclusion

Various factors will be considered such as solar resource potential at the project site, favourable
environmental and social settings, lowest GHG emissions in the project life cycle, availability of land
and other resources. Considering these factors, it can be concluded that the site is the good location
for development of solar power project. There are also other solar power projects that are located in
the same solar park which are in operation, under construction or planning. This is due to availability
and suitability of solar power potential, land and other allied infrastructure availability and various
government supporting policies.

117
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6 ENVIRONMENTAL & SOCIAL IMPACT ASSESSMENT
6.1 Approach & Methodology

There may be few potential environmental & social impacts due to the project activity during
construction & operation phases. During the construction phase, the impacts may be regarded as
temporary or short-term ranging from 6-12 months; while a few long term impacts may also be
visualized during the operation stage. Primary impacts are assessed for a radius of 3 km around the
project site and secondary impacts are assessed within the study area (5 km radius from project site).
Further the impacts have been assessed over the study area of 5 km radius of the project site. The
project has overall positive impacts by providing a competitive, cost-effective, pollution free reliable
mode of solar power. It will certainly meet the ever increasing demand of power that will bridge the gap
between demand and supply of power.

The methodology adopted to assess the significance of impact associated with project activities during
construction and operational has taken following criteria into consideration. Details of screening criteria
are given in Table 6-1.

Table 6-1: Screening Criteria for Environmental and Social Impact Assessment

Distribution of impact Duration of Impact Intensity

Influence of impact within Limited for duration of Limited local scale impact resulting

Low/ Short the project site boundary less than 6 months in temporary disturbance/ loss of
and RoW of Transmission environment/ social components
ana re (Short)
line (Site) (low)
. rn Local scale impact resulting in
Moderate/ Spread of impact within 3 Impact may extends up to _ short term change and/ or damage
. km from the of the project " .
Medium 7 2 years (Medium) to the environment components.
site boundary (Buffer)
(Moderate)

. Influence of impact Regional impact resulting in long
High/ beyond 3 km from the Impact extends beyond 2 _ term changes and/ or damage to
Long project site boundary years (Long) the environment components.

(Widespread) (High)

6.1.1 Significance Evaluation Matrix

Significance evaluation matrix as shown in Table 6-2has been used to evaluate the significance of
identified potential environmental impacts. This matrix includes criteria as discussed above to analyse
the significance of impact. Colour codes have been given to signify the impact intensity.

Significance of environmental impact has been analysed and presented in further section of this
chapter. The environmental impacts associated with the project activities have been identified and
analysed to evaluate their significance. Because of clean category projects, environmental impacts are
very few with minor significance and can be controlled through mitigation measures.

Table 6-2: Impact Significance Matrix

Distribution

Duration Intensity Significance

Within Site Short Low

Within Site Short Moderate
Within Site Medium Low
Within Site Medium Moderate

118
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Distributi Duratio Intensity Significance
Within site Long Low
Buffer area Short Low
Widespread Long Low
Within Site Short High
Within Site Medium High
Within Site Long Moderate
Within Site Long Low
Buffer area Short Moderate
Buffer area Medium Low
Buffer area Medium Moderate
Buffer area Long Low
Buffer area Long Moderate
Widespread Short Low
Widespread Short Moderate
Widespread Medium Low
Widespread Medium Moderate
Widespread Long Moderate
Within Site Long High
Buffer area Short High
Buffer area Long High
Widespread Short High
Widespread Medium High
Widespread Long Moderate
Widespread Short Low
Widespread Short High

NO IMPACT

119
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

A. Construction Phase
Land lease/purchase process

Sourcing and transportation of
construction material etc.

Storage and handling of raw
material and debris

Establishment of labour camp
and labour working condition.

Operation of DG sets
Access road construction
Site Clearance
Foundation excavation

Transportation of solar plant
components to site and storage

Transformer yard construction
Substation construction
Laying of transmission lines

B. Operation Phase

Vehicular movement carrying
Officials on site during routine
inspection, maintenance and

operation of solar power plant

Periodic maintenance of all solar
modules (washing modules)

Maintenance of ancillary facilities
such as store, yard, site office

Inspection of transmission lines

Security of solar power plant in
operation

Operation of solar power plant

Table 6-3: Impact Aspect Matrix for Construction and Operation Phase

PHYSICAL ENVIRONMENT

BIOLOGICAL ENVIRONMENT SOCIO-ECONOMIC ENVIRONMENT

Common Local Job Cultural
Property
Usage

Conflict

Top soil Loss of
Noise removal
Quality Quality / Soil

Quality

Aquatic
Habitat
and
resources

Surface Ground Ground
Water

Resources quality

Local

Land
Drainage and water

Use :
Physiography quality

Aesthetics Ecological

Sensitive

Community Occupational
Health and Health and
Safety Safety

Terrestrial Domesticated land and and and

habitat

Migratory

id Visual
and Visual ints

impacts

water Agricultu

Behavioral
Conflict

Economic
Opportunity

A Animals livelihood
reas

source

120
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6.2 Impacts on Physical Environment

6.2.1 Air Quality
Construction Phase:

During construction phase, various project components such as site preparation, transmission cable
laying, switchgear, approach roads, internal road network and porta cabin construction will require land
clearing, levelling, excavation, grading activities, vehicle movement and DG set operation. This results
in an increased level of dust and particulate matter emissions, which in turn will directly and temporarily
impact ambient air quality. If improperly managed, there is a risk of nuisance and health effects to
construction workers onsite and to a lesser extent to nearby receptors from windblown dust (on the
village access roads) due to transportation of raw materials. However, most of these project activities
are expected to be restricted within the project boundary. Further, the movement of vehicles carrying
raw materials on unpaved area within the project site and on access road causes fugitive dust emission
and may extend to surrounding of project site like nearest settlements. Hence, the distribution of impact
can be considered medium, duration of impact is short an intensity of the impact as medium. Since the
impact is widespread, but for short duration and of low intensity, the impact can be termed of a Moderate
significance. But, the impact is reversible, and temporary in nature, if the following mitigation measures
are adopted.

Mitigation Measures:
e Vehicles speed to be restricted to 20-30 km/hr on unpaved road.
e Raw material should be covered with tarpaulin sheet during transportation and in storage area

e Water sprinkling on unpaved area but ensure use of tanker water purchased from suitable
authorised vendor only.

e Fine materials should be transported in covered vehicle.

e All the project vehicles shall have valid Pollution Under Control (PUC) certificate. Ensure
regularly maintenance of project vehicles during construction and operational phase

e Turn off the machineries when not in use
Operational Phase:

During operational phase, there would be minimal vehicular movement about 10-15 nos. project
vehicles for O&M purpose. Since major source of emission into the ambient air will be absent during
the operational phase therefore impact can be termed as insignificant.

Mitigation Measure:

e Restrict movement of vehicles on unpaved surface within the site.

6.2.2 Soil Quality

These impacts are associated with the project activities such as piling of module mounting structure
and storage of diesel, spent oil or transformer oil.

Construction Phase:

The project is under construction on open land. Loose top soil is generated due to excavation on project
site due to site levelling for erection of module structures and access roads. The impact anticipated
here is loss of top soil because of inappropriate storage. However, these activities and associated
impacts are limited to be within the project boundary and during construction phase only. Considering
the activities limited within the site, short duration of construction phase and low intensity, significance
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

of impact is evaluated as low. Soil contamination may result due to accidental spillage and inappropriate
storage of diesel or used oil during construction phase. Improper handeling of broken solar modules
may also lead to soil contamination. However, distribution of impact within the project boundary and
short duration of construction phase with low intensity makes impact of low significance and can be
controlled with the recommended mitigation measures:

Mitigation Measures:

e Provide appropriate storage of top soil in an isolated and covered area to prevent its loss in
high solar and runoff.
e Allow only covered transportation of top soil within the project site.

e Use top soil at the time of plantation and it can be given to nearby agricultural field after taking
consent with the landowners/farmers.

e Plantation activities will be undertaken by FRV.

e Store hazardous material like diesel and used oil in isolated room and on impervious surface
to prevent seepage into project site soil

e Filling and transfer of oil to and from the container shall be on impervious surface.

e Broken solar panels should be stored on paved surface and be handed back to manufacturers
/ authorised recycler.

Operational Phase:

During operational phase, project activities such as excavation and usage of chemicals such as diesel
and spent oil will be absent except chances of accidental release of used oil from transformer, therefore
impact associated with these activities such as top soil loss and soil contamination are minimal. Impact
can be considered as insignificant. Improper handling of broken / damaged solar modules may also
lead to soil contamination.

Mitigation Measure:

e Broken solar panels should be stored in paved surface and be handed back to manufacturers
/ authorised recycler.

6.2.3 Noise Quality

The environmental impact anticipated in the project is the increment in ambient noise level due to
various project activities.

Construction Phase

The major noise generating sources in the project are operation of vehicular traffic, and construction
equipment like dozer, scrapers, concrete mixers, generators, pumps, compressors, rock drills,
pneumatic tools, and vibrators. The project site is located amongst barren fields with no continuous
noise generating sources in the vicinity of the project site. Assuming, the operation of these equipment’s
is expected to generate noise in a range of 75 — 90 dB (A). However, propagation of noise waves was
assessed through the equation -1 and found that noise attenuates during propagation and lower down
from 90 dB(A) to 47 dB(A) at 50 m distance from the source and the nearest settlement is Velligallu
village which is located adjacent south of plot 8 of solar park. Also, intermittent operation in large area
of project site reduces the intensity.

Mitigation measures
e Use DG set with acoustic enclosure

e Restrict major noise generating activities during night time 10:00 pm to 6:00 am

122
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Provide personal protective equipment (e,g, Ear Muffs) to all workers wherever noise is
generated due to machinery operation.

e Regular maintenance of project vehicles
Operational Phase:

Any significant noise generating activity during operation of solar power plant is absent therefore impact
in terms of increment in ambient noise level is not anticipated during the operational phase of the
project.

6.2.4 Alteration of Natural Drainage Pattern

Topography of the project site can be characterised as mix (flat and mild undulations) therefore levelling
or filling is expected to alter the natural drainage pattern.

Construction Phase:

During construction phase, site levelling activities, construction of underground reservoir will be carried
out which in turn may result in change of contour level and natural drainage system. Therefore, change
in contour level may affect the flow of surface runoff from project site. After the levelling and paving,
increment in surface runoff is expected which should be diverted to the natural drainage/canal exists in
nearby area. If it is not carried out then surface runoff from site may affect nearby agricultural field which
may cause social agitation.

Considering the extent of impact outside of project boundary and high intensity, impact is considered
as major significance and following mitigation measures are suggested to implement:

Mitigation Measures:
e — Site levelling should be done with minimum alteration in contour level

e Design storm water drainage management system to discharge the surface runoff in the nearby
natural drainage

e Do not disturb the natural drainage system

e The exit of runoff from the project site in the adjacent surrounding land area should be
restricted.

Operational Phase

In operational phase, project activities causing the alteration of natural drainage pattern will not exist,
therefore associated impact is not anticipated.

6.2.5 Water Resources

Water is required for various project activities, fulfilment of this water requirement through ground water
may have impact on water availability. But, as reported, APSPCL will provide the water from the
reservoir during operation phase of the project.

Activity Max. Consumption

Civil works water requirement 15 KLD (1 Bore well)
Construction Domestic/Municipal use — drinking (during peak construction 55 KLD

phase) considering 500 labours @ 110 Iped

Washing of solar panels (1.938 m? each panel) Expected to be 5500
Operation KL p.a.for 50 MW

Domestic/Municipal use project

123
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Construction Phase

In the construction phase, water requirement for construction activities and labour camp is estimated
about 70 KLD (1 bore well). Further, construction activities will be limited only to 6-7 months’ duration
therefore a long-term water requirement is not expected. FRV has applied for withdrawal of ground
water for use as construction water. Considering the limited distribution of impact (within the site), short
duration of activities and low intensity, significance of impact is assessed as Low.

Operational Phase

APSPCL will provide the water to the solar park from Veligallu reservoir. In operational phase, the water
requirement would approximately be 5500 KL p.a. for 50 MW project including cleaning of PV cells,
domestic/ municipal consumption of water for site personals and security guards. State Irrigation
department after considering viability of reservoir for irrigation and fisheries purpose will issue permit
for water withdrawal to APSPCL from Veligellu reservoir. Considering the distribution of impact in within
the site, long duration with moderate intensity, significance of impact is assessed as low.

Mitigation Measures:

e Ensure optimal usage of water viz., storage and reuse of wash water after module washing and
plantation of low water requirement species.

e Construction of rain water harvesting pit to recharge the ground water table.

6.2.6 Solid/Hazardous Waste Disposal

Construction Phase:

Solid waste during the construction phase consists primarily of scrapped building materials, excess
concrete and cement, excavated material, rejected components and materials, packing materials
(pallets, crates, plastics etc.) and human waste. The broken solar panels will be properly packed and
will be sent back to manufacturer/ approved vendors. However, taking in consideration the impact within
site, short duration and moderate intensity, the impact is considered as low.

Mitigation Measures
e The excavated material generated will be reused for site filling and levelling to the maximum
extent possible.
e Ensure contractual obligation that necessitates broken solar panels will be accepted by
manufacturer

e Use of proper segregation system so that food waste and recyclables viz. paper, plastic, glass,
scrap metal waste etc. are segregated and stored in designated waste bins/ containers. The
recyclables should be periodically sold to local recyclers while food waste will be disposed
through waste handling agency.

e Waste oil from transformer will be collected and stored in paved and enclosed area and
subsequently sold to SPCB authorised recyclers.
Operation phase:

There will not be any substantial generation of solid waste, other than insignificant domestic waste, and
broken solar panels. The broken solar panels will be sent back to the manufacturer. Considering the
limited distribution of impact (within the site), long duration of activities and low intensity, significance of
impact is assessed as low.

124
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Mitigation measures

e Use of proper segregation system so that food waste and recyclables viz. paper, plastic, glass,
scrap metal waste etc. are segregated and stored in designated waste bins/ containers. The
recyclables should be periodically sold to local recyclers while food waste will be disposed
through govt. approved waste handling agency.

e Ensure broken solar panels are properly packed and sent back to manufacturer.

6.2.7 Impact on Land and Landuse

Construction Phase

During construction phase, impact on landuse is anticipated due to various activities such as site
levelling, filling and development of solar power plant. Landuse classification will change into industrial
landuse after the development of solar power plant. Impact on natural drainage system may be
anticipated. Further, impact will be of long term and permanent in nature but impact will not be of
adverse nature.

Mitigation measures
e changes in contour level should be avoided to the extent possible
e Maintain natural drainage system

Operation Phase

No impact on land use is envisaged during the operation phase.

6.2.8 Impact on Local Ecology
Construction phase
The associated ecological impacts of the construction phase are due to following activities:
e Clearing and levelling of land
e Fencing of land
e — Laying of solar module foundation and erection
e Laying of transmission towers and transmission lines
e Creating access roads
The impacts envisaged on ecology during construction phase are enlisted below:

e Loss of vegetation and habitat due to site clearance, road construction, building and PV array
support construction etc.
e Erosion and clearing of topsoil (loss of habitat and habitat fragmentation).
e  Disturbance/displacement of animals due to noise and movement of construction equipment
and personnel.
Destruction and Loss of Vegetation

Project construction involves land clearance, leveling, etc. causing the loss of vegetation. The clearance
of vegetation will be restricted to the project site. Clearing of vegetation is also required for access route
and transmission lines. Only scanty and scrubby vegetation can be found in the project site, no large
trees are present and the level of impact generated from removal of this seasonal understorey (ground
cover) can be termed as negligible as the species are very common and have least conservation value.

125
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Disturbance to fauna

Construction and associated activity like movement of vehicle will be temporary in nature. Most of the
small mammalian species, birds and reptiles those were either sighted directly during primary survey
or through secondary sources are very common and found all over the region. Temporarily, they may
abandon the project activity area during the construction period and migrate to nearby areas. Thus the
impact on fauna of the area is considered to be minor.

Other mammalian species like sloth bear are distributed in reserved forests within the study area which
are relatively free from anthropogenic activities. Proposed project site is not their suitable habitat or any
suitable den site or cavern was recorded from the project site. During construction period due to added
noise and vehicular movement these animals may temporarily move away from adjacent suitable
habitats like forested hillocks, but may recolonize once the construction phase is over.

More over project area is not a designated or qualifying site of national and international importance for
biodiversity the impact on disturbance to fauna of the area is of minor significance.

Significance of Impacts

The impacts of construction phase on ecology will be both direct in terms of vegetation and habitat loss
and indirect and limited to construction phase only. Overall the impact significance is assessed to be
low due to the temporary construction phase. The impact would be temporary and limited to only
approach roads and construction area.

The impact on fauna and flora will have low intensity with a local spread for a short duration which will
result in an overall low impact without mitigation. However with proper implementation of suggested
mitigation the impact can be reduced to insignificant.

Mitigation Measures

The following measures should be considered in the project design to mitigate the impact during
construction phase due to the project:
e All project activities shall be undertaken with appropriate noise mitigation measures to avoid
disturbance to faunal population in the region.

e Activities generating high noise shall be restricted to day time and will be mitigated to minimize
the noise level outside the site boundary.

e Movement of construction and transport vehicles shall be restricted to dedicated paths to
minimize any harm to small mammals within the site.

e Transportation of construction material shall be restricted to day time hours in order to minimize
noise and disturbance to fauna in the area.

e General awareness regarding wildlife shall be enhanced through trainings, posters, etc. among
the staff and labourers.

e Strict prohibition shall be implemented on trapping, hunting or injuring wildlife within
subcontractors and shall bring a penalty clause under contractual agreements.

e Camp and kitchen waste shall be collected in a manner that it does not attract wild animals.
e Temporary barriers shall be installed on excavated areas.

e The footprints of the construction activities shall be kept to minimum so as to reduce
disturbance to flora and fauna.

Operation Phase

Impacts during operation phase are likely to be restricted to the maintenance activities within the project
site like ground cover clearing under PV arrays and from internal road network within site. Apart from a

126
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

relatively small direct loss of habitat, the shading of the soil by the solar panels is likely to impact reptile
composition in these areas, as the shading is likely to alter soil temperatures which has direct
implications for cold-blooded animals. Most reptiles are also sensitive to the amount of plant cover
which is also likely to be affected by the arrays.

However there is potential for avian distraction due to glare/reflection from solar panels. PV solar energy
facilities appear to be an “evolutionary trap” for birds who perceive them to be bodies of water on which
they attempt to land. Insects, the prey of insectivorous birds, are also apparently attracted by this so-
called “Lake Effect.” It might cause fatality or injury as birds make contact with the hard solar panels or
surrounding ground as they attempt to land mistaking it for water (Upton, 2014). But the “lake effect”
phenomena and its impact on avian fauna is very poorly understood, and detailed study is required to
establish threat from such phenomenon.

Significance of Impacts

Considering the impact to have a distribution within site and low intensity, the impact significance is
considered as Low.

Mitigation Measures
e Vegetation clearing through brush cutting for maintenance activities shall be done manually
wherever possible.

e Any cleared areas which do not have some vegetation cover to protect the soil shall be re-
vegetated with locally occurring species and monitored to ensure recovery is taking place.

e Vegetation that needs to be reduced in height shall be mowed or brush-cut to an acceptable
height, and not to ground level except where necessary.

e General awareness regarding wildlife shall be enhanced through trainings, posters, etc. among
the staff and labourers.

e Solar panels shall have an anti-reflective coating to minimize the light reflecting off of the panels
so that there is very less impact due to glare from the panels.

e Moreover to minimize effect of “Lake effect’, visual frightening techniques like “Scare crow”
may be considered to frighten any bird trying to land on panels, and prevent birds from landing.

6.3 Socioeconomic Impact

6.3.1 Key Social Impact

Construction phase:

Socio-economic impact assessment is designed to assist communities in making decisions that
promote long-term sustainability, including economic prosperity, a healthy community, and social

wellbeing. To assess and understand the social impacts associated with the project, social indicators
have been identified and analysed.

6.3.2 Loss of land/livelihood Conflict
Construction Phase

APSPCL is in the process of leasing out approximately 250 acres of lands to FRV Energies Pvt. Ltd.
for implementation of 50 MWp SPV Power Project under Anantapur Ultra Mega Solar Park (1500 MW),
in Kadapa District of State of Andhra Pradesh. The 50 MW solar power project site is located in
contiguous land located at Veligallu village of Galiveedu Mandal of Kadapa district, Andhra Pradesh.
Land in the 50 MW project influenced area is predominantly barren and rocky. The project site is an

127
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

open vast area with mild undulations. Land in the project influenced area was predominantly unused
with few patches of seasonal agriculture. Grazing activities are limited to post-monsoon months when
adequate vegetation is present. Agriculture in the area is majorly dependent on rain and large portion
of the land remains dry most part of the year. Overall irrigation scenario is not in the optimal state in the
area.

There was no habitation or cultivation field present in Plot No. P8. Only a few isolated patches of
cultivation marks was observed. It was informed by the local people that those were sown during
monsoon as the fields were left otherwise. Though to gauge the real scenario a Livelihood Impact
Assessment (LIA) is required.

Consultation with Project Proponent, APSPCL Representative as well as with the Community including
the Panchayat Members, there is no direct issue related to loss of livelihood. All the assigned are
procured by APSPCL through fare compensation amount and those lands were taken through proper
procedure through competent authority (District Collector).

Though in absence of proper documents it is considered that there are possibilities of livelihood impact.
Though no evidence of physical or economic displacement was noticed, yet such chances can’t be
ruled out.

Hence, considering all the above points neither physical nor economical displacement is envisaged.
Hence, taking the distribution of impact as within site for short duration and medium intensity, the impact
significance can be termed as ‘Moderate’.

Mitigation Measures:

e Livelihood Restoration Plan (LRP) is suggested based on the assessments and outcomes of
Livelihood Impact Assessment (LIA).

e Stakeholder engagement plan and community development plan should be implemented for
project involved village- Veligallu and if possible it may extended up to the adjacent areas for
50 MW Solar Power Project under the APSPCL 1500 MW Solar Park.

e It should be ensured that maximum employment is given to the locals w.r.t their capacity and
skills.

e Grievance Redressal Mechanism should be followed onsite. Complaints from the locals should
be timely registered, investigated and resolved.

Operation Phase:

e There would be no impact on land during operation phase. There would be a requirement of
security guards for plant site, hence local employment opportunity would be generated and this
would be a positive impact of the project as it would enhance the economic opportunities to the
locals.

Mitigation Measures:

e Based on need assessment, CSR initiatives should be implemented in the project affected
villages.

e Community development plan should be implemented.

e It should be ensured that employment is given to the locals w.r.t their capacity and skills,
wherever possible.

e Grievance Redressal Mechanism (GRM) should be followed onsite. Complaints from the locals
should be timely registered, investigated and resolved.

128
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6.3.3 Engagement of Local and Migrant Labour
Construction Phase:

The social impact associated with the engagement of local and migrant labour in the project is conflict
between labour and contractor or developer which in turn may result in suspension of project and
reputational risk on project developer. Considering the project in construction phase indicators have
been discussed to provide sense of what should not be done with respect to labour engagement. The
issues discussed here in the form of indicators IFC PS 2 and Indian Labour Act. The distribution of
impact is buffer area, duration is short and intensity is moderate, the impact significance can be termed
as “Moderate”

Considering the sensitiveness associated with the engagement of child, forced labour, FRV should laid
down policies through which it should demonstrate compliance to all of the above factors. Its contractors
should be made aware of all its policies for labour requirements and incorporated in their contracts prior
to the starting of the project. FRV need to monitor the implementation of the policies on regular basis.

Mitigation Measures:

e Employment will be provided to local people wherever possible, especially as unskilled
construction workers and security guards

e The project proponent should include clause or provisions related with non-engagement of
forced and child labour, gender equity, non-discrimination on employment and opportunity and
freedom to express their view in contractors agreement and HR policy

e Project proponent through its contractors should ensure that labour is being adequately paid
by contractors. Also ensure that wages is being paid as per the requirement of minimum wages
act

e Project proponent will conduct internal audits as when required to monitor the performance of
contractor.

e — Project proponent through the contractor will inform the labour about emergency preparedness
plan and communication system to be followed during emergency situation

e Project proponent through contractor should ensure that labour receive training on health and
safety issues involved in the project.

Operation Phase
Locals can be hired as security guards for the project site.

This will enhance the local employment and would be a Positive Impact.

6.3.4 Labour Camp (Onsite and offsite)
Construction Phase:

There may have some chances that some kind of conflict between the migrated labours and the local
community arise. Considering the possibilities of such conflicts and the existing situation the distribution
of impact is buffer area, duration is short and intensity is moderate, the impact significance can be
termed as “Moderate”

Mitigation Measures:

Fotowatio Renewable Ventures (FRV) will setup onsite labour camp for labours employed through
contractors to restrict the interaction of migrated labour with local community as to avoid any conflict.

129
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6.3.5 Social Issues Regarding ROW and Such Matter

Construction Phase:

The entire land matters has been dealt with and sorted by the prime project stakeholder APSPCL, and
the land has been identified, procured/ acquired directly by them and demarcation for the entire Land
of the 1500 MW Solar Park has been almost finalised. It was observed during site visit the land at Plot
No. P8 for the 50 MW FRV Solar Power Project, is located in isolation and far distant from any human
habitation and cultivation field. Hence, there is no chance regarding issues arise on Right of Way for
transmission line etc. and thereby obstruction of places of importance at entre of the project site.
Considering the existing condition and the records, information that has been received from the Project
Proponent (Fotowatio Renewable Ventures (FRV)) of the 50 MW Solar Power Plant as well as from
APSPCL the impact significance can be termed as “Low”.

Mitigation Measures:

e The layout for access roads and transmission lines should consider minimum land requirement
and should minimise use of agricultural land and avoid human habitation;

e Site Management should ensure that all agreements will be executed properly and documented

e Any waste generated during the construction phase should not be accumulated near the
religious structure as this might affect the sentiment of the locals

6.3.6 Community Engagement

Construction Phase:

There are chances that the local community's interest may impact with any sort of undue activities.
Considering the future possibilities of such impacts the impact significance can be termed as
“Moderate”.

Mitigation Measure:

e The Projects construction phase efforts will be made to engage with the community through the
Panchayati Raj Institution representatives and key identified leaders of the community at site
area village- Veligallu in Galiveedu Mandal of Kadapa district.

6.3.7 Occupational Health & Safety Impact
Construction Phase:
Occupational Health & Safety Hazards for workers

Occupational Health and safety hazard associated with project activities (during construction) in Solar
Power Plants are identified as follows:

e  Electrocution and Firing due to short-circuit: It should be ensured that proper training be
given to workers before they initiation of any project activity as well as the workers wear their
appropriate Personal Protective Equipment (PPE) viz. helmets, safety jackets, safety shoes,
goggles, gloves etc. as per their nature of work involved.

e Possible injuries associated with working with transmission line laying

e Accidents during cutting, chipping and piling

e Physical injuries: These can occur when workers involved in loading/unloading activities don't
adhere to proper ergonomics discipline. Injuries like muscle strain, ligament tear, slip disc can
occur which may prove to be fatal.

130
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Trip and fall hazards: The injuries are similar to those discussed under working at height.
They occur when workers trip over/fall when debris etc. lies in the walkway/ passages.

Diseases due to unhygienic condition: It should be ensured that proper and adequate
number of toilets should be constructed for the labourers so that hygienic conditions prevail in
the site area.

Violation of privacy and dignity of women involved: There can be a violation of the privacy
and dignity of the women involved in the work force as there is no enclosed or exclusive
provision for women. Fotowatio Renewable Ventures (FRV) following their Environment, Health
and Safety (“EHS”) Management Policy and abide by the IFC Standards will ensure that the
dignity and privacy of women is maintained through separate and protected provision for
Sanitation Facilities during operation phase of these project as well as in other future projects
of Fotowatio Renewable Ventures (FRV).

Also, there can be dissatisfaction among the labourers due to many conflicts/issues unresolved, hence
there should be a complaint register onsite. Fotowatio Renewable Ventures (FRV)’'s contractor should
ensure to have regular medical check-up of their hired labourers. Fotowatio Renewable Ventures (FRV)
or their contractor should ensure to have regular medical check-up of their hired labourers. Hence,
taking the distribution of impact as within site, duration as short and intensity as moderate, the impact
significance can be taken as Moderate.

Mitigation Measures:

All material will be arranged in a systematic manner with proper labelling and without protrusion
or extension onto the access corridor.

Loading and unloading operation of equipment should be done under the supervision of a
trained professional.

All work at height to be undertaken during daytime with sufficient sunlight

Proper PPEs should be provided to workers handling welding, electricity and related
components. Workers handling electricity and related components shall be provided with shock
resistant gloves, shoes and other protective gears.

There should periodical training to educate the workers for proper use of PPE’s.

There should be proper monitoring system to ensure that each and every individual labourers
are using the PPEs properly.

Fire extinguishing equipment should be provided in adequate number on site to handle any
possible fire outbreaks

An accident reporting and monitoring record should be maintained
Display of phone numbers of the city/local fire services, etc. at site should be done
The labour engaged for working at height should be trained for temporary fall protection devices

There should be arrangement for hygienic and scientific sanitation facilities for all the labourers
working in the site.

There need to have enclosed and exclusive provision for women to protect the privacy and
dignity of the women involved in the work force.

Provision of the Contract Labour Rules, 1971 require the operator of a construction site to
provide adequate sanitation facilities to worker within the site premises (Latrine: One per 25
male/female; Urinal One per Male/female).

FRV should inform the labour about the Grievance Redressal Mechanism (GRM) by which they
can inform about any grievances.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e FRV should ensure that labour receive training on health and safety issues involved in the
project.

e FRV should inform the labour about Emergency Preparedness Plan (EMP) and communication
system to be followed during emergency situation.

e  FRV should involve their Welfare Coordinator.
Operation Phase: Occupational Health & Safety Hazards for workers
Occupational Health and safety hazard associated with project activities (during operation) in Solar
Power Plants are identified as follows:
e Electrocution/ Electrical Shocks: These may occur when the skin comes in contact with live
power lines etc. The severity of the burn depends on voltage, current, time of contact etc.
e Firing due to short-circuit
e Possible injuries associated with working at height
e Diseases due to unhygienic condition
e The impact significance can be taken as Moderate.
Mitigation
e Provide and ensure wearing of personal protective equipment’s viz., gloves, helmets, ear plug,
safety belt etc.

e Ensure effective work permit system for critical activities such as electrical work and working at
height

e Prepare emergency communication system and emergency preparedness plan

e Ensure proper sanitation facilities.

6.3.8 Labour Accommodation (Onsite and offsite)

Construction Phase

As per International Labour Organisation “Housing provided to workers as part of the employment
contract should meet certain minimum specifications in respect of the nature and standard of the
accommodation and facilities to be made available. The guidelines and recommendation Facilities like
drinking water, separate kitchen, fans, beds, toilets and power supply has been provided to the
workers/labours in the labour camp set up in the project site.” 9

Considering the future construction on anvil Fotowatio Renewable Ventures (FRV) distinctly and
exclusively consider and apply as far as possible the recommendations of ILO and other relevant Apex
Bodies the following factors should be followed in the Solar Power Project site located at the designated
Solar Park area in Veligallu village.

e Housing space: Adequate housing space for labours will be provided. As per International
Labour Organisation (ILO) standards, the floor area of workers’ sleeping rooms should not be
less than 7.5 square metres in rooms accommodating two persons, if a room accommodates
more than four persons, the floor area should be at least 3.6 square metres per person.

e Adequate supply of safe potable water;

*® Source: Labour Accommodation Standards, ILO

132
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Sanitation facilities for contract labourers: Proper functional toilets will be provided in the labour
camp. The disposal of waste water is managed by the septic tanks and soak pits constructed
in the camp.

e Proper and adequate drainage system to drain out the waste water to avoid any kind of
contamination or spread of disease thereby;

e Adequate arrangements for comfortable and secure living within the sleeping room

e Arrangements for secured locker etc. for safe keeping of the labours’ individual and personal
belongings. which can be locked by the occupant to ensure privacy;

e Common Hygienic dining rooms, canteens or mess rooms, located away from the sleeping
areas;

e There must have arrangements for safeguard of health issues and immediate arrangements
for addressing accidental incidents.

Mitigation Measures:

e Fotowatio Renewable Ventures (FRV) will formulate their own Environmental Social
Management System (ESMS). Following that an Emergency Preparedness Plan to deal with
health and safety issues during project life cycle of a Solar Power Plant will be built.

e FRV will ensure that they will abide by the policy of safe guarding all issues regarding the health
and safety of the workers who will be working under the Projects.

e Emergency Preparedness and Plan for On-Site Emergencies: the plan will define nature of
emergencies that can be encountered during operation of a solar plant. Requirements of an
Emergency Control Centre (ECC), firefighting facilities and medical facilities will also be
detailed out. Roles and Responsibilities of personnel at site, communication channel to be
followed, and procedures for different emergencies will also be detailed. Fotowatio Renewable
Ventures (FRV) should ensure that all its hired contractors should abide by the requirements
of plan formulated like undertaking mock drills, identification of first aiders and fire fighters,
display of emergency numbers onsite etc.

6.3.9 Impact on Cultural/ Archaeological Site

The site does not contain any archaeological monuments or sites as per the Archaeological Survey of
India. No historical and cultural monuments will be affected by the 50 MW FRV Project within the 1500
MW Solar Park Area.

No such evidential proof was found even during field visit in the site area village Veligallu of Galiveedu
Mandal of Kadapa District. Though, to ensure whether alike remnants of old civilization are present and/
or in case of accidental discovery of artefacts during construction activities, chance find procedure is
required to be planned and implemented.

No impact is envisaged both during construction and operation phase.

6.3.10 Access to Common Property Resources

Another issue which may cause social impact on indigenous people in terms of conflict between project
developer and local community is restriction on community to access the common property resources.
Any physical structure with historical, religious and aesthetic significance was also not found close to
the project site at Veligallu village. Considering the absence of resources with cultural significance,
disturbance to physical cultural resources and impact associated with it is not anticipated for both the
construction and operation phase.

133
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

As informed by the APSPCL representative, the access roads will be strengthened and further
maintained till the project cycle within the villages.

No impact is envisaged both during construction and operation phase.

6.3.11 Corporate Social Responsibility
Construction Phase

To empower the local community through different development and support programmes the project
proponent should take some initiatives for Community Development Plan under their CSR Policy in the
project affected village- Veligallu in Galiveedu Mandal respectively of Anantapur District.

The project proponent will develop their own CSR Policy in alignment with its CSR vision, principles
and values, for delineating its responsibility as a socially and environmentally responsible corporate
citizen. The Policy will lay down the areas of intervention, principles and mechanisms for undertaking
various programs in accordance with Section 135 of the Companies Act 2013. As per CSR Policy, FRV
is committed to inclusive growth and local stakeholder involvement as a fundamental value and strives
to enhance:

e Social wellbeing

e Economic wellbeing

e Environmental wellbeing

e Local community initiatives
The CSR Activities may include:

e Creating provisions for Employment opportunities to the people who are skilled and semi-
skilled in project area villages;

e Supporting the Anganwadi Centres by facilitating them with provisions of exclusive Drinking
Water and Toilet facilities for them in project area villages;

e Facilitating the Anganwadi Centres/ Local Schools by providing them with amenities like Chairs,
Benches etc.;

e Facilitating in development and creation of Health Infrastructure in the Project Area villages,
where it is found to be inadequate;

e Promotion of education, including special education and employment enhancing vocation skills
especially among children, women, elderly and the differently abled and _ livelihood
enhancement projects;

e Promoting gender equality, empowering women, setting up homes and hostels for women and
orphans, setting up old age homes, day care centres and such other facilities for senior citizens
and measures for reducing inequalities faced by socially and economically backward groups
etc.

APSPCL has specific Implementation Mechanism under their CSR Policy. Project proponent should
create provisions and support APSPCL for the above mentioned matters and any other pertinent issues.
As informed by the project proponent, would contribute a cumulative amount of Rs 2.5 crs towards
Local Area Development (@Rs 1 lakh / MW / year). Recommendation under CSR Policy are given in
Analysis of above socio economics description and community consultation in project area villages
reveals that concern of villagers are linked with the fulfilment of basic needs and improvement of some
infrastructural facilities at school/ Anganwadi/ health etc. levels. On the basis of discussion with
villagers, land sellers and Panchayat Members, following gaps have been identified which needs to be
addressed in Table 4-16.

134
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Operation Phase

The CSR activity may continue during Operation Phase to comply with the need and requirement of the
areas development and to avoid any conflict during that phase.

6.3.12 Health and Safety Impact
Construction Phase: Occupational Health & Safety Hazards for workers

Occupational Health and safety hazard associated with project activities (during construction) in Solar
Power Plants are identified as follows:

e  Electrocution and Firing due to short-circuit: It should be ensured that proper training be
given to workers before they initiation of any project activity as well as the workers wear their
appropriate Personal Protective Equipment (PPE) viz. helmets, safety jackets, safety shoes,
goggles, gloves etc. as per their nature of work involved.

e Possible injuries associated with working with transmission line laying
e Accidents during cutting, chipping and piling
e Physical injuries: These can occur when workers involved in loading/unloading activities don’t

adhere to proper ergonomics discipline. Injuries like muscle strain, ligament tear, slip disc can
occur which may prove to be fatal.

e Trip and fall hazards: The injuries are similar to those discussed under working at height.
They occur when workers trip over/fall when debris etc. lies in the walkway/ passages.

e Diseases due to unhygienic condition: It should be ensured that proper and adequate
number of toilets should be constructed for the labourers so that hygienic conditions prevail in
the site area.

e Violation of privacy and dignity of women involved: There can be a violation of the privacy
and dignity of the women involved in the work force as there will be enclosed or exclusive
provision for women. Project proponent will follow their Environment, Health and Safety (“EHS”)
Management Policy and abide by IFC Standards will ensure that the dignity and privacy of
women is maintained through separate and protected provision for Sanitation Facilities during
operation phase of these project.

Also, there can be dissatisfaction among the labourers due to many conflicts/issues unresolved, hence
there should be a complaint register onsite. FRV’s contractor should ensure to have regular medical
check-up of their hired labourers. Hence, taking the distribution of impact as within site, duration as
short and intensity as moderate, the impact significance can be taken as Moderate.

Mitigation Measures:

e All material will be arranged in a systematic manner with proper labelling and without protrusion
or extension onto the access corridor.

e Loading and unloading operation of equipment should be done under the supervision of a
trained professional

e All work at height to be undertaken during daytime with sufficient sunlight

e Proper PPEs should be provided to workers handling welding, electricity and related
components. Workers handling electricity and related components shall be provided with shock
resistant gloves, shoes and other protective gears.

e There should periodical training to educate the workers for proper use of PPE’s.

135
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

There should be proper monitoring system to ensure that each and every individual labourers
are using the PPEs properly.

Fire extinguishing equipment should be provided in adequate number on site to handle any
possible fire outbreaks

An accident reporting and monitoring record should be maintained
Display of phone numbers of the city/local fire services, etc. at site should be done
The labour engaged for working at height should be trained for temporary fall protection devices

There should be arrangement for hygienic and scientific sanitation facilities for all the labourers
working in the site.

There need to have enclosed and exclusive provision for women to protect the privacy and
dignity of the women involved in the work force.

Provision of the Contract Labour Rules, 1971 require the operator of a construction site to
provide adequate sanitation facilities to worker within the site premises (Latrine: One per 25
male/female; Urinal One per Male/female).

Project proponent should inform the labour about the Grievance Redressal Mechanism (GRM)
by which they can inform about any grievances.

The project proponent should ensure that labour receive training on health and safety issues
involved inthe project.

Project proponent should inform the labour about Emergency Preparedness Plan (EMP) and
communication system to be followed during emergency situation.

The project proponent should involve their Welfare Coordinator that to be mentioned in their
Policy.

Operation Phase: Occupational Health & Safety Hazards for workers

Occupational Health and safety hazard associated with project activities (during operation) in Solar
Power Plants are identified as follows:

Electrocution/ Electrical Shocks: These may occur when the skin comes in contact with live
power lines etc. The severity of the burn depends on voltage, current, time of contact etc.

Firing due to short-circuit:
Possible injuries associated with working at height

Diseases due to unhygienic condition

The impact significance can be taken as Moderate.

Mitigation

136

Provide and ensure wearing of personal protective equipment’s viz., gloves, helmets, ear plug,
safety belt etc.

Ensure effective work permit system for critical activities such as electrical work and working at
height

Prepare emergency communication system and emergency preparedness plan

Ensure proper sanitation facilities.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

6.3.13 Cumulative Impacts

There are other solar energy project located within the same solar park e.g. NTPC (1000 MW) & others
in the planning stage (yet to be confirmed) in the project vicinity. All these are solar power projects
located near the project site.

Considering the availability of land and good solar potential in the region, establishment of some other
solar power project in near future cannot be ruled out. As land acquisition is involved in the solar power
project, there are possibilities of impacts on the private land owners and enjoyers of assigned lands. All
the settlements are located at a distance from the solar plant, hence no issues regarding the same is
noticed there. Also, no obstruction to common property resources are anticipated. One of the
cumulative effects is solar reflections known as Glint and Glare. Solar panels are designed to absorb
sunlight and produce electricity. However, they can also reflect it and cause solar reflections affecting
drivers, residents, aviators and other receptors. With a continuous increase in the both numbers and
sizes of such PV developments cumulative concerns are likely to increase in the near future.

Land and access to pasture land may also be impacted considering the large tranch of land being
acsuired for 1500 MW solar power project. Safety concerns also needs to be addressed cumulatively,
whereas simultenous construction may result in deteroiation of environment and safety concern.

For total 1500 MW solar power project water will be required for construction phase as well as regular
water will be used for cleaning of PV cells and other regular activity. Water for all the projects (total
150MW) will be provided by APSPCL. State Irrigation department after considering viability of reservoir
for Irrigation and fisheries purpose will issue permit for water withdrawal to APSPCL from Veligellu
reservoir. Considering the distribution of impact in within the site, long duration with moderate intensity,
significance of impact is assessed as low.

Multiple projects, including several utility-scale solar energy production facilities, are proposed within
around the proposed project. These have the potential to result in cumulative impacts to aesthetics
when considered together with the proposed project. After construction of the project, the existing visual
character of the area would be altered as well as its surroundings. However, due to the flat topography
of the sites and surrounding area; location of the project sites, which is removed from most public views
within an area surrounded by existing agriculture land; and, the installation of the perimeter fencing the
equipment proposed to be installed on the project sites would not be visible from any surrounding view
point. The proposed project is not located in a designated scenic vista, nor has an important visual
resources. None of the roadways abutting or surrounding the project sites are designated or proposed
scenic roadways. In addition, the sites would not be visible from any designated scenic resources or
scenic highways. No historic structures or significant scenic resources exist on the proposed project
sites. Accordingly, no significant cumulative impact would result from the proposed project's incremental
impact on a scenic vista, or damage to scenic resources. Similar to the solar energy facility sites, the
access roads are not visible from any of the public vantage points or designated scenic highways or
vistas. As such, use of this road would not result in a significant impact to visual resources.

There would be no significant light sources on the project sites; lighting would be provided at substations
and other structures only, and would be shielded to prevent spillover. Glare impacts are minimized by
the inherent design qualities of the PV panels, which reduces reflectivity and the potential for visual
discomfort or impairment. Additional PV panels in the area would not result in a greater intensity of
glare due to the panel design and the law of reflectivity, which would not direct any reflected light along
the ground surface. Accordingly, no significant cumulative impact would result from the cumulative
scenario to which the Project's incremental impact could contribute to lighting or glare. As a result,
impacts from operation of the proposed project would have a less than significant impact on aesthetics.

The projects in solar park would change the overall character of the region, and would contribute to the
conversion of rural agricultural lands to landscapes with industrial character. However, no existing

137
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

highly scenic views or aesthetically unique or distinctive landscape would be forfeited by the introduction
of these types of projects. The project represents conversion from a natural environment of agricultural
fields to built environment with an industrial character, masked with tan colored fencing. The area is
unpopulated and no residents would be subject to alteration of views in association with the proposed
solar projects. Therefore, there would be a weak direct cumulative impact to visual resources.

At the end of the proposed project’s useful life of approximately 25 years, it would be decommissioned
and dismantled. Cumulative impacts associated with decommissioning of the proposed project would
include the removal of all project components, including Gen-tie Line structures and wiring, as well as
all towers, wiring, PV panels, and inverter structures. After removal of project components, the project
sites would return to agricultural uses, in accordance with the Agricultural Reclamation Plan. Visual
recovery from land disturbance of closure and decommissioning would likely occur within a few years
to allow for regrowth of vegetation. Therefore, decommissioning would temporarily impact the proposed
project’s contribution to local and regional cumulative impacts on visual resources. Temporary direct
and indirect cumulative visual impacts would occur until re-growth of vegetation in the area is
established. However, as discussed above, the project sites are void of highly scenic views or
aesthetically unique or distinctive landscape, and impacts to aesthetics would remain be less than
significant. When considered in combination with the impacts of other projects in the cumulative
scenario, the Project’s incremental contribution to aesthetics would not be cumulatively considerable.

138
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7 ENVIRONMENTAL & SOCIAL MANAGEMENT PLAN

The Environment and Social Management Plan specifies measures for addressing the limited negative
risks and impacts and for enhancing the beneficial impacts. In addition, organisational capacity and
training requirements, required to check and ensure effectiveness of the plan throughout the lifecycle
of the project, have also been discussed.

FRV is committed to implement an effective Environmental and Social Management System
(hereinafter referred as ESMS) to continuously manage and communicate the potential social and
environmental impacts and risks imposed on the project employees (direct and indirect) and the local
communities residing in the immediate vicinity of the project area. The outcomes of the Environmental
and Social Impact Assessment of the project have been used to formulate an Environment and Social
Management & Monitoring Plan for the project, presented in Table 6-1.The Plan specifies measures
for addressing the limited negative risks and impacts and for enhancing the beneficial impacts. In
addition, organisational capacity and training requirements, required to check and ensure effectiveness
of the plan throughout the lifecycle of the project, have also been discussed.

7.1 Training of Personnel & Contractors

FRV should ensure that the job specific training and EHS Induction training needs should be identified
based on the specific requirements of ESMS and existing capacity of site and project personnel
(including the contractors and sub-contractors). Special emphasis shall be placed on traffic
management, stakeholder’s engagement and grievance redressal. General environmental awareness
shall be increased among the project's team to encourage the implementation of environmentally sound
practices and compliance requirements of the project activities. This will help in minimising adverse
environmental impacts, ensuring compliance with the applicable regulations and standards, and
achieving performance beyond compliance. The same level of awareness and commitment shall be
imparted to the contractors and sub- contractors prior to the commencement of the project.

An environment and social management training programme shall be conducted to ensure effective
implementation of the management and control measures during construction and operation of the
project. The training programme shall ensure that all concerned members of the team understand the
following aspects:

e Purpose of action plan for the project activities;

e Requirements of the specific Action Plans

e Understanding of the sensitive environmental and social features within and surrounding the
project areas;

e Aware of the potential risks from the project activities.

e A basic occupational training program and speciality courses shall be provided, as needed, to
ensure that workers are oriented to the specific hazards of individual work assignments.

e Training shall be provided to management, supervisors, workers, and occasional visitors to
areas of risks and hazards.

e Workers with rescue and first-aid duties must receive dedicated training so as not to
inadvertently aggravate exposures and health hazards to themselves or their co-workers.

e Through appropriate contract specifications and monitoring, the employer shall ensure that
service providers, as well as contracted and subcontracted labour, are trained adequately
before assignments begin.

139
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7.2 Monitoring

In order to implement the ESMP, the on-site team should adhere to a time-bound and action-oriented
Environmental and Social Action Plan to implement the mitigation measures provided for each of the
identified environmental and social impacts. This ESMP should be monitored on a regular basis,
quarterly or half-yearly and all outcomes would need to be audited in accordance with existing EHS
commitments.

The monitoring process should cover all stakeholders including contractors, labourers, suppliers and
the local community impacted by the project activities and associated facilities thereby increasing the
effectiveness of suggested mitigations measures. FRV should ensure that all the contractors comply
with the requirements of conditions for all applicable permits, suggested action plans and scheduled
monitoring. The inspections and audits should be carried out by an internal trained team and external
agencies/experts. The entire process of inspections and audits shall be documented and key findings
of which should be implemented by the proponent and contractors in their respective areas.

7.3 Documentation & Record Keeping

Documentation and record keeping system has to be established to ensure updating and recording of
requirements specified in ESMP. Responsibilities have to be assigned to relevant personnel for
ensuring that the ESMP documentation system is maintained and that document control is ensured.
The following records should be maintained at site:

e Documented Environment Management System;

e Legal Register;

e Operation control procedures;

e Work instructions;

e Incident reports;

e Emergency preparedness and response procedures;
e Training records;

e Monitoring reports;

e Auditing reports; and

e Complaints register and issues attended/ closed

140
SN Aspect

CONSTRUCTION PHASE

A Physical Environmental Management Plan

LANDSCAPE AND
VISUAL

GROUND WATER
ABSTRACTION

Visual and
landscape impacts
due to presence of
elements typical of a
construction site
such as equipment
and machinery.

Construction
activities will be
limited only to 6-7
months’ duration
therefore a long-
term water
requirement is not
expected. FRV has
applied for
withdrawal of
ground water for
use as construction
water. Considering
the limited
distribution of
impact (within the
site), short duration
of activities and low
intensity,

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Table 7-1: Environment Management Plan

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training

Action Requirement

e Ensure the construction site is left
in an orderly state at the end of
each work day

e Construction machinery,
equipment, and vehicles not in use
should be removed in a timely
manner to the extent possible

NO IMPACT

e Proper handling of waste streams

e During construction phase, water
is being sourced from bore wells
for which permission needs to be
taken from CGWB.

e Construct rain water harvesting pit
to recharge the ground water

Maximum efforts should
be made to reuse and
recycle water to reduce

e Reduce the frequency of washing water consumption.

to save water

e If possible, collect the water after
module wash and reuse it for
module washing

Responsibility

Contractor
under the
supervision of
FRV's
Personnel

Project
Developer/
Contractor
under the
supervision of
FRV's
Personnel

141
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training

SN Aspect Requirement

Responsibility

significance of
impact is assessed

as Low.
Storage of oil shall be undertaken
on paved impervious surface and
secondary containment shall be
provided for fuel storage tanks
oats Adequate drainage of road based
Possibility of on road width, surface material,
contaminated runoff compaction and maintenance e Machinery and
rom the site *
itering the bi Leak-proof holding tanks for vehicles shall be
GROUND WATER sollwatr bodies ¥ sanitary waste water should be thoroughly checked
3 QUALITY Waste water from constructed to protect the shallow for the presence of
aste water trom ground water level. leaks if any;

toilets constructed
for site office can
contaminate
groundwater.

e Storage of oil on site

Waste water holding tanks / septic
to be checked

tank should be located at more
than 500 m away from bore wells
or any other underground water
holding tanks.

It should be ensured that the
waste water does not find its way
into surface waters or water wells.

Vehicles speed to be restricted to
20-30 km/hr on unpaved road.

a Project
Fugitive Dust due to This will reduce dust emission. Doveloy er!
movement of project . Pp
vehicles and site Raw material should be covered Contractor

4 AIR QUALITY clearance with tarpaulin sheet during under the

«ogi transportation and in storage area supervision of
Emission from FRV's
Diesel Generators Practices water sprinkling Personnel

wherever required on unpaved
area.

142
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

All the project vehicles shall have
valid PUC certificate

Ensure regular maintenance of
project vehicles during
construction and operational
phase

Turn off the DG sets &
machineries which are not in use

DG sets preferably should be
placed away from settlement area.

It will be ensured that exhaust
emissions of construction

equipment adhere to emission
norms as set out by MoEFCC/
CPCB.

Provide appropriate storage of top
soil in an isolated and covered
area to prevent its loss in high
wind and runoff. It is essential for
top soil conservation

e The workforce shall
be sensitized to
handling and storage
of hazardous
substances viz. fuel Project

Allow only covered transportation oil, machine oil/fluid — Developer/
of top soil within project site. etc. Contractor
5 SOIL QUALITY Top Soil Loss Use top soil at the time of NOIMPACT . The workers engaged under the
plantation on the approach road. in handling PAs of
Construction debris shall be hazardous Pi S |
it i i substances shall be ersonne
reused in paving on site approach "
road to prevent dust generation briefed about tne d
due to vehicular movement Possible hazards ani
the need to prevent
Re-vegetation shall be done in the contamination.

area after the completion of

143
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training
Requirement

SN Aspect

Responsibility

construction, in order to reduce the
risk of soil erosion

e Incase of any accidental spill, the
soil will be cut and stored securely
for disposal as hazardous waste.

e Store hazardous material (like
used oil) in isolated room with
impervious surface.

. oe e Filling and transfer of oil to and
Soil Contamination from the container shall be on
impervious surface.

e Waste disposal grounds that are in
use by the local people should be
identified and permission from
local administration for use of the
same needs to be obtained for
disposing domestic wastes.

e Regular maintenance of

Disturbance to .
construction machinery and

habitants . A
. . equipment shall be carried out to
Vehicular noise from ensure noise emissions are |
heavy vet icles maintained at design levels. It will be ensured that boecieper
construction e Integral noise shielding to be used noise emissions of Contractor
6 NOISE LEVEL materials and solar where practicable and fixed noise yg jmpact Construction equipment aes the
plant parts sources to be acoustically treated, adhere to emission supervision of
Noise from DG sets for example with silencers, norms as set out by FRV's
acoustic louvers and enclosures. MoEFCC/ CPCB

Construction noise Personnel

from using mobile
equipment, and
concrete mixing

e Keep stationary source of noise
such as DG sets (during
construction phase) at farthest
point from the settlements

144
SN Aspect

7

SOLID WASTE

Contamination of
land

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

e Restrict major noise generating
activities during night time 10:00
pm to 6:00 am

e Provide personal protective
equipment to workers working
near DG sets and other high noise
source.

e Local communities need to be
informed about the vehicular
movement before start of heavy
vehicle carrying materials and
machines to site. Sensitive
locations should be identified and
avoided as far as possible from
the route and if unavoidable,
drivers should be informed to
restrict speed at those locations.

e Diesel generator sets, if used; will
adhere to noise standards of
MoEFCC.

e Distribute appropriate number of
properly contained litter bins and
containers properly marked as
“Municipal Waste".

e Domestic and construction waste
like recyclables viz. paper, plastic,
glass, scrap metal waste etc. will
be properly segregated and stored
in designated waste
bins/containers and periodically
sold to local recyclers

Impact

Intensity with

mitigation

NO IMPACT

Monitoring/training
Requirement

Periodic EHS audits
should be conducted to
monitor the same

Responsibility

Project
Developer/
Contractor
under the
supervision of
FRV's
Personnel

145
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

Don’t allow the considerable
alteration of contour level

Provide alternatives to collect
surface runoff from the project site
during the monsoon period

Don’t allow exit of runoff from the
project site in the adjacent areas.

Design storm water drain
considering the natural contour

level Project
level Developer/
ion i Site preparation activities should The drainage patterns of Contractor
CHANGE IN LOCAL Alteration in natural : i
be designed to avoid any the area will be under the
TOPOGRAPHY drainage pattern i ‘ant elevation of the land or maintained. supervision of
‘ing or altering natural FRV's
drainage channels in the project Personnel

site.

Site preparation and development
shall be planned only after a
detailed drainage plan has been
prepared for site.

If channels/drains get blocked due
to negligence, it will be ensure that
they are cleaned especially during
monsoon season.

B Ecological Environmental Managem:

The construction

aie All project activities shall be Project
re er eouatenan to undertaken with appropriate noise Periodic EHS audits Developer/
9 ECOLOGY resulting in mitigation measures to avoid should be conducted to Contractor
disturbance to human as well as monitor the same under the

displacement of

terrestrial species faunal population in the region.

supervision of

146
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

FRV's
Personnel

Disturbance to local

Activities generating high noise
livestock population

shall be restricted to day time and
will be mitigated to minimize the
noise level outside the site
boundary.

Recovery of ground storey (mostly
grasses) vegetation under the PV
panels and in other places that do
not need to remain cleared shall
be encouraged to grow.

Movement of construction and
transport vehicles shall be
restricted to dedicated paths to
minimize any harm to small
mammals/reptiles within the site.

Transportation of construction
material shall be restricted to day
time hours in order to minimize
noise and disturbance to fauna in
the area.

General awareness regarding
wildlife shall be enhanced through
putting signage, posters, among
the staff and labourers.

Camp and kitchen waste shall be
collected in a manner that it does
not attract wild animals.

Temporary barriers shall be
installed on excavated areas.

The footprints of the construction
activities shall be kept to minimum
so as to reduce disturbance to
flora and fauna.

147
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training

SN Aspect Impact FRttllicanteat!

Responsibility

Planting native, fast growing trees
on access roads and/or in nearby
barren areas/ schools/ Panchayat
office which may also give an
alternate habitat to the faunal
species especially the bird species
and maintain the ecological
balance

B Social Manage

Employment will be provided to
local people wherever possible,
especially as unskilled
construction workers and security
guards

FRV will include clause or
provisions related with non-
engagement of forced and child

labour, gender equity, non- Project
discrimination on employment and Developer/
ENGAGEMENT OF Conflicts between opportunity and freedom to Periodic EHS audits Contractor
1 LOCAL AND labour and express their view in contractors should be conducted to —_ under the
MIGRANT LABOUR contractor agreement and HR policy monitor the same supervision of
FRV through its contractors shall FRV's
Personnel

ensure that labour is being
adequately paid by contractors.
Also ensure that wages is being
paid as per the requirement of
minimum wages act

FRV shall include clause to ensure
access of necessary basic
amenities and facilities such as
drinking water, kitchen, toilet and

148
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

créches (for female workers
children)

FRV shall conduct internal audits
as when required to monitor the
performance of contractor.

FRV through the contractor inform
the labour about emergency
preparedness plan and
communication system to be
followed during emergency
situation

FRV through contractor should
ensure that labour receive training
on health and safety issues
involved in the project.

Project
LABOUR FRV to setup onsite labour camp for Developer/
Conflicts between labours employed through contractors Grievance Redressal Contractor
2 ACCOMMODATION abour and local ict the interaction of migrated anism should bi der th
(Onsite and offsite labour and local to restrict t ie interaction oO migrates mechanism should be under tt le
community labour with local community as to followed and monitored _ supervision of
Labour camp) " ”
avoid any conflict. FRV's
Personnel
e Loss of Land All the land required will be ° FRV Energies Land — Project
© Livelihood allocated to FRV by APSPCL, the and Project Team to Developer/
: prime project stakeholder, and understand mitigation Contractor
¢ Obstruction to within a specifically demarcated measures under the
3 LAND places of area dedicated to the 1500 MW © Construction supervision of
PROCUREMENT relevance Solar Park. This will be done only contractors should FRV's
¢ Manhandling after finalization of all adhere to social Personnel
Natural procurement. obligations, labour Social
Resources of It should be ensured that laws and international Management
Utility maximum employment will be commitments team for

149
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training

SN Aspect Requirement

Responsibility

given to the locals w.r.t their
capacity and skills.

¢ FRV through contract grievance
agreement, should Handling
ensure that The
contractor should
provide the migrant
workers adequate
information on
expected social
behaviour and
hygiene practices to
be followed at site

Implement the recommended
complaint resolution procedure
(Grievance Redress Mechanism)
to assure that any complaints
regarding project related
components are promptly and
adequately investigated and
resolved

Provide some alternate way/road
so that project should not obstruct
the villagers access

e Water usage should
be monitored and
controlled to minimize
the wastewater
generation

e FRV to ensure that
all site personnel and
migrant labourers
avoid using any
community
infrastructure facilities
like water bodies,
electricity etc.,
without prior
permission from the
Panchayats

The layout for access roads and
transmission lines should consider
minimum land requirement and
should avoid procurement of
agricultural land;

Any waste generated during the
construction phase should not be
accumulated near the religious
structure as this might affect the
sentiment of the locals.

Unrest among the

IMPACT ON community due to
INDIGENOUS. dislocation of any
4 PEOPLE AND structure or thing of | No Impact No Impact No Impact - -

ARCHEOLOGICALLY cultural belief
IMPORTANT SITES Impact on
indigenous people

150
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Intensity with
mitigation

Monitoring/training
Requirement

SN Aspect

Responsibility

due to land intake
from ST people and

use of village
resources
Given the short duration of the Continuously throughout
Project construction phase efforts the project lifecycle. Contractor
5 COMMUNITY Community will be made to engage win ire ; Grievance Redressal supervision of
ENGAGEMENT Empowerment community t rough the ancl ayati Mechanism should be FRV's
Raj Institution representatives and followed and grievance —_ personnel / PRI
key identified leaders of the register should be representatives
community. maintained onsite.
All material will be arranged in a
systematic manner with proper
labelling and without protrusion or e The labour engaged
extension onto the access for working at height
corridor. should be trained for
Material handling Loading and unloading operation temporary fall
and storage of equipment should be done e All the workers
Possible injuries under the supervision of a trained should be made ; Contractor
OCCUPATIONAL associated with professional aware ofthe possible nder the
6 HEALTH AND working with All work at height to be undertaken rokeiasanis by the Supervision of
SAFETY transmission line during daytime with sufficient TISKS) fan OHS. le FRV's
laying sunlight Way of an Personnel
. training/awareness
piher occupational Proper PPEs should be provided programme
azards i it
to workers handling welding, * Anaccident reporting
electricity and related components. aan
and monitoring
Fire extinguishing equipment record should be
should be provided in adequate maintained

number on site to handle any
possible fire outbreaks

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

An accident reporting and
monitoring record should be
maintained

Display of phone numbers of the
city/local fire services, etc. at site
should be done

The labour engaged for working at
height should be trained for
temporary fall protection devices

OPERATION PHASE

A. PHYSICAL ENVIRONMENT MANGEMENT PLAN

Broken solar panels, which will be Project

Periodic EHS audits

HAZARDOUS WASTE Contamination of collected in closed containers and Developer/

MANAGEMENT land and soil will be disposed as per the shoul be conducted 10 FRV's
standards. Personnel
Distribute appropriate number of
properly contained litter bins and
containers properly marked as
“Municipal Waste". The waste
generated should be disposed as Project

oe per The Municipal Solid Wastes Periodic EHS audits
2 NANAGEMENT pontamination of (Management and Handling) should be conducted to peveloper !

Rules, 2000& amended in 2016. monitor the same Personnel

Domestic waste will be composted
and recyclables viz. paper, plastic,
glass, scrap metal waste etc. will
be properly segregated and stored
in designated waste

152
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training

SN Aspect Impact Requirement

Responsibility

bins/containers and periodically
sold to local recyclers.

Ensure that constructed septic
tanks during operation are well

contained and impermeable to
P Project

Degradation of prevent leakage of wastewater into Periodic EHS audits
3 WASTEWATER ground and surface soil. should be conducted to Developer !
MANAGEMENT PLAN te li itor th FRV's
water quality Ensure that septic tanks are monitor the same Personnel

emptied and collected by
contractor at appropriate intervals
to avoid overflowing

B SOCIAL MANAGEMENT PLAN

Employment will be provided to

local people wherever possible, CSR Activities should be FRV's
especially as unskilled

4 - documented Personnel
construction workers and security
guards
Developmental needs and
CORPORATE . expectations (such as employment
1 SOCIAL Community in the project or up-gradation of NO IMPACT
RESPONSIBILITY Empowerment educational, health care facilities, Should be conducted ppvng
cultural property and continuously through the Personnel
infrastructure) of local communities project cycle.
will be identified through the Gram
Panchayat, villagers and local
administration.
ae a Should be conducted r
Opportunities for contributing to continuously through the FRV's

the economic and developmental project cycle. Personnel

153
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

SN

154

Aspect

OCCUPATIONAL
HEALTH AND
SAFETY OF
WORKERS

Impact

Electrocution

Firing due to short-
circuit

Possible injuries
associated with
working at height
Diseases due to
unhygienic condition

Impact
Intensity
without
mitigation

Impact
Action Intensity with
mitigation

Monitoring/training
Requirement

needs of villagers through skill
training will be explored.

e Provide and ensure wearing of

personal protective equipment's
viz., gloves, helmets, ear plug,
safety belt etc.

e Ensure effective work permit

system for critical activities such
as electrical work and working at
height

e Prepare emergency
communication system and
emergency preparedness plan

Periodic EHS audits

e Ensure proper sanitation facilities.

Responsibility

Project
Developer's /
FRV's
Personnel
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7.4 Environmental Monitoring Plan

The Environmental Monitoring Plan is formulated to ensure and demonstrate compliance with the
regulatory and Institutional Agency's EHS requirements. Monitoring of environmental and social
parameters and comparing them with benchmarks set by regulatory and institutional authorities will help
FRV’s assess in the environmental performance and identify gaps or non-conformance ensuring
immediate actions. The following environmental parameters will be monitored as when required during
project operational phase for compliance.

Table 7-2: Environment Monitoring Program

sca | Frequen
ocati
Frequency

A. Environmental Quality Monitoring Program

Environmental Quality inalearameten
Indicator (EQI) 9

CONSTRUCTION PHASE

. . . Measurement of PM10, Once during
Al Ambient Air Quality PM2.5, SOx, NOx, CO construction phase
. . . Measurement of Noise Village near the project +Once during
a2 Ambient Noise quality Pressure Level in dB(A) location construction phase
A3 Ground Water quality IS 10500 parameters Once during

construction phase

Nearby surface water Once during

a4 Surface Water quality 'S 10500 parameters body /canal /reservoir construction phase
Soil parameters viz. pH,
- : SAR, Water holding Abutting village land & — Once during
AS Soil Quality capacity, Conductivity, project site construction phase

Organic Carbon, NPK

7.5 Environmental Management Plans

The ESMP is comprised of some site-specific management plans viz. Emergency Management Plan,
Waste Management Plan, Storm Water Management Plan, Environmental Monitoring Plan, Traffic
Management Plan and Social Development Plan for the FRV’s 50 MW Solar Power Plant at
Veligalluvillage in Kadapa District of Andhra Pradesh. The management plans will be executed through
Environmental Social Management System.

7.5.1 Emergency Preparedness and Response Plan
Purpose

FRV, should develop a site-specific Emergency Management Plan for implementation at the entire
project location, In the event of an emergency situation so that the loss of life and damage to the
properties & natural resources are minimized. This plan outlines a series of emergency actions that will
be executed by FRV& its Contractors to ensure preparedness and response to emergency situations
throughout the life-cycle of the project.

Definition(s)

Emergency - Any unplanned situation, which presents a threat to the safety of workers and/or damage
to the properties and other natural resources deemed valuable at the project site.

155
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Emergencies

The emergency situations that are probable to occur at the site and the probable causes are listed
below:

e Fire at site during temporary construction phase which cannot be doused by fire extinguishers;
Also fire due to short circuit at the plant and equipment during both construction & operation
phase.

e Collapse of any structure

e Outbreak of endemic disease among a large section of construction workers due to
contaminated drinking water, unhygienic conditions that have developed at workplace.

e Protests by the local community or other stakeholders at any point of the project lifecycle due
to grievances;

e Serious injury or death of employee or sub-contracted worker at work, due to non-work related
illness or work-related accident.

e Onset of any natural disaster like earthquake.
Emergency Management
The following steps should be taken to ensure proper management of emergency or crisis situations:

e The nearest civil hospitals, private health care centres or practitioner clinic should be identified
and a agreements should be made with the aforesaid medical centres/practitioners to provide
prompt health care services (including ambulance services) in the event of an emergency
situation at site.

e A list of important telephone numbers such as fire brigade, health care facility/practitioner,
police station, EHS and Social Coordinator, project office, head offices should be displayed at
all the prime locations at site & the worker's camp (during construction phase).

e Regular liaising with the police, Gram Panchayats, district administrations should be carried out
to ensure that prompt assistance is readily available in the event of an emergency.

e An Emergency Management (including Disaster Management) team comprising of 4-6
professionals both from the developer and contractors’ side, during construction phase and 2-
3 professionals during operation of the project; should be formed to combat any emergency
situation and ensure safety of the life and property at site. For this purpose 2-3 personnel
employed in the plant during operation phase should be trained on Emergency scenarios and
their management measures including their roles and responsibilities in case of an emergency
situation.

e The workers (staff & contractual workers from both FRV& their appointed contractor/s) should
be trained on their duties and emergency preparedness during an emergency. In case of an
emergency, all site personnel should be trained to follow the communication lines given below:

— Personnel at site affected by the emergency situations immediately inform the project office
and the external agencies (such as police, fire brigade, ambulance services); In case,
project office cannot be reached, the coordinator will be informed directly;

— The Social, Environment, Health & Safety Coordinator (SEHS) on being informed about
the emergency by project offices or by the employee directly; reaches site if necessary,
and also follows-up with the aforesaid external agencies for aid;

— The SEHS Coordinator takes charge of the emergency response and direct further action
and co-ordination, including escalating the matter to the higher authority as required.

156
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Responsibilities
The SEHS Coordinator will be responsible for implementing this procedure, which includes

e Ensuring that the emergency preparedness measures are in place;

e Providing training to the personnel at site regarding reporting of the emergencies, and to site
office personnel regarding response to emergency calls from the site personnel,

e Direct action-and co-ordination at the time of an emergency
Community health and safety hazards specific to solar energy facilities primarily include the following:
Setback:

The development of project site may alter the contour levels and natural drainage pattern which can
cause local flooding in the area therefore adequate measures such as storm water drainage, rain water
harvesting, etc. may result to local flooding.

Transmission Line:
Transmission Line should be routed in such a way that it causes least disruption to local communities.
Public Access:

Safety issues may arise with public access to Solar Plants (e.g., unauthorized entry to the Plants). Any
public rights of way located within and close to the Solar Plants should be identified prior to construction
to establish any measures that may be required to ensure the safety of their users. Prevention and
control measures to manage public accesses include:

e Use gates on access roads.

e Where public access is not promoted to the site and/or there are no current rights of way across
the site, consider fencing the solar energy facility site, to prohibit public access to the plant.

e Provide fencing of an appropriate standard around the sub-station with anti-climb paint and
warning signs.

e Prevent access to solar panel areas

e Post information boards about public safety hazards and emergency contact information.

7.5.2 Community Liaison Plan

The Community Liaison Plan is a critical element of the overall Social Management Plans. Regular
transparent communication between both the project and the communities and vice versa is crucial in
building positive relationships between the two parties. This relationship should be crucial for managing
unexpected situations which might arise during the course of the project. This plan should be read with
other social management plan because the liaison which needs to be done for the individual plan is
detailed within the plan. The communication plan mainly focuses on the communication issues during
the construction stage however it also includes some community Liaison measures for the operation
phase as well.

Objectives:

The Performance Standards mandates continuous communication between project and the different
stakeholders e.g. Workers, local community. The onus of initiating the process of communication rests
on the project proponent. The project proponent should ensure that disclosure of relevant project
information that would help the affected communities understand the risks, impacts and opportunities
of the project. The Community Liaison Plan is developed to ensure a clear communication channel
between the project and the local community. Even though the focus of the plan is primarily on
communication with the community areas where there are likely interactions between the community

157
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

and the Contractors such areas have also been covered. The community liaison plan would concentrate
on the following aspects:

Communication with the Community: As mandated in the Performance Standards of IFC, FRV
should disclose the project details to make the community aware of the important features of the project.
A Project Information Booklet would be prepared and distributed in the project affected villages. This
booklet should preferably be presented in local language. The booklet in addition to containing the
salient features of the project should have a map depicting the boundaries of the plant and its ancillary
facilities. The important landmarks e.g. the settlement, schools and the roads, etc. should also be
demarcated so that it becomes easy for the people in the villages to relate to the ground conditions. In
addition to the project information the booklet should also highlight the impacts on the community as
presented in the ESA document and the commitments for the safeguards including the entitlement
matrix. To ensure wide circulation of the Project Information Booklet the booklet would be made
available at all the schools, Anganwadi Centres, and other public facilities in the project affected village.

To ensure continuity of the flow of information to the community it is suggested that a quarterly
Community Information Booklet should be published. During the construction phase the booklet would
contain the information about the progress of the project and also information which are pertinent to
community e.g. disruption of the transportation links, outcome of consultation process on community
developmentetc. Itis that the community Information Booklet be continued even during the operations
stage where this also acts as a transfer of information from the project to the community. In addition it
can also be used to share information between the communities e.g. achievement of a particular
member of the community or any worker can be published in this booklet.

7.5.3 Waste Management Plan

The Waste Management Plan (WMP) will be applicable to the wastes arising during commissioning and
operation of the solar power plant of FRV. Major waste streams from the project include non-hazardous
solid waste, wash water generated from panel washing and sewage. WMP is intended to serve as a
guideline for FRV and the contractor(s) to manage wastes effectively during the project life cycle. The
WMP describes how wastes will be managed during the project life cycle and how the project will:

e Minimize the potential to cause harm to human health and the environment.
e Comply with Indian environmental regulation and IFC Performance Standards.

e Reduce operational costs and reduce any potential liabilities which may arise from waste
handling operations.

e This plan also ensures that every waste stream and solid waste materials from the main plant
site and bracketed facilities will be managed effectively.

The EPC contractors will manage the waste generated during construction phase like construction
debris, packing material, paint containers and filters. The management measures of the aforementioned
solid wastes and the hazardous wastes are discussed in details below:

e The recyclable and non-recyclable non-hazardous solid waste generated onsite should be
collected and stored in a temporary waste storage facility from where all wastes will be sent for
recycling and disposal to appropriate facilities.

e The reusable wastes like wooden waste and cardboards from packing materials, empty cement
bags, construction debris, etc. can also be given to locals for their use or give it back to original
equipment manufacturer (OEM).

158
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7.5.4 Storm Water Management Plan

The purpose of Storm Water Management Plan (SWMP) is to ensure prevention and control of any
adverse impact caused by un-regulated storm water runoff from the main plant to the nearby natural
drainage channels, surface water bodies, public and private properties.

Following measures will be taken as part of the Storm Water Management Plan:

e The peripheral drains will be provided outside the plant boundary during construction phase,
which will prevent the silt contaminated surface run-off from site to enter into the adjoining
lands.

e No surface run-off from within the solar power plant site will be directly discharged into any
nallah/water body.

e Rain water collected from the project site will be used to recharge the ground water through
onsite rain water harvesting tank/pits.

e Avoidance of disturbance of flows into natural watercourses i.e. provision should be made for
temporary or permanent measures that allow for attenuation, control of velocities and capturing
of sediment upstream of natural watercourses.

e Do not divert flows out of their natural flow pathways, thus depriving downstream watercourses
of water.

7.5.5 Community Property Resource

During the project construction phase there might be some sharing of resources by the villagers and
the workers working in the 50 MW Solar Power project at Veligallu village. To an extent feasible this
should be avoided to prevent potential conflicts between the project and the community. The movement
of heavy vehicles and machineries might lead to conditions like disruption of electric wires and
telephone wires in the project area and along transportation routes. All these damage utilities should
be repaired/replaced to normal conditions, at the earliest. An account of the damage to the community
resource should be documented and the root cause analysis carried out. The findings of the root cause
analysis should also be documented and discussed with the agency/agencies found responsible for the
incident. No water should be extracted from surface water bodies which are used by the community for
drinking or domestic purpose. Any vacant or barren land, not assigned for project, should not be used
for storage of fill/construction material, wastes, etc.

Responsibility: As per norms of Solar Power Park APSPCL would take responsibility for construction
of the road beyond the plot no. P8. And FRV would take responsibility internal roads within Plot No. P8.
Both APSPCL and FRV would take responsibility for construction of the road before the existing road
is diverted / closed for use by villagers. APSPCL/ FRV (through the implementing agency) should
consult with the community to decide on the alignment of the road and also fix up the likely time line for
the construction.

APSPCL/ FRV and their contractors should ensure that the sharing of community resource is minimized
by organizing necessary support infrastructure/facilities within premises. However, in case where
sharing would be essential APSPCL/ FRV and/ or their contractors should have an agreement with the
Gram Panchayats for the sharing of the resource. In case of damage to community property APSPCL
including its contractors should ensure that it is repaired or replaced to the satisfaction of the community
at the earliest. APSPCL should maintain documentation of all incidents of damages to the community
property. All cost for repair/replacement should be borne by APSPCL/FRV / their Contractor(s).

As part of the Environmental and Social Management System proposed, a system should also be
developed for recording such incidents and tracking the incident till it is closed to the satisfaction of the
community.

159
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

7.5.6 Occupation Health and Safety Management Plan

The Occupational Health and Safety (OHS) of the employee and contractual labours will be maintained
at the work sites during both construction and operation phase. The OHS Management measures
should comply with the Indian Regulatory requirements under OHSAS and the Factories Act 1948,
amended 1954, 1970, 1976 and 1987.

Construction Phase: The following occupation health and safety measures will be adopted during the
construction phase:

Provide and ensure wearing of personal protective equipment’s viz., gloves, helmets, ear plug,
safety belt etc.

Prepare emergency communication system and emergency preparedness plan

Ensure provision and maintenance of drinking water and sanitation facilitation for construction
workers in accordance with the provision of Contract Labour Act and Building and Other
Construction Workers Act.

Periodic cleaning of work areas will be undertaken and supervised by the contractors to ensure
hygienic conditions on site.

Workers will stop working in extreme natural climatic conditions i.e. heat wave, heavy rain etc.

Ensure effective work permit system for critical activities such as electrical work and working at
height

All work places will have adequate fire alarms and firefighting equipment’s to handle any
outbreak of fire in O& M.

Adequate drinking water will be supplied at workplace for workers onsite and water quality
meets drinking water quality standards. Fotowatio Renewable Ventures (FRV) needs to ensure
it through its contractors.

Sufficient light and ventilation will be provided for workers working in confined space.

Periodic health check-up camps for workers onsite will be organized to ensure prevention of
occupational health hazards.

All work areas should have First Aid Kits to manage injuries occurring in the area.

The switchyard building will be provided with fire extinguishers and sand buckets at all strategic
locations to deal with any incident of fire.

Operational Phase: Although no significant occupational health and safety risks are identified during
operations, the following mitigation measures need to be adopted:

160

Operators are provided with adequate PPEs depending upon nature of the operation and
occupation health and safety risks associated with it viz. electrical maintenance activities,
replacement of solar panels etc.

Special emphasis on electrical safety will be laid and all employees will be trained in electrical
safety and First Aid

Standard Operation Procedures (SOPs) will be developed for operational activities likely to
have potential occupational health and safety risks

Periodic medical examination will be undertaken for workers including contractor and
subcontractor of the plant.

Periodic inspections will be carried out to ensure all the above are implemented and any non-
conformances will be recorded along with grievance related to OHS issues.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e An EHS coordinator will effectively implement and monitor the OHS Management System and
ESMP.

7.5.7 Grievance Redressal Mechanism

FRV will establish a grievance redressal mechanism to receive and address specific concerns on
environmental & social issues. If the client anticipates ongoing risks to or adverse impacts on affected
communities, the client will establish a grievance mechanism to receive and facilitate resolution of the
affected communities’ concerns and grievances about the client's environmental and social
performance. The grievance mechanism should be scaled to the risks and adverse impacts of the
project. It should address concerns promptly, using an understandable and transparent process that is
culturally appropriate and readily accessible to all segments of the affected communities, and at no cost
and without retribution. The mechanism should not impede access to judicial or administrative
remedies. The client will inform the affected communities about the mechanism in the course of its
community engagement process.

e In efforts to develop an effective two way communication a Grievance Redressal Mechanism
should be developed by FRV. The broad outline of the mechanism is as follows:

e The decision on the grievance would be communicated to the aggrieved person within a
timeframe to be stipulated during the preparation of the ESAP.

e There should be a single point of contact between the community and FRV for the Redressal
of grievance.

e All grievances should be documented and indexed for future reference. The proceeding and
actions against each of the grievance should be documented and should also carry this index
number for easy traceability.

e — If required the aggrieved community member can also be made a part of the Redressal process
so he is able to place his point of view.

e The Grievance Redressal committee should meet at regular interval and discuss on the
grievance and take necessary action.

Communication with Contractor Staff: During the construction phase there would be an influx of
people into the project area. As these people could have cultural differences with the resident population
there can be a potential of conflicts arising because of issues related to safety and privacy issues of the
women in the surrounding villages, spread of various communicable diseases, nuisance caused by
workers due to improper sanitation facilities, etc. It is thus a Community Interaction Brochure would be
prepared specifically stating the ‘Dos’ and ‘Don'ts’ and requesting proper behavioural actions and
discipline amenable with the local customs and traditions during their association with the project. The
brochure would also be highlight the importance of any of nearby cultural place and need to maintain
the sanctity and dignity of the place. This Community Interaction Brochure would be made available to
all employees during their induction into the project and also when they report back to the project after
leave or absence. A record of the induction or refresher on the community interaction would be
maintained.

Responsibility: FRV would prepare all the information disclosure booklets as discussed above. They
would also ensure circulation of the booklet among the community in the project affected villages.

FRV would also ensure that the system is made community friendly so that the people who have
grievance are encouraged to come forward and register their grievance. It would also ensure that the
grievance of the community is discussed and recorded. It would ensure that the issues are closed to
the satisfaction of the community members.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

During construction FRV and its contractors would ensure that each of the people working on the project
is aware of the Do’s and Don'ts of community interaction. FRV and their contractors would ensure that
the record of the induction and refresher is maintained. All the resources required for the implementation
of the different subcomponents of the plan would be provided by FRV and its contractors.

7.5.8 Road Safety and Traffic Management Plan
Scope and Purpose

The plan encompasses the addressal of community safety related impacts that may arise from the
increased vehicular traffic due to movement of heavy equipment/machineries and vehicles along the
site access and approach roads particularly during construction phase. The plan will be regularly
updated by the contractor with the project progress and as vehicle movement requirements are
identified in detail. Designated traffic coordinator will be responsible for overall coordination of traffic
management. Logistic for the solar plant may be transported from Chennai or Krishnapattanam port by
road that yet to be confirmed.

During Construction Phase
The following mitigation measures will be implemented during this phase:

e Project vehicular movement will be restricted to defined access routes.

e Proper signage will be displayed at important traffic junctions along the vehicular access routes
to be used by construction phase traffic. The signage will serve to prevent any diversion from
designated routes and ensure proper speed limits are maintained near residential areas.

e Any road diversions and closures will be informed in advance to the project vehicles accessing
the above route. Usage of horns by project vehicles will be restricted near sensitive receptors
viz. schools, settlements etc.

e — Traffic flows will be timed wherever practicable during period of increased commuter movement
in the day.

e Temporary parking facilities should be provided within the work areas and the construction sites
to avoid road congestion.

e Vehicular movement to be controlled near sensitive locations viz. schools, colleges, hospitals
identified along designated vehicular transportation routes.

e Routine maintenance of project vehicles will be ensured to prevent any abnormal emissions
and high noise generation.

e Adequate training on traffic and road safety operations will be imparted to the drivers of project
vehicles. Road safety awareness programs will be organized in coordination with local
authorities to sensitize target groups viz. school children, commuters on traffic safety rules and
signage.

e FRV and their contractor(s) should frame and implement a “No Drug No Alcohol” Policy to
prevent road accidents/incidents.

During Operational Phase

Since limited vehicular movement is anticipated during operational phase considering only the daily
movement of project personnel any impacts arising from the same can be effectively addressed through
implementation of mitigation measures as discussed during the construction phase. In addition, the
following measures will be emphasised.

e Use of horns near the villages along the access road to villages, main plant and internal roads
should be restricted.

162
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

The vehicular movements along the access roads and highways should be restricted during
the night time.

All the vehicles entering the access roads and plant should have Pollution under Control (PUC)
certificates.

The speed limit in the internal roads should be restricted to 25 km/hr. Proper warning signs and
road safety awareness posters should be displayed to create road safety awareness among
the personnel accessing the site.

Periodic Road Safety and Traffic Management campaigns and awareness sessions should be
carried out among the villagers and the plant workers/personnel to develop road safety
awareness among the people likely to be impacted by the project.

An emergency road safety plan should be framed by the Proponent to combat any emergency
conditions/accidents along the highways, access roads and within plant area.

The Proponent should frame and implement a “No Drug No Alcohol” Policy to prevent road
accidents/incidents.

The drivers should be given an induction on road safety and traffic management policy.

A permanent parking lot should be provided within the main plant site (in individual work areas)
and the associated facilities.

Use of seat belts for both drivers and passengers should be made compulsory to minimize
death & injuries in the event of an accident.

163
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

8 CONCLUSION

The project can be categorized as Category B as per IFC guidelines and based on this assessment is
made which specifies that this project is expected to have limited adverse environment and social
impacts which, can be mitigated by adopting suitable mitigating measures.

An environment and social analysis has been carried out looking at various criteria such as topography,
air, noise, water resources and water quality, ecology, demography of the area, climate, natural habitat,
community and employee health and safety etc.

Brief Assessment of Project:

e Location of project site w.r.t ecologically sensitive area: The project area is not located
within any ecologically sensitive area. Three Reserve Forests, Thumu Kunta RF located at
about 5km away, Pandi Kunta RF located at about 8.4km away and Ishwaramala located at
about 11.7km away, are present in the site surrounding. Also Veligallu Reservoir is located
within 8.75 km from the site. As precautionary measures fencing around the plant should have
adequate height to protect the entering of wild animals into the park. It would also be expected
that glare effect from the solar plant will not impact the avian species in the region as other
plants are in operation phase and as such no evidence was reported.

e Advantage of the proposed plant: The 50 MW proposed plant is located within the existing
solar park wherein land acquisition and other facilities will be developed by APSPCL.

e Source of Pollution: The solar power project is based on clean technology and does not likely
to cause any significant pollution. Further, the project will help to reduce GHG emissions.

e Resettlement: No resettlement and rehabilitation involved in the project.

e Community Willingness: Community is aware about the project and does not show any
unwillingness for the project due to clean technology. Further, adequate disclosure has been
made by AP Solar Power Corporation Limited during land acquisition process. Hence,
considering the overall factors and also as information retrieved from the community
consultation Community are welcoming the project along with the rest of the development of
the entire Solar Park project.

e Project Benefit: The produced electricity will be evacuated to the state electricity grid (GSS)
and will help to cater the energy requirement

e CSR plan: The CSR plan focused on community development will be implemented by the FRV.

e Livelihood Restoration Plan (LRP) is suggested based on the assessments and outcomes of
Livelihood Impact Assessment (LIA). Issues, if raised, regarding the impact on Indigenous
People also need to be addressed in this regard.

There is no adverse impact on the nature of habitat, any natural existing land resources and effect in
the regular life of people. There is no impact on cultural resources as well as indigenous people. Most
impacts are expected to occur during the construction phase which are considered to be of a temporary
in nature. The main project impacts are associated with clearing of shrub vegetation, waste
management and excavation and movement of soils. From this perspective, the project is expected to
have a small "environmental footprint". Adequate provisions have been made for the environmental
mitigation and monitoring of predicted impacts.

The project will have number of positive impacts which are:

e During the construction phase, local populations often supply manpower for services such as
those of drivers, vehicle vendors, contractors, watchmen etc.

164
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e Natural drainage channels/ reservoirs in the study area should not be disturbed. To rule out
future storm water problems, storm water channels are planned along the periphery of the
project site.

e Water Resource will not be over exploited. During construction phase ground water will be used
taking permission from competent authority. During operation phase water will be sourced from
Veligallu reservoir with approval from Irrigation department.

Proper Grievance Redressal Mechanism (GRM) will have to be implemented by FRV to overcome
public inconvenience during the project activities. Based on the environmental and social assessment
and surveys conducted for the project, the potential adverse environmental impacts can be mitigated
to an acceptable level by adequate implementation of the mitigation measures identified in the ESMP.

Therefore, the solar power plant site will not degrade the quality of surrounding environment, while
improving the socio-economic conditions of the surrounding area.

165
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX A: ANDHRA PRADESH SOLAR POLICY 2015

GOVERNMENT OF ANDHRA PRADESH
ABSTRACT

ENERGY, INFRASTRUCTURE & INVESTMENT DEPARTMENT - Development
of Solar Power in Andhra Pradesh — Andhra Pradesh Solar Power Policy, 2015 —
Orders — Issued.

ENERGY, INFRASTRUCTURE & INVESTMENT (PR.II) DEPARTMENT.

G.O.MS.No. 8 Dated 12.02.2015
Read the following:-

1. G.O.Ms.No.39, Energy (Res) Deptt., dated 26.09.2012

2. G.O.Ms.No.44, Energy (Res) Deptt., dated 16.11.2012.

3. From the VC&MD, NREDCAP, Hyderabad Lr.No.NREDCAP / Solar
Policy — 2014/2013-14, dated 25.09.2014.

ORDER:

In order to promote Solar Power Projects, the Government of Andhra
Pradesh have issued orders formulating Andhra Pradesh Solar Power
Policy, 2012 vide references 1° and 2° read above. Under the policy,
34.85 MW capacity solar power projects were only commissioned before 30"
June, 2014 though it was envisaged to add 2000 MW capacity by the Group of
Ministers constituted for the purpose of promotion of Renewable Energy. This
policy is applicable up to the year 2017 and the incentives were applicable only
for the projects commissioned up to 30" June, 2014. Further, due to bifurcation
of the State, it is felt necessary to come out with a new comprehensive policy for
promotion of solar power to meet the demand for power in an environmentally
‘sustainable manner.

2. Government, after detailed discussions on the proposal vide reference 3
cited, with various stake holders viz., APTRANSCO, APDISCOMS, NREDCAP
Solar Power Developers & Solar Manufacturers Association hereby issue the
Andhra Pradesh Power Policy, 2015 as mentioned below:

ANDHRA PRADESH SOLAR POWER POLICY - 2015

PREAMBLE

India is blessed with abundant sunshine and solar power is expected to play a
critical role in meeting the energy needs of the country in the long run. Solar
power projects can be setup in a much shorter timeframe when compared to
conventional power projects and the cost of solar power has become more
economical today. Solar power can also help meet energy requirements for both
grid connected as well as off-grid applications such as solar powered agricultural
pumpsets.

Andhra Pradesh is poised for rapid industrial growth driven by infrastructure
investments and has also been selected by Ministry of Power as one of the pilot
states for implementation of the 24X7 - Power for All (PFA) scheme. Solar
energy can become an important source in meeting the growing power
requirements of the State.

AP has large agriculture consumption constituting around 24% of the total energy
consumption of the State. Solar power can also help shift the agriculture load
and meet the power demand during the day time.

Contd...2

166
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

2

The State government is keen to tap the immense solar potential and promote
this clean source of energy to meet the rising energy requirements of the State.
The following factors make Andhra Pradesh an ideal location for setting up Solar
Power Projects:

« Availability of about 300 sunny days in a year with solar insolation of more
than 5 kWh/m?/day.

+ Amongst the best performing power distributing companies in India
(APEPDCL and APSPDCL).

« An efficient and strong evacuation infrastructure that can facilitate
distributed generation.

The Government of Andhra Pradesh had earlier issued the “Andhra Pradesh
Solar Power Policy — 2012” vide G.O.Ms.No.39 dated 26.09.2012 and G.O.Ms
No.44 dated 16.11.2012 to promote solar power generation in the State.
Accordingly, the incentives under the Solar Policy were available for Solar Power
Projects commissioned before 30.06.2014.

To meet the twin objectives of energy security and clean energy considerations,
the GoAP has felt it necessary to come out with a new policy for solar power. The
policy aims to promote widespread usage of solar power and to meet the
following objectives.

OBJECTIVES:

1 To target a minimum total solar power capacity addition of 5,000 MW in the
next five years in the State with a view to meet the growing demand for power
in an environmentally sustainable manner.

2 To develop solar park(s) with the necessary utility infrastructure facilities to
encourage developers to set up solar power projects in the State.

e

To promote distributed generation that can help in avoiding upstream network
cost and contribute towards loss reduction.

+

To deploy solar powered agricultural pumpsets and meet power requirements
of farmers during day time.

oO

To promote local manufacturing facilities which will Generate employment in
the State.

1. Operative Period

This policy shall come into operation with effect from the date of issuance and
shall remain applicable for a period of five (5) years and/ or shall remain in force
till such time a new policy is issued.

Solar Power Projects (SPP) that are commissioned during the operative period
shall be eligible for the incentives declared under this policy, for a period of ten
(10) years from the date of commissioning - unless otherwise the period is
specifically mentioned for any incentive.

Contd... 3

167
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

168

~3-
2. Eligible Developers

All registered companies, Government entities, partnership companies/ firms,
individuals and all consumers of APDiscom(s) will be eligible for setting up of
Solar Power Projects within the State for sale of electricity/captive use, in
accordance with the Electricity Act-2003, as amended from time to time. The
entity desiring to set up Solar Power Project shall intimate the Nodal Agency as
per the para (5) of this policy.

3. Solar Power Projects
A. Sale of power to AP Discom(s)

The government will promote setting up of Solar Power Projects for sale of
power to APDiscoms. It is envisaged that the Discoms would procure around
2,000 MW of solar power capacity in a phased manner within the next five (5)
years. The Discoms would enter into long term PPA of 25 years with developers
who are selected based on a competitive procurement process.

B. Third party sale / Captive use

The government will encourage solar power producers to set up Solar Power
Projects for captive use within the State or third party sale within and outside the
State of Andhra Pradesh. These projects will also qualify for Renewable Energy
Certificates (RECs) subject to applicable regulations/ guidelines issued by the
appropriate commission.

c. Solar Parks

The Govt. of A.P will develop Solar Parks with capacity additions of around
2,500 MW in the next five (5) years to promote Solar Power Projects
development in clusters of 500-1000 hectares. The State Government, under
this policy, will help facilitate in building up the necessary infrastructure like
power evacuation, water requirements and internal roads.

Solar Park shall consist of various zones viz. Solar Power Projects,
Manufacturing Zones, R & D and Training Centres. The State will extend all
facilities and fiscal incentives provided by Central Government/ National Solar
Mission to the manufacturers in Solar Parks.

Special Purpose Vehicle(s) (SPV's) will be established for development of
infrastructure and management of Solar Park. The SPV will formulate Policy and
Rules in respect of land allotment, sharing of development cost by the solar
power producers and manufacturers. The SPV will develop the initial
infrastructure from the funds allocated by Gol and GoAP, which will be
subsequently recovered from the solar power producers whose projects are
located in Solar Parks by levying development charges.

D. Solar Rooftop Projects —- Gross/Net Metering

The Government will promote solar rooftop systems on public buildings,
domestic, commercial and industrial establishments on gross and or net meter
basis. The consumer(s) are free to choose either net or gross meter option for
sale of power to Discom under this policy. The applicable tariff for either of the
cases shall be equal to the average cost to serve of the Discom which will be
determined by APERC every year. For example, the average cost to serve
approved by APERC for FY 2013-14 is Rs 5.25 per unit. This facility shall be
extended for a period of 25 years for Eligible Developers who set up solar rooftop
projects within the Operating Period of this policy.

Contd...4
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

-~4-

The metering facility will be extended for all Eligible Developers who intend to
set-up solar photovoltaic plants at their premises. Eligible Developers who wish
to avail the metering facility will have to apply through online mode to the
Discoms — either on their websites and/or through designated mee seva /

customer service centres. All approvalsiclearances shall be disposed by the
respective Discom within 14 daye from the date of application

The projects of capacity upto 1000 KWp at a single location will be permitted.

Permission will be given to the group of persons/societies to set up Solar Power
Projects and will be treated as collective generation for supply of power to the
households of each society /group member. The DISCOMs will deduct the above
energy from the consumed energy of individual service connections and
balances (either excess or lower) can be billed on net metering basis. No
Distribution losses and charges will be collected from the Group/Society/
individuals by the DISCOMs.

Eligible Developers are allowed to avail the relevant subsidies and incentives
from MNRE under JNNSM scheme. The eligible subsidy for net metering
systems may be processed through NREDCAP (Nodal agency) or Channel
Partners of MNRE, GOI. The sanction and release of the subsidy will be as per
the guidelines issued by MNRE from time to time.

The modalities for implementing the rooftop policy including metering, billing,
settlement, payment(s) and technical aspects etc. shall be issued by APEPDCL
within 30 days from the date of issue of this policy, which would be followed by all
DISCOMS in the State.

E. Solar pumpsets

The State government in collaboration with the Central
Govt/MNRE/MOP/Multilateral agencies will undertake measures to enable
gradual replacement of conventional pumpsets to solar powered pumpsets
through subsidy support. Nodal agency will facilitate with government agencies
for availing subsidies, grants and/ or incentives on behalf of APDiscoms.

It is envisaged that 50,000 solar powered pumpsets will be operational in the
State in the next five years without any additional financial burden on the
farmers. The modalities of the scheme will be developed in consultation with all
the stakeholders within 30 days from the date of issue of this policy

4. Incentives from the State Government

To enable solar power capacity addition in the State, following incentives shall be
provided for Eligible Developers for those projects setting-up during the operative
period mentioned in the para one (1)

a) Transmission and Distribution charges for wheeling of power

Transmission and Distribution charges shall be exempted for wheeling of
power generated from Solar Power Projects for only captive use/third
party sale within the State.

b) Distribution Losses
Distribution losses shall be exempted only for Solar Power Projects
injecting at 33 kV or below irrespective of voltage-level of the delivery
point within the Discom

Contd... 5

169
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

170

-~5-
c) Energy Banking

Banking of 100% of energy shall be permitted for all Captive and Open
Access/ Scheduled Consumers during all 12 months of the year. Banking
charges shall be adjusted in kind @ 2% of the energy delivered at the
point of drawal. The banking year shall be from April to March.

Drawals from banked energy shall not be permitted during five (5) month
period from 1* April to 30" June and 1* February to 31% March of each
financial year. In addition, drawls of banked energy during the Time of the
Day (ToD) applicable during the peak hours, as specified in the respective
Retail Supply Tariff Order, shall also not be permitted throughout the year.
However, the provisions on banking pertaining to drawal restrictions shall
be reviewed based on the power supply position in the State.

Energy injected into the grid from date of synchronization to Commercial
Operation Date (COD) will be considered as deemed energy banking.

The unutilized banked energy shall be considered as deemed purchase by
Discom(s) at the pooled power purchase cost as determined by the
APERC for the applicable year. Energy settlement shall be done on
monthly basis.

d) Open Access

Intra-state Open Access clearance for the whole tenure of the project or
25 years whichever is earlier will be granted as per the APERC
Regulations amended from time to time. In absence of any response or
intimation from the Nodal Agency to the generator within 21 days, then
such application shall be considered to be deemed open access.

e) Electricity Duty

Electricity duty shall be exempted for captive consumption, sale to
Discom(s) and third party sale provided the source of power is from Solar
Power Projects setup within the State.

f) Cross Subsidy Surcharge

Cross subsidy surcharge shall be exempted for third party sale provided
the source of power is from Solar Power Projects setup within the State for
a period of five (5) years from the date of commissioning of the SPP.

g) Contract Demand

Scheduled Consumers shall avail reduction in Contract Demand for a
period of five (5) years from the date of commissioning of the project.
Scheduled consumers shall have the same meaning as defined in
Balancing and Settlement Code regulations issued by APERC and
amended from time to time. The demand credit shall be computed based
on the average solar power consumption during hourly time block
period(s). An illustration is shown below:

* Solar power consumption in a month (kVAh) = 1000
« Hourly time-blocks in a month (hours) = 24X30 = 720
* Applicable demand credit = 1000/720 = 1.38 (kW)
Contd .6.
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

-6—
h) Renewable Energy Certificate (REC)

All projects developed with the above incentives will be eligible for REC
benefits subject to applicable regulations/orders of the appropriate
commission. Deemed injection into the grid for in-house/co-located solar
generation will also be eligible for REC benefits subject to applicable
guidelines.

i) Grid Connectivity and Evacuation facility

The power generated from a Solar Power Project shall be injected at an
appropriate voltage at the sub-station and/or interconnection point of the
APTransco / Discom(s). The Eligible Developer shall bear the entire cost
of construction of power evacuation facilities from the project upto the
interconnection point and/or upto APTransco / Discom(s) substation.

The Eligible Developer shall abide by the orders, rules, regulations and
terms and conditions as approved by the Commission from time to time for
operation of Solar Power Projects, power evacuation, transmission and
wheeling of energy. Solar Power Projects will be exempted from paying
the Supervision charges to APTransco/Discom(s) towards the internal
evacuation infrastructure within the project site and upto interconnection
point.

APTransco /Discom(s) will dispose the proposals for the technical

feasibility for evacuation from the date of receipt of
application. Any upstream system strengthening requirement shall be
borne by APTransco/ Discom(s) on a priority basis.

j) Deemed Industry Status
Generation of electricity from Solar Power Projects shall be treated as
eligible industry under the schemes administered by the Industries

Department and incentives available to industrial units under such
schemes shall be available to the solar power producers.

k)

Deemed Public Private Partnership (PPP) Status

Deemed PPP status shall be provided for projects coming up under
category (A) as per para (3) of this policy.

1) Non Agriculture Status

Deemed Non-Agricultural (NA) status for the land where Solar Power
Projects will be accorded, on payment of applicable statutory fees.

m) Must run status

Injection from Solar Power Projects shall be considered to be deemed
scheduled,

Contd....7

171
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

172

-7-
n) Land

It is the responsibility of the project developer to acquire the land required
for the project. However, in case of land owned by Revenue Department,
the land allotment shall be done as per the prevailing government policy.

0) Pollution Clearance

Solar PV power projects will be exempted from obtaining any
NOC/Consent for establishment under pollution control laws from AP
Pollution Control Board.

5. Nodal Agency

New and Renewable Energy Development Corporation of A.P. Ltd (NREDCAP)
shall act as a Nodal Agency under this policy and as decided by the government
from time to time.

The Nodal Agency and/or designated offices by the Nodal Agency shall be
responsible for the following activities:

a

Facilitate in obtaining revenue land — wherever is required.

b)

Facilitate in getting power evacuation and/ or Open Access as per the
regulation issued by APERC and amended from time to time.

¢) Facilitate water allocation from concerned departments.

d

Facilitate and process of proposals for availing subsidy for solar rooftop
systems as per MNRE guidelines.

Co-ordinate with MNRE/SECI/APTransco/Discom(s) and any other
Central/State agencies in obtaining necessary clearances, approvals,
grants and subsidies.

e

An online system will be established by the Nodal Agency for acceptance of
applications and for providing status updates. The developers will be given a
login access for tracking the status updates. All approvals/clearances shall be
disposed within 30 days from the date of registration.

The modalities for operating the single window clearance mechanism shall be
developed within 30 days from the date of issue of this policy.

6. Administrative approval

The applications received from the Eligible Developers as per the provisions of
this policy should be in the prescribed format along with a registration fee of
Rs.1000 for capacities upto 5 KWp; Rs. 5,000 for capacities above 5 KWp to 100
KWp; Rs,10,000 for capacities above 100 KWp to 1000KWp and Rs.10,000 per
MW for capacities more than 1000 KWp.

In addition, a facilitation fees of Rs 25 per kW shall be applicable for the Eligible

Developer who seeks assistance from the Nodal Agency for obtaining single
window clearance support as per the above para.

Contd .8
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

~8-

7 Migration of Solar projects registered under A.P. Solar Power Policy
2012

A onetime opportunity will be extended to all Solar Power Project Developers

other than those who have already signed PPAs and registered under AP Solar

Power Policy 2012 and not commissioned before 30" June, 2014 to migrate to

the new Policy. Such developers shall register with the nodal agency within two
months from the date of notification of the new policy.

8 Project Monitoring Committee

A “High Level Committee” constituted with the following members will monitor the
progress of implementation of the Solar Power Projects cleared under the policy:

1. Secretary, Energy Department

2. Chairman and Managing Director, APTransco

e

. CMD of APDiscom(s)

4. VC & MD, NREDCAP( Member-Convener)

a

. Representative of FAPCCI/CIl

6. Representatives (2) of solar power developers

If any difficulty arises in giving effect to this policy, the High Level Committee is
authorized to issue clarification as well as interpretation to such provisions, as
may appear to be necessary for removing the difficultly either on its own motion
or after hearing those parties who have represented.

9 Solar Manufacturing

The government intends to promote solar manufacturing facility that can help
develop the solar eco-system and support job creation potential in the State.
The following incentives shall be applicable for new manufacturing facilities and
equipment's, ancillaries related to Solar Power Projects only.

* Priority allotment of government land in solar parks on long term lease basis
+ Exemption from electricity duty for a period of ten (10) years

10 Mid-Term Review

State Govt. may undertake a mid-term review of this policy after a period of two
years or as and when need arises in view of any technological breakthrough or to
remove any inconsistency with Electricity Act 2003, rules and regulations made
there under or any Govt. of India policy.

Contd .

173
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

174

~9-

11 Power to remove difficulties

If any difficulty arises in giving effect to this policy, energy department is
authorized to issue clarification as well as interpretation to such provisions, as
may appear to be necessary for removing the difficulty either on its own motion
or after hearing those parties who have represented for change in any provision.

(BY ORDER AND IN THE NAME OF THE GOVERNOR OF ANDHRA PRADESH)

AJAY JAIN
SECRETARY TO GOVERNMENT

To

The Vice Chairman & Managing Director, NREDCAP, Hyderabad.
The Chairman & Managing Director, APTRANSCO, Hyderabad.
The Managing Director, APGENCO, Hyderabad.

The Secretary, APERC.

The CMDs, of APSPDCL/ APEPDCL.

All Collectors & District Magistrates.

The Principal Secretary to Government, EFS&T Dept.,

The Principal Secretary to Government, Revenue Dept.,

The Principal Secretary to Govt., Finance Dept.,

Copy to:

The Secretary to Hon'ble C.M.

The P.S. to Hon'ble Dy. Chief Minister for Revenue, Stamps & Registrations.

The P.S. to Hon'ble Minister for Finance, Planning, Commercial Taxes &
Legislature Affairs.

The P.S. to Secretary, Energy, l&I

SF/SC.

/| Forwarded By Order //

SECTION OFFICER
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX B: ANANTPUR SOLAR PARK_ FRV L2 SCHEDULE

1 arian. anompur Sir Park 36 FRE Bi days 1Sfebrary2017 11 Noversbe 2017
2 Lense None Proceed eye 35Februnry2017 1S Ferry 2017
2 Recrkng oF Odes OtApd 2017 OLA 2007
Ste Boundaries With Coordinates Taye 15Feruny 2017 22 Febery 2007
5 Georech Survey odoye 25febuny 2017 OLA 2017
© enerecrng S6uy2 28febrery2017 at ay2037
7 “pry 1 Oawing Submission & pero BOdsye 23ers 2017 29Mreh2017
5 prety 2orawing submission & Apex Soasys —uMureh201r 28 rt017
5 ator ogrvas and Femitere Sodsys —O7Marh 2017302017
Praarement 13a C2.ApL2017 OF September 2:7
32) onerne ‘idm Gaapilze17 say 2057
3 pwMades aoe ORR 201r aL A017
: sus Sdnys O¥pr 20179 e207
SP Tams Bap 201? 20007
wscaoa Rode 2.Rpet2017 36 May 2027
7 Inverter Sation Tae ORs 2017 oso 007
ose Yas OR 2017 op 2007
1 eoing mater Cables & Aces Yase — inMoy2017 Bey 2037
2 ManfacturingCearoncenspecton ane MOCC——=«0D ays—=—=«S A201? —«20Adgun 2017
2 PV Moles Som: 24Apr2017 Ogu 2017
2 Tader Sous 38017 ace 2007
2 Rranel Sodse 202017 August 037
2 seaoA Tsaqye astuy 2017 20augut 2017
2 Imvetersnton Sosy: pri 2017 hay 2017
3 ating ater ,Cables Aces Todeye ——28May2017 —_36Augut 2027
3) amporton Shue 21Mey2017 Ob Septrbr 257
pede Frat Lo asdqe caine 2017 aay 2007
x Pritt Sem Apa? 8CSepenne
2 smas-rattot Sie 24May 2017 May 2007
Wks fheite Som “abet ania mt7
Tracer Sg lot ésdeye——1Shne2017 Ob August 2027
3 Hrranel Sdye 13s 2017 37 August 2037
3 Seaca& eetaneoue ems See 21Amms 2017 25augu 207
37 inverter Stton eat SdénysZ7hne2017 Gz hay 2017
3 lnveterStatan inlet Seo cima esau
3 Sting Comtine Boe est ot Sey othiy2017 54a 2017
© Sng Combiner Bor tat tot Seon csp aaa
« farting mater, Cables Eccles Seon eeawvan? a4?
ering mater cables & acess Sdoys —17hogus2017 22 August 2017
3 Construction Mossy: UBAprL2017 17 Septeber 2017
se Tenpor rangement Berys ORAL 2O17 May 2017
3 ParineterConsrucon ‘Sams Yeap2017 ot hen?
Land reperation sods anRp2017 aS Mey 2007
ns roundston Soames 0eay 2017 Os August 207
© nverterstation Sodeys 2p 2017 Os ug 2017
= mR Sodeys 2p 2017 aug 2007
Tan ee eed ‘enone * ——
roe ricane. sey is snwoseno | Sat Seale NN NTs scar a —
tear Becomot 286 ewine . SxeraMietne Dmtsneny coe Rey etre ’
swore ete sere ena Samra fae & xen tate

175
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

ao a st a aS wR aaaF waBT
ee nee age Lay AE pt Lone

1 sce Says Of une 2017 ca ly 2017 t al

5 Gable tench odes Mele 2017 —_22aagus 2017 |

5) Py Pant istalaons s8doys Ob ume 2017 17 Soptember2017

sige structie ntltion dey, OG ne 2017 24a 2017

Sv edule insalaon eOdey. Ob duy 2017 Si September 2017 a

Em naar Stamm “sayanty 1 Seomae 17

5) scelmiaaion Bdoye ——SSiuy 2007 12 gut 2017

3 iveter station Sodey; ——_Osluy2017 Ob augu 2017

= rane! 1Sdays 19g 2017 0 September 2037

© able yng 2Dsdaye ally 201 De vugu 2037

© _SeaDA ttaton 1Sdave 27 Auge 2017 12 September 2037

Cable Teminston odes Aohupnt 2017 37 Spies 2017

© commisining& Testing Bday S8Septembur 2017 10 October 2017

Teco Mecha Verlication and heks Days 18 september 2017 19 september 2017

© Giidavlaby iy 20Sestember 2017 30 September 2017

© GedSyeronation and Stabition Aidays OL0aber 2017 On Oceber 2087

commercial Operation date Quays 100aebe' 2017 —_s0Octabe 2017

hia was Seay) penber 200725 octoer 217

© Teang of uments dey. Ob September 2017 28 September 2017

7 Testing of SCADA 1Sdaye OL Gcaber 2017 37 Octobe 2057

7 pe testing days IeOdober 2017 2 tober 2017

2 AsbukDocument Aceptance€ SteDemabilatin days 20Septenber 2017 OS Novenbe 2047 a)

Bo tee Gays thon 20971 Nome 27 Ha
Test Se a omy i

rome: rine. srvizsneaieno | sot Send Te NN Tas sures a

Ente Scorers Wes . suena Meda Dany roy ie
suman sc ce in Suey Rou fara Yess

Page 2012

176

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX C: EXEMPTION OF CONSENT TO ESTABLISH
AND CONSENT TO OPERATE FOR WHITE CATEGORY
INDUSTRY (SAMPLE PAGES)

adta wan fawn ate

a!
, CPA/201
SUB: MODIFIED DIRECTIONS UNDER SECTION 18(Ij(b) OF THE WATER
ACT, 1974 and THE AIR

PREVENTION & CONTROL OF POLLUTION)
PREVENTION & CONTROL OF POLLUTION) ACT
HARMONIZATION OF CLASSIFICATION OF INDUSTRIAL SECTORS

UNDER RED / ORANGE / GREEN / WHITE CATEGORIES.

REGARDING

WH tion 16 (2b)
Pollution) Ar u Sec
‘ {the tune te Ce
rn] P
5 Prever 1 tn
2y(al) of th Prevent trol
\ 1 the functions of the CPCH is to provide t tary
a " in nd
WHERE ty be « vt at litte SP
f ing different t r
ant of nts to | '
WHE
th «
t str
(en «amy 10 ~
Pariresn Bhawary, East Arjun Mngar, Oeihi . 119032

4d

177
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

178

WHEREAS , based on the series of consultations with SPCBs, different Goverament / Non-
government Institutions including industries and MoEFCC , the following, criteria on “Range of
Pollution Index “for the purpose of categorization of industrial sectors has been finalized:

2 Industrial Sectors having Pollution Index score of 60 and above = Red category

© Industrial Sectors having Pollution Index score of 41 to 59 -Orange category
© Industrial Sectors having Pollution Index score of 21 to 40 -Green category
© Industrial Sectors having Pollution Index score incl & upto 20 -White catepory

WHEREAS, based on the revised criteria, the ‘Tinal Report on Revised Categorization
of Industrial Sectors under Red/Orange/Green/White’ has been evolved. The
‘Categorization’ is based on the relative pollution potential of the industrial sectors and
grouping of the industria! sectors based on the use of raw materials, manufacturing
process adopted and pollutants likely to be generated;

WHEREAS, based on relative Pollution Index, the number of industries in various
categories are as under
i. The Red category of industrial sectors: 60
ii The Orange category of industrial sectors: 83
iii, The Green category of industrial sectors: 63 and
iv. The Newly introduced White category: 4

WHEREAS, there shall be no necessity of obtaining the Consent to Operate” for White
category of industrics and an intimation to concerned SPCB / PCC shall suffice;

WHEREAS, the purpose of categorization is to ensure that the industry is
established in a manner consistent with the environmental objectives and to prompt
industrial sectors to adopt cleaner technologies, ultimately resulting in generation of no
or minimum pollutants.

WHEREAS the new categorization system shall also facilitate in self-assessment
by industries;

Now, therefore, in exercise of the powers delegated to the Chairman, CPCB under
Section 18(1)(b) of the Water (Prevention & Control of Pollution) Act, 1974 and Section
18(1){b) of the Air { Prevention & Control of Pollution), Act , 1981 the earlier Directions
issued in June 2012 in the context of categorisation of industries as Red, Orange & Green
are withdrawn with immediate effect and following ‘Directions’ are hereby issued for
compliance by all SPCBs and PCCs :
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

agreements
customs portaming to Rousing for workers: OF
may be able to refer yeu to the appropriats
stabtery attorty.

1715, Gover Pcie, Pat I, penghe
$108, paragagh =
© R11 Pat raga 1207

APPENDIX D: ILO GUIDELINES

‘schemas, oF cooperatives This is because
workers living af the wort site on property
‘owned or controlied by the empkyer tend
‘to be less integrated into the local commu-
ity, and more dependent on the empioyer,
However. ‘circumstances, such

SCTE pat paraagn tt)
TES Pet permgrege 17071.

SAL e pet Sear Pat pagon
Yoewa

wa MeO
pha eet reo

5,319 Someta Cmcere Wee ot >

©) the minimum inde dimensions ot =
looping space should be at act 198
‘cectimetre ty 80 cantimetox:

@) beds should nat be arranged in thers of
more tan tao,

© Dedding materials should be remon-
ably comfortable.

bedding ané became matanate
‘Phould be decgned to dear vermin:

'@ seperate accommodstion of the sees,

1) aceite matural light using the day-

179
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

|5} rest and recreation rooms and health  Prosisions should be made for workars’ phys'-
facilibes, where not otherwise avail- cai safety and wellbeing, and protection
ble in the community. of their belongings. Measures should be

reasonable anc nat unduly rete warkace™
sons ce es Bans cece anes eedom of movement. should be
owed wits sara raters of business,

commodates ‘than four: ‘the +

STS nates Fas. Inspection of premises
imetves per person. Rooms should indicate gi Premise: thould be inspected frequently,
‘the permuted number of occupants. to ensure thet the accommodation is clean,
‘Aa far a3 practicable. sleeping rooms should pcg as were
(be arranged so that SIMs are separated and reper. The results

‘that no workers working during the day share Such inspection should be recorded and
a room with workers on night shifts.

Sanitation facilities Vacating the premises

‘There should be separate sanitary faciities

‘cupants best able to advise on the most
‘suitable means of meeting ther housing

Health and safety ‘i eertronmental needs“

(As tar a possible, Moors wails, ceilings

and equipment should be constructed to

sminnize heath rsa. References

The accommodations should be hept free

trata me, insects and vermin. in areae M9, ous owing, Rasommendatcn,

‘should De placed $0 as to avoid risk of fhe, 7H ITs, Sagara Merce ot
and shielded where necessary 12 prevent pecatioe. Par 1, aRAIpR 17.
Pat

ILO Helpdesk
Multinational Enterprises Programme
international Labour Office

assistance @ilo.org

180
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX E: SAMPLE QUESTIONAIRE FOR COMMUNITY

CONSULTATION

Name of the village Panchayat
Taluka/Block District
Respondent Date:
Total Male Total HH No.
Female

Total Population

Name % Name %
Religion

Name % Name %
Caste/Group

Name % Name %
Education Level Illiterate % Primary % Secondary H.S. % Graduate %
Occupation Agriculture % Business % | Service % Labour % | Other %
Source Drinking water facility Tube well Dug well Stream Piped Hand pumps

water
Sanitary Open
9 9

Pitlatrine % latrine % defecation % | Other %
Sanitation facility
Electricity (Available %) Electricity availability in HH
Village road type/transport
facility
Schools (distance) Primary Middle H.S. College Anganwadi

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Health Facility (distance) Health sub Centre Primary Hospital Others

Major diseases

Major crops cultivated Yield Yield
Name_ | Period Rate/q | Name Period Rate/q

(q/acr) (q/acr)

Irrigation Facility Ponds River Groundwater | Others

Average land holding size

Land rights

Livestock Cow Buffalo Goat Pig Fowl
Duck Others

Grazing areas

Cooking medium and source Fuel Wood Kerosene Cow Dung Crop LPG

Cake Residue

Others

Common Property Religious and Sacred Community | Community | Cremation

Resources (CPR) Cultural Places Places Hall Ponds Ground
Streams Canal River Others

Major rituals and festivals Name Period Name Period

182

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Fishing area Name of the

Forest Wood Timber NTFP Others

Any Vulnerable Groups like- landless/homeless- people, Women headed HH, Orphans etc.

Any program related to child / women health care program

Any employment generation program

HH & Cottage industries in the village / area

Any Scheme / Program related infrastructure / any amenities

Occurrence any Natural Calamities / industrial / anthropogenic Hazard

183

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX F: SUMMARY OF STAKEHOLDERS CONSULTATION

Mr. Sushi Vohra, Vice President,
Fotowatio Power India Pvt. Ltd.

Project Proponent Fotowatio Renewable One to one
" P Ventures (FRV) Interaction

Mr. Sisir Kumar Mund,

Head of Development India &
Asia, Fotowatio Power India Pvt.
Ltd.

50 MW Solar Power Project own by FRV through
proper bid process.

Approximately 250 Acres of Land is being allocated to
FRV on 25 Years Lease by APSPCL, in the project
area village- Veligallu exclusively for the purpose of 50
MW Project awarded to FRV

The land parcel that is being allocated to them is
clearly demarcated under the land that has been
identified and taken by APSPCL prior to handing over
to them.

The entire area allocated for the 50 MW Project is
demarcated in Plot No. P8. As informed by them the
each plot is dedicated for 50 MW generation.

As per Gol notification for White Projects through
CPCB no CTE & CTO is required. Hence no such
requirement is essential for the 50 MW Solar Power
Project. In line those are also applicable for the SPCBs
and for those, including projects, who are coming
under their jurisdiction.

Labours will be given all sorts safety gadget during the
construction and operation stage.

Mr. Shiv Shankar Naidu, Assistant One to one

Nodal Agency APSPCL Divisional Engineer interaction

APSPCL is sole authority and responsible agency for
all land related matter for the entire 1500 MW Ultra
Mega Solar Park

Private and Assigned Lands are being procured
through competent authority and at a negotiated
compensation amount.

APSPCL is responsible for all the supporting facilities
internal roads, lighting, water, police station, fire station
etc.

Water scarcity in the Project area will be complied by
water drawn from Veligallu Dam Reservoir about 8 Km
from the area.

184
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Major livelihood in this area is agriculture.

The main crops are Paddy, Ground Nut and Bengal
Gram etc.

There are also Livestock Farming.

Rain-fed and a few Irrigated agriculture pattern both
are practiced in project area.

Gopi Krishna ¢ The main source for Irrigation in agriculture bore well.
Bhaskara : ‘ : -
° e Female literacy rate is lower than male literacy rate in
Raju all the study area villages.
Community Veligallu Shiva Reddy Group Discussion ° Centrally located Over Head Tanks and RO Water
Suresh Filter are the main source of drinking water
Raj Shekhara ¢ Ground water depth is more than 60 m.
Laxmi ¢ Minimal Health facility is available within the village.
Nearest better Health Care Facilities are far enough.
e Hypertension, Asthma and Diabetes are the general
diseases in the area.
e Routine immunization programme is conducted.
e The community is aware of the upcoming 50 MW Solar
Power Project and is expecting betterment in their
livelihood with the initiation of the same.
e The major problem that the Anganwadi Centre is
Anganwadi Worker Veligallu Bhavini facing that they don’t have own drinking water facility.
Water is carried from the nearby village tap.
Teaching Staff of Upper Primary e There are two elementary and one upper primary
School - school in the village
Venu Madhava Reddy e For higher education pupils have to travel at least 8 —
School Authority/ . One to one 10 Kms at Galiveedu Mandal town.
Veligallu . "
Staff interaction

Teaching Staff of Urdu Medium
MPPS School —

K. Shafiqullah Khan

Female literacy rate is much lower than male literacy
rate in all the study area villages.

All the schools have separate toilet arrangements for
boys and girls.

185
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

e It was informed by the Sarpanch that they are aware of
the 50 MW Solar Power project to be started in Solar

Park area.
Panchayat Members __ Veligallu Chandra Reddy (Sarpanch) (One to one ° Boat eae ie aspirations from the upcoming

e The sanitation scenario in the village needs
upgradation with all the households have own sanitary
toilets.

186
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX G: STUDY AREA POPULATION DISTRIBUTION
AND GENDER RATIO

State- Andhra Pradesh 84580777 42442146 42138631

District- YSR Kadapa 2882469 1451777 1430692 985
Mandal- Galiveedu 50833 25557 25276 989
Veligallu Village 2000 1019 981 963

Source: Census, 2011

187
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX H: STUDY AREA VILLAGE SCHEDULED CASTE
& SCHEDULED TRIBE POPULATION

Study Area Scheduled Caste Percentage Scheduled Tribe Percentage

State- Andhra Pradesh 16.41 7.00
District- YSR Kadapa 16.16 2.63
Tehsil- Galiveedu 8.45 4.98
Veligallu Village 9.35 23.45

Source: Census, 2011

188
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX |: LITERACY SCENARIO OF STUDY AREA

VIALLGE

State- Andhra Pradesh 67.02 74.88 59.15
District- YSR Kadapa 67.30 77.78 56.77
Tehsil- Galiveedu 59.48 72.34 46.63
Veligallu Village 53.59 64.40 42.49

Source: Census, 2011

189
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX J: WORKFORCE PARTICIPATION RATE IN
STUDY AREA VILLAGE

% Working

% Agricultural % Household % Other Sector
Cultivato

Population _ Labourers Workers Workers

Study Area

State- Andhra

Pradesh 46.61 11.64 43.04 36.84
District- YSR

Kadapa 45.81 18.45 41.08 4.23 36.24
Mandal-

Galiveedu 58.85 31.60 48.61 2.15 17.63
Veligallu Village 56.75 26.17 54.71 0.44 18.68

Source: Census, 2011

Female Work Force Participation Rate

Female Working
Study Area Male working population% Population %

State- Andhra Pradesh 56.98 36.16
District- YSR Kadapa 56.75 34.70
Tehsil- Galiveedu 63.97 53.67
Veligallu Village 60.45 52.91

Source: Report on District Level Estimates for the State of Andhra Pradesh, 2015-16 &
Census, 2011

190
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX K: IFC & FMO COMMENTS & ARCADIS RESPONSE FOR PLOT 8, VELIGALLU
VILLAGE

IFC Comments FMO Comments ponse from Arcadis

Executive
Summary

PS7

Tribal lands are located and
were avoided during
acquisition. This aspect
needs to be analysed from
PS 5 and 7 perspective.

The ESIA confirms that PS1-6 have
been triggered. PS7 is not
(Indigenous Peoples). Nor is PS 8
although a Chance Find procedure
is needed.

PS 7 is not triggered according to
the ESIA. Again, land records must
confirm this and this is not currently
available. | had originally thought
that 23% of the local village was
Scheduled Tribe but it looks like its
4% Scheduled Caste and 3%
Scheduled Tribe. In this case
again, | think PS 7 may not be
triggered but we need to ensure that
the client does regular, participatory
and inclusive engagement and CSR
activities with this mixed community
(and not just the Panchayat). We
need land records to confirm and
we need to ensure a proper
consultation / stakeholder process.
We could do DD under the
assumption that PS7 is not
triggered. If DD reveals otherwise,
then we should have the option to
step out in case our process does
not fit the timeline.

As information provided by FRV around 4.30 acres of
Assigned Land bearing survey number 449-4 were taken
from a ST Community member for Plot No. P8 in
Veligallu Village.

Hence, PS 7 seems to be applicable.

Section No.

1.2

Project
Location

TL Alignment

What is the TL alignment
between Plot P2 to PSS
(0.5km) and PSS to GSS
(8km) - please collect TL
alignment maps from
APSPCL/FRV and discuss

T-Line: 250ha will be leased to the
project — does this include the land
take (minimal) for the t-line/laydown
areas etc.? T-Lines will be 0.5 km
from the project site to the pooling
station and then 8 km from the

General criteria for TL alignment has been addressed.
Details of TL alignment are not available. FRV will
provide details about TL Lines.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

the E&S impacts including PS
5, 6 and 7 impacts due to TL,
if any

FMO Comments

pooling station to the grid pooling
station. My understanding is the
client is responsible for the 0.5 km
while the gov't is responsible for the
8 km. Will appropriate
compensation be provided for those
families whose crops/fields are in
the way of the t-line? Do we have
some influence on this process as
an associated facility? This could
be a DD item.

Response from Arcadis

Please discuss the solar
panel cleaning methods to be
used during operation with
FRV - water consumption in
the project is a critical

It is mentioned in Section No 2.6.2 that during operation
water will be required for cleaning of solar panels and
also for domestic/municipal purposes for the operation

Section No. Cleaning Methods parameter in a drought prone staff. As informed during field visit, APSPCL will provide
1.2, of Solar Panels area and hence its water for the project from the Veligallu reservoir located
Table 1.1 ith dt assessment must be closely to the site during operation phase. It is
able 1. with regard to ran fe
Water consumption complete. Present data on anticipated that State Irrigation Department after |
water required in considering the requirement of water for both irrigation
cum/MW/month or year and and fisheries purposes will give permission to APSPCL
available water. What will be for sourcing water from Veligallu Reservoir during
the cumulative impact if the operation phase.
entire 1500MW project enters
operational phase?
Did you speak to irrigation Refer Sections 4.4.2 and 4.4.18, Arcadis team was
department and sought their consulted with Asst. Executive Engineer of Veligallu
opinion about the Project and Reservoir project regarding detailed of this reservoir and
its water requirement - . . .
Section No. permission for whether they will be able to its use. As information collated, the dam has been 7
13, utilization of support the project needs constructed in 2008 on Papagni River and water remains
Table 1.2 surface water from through its life? also see in the reservoir throughout the year (perianal source of

FMO comments on the risks
and impacts on local
community due to water
usage and livelihood of
fisherman dependent on
Veligallu reservoir

the reservoir

water). The catchment area of the reservoir holds mainly
Galiveedu and Veligallu villages in Galiveedu Mandal of
Kadapa district. Full and dead storage capacity of the
reservoir are 4.64 TMC and 0.93 TMC, respectively.
Total catchment area of the reservoir is 12.729 sq. km.

192
IFC Comments FMO Comments Response from Arcadis

Currently the reservoir water is used for irrigation
purposes.

Regarding water usage during operation of the project,
APSPCL will provide water for the project from the
Veligallu reservoir. It is anticipated that State Irrigation
Department after considering the requirement of water
for both irrigation and fisheries purposes will give
permission to APSPCL for sourcing of water from
Veligallu Reservoir during operation phase.

Section No.

2,
Table 2. 1

Procurement of PV
Module

From where will the PV
module, mounting system and
inverters will be procured -
will there be supply chain
issues under PS 2.

PV module & Inverter will be procured from China and
Mounting system will be procured from India. If supply
chain issues under PS2 is triggered, FRV through its
EPC contractor will monitor its primary supply chain in
order to identify any significant changes and if new risks
or incidents of child and/or forced labour are identified,
FRV/ EPC contractor will take appropriate steps to
remedy them for complying with this Performance
Standard.

Section No.

21

Usage of Roads

Discuss with FRV and
APSPCL regarding the usage
of road - we understand a
road will be constructed
through the project area
which will be used for access
to all the plots and tender has
been issued for constructing
this road by APSPCL -
present the true status

APSPCL will provide the details

Figure 2-1

Source of Maps

For all the maps presented in
the ESIA, provide the source
details with date/year of the
source map - like here forest
details must have been
gathered from Forest Dept.

Source of all Maps has been given in all Maps in the
report

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

193
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

IFC Comments FMO Comments Response from Arcadis

As stated earlier, discuss the

General criteria for TL alignment has been addressed.

Section No. TL Alignments TL alignment and its E&S Details of TL alignment are not available. FRV will
impacts provide details about TL Lines.
Is this data related to water Yes, this data is related to water consumption per year
consumption per year for the for the entire solar park.
jj) entire 1500MW during Regarding water usage during operation of the project,
Section No. e3 vane Water will operation phase - clarify? As APSPCL will provide water for the project from the
22 the reservoir of the Stated earlier, whether this Veligallu reservoir. It is anticipated that State Irrigation
Solar Park consumption is agreeable to Department after considering the requirement of water
irrigation deptt., will it have for both irrigation and fisheries purposes will give
E&S impacts on the local permission to APSPCL for sourcing of water from
community Veligallu Reservoir during operation phase.
This is quite prescriptive -
discuss with FRV/APSPCL on
Section the plans for access road and
No. 2-6-1 Land for TL Line TL alignment and present the
. details here. Based on their
plans, discuss the E&S The plan for TL Line and Road RoW is yet to be
impacts of the same. finalised. As mentioned in Section 6.3.5 APSPCL should
minimise use of agricultural land and avoid human
These statements are habitation while planning for TL and Road RoW.
ambiguous and conveys that
Section No. RoW E&S impact could be
2-6-1 significant if not planned well -
close this ambiguity by
analysing the actual plans
See our earlier comments on
water usage - impact on local
Section No. community; livelihood of
2-62 “Usage of Water fisherman at reservoir; Already addressed in our earlier response
irrigation deptt views; water
availability for the entire
1500MW project
Water Requirement Source of this data needs to
Table 2-3 during Construction be presented - is this Data has been produced in consultation with FRV.

and Operation
Phase

extracted from Technical
Reports of FRV??

194
Provide the manpower

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

IFC Comments FMO Comments Response from Arcadis

Manpower requirement details with break ups for both

Section No. Manpower requirement during Construction and Operation Phase has been provided in
2-6-3 Requirement operational phase with break- Manpower Requirement in Section No. 2-6-3 as per
up information provided by FRV.
Please discuss with FRV - we
understand services of EPC
Ee ae chet e There is no organizational chart for
Section No. Organisational rocured for construction and the project and no indication how Project Specific Organisational Structure has been
9 p " i E&S will be managed at site with Pro} Pp Org
2-6-7 Structure operational phases. This is the exception that they suggest included in Section No. 2-6-7.
very critical to assess if the through the regional office
PS 1 requirement of °
organisational capacity and
competency is available.
Need more information under
this section and collect this
from FRV/APSPCL -
construction start date; end
date for FRV projects; O&M
start Cae eae CSR is a legal requirement in India.
construction dates: PSs and One of the key CSR activities is to
Main SS dates - all these provide employment ~ but this will
dates are important to see if be limited to unskilled work for
critical infrastructure will be (ooals. few this or wil actually fj Detail information has been given in Table No. 2-4 of
Section No, Implementation ready before FRV project is does the company have on trig Section 268 with referral annexure in Appendix B.
2-6-8 Bohedule of the launched process if it will be outsourced to CSR Details, as available till date, has been detailed in
roject Section No. 4-5-20 and other pertinent parts of different

Also discuss under separate
section, the roles and
responsibility of APSPCL
towards solar park
construction, O&M including:
LA process, what all infra
facilities will be created and
provided to individual plant
operators and when these
infra will be made available
etc. Also present the details
about APSPCL view on CSR

APSCL (as is stated in the ESIA). |
would also like to understand better
how the CSR component works for
the developer vs. the project
proponent. It's a bit confusing to me
in the ESIA.

chapters

195
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

FMO Comments Response from Arcadis

S

activities of plant operators;
its own CSR plans; if they are
willing to allow FRV to
implement mitigation
measures under PS 5 and 7,
if need arises.

Besides, IFC PS 5 and 7,
what are the implications of
tribal regulations such as The
ST and other forest dwellers
(recognition of forest rights)
Act, 2006?

Since the project area is not within the Forest Land and
as informed till date no scheduled tribe land has been
acquired or affected the ‘Scheduled Tribe and Other
Traditional Forest Dwellers Acts (Recognition of Forest
Rights) Act, 2006’ is not involved.

Though other pertinent law on scheduled area has
already been given.

Applicable
. Environmental,
Table 3-1: Health, Safety and
Social Regulations
Table 3-2 Applicability of PS

PS 5 is applicable on the
project due to economic
displacement perspective.
Hence the entire aspect
needs to be discussed in
detail here as well under
socio economic impact
section.

Land acquisition and compensation
details have not been provided to
the consultant and as such
conclusions on land acquisition
remain doubiful. It is said no tribal
lands have been acquired.
Furthermore, there are no details on
the distribution of
assigned/unassigned/private lands
were acquired in this plot and how
many people will have livelihood
impacts because of the land
acquisition (how many PAPs). The
consultation process indicates that
some families (already with very
little land) have been left landless.
We also do not know if there are
any sharecroppers in the area who.
are working on the land even if they
were not “assigned”. Were they
compensated? We know nothing
about the compensation amount
and how this will catch any loss of
incomellivelihood. Will they be
provided land elsewhere to work on
(ie. newly assigned land?) Will
they be able to supplement their

As informed by FRV around 33 Acres of the total lands in
Plot No.8 is Govt. Land, around 42 Acres are Private
Lands and around 183 Acres are assigned lands in
Veligallu village.

As mentioned earlier, 4.3 Acres of lands from the total
assigned lands are from one single member of S
community (under Survey No. 449-4).

As observed during visit the land are dry and there is no
cultivation action activity within the area of Plot No. 8 at
Veligallu village. But, since lands were acquired chances
of livelihood impact can't be ruled out. In such condition
PS 5 seems to be applicable.

196
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

IFC Comments FMO Comments Response from Arcadis

income some other way? The ESIA.
discusses that some people are
looking for other professional
opportunities — but how will they
train themselves or be able to make
this move, what other opportunities
are available in the area? Itis
suggested that further studies are
required to be done on Livelihood
Impact. What is the estimated loss
of income to these people? Does
compensation sufficiently cover
this? | think that we could move
forward on DD but we would need
this information prior to submission
of FP. Question is will this be
possible? The outcome of this
report as well as a proper needs
assessment should determine the
CSR program and any additional
livelihood support that might be
required (Livelihood Restoration
Plan).

This ambiguity needs to be
removed by collecting LA
data from APSPCL/FRV.

PS 7 will be triggered if tribal

community faces: livelihood As information provided by FRV around 4.30 acres of
impact, economic Assigned Land bearing survey number 449-4 were taken

Table 3-2 Applicability of PS displacement, or loss of from a ST Community member for Plot No. P8 in
7 commonitraditional assets Veligallu Village.

(CPRs such as grazings .
lands) due to LA specifically Hence, PS 7 seems to be applicable.
for FRV plots P2 and P8&

Please see detailed

comments later in the impact

assessment chapter.

Section No. Categorization of This categorization could be Categorisation can be revised if only further pertinent
3.3 Projects revised to A if PS 5,6,7 are informations are available

197
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Ss FMO Comments Response from Arcadis

getting triggered ina As informed by FRV around 33 Acres of the total lands in
significant manner - so get Plot No.8 is Govt. Land, around 42 Acres are Private
real data/info on LA, Lands and around 183 Acres are assigned lands in
Biodiversity impacts etc as Veligallu village.

discussed earlier As mentioned earlier, 4.3 Acres of lands from the total

assigned lands are from one single member of S
community (under Survey No. 449-4).

As observed during visit the land are dry and there is no
cultivation action activity within the area of Plot No. 8 at
Veligallu village. But, since lands were acquired chances
of livelihood impact can't be ruled out. In such condition
PS 5 seems to be applicable.

Section No.

4.2.9

Natural Hazards

Also discuss other natural

hazards such as flood risk

based on 100yr flood record, Past record shows no evidence of flood or Cyclone in the
forest fire and high study area.

winds/cyclone etc. here and

its impact in the next chapter

Section No.

4.4.3

Ecology

ESIA needs to present the list

of mammal/faunal species,

their population in numbers,

their frequency of siting. If

low population and

rare/occasional siting is

reported, it is the least PS 6 relates to the forest reserve
preferred habitat for that which is 1-2 km near the project
particular species. site. The area is considered
Population figures for each modified habitat. Most flora/fauna
animal listed needs to be are least concern. However, noise/
collected from Forest Deptt if | dust etc. may affect the fauna in the
they have done any survey. area (leopard, sloth) but the forest is
Also discuss with Forest deptt not considered a conservation site.

on the wildlife movement
beyond Thumukunta RF
boundaries - do they have
mapped faunal siting
boundaries and verify
whether the project area

Not Applicable

198
S

forms part of the wildlife
movement area?

Mammals Found in

Present the source of this
information. For all maps,
tables and figures presented

Source of all the maps have been provided in the Map

Table 4-6 the Forest within in the ESIA, present the itself
the Study Area source information from which .
the data, info and analysis are
derived
Section 2.6.2 -
Impact on 500 fishermen “During operation phase, APSPCL (as informed during
. livelihood if Project draws field visit) will provide water for the project from the
Section No. Veligallu Reservoir water from reservoir needs to Veligallu reservoir located closely to the site. State
4-4-3 be discussed under impact Irrigation department after considering the requirement
chapter of water for irrigation and fisheries purpose will give
permission to APSPCL for sourcing water from Veligallu
Reservoir during operation phase.”
Section No. poco. ore Stody eule ened dure LA It was mistakenly written about ‘Land aggregator’ and
4-5 now omitted
Area process??
Does this include Prakash
Nagar settlement which is
very close to Plot P2? This
settlement is predominantly
tribal one and hence needs to
be assessed for risks and As information provided by FRV around 4.30 acres of
impacts due to LA - such as Assigned Land bearing survey number 449-4 were taken
land loss, economic from aST Community member for Plot No. P8 in
Section No. ST Land involved displacement, livelihood Veligallu Village.
4-5-2 or not?? impact, loss of access to Hence, PS 7 seems to be applicable.

traditional assets such as
government lands for grazing
etc.

As pointed out earlier on
emails, reservoir construction
in 2006-2008 period saw few
villages near Veligallu
submerge and those villagers

Details of Veligallu village has been given in the report of
P8. As observed there is no impact on the village due to
the P8 50 MW Solar Power Project.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

FMO Comments Response from Arcadis

199
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

IFC Comm FMO Comments Response from Arcadis

were resettle

heck if they
are again getting impacted
due to this project

APSPCL had followed many
guidelines such as:

Avoiding tribal lands; avoiding
forest and other sensitive land
parcels; providing every solar
developer with a minimum of
15% more land to offset land
lost due to hilly area,
transmission line (existing
and proposed) shadow effect
areas, natural drainage
channels etc.

Hilly areas within the Solar
park plot has been excluded
in power generation
calculations though private
developers are free to utilise
the hilly area for solar power
generation without disturbing
the natural contours.

The extra land allotted is also
to address project failures
(sub optimal solar power
production) and allow future
expansion.

Capture these points after
discussing with APSPCL in
detail

The following has been included in Section No. 5-4-1.

“APSPCL expected to be followed existing pertinent
guidelines for avoiding forest and other sensitive land
parcels, natural drainage channels etc. It is also
expected to be considered that the Solar park plot has
been excluded in power generation calculations though
private developers are free to utilise the hilly area for
solar power generation without disturbing the natural
contours.”

Section No.
5-4-1. Land

Cumulative Impact
Section No. of Water Usage for
6.2.5 entire 1500 MW

Solar Park

Discuss the cumulative
impact of 1500MW projects in
operation on the local
community, fisherman due to
conflict of water usage-as
highlighted earlier, irrigation
deptt should be consulted

There is a chapter on Cumulative
Impacts. It is very limited and |
don't believe all of the cumulative
impacts have been taken into
consideration. Land conversion

was touched on. Waiter will be used

from the reservoir which is meant

for irrigation. If one project is using

State Irrigation department after considering viability of
reservoir for Irrigation and fisheries purpose will issue
permit for water withdrawal to APSPCL from Veligallu
reservoir.

200
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

this water for the project needs it's
not such a footprint, but what would
be the impact on this valuable
source of water requirements for the
area for a “project” of 1500MW be
(especially in a drought area)? Also
on the income of the 500 fishermen
who use the reservoir for their
livelihoods...Similarly, the number
of workers coming into the area —
these will have cumulative impacts.
on the communities (disease, stress
on water resources, social impacts,
noise, dust, traffic, waste etc.). Is
there sufficient housing in the area
to support this influx of workers
(besides the labour camps that will
be provided). Impact on water
drainage patterns of the project is
significant but what about the area
as a “side effect” of the solar park.
The client will need to be strict on
implementation of mitigation
measures in order to demonstrate
that they have done their share to
mitigate the scale of these impacts.
| don’t know if the consultant can
add more detail to this ESIA on
these impacts. But mitigation is for
our client to ensure that they are on
top of their own footprint.

Response from Arcadis

Section No.
6.3.2

Impact wrt Land &
Loss of Livelihood

This is quite ambiguous-as
pointed out earlier, full
information on LA impacts
must be available in ESIA
Information such as: extent of
government lands, private
lands, and assigned lands
acquired for solar park and
FRV plots; survey numbers;

As informed by FRV around 33 Acres of the total lands in
Plot No.8 is Govt. Land, around 42 Acres are Private
Lands and around 183 Acres are assigned lands in
Veligallu village.

As mentioned earlier, 4.3 Acres of lands from the total
assigned lands are from one single member of S
community (under Survey No. 449-4).

As observed during visit the land are dry and there is no
cultivation action activity within the area of Plot No. 8 at

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

land owner name; caste
details; compensation amount
paid; whether the
compensation paid is
adequate as replacement
cost of land in the region etc
needs to be presented in the
baseline section.

As economic displacement
related impacts are
anticipated, as part of ESIA,
"Livelihood Restoration Plan"
must be presented for all the
land losers. If IPs were
involved additional measures
as per PS7 needs to be built
in the LRP.

ESIA needs to assess the
livelihood impact due to LA;
IP dependency on any land
before LA and based on that
LRP needs to be formulated.

FMO Comments Response from Arcadis

Veligallu village. But, since lands were acquired chances
of livelihood impact can’t be ruled out. In such condition
PS 5 seems to be applicable.

Section No.
6-3-13

Cumulative Impact

Please discuss the
cumulative impacts for IFC
PS 3, 5,6,7 aspects

Discuss if all the solar plants
are going to be constructed
and commissioned
simultaneously with same
schedule and what would the
cumulative impact on
environment and social
aspects?

As informed by FRV around 247 Acres (along with
additional 11.99 from Thumu Kunta village) of the total
lands in Plot No.8 is Govt. Land, around 2 Acres are
Private Lands and around 7 Acres are assigned lands in
Veligallu village.

As mentioned earlier, 4.3 Acres of lands from the total
assigned lands are from one single member of S
community (under Survey No. 449-4).

As observed during visit the land are dry and there is no
cultivation action activity within the area of Plot No. 8 at
Veligallu village. But, since lands were acquired chances
of livelihood impact can't be ruled out. In such condition
PS 5 & PS 7 both seems to be applicable.

202
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

APPENDIX L: STATUS OF RENEWABLE ENERGY POWER
PROJECTS COMMISSIONED IN ANDHRA PRADESH
STATE AS ON 31.12.2016

NEW AND RENEWABLE ENERGY DEVELOPMENT CORPORATION OF AP LTD
(NREDCAP), HYDERABAD

STATUS OF RENEWABLE ENERGY POWER PROJECTS COMMISSIONED IN.
ANDHRA PRADESH STATE AS ON 31.12.2016

Resource Cumulative Capacity Cumulative
capacity commissioned capacity
commissioned | during 2016-17 | commissioned
up to 2015-16 (in MW) (in MW)
(in MW)
Wind Power 1416.32 661.10 2077.42
Solar Power (GOT) 92.392 256.034 348.426
Solar Power ( State Policy ) 486.80 135.25 622.05
Small Hydro 89.098 - 89.098
Biomass Based 171.25 - 171.25
Biomass Energy Co-generation
(Non-Bagasse) (Captive use 50.37 ATT 55.14
only)
Co-Generation with Bagasse 206.95 - 206.95
Municipal Solid Waste 6.15 - 6.15
Industrial waste 34.01 6.00 40.01
TOTAL 2853.34 1063.154 3616.494

203
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

204

NREDCAP, HYDERABAD

List of commissioned Wind Power Projects in A P State

S.No eres ofthe Location District sone Commateoning cat
Ll AP.GENCO Wind Farm Ramagiri Anathapuramu 1994-95 Nov’ 94 2.00
2. | NEDCAP WIND FARM Kondamedapally | Anathapuramu | 2000-01 | 31.03.2001 275
3 | NEDCAP Wind FARM ‘Narasimahakonda Nellore 2004.05 | 07.05.2004 2.50
IL1 | The Andhra Sugars Limited, | Ramagiri, Anathapuramu | 1994-95 30.994 025
2 | Deccan Cements Ltd, Ramagiri Anathapuramu | 1994-95 | 26.02.95 0.90
3. | Decean Cements Ltd, Ramagiti Anathapuramu | 1995-96 | 30.09.95 0.675
4 | Deccan Cements Lid, Ramagiri Anathapuramu | 1995-96 | 23.03.96 0.45
5 | ITW Signode Limited, Ramagiri Anathapuramu | 1995-96 | 25.05.95 1.00
6 eee dda Ramagiri Anathapuramu } 1995-96 30.08.95 2.00
7 Repewable Energy Systems Ramagiri, Anathapuramu } 1995-96 26.09.95 3.00
8 Repewsble Energy Systems | Ramagiri Anathapuramu } 1995-96 22.03.96 1.50
9 haebe Energy Systems Ramagiri Anathapuramu | 1996-97 26.07.96 2.00
10 | Bharat Heavy Electricals Lid | Ramagiri Anathapuramu | 1995-96 13.09.95 3.00
1 =e Construction Ramagiri Anathapuramu } 1995-96 30.09.95 3.00
12 At SRoad Transport Corp. | Ramagiri Anathapuramu } 1995-96 30.09.95 5.00
13 A Road Transport Comm. | Ramagiri Anathapuramu } 1995-96 09.01.96 5.00
14 | Weizmann Ltd, Ramagiri Anathapuramu | 1996-97 | 30.09.96 3.00
15 rasirtore Leasing & Ramagiri ‘Anathapuramu | 1995-96 28.12.95 6.30
16 we Biscuit Industries | Romagiri Anathapuramu } 1995-96 10.01.96 1.00
17 | PSM Spinning Mills Ltd, Ramagizi Anathapuramu | 1995-96 | 08.03.96 1.80
18 Sree Rayalascema Alkslies and | Ramagiri Anathapuramu | 1995-96 | 31.03.96 2.00
19_| Stee Rayalaseema Alkalies and | po magini Anathapuramu | 1996-97 27.05.96 1.00

Allied Chemicals Ltd.

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

20. | RES Photovoltaics Ltd, Ramagiri Anathapuramu | 1996-97 | 30.09.96 1.50
21 | RES Photovoltaics Ltd, Ramagiti Anathapuramu | 1997-98 | 03.09.97 0.50
22 eeekeyaeseem Power Ramagiri Anathapuramu } 1996-97 31.03.97 1.89
23. | IDL Industries Limited, Ramagiri Anathapuramu | 1997-98 30.09.97 1.00
24. | Weizmann Ltd, Tallimadugula Anathapuramu | 1998-99 Aug’98 3.00
25 | Weizmann Ltd, Tallimadugula Anathapuramu | 1998-99 | 06.08.98 2.00
26 | RCI Power Pvt. Ltd, Kadavakallu Anathapuramu | 1998-99 Mar’ 99 3.00
27: | RCI Power Pvt. Ltd, Kadavakallu Anathapuramu too 16.07.99 1.00
28 | RCI Power Pvt. Ltd, Kadavakallu Anathapuramu | 1" 18.03.2000 3.00
29 | RCI Power Pvt. Ltd, Kadavakallu Anathapuramu | 3 31.03.2000 13.00
30 Hyderabad Chemical Supplies | Kadayakallu Anathapuramu } 1998-99 ‘Mar’ 99 075
31 Hyderabad Chemical Supplies | i adevakallu Anathapurama | 2000-01 30.09.2000 0.50
32 Tuferabad Chemical Supplies | geadavakallu Anathapurama | 2001-02 | 30.03.2002 075
33 [ead Chemical Supplies | i sdovakallu Anathapuramu | 2004-05 | 30.03.2005 3.75
34 Byfersbed Chemical Supplies | i sdovakallu Anathapuramu } 2004-05 | 30.03.2005 0.75
35 [heed Chemical Supplies | i sdovakallu Anathapuramu } 2011-12 30.6.2011 5.10
36 Hyderabad Chemical Products | 5 sdovakallu Anathapuramu } 1998-99 Mar’ 99 0.25
37. | Vasavi Industries (p) Ltd Kadavakallu Anathapurama | Se Aug’ 99 1.00
38 | Bharat Heavy Electricals Ltd | Kadavakallu Anathapuramu | So 23.09.99 4.00
39. | WESCARE (India) Ltd, Kadavakallu Anathapuramu | 4, | 31.03.2000 4.25
40 oe & Kadavakallu Anathapuramu | 2000-01 30.08.2000 1.00
4l ee a ala Kakulakonda Chittor 2003-04 | 19.02.2004 6.00
42 eee pet ala Kakulakonde Chittor 2003-04 | 27.09.2003 023
43 Cee Tat ala Kakulakonde Chittor 2003-04 | 19.02.2004 0.80
44 | Dr. Kasu Prasad Reddy, Kadavakallu Anathapuramu } 2004-05 | 31.03.2005 0.45
45__| Maxivision Laser Centre Kadavakallu Anathapurama } 2004-05 | 31.03.2005 045

Pyt-Ltd

205
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

206

46 | V.V.Agro Foods, Kadavakallu Anathapuramu | 2005-06 | — 29.09.2005 0.225
47. | Vimal Roller Flour Mills, Kadavakallu Anathapuramu | 2005-06 | — 29.09.2005 0.225
48 | Enercon( India) Limited, Kondamedapally Kumool 2009-10 | 313.2010 12.80
49 | Enereon( India) Limited, Kondamedapally Kumool 2010-11 | 306.2010 2.40
50 | Enercon( India) Limited, Kondamedapally Kumool 2009-10 | 313.2010 0.80
31} Enercon( India) Limited, Kondamedapally Kumool 2010-11 | 3.082010 1.60
52. | Enercon( India) Limited, Kondamedapally Kumool 2010-11 | 2.082010 4.80
33. | Enercon( India) Limited, Kondamedapally Kumool 2010-11 Sept,2010 13.60
54. | Enereon( India) Limited, Kondamedapally Kumool 2010-11 | Deo,2010 18.40
55. | Enereon( India) Limited, Kondamedapally Kumool 2010-11 | 22.01.2011 4.00
56. | Enercon( India) Limited, Kondamedapally Kumool 2010-11 | 28.02.2011 0.80
57. | Bnercon( India) Limited, Kondamedapally Kumool 2010-11 | 313.2011 8.80
38. | Enercon( India) Limited, Kondamedapally Kumool 2011-12 | 31.08.2011 1.60
59. | Enereon( India) Limited, Kondamedapally Kumool 2011-12 | 30.09.2011 12.80
60 Ae Sis Kalamandir, Kondamedapally Kumool 2010-11 313.2011 1.00
61 A a gtamandi Kondamedapally Kumool 2011-12 16.7.2011 1.00
62. | Indian Oil Corporation Ltd ‘Vajrakarar Anathapuramu | 2011-12 | 313.2012 16.80
63. | Indian Oil Corporation Ltd ‘Vajrakarur Anathapuramu | 2012-13 | 31.5.2012 10.50
64 | Indian Oil Corporation Ltd Gandikota Kadapa 2013-14 | 03.04.2013 14.70
65. | Indian Oil Corporation Ltd Gandikota Kadapa 2013-14 | 31.03.2014 6.30
66 wea Company | Gandikota Kadapa 2012-13 | 30.12.2012 50.40
7 pirate Ratton & Agro Gandikota Kadapa 2013-14 | 17.07.2013 2.10
68. | Sri Venkateswara Pipes Ltd | Gandikota Kadapa 2013-14 | 17.07.2013 2.10
69 | KPR Infra & Projects Ltd Gandikota Kadapa 2013-14 | 17.07.2013 2.10
70 | KRBL Ltd Gandikota Kadapa 2013-14 | 17.07.2013 210
TL | Weld Fuse Private Ltd Gandikota Kadapa 2013-14 | 17.07.2013 210

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

72 | Mytrah Vayu (Pennar) Pvt. Ltd | Vajrakarur Anathapuramu | 2011-12 | 31.03.2012 8.40
73. | Mytrah Vayu (Pennar) Pvt. Ltd | Vajrakarur Anathapuramu | 2012-13 | 30.04.2012 6.30
14 Mytrah ‘Vayu (Pennar) Pvt. Vajrakarur Anathapuramu } 2012-13 | 31.05.2012 2.10
75. | Mytrah Vayu (Pennar) Pet. Ltd | Vajrakarur Anathapuramu | 2012-13 | 31.10.2012 420
76. | Mytrah Vayu (Pennar) Pvt, Ltd. | Vajrakarur Anathapuramu | 2012-13 | 20122012 4.20
77 | NREDCAP Rekulakunta Anathapuramu | 2011-12 | 293.2012 5.95
78 | NREDCAP Kondamedapalli Kumool | 2011-12 | 31.32012 1.60
79 | Tadas Wind Energy Ltd ‘Nallakonda Anathapuramu | 2012-13 07.07.2012 18.40
80. | Tadas Wind Energy Ltd Nallakonda Anathapuramu | 2012-13 | 09.072012 3.20
31 | Tadas Wind Energy Ltd Nallakonda Anathapuramu | 2012-13 | 15.07.2012 9.60
82. | Tadas Wind Energy Ltd Nallakonda Anathapuramu | 2012-13 | 17072012 19.20
83. | Vish Wind Infrastructure LLP | Nallakonda Anathapuramu | 2012-13 | 09.07.2012 8.00
84. | Vish Wind Infrastructure LLP | Nallakonda Anathapuramu | 2012-13 | 15.07.2012 12.80
85. | MGM Springs Private Limited | Nallakonda Anathapuramu | 2012-13 | 09.072012 0.80
36 Trgteerron Blectromech Pvt. | 1 sttakonda Anathapuramu | 2012-13 | 18.07.2012 0.80
87. | Sukaso ceracolors Prt Ltd Nallakonda Anathapuramu | 2012-13 | 29.09.2012 1.60
88 | Oil country tubular Ltd Nallakonda Anathapuramu | 2012-13 | 29.09.2012 0.80
89 Ny Consulting Services PYt | yattakonda Anathapuramu | 2012-13 | 31.03.2013 0.80
90 ore et Energy Pvt Ltd. | Vattakonda Anathapuramu | 2012-13 | 31.03.2013 2.40
OL Darla Energy Pvt Nallakonda ‘Anathapuramu | 2013-14 | 04.05.2013 3.20
92 AaPhosety Energy Pvt Nallakonda Anathapuramu | 2013-14 | 08.06.2013 3.20
93 Sapo Pvt Nallakonda Anathapurama } 2013-14 | 11.07.2013 4.00
od Sapo Pvt Nallakonda Anathapuramu | 2013-14 | 25.07.2013 2.40
95. | Saptagir Camphor Limited | Nallakonda Anathapuramu | 2013-14 | 26.07.2013, 0.80
96 Hae haet) Energy Pvt Nallakonda ‘Anathapuramu | 2013-14 | 06.09.2013 4.00
97 | Kandke Wind Energy Pvt Nallakonda Anathapurama | 2013-14 | 25.09.2013 4.00

Lid(Phase-V)

207
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

208

Kandke Wind Energy Pvt

98 | aPhese Nallakonda Anathapuramu | 2013-14 | 30.11.2013, 8.00
99. | Hetero Wind Power Ltd Tirumalaipalli Kadapa 2012-13 | 28.02.2013 9.00
100 | Hetero Wind Power Ltd Tirumalaipalli Kedapa 2013-14 | 16.06.2013 45.00
101 | Beta Wind Farm Pvt Ltd Kadavakallu Anathapuramu | 2013-14 27072013 | 43.20
102 | Beta Wind Farm Pvt Ltd Kadavakallu Anathapuramu | 2014-15 26.11.2014 3.60
103 | Beta Wind Farm Pvt Ltd Kadavakallu Anathapuramu | 2014-15 21.02.2015 3.60
104 | Ravali Spinners Pvt Ltd Vajrakarur Anathapuramu | 2013-14 | 15.10.2013, 4.20
Tiramala Cotton & Agro :
105 Products Lid er ‘Vajrakarur Anathapuramu | 2013-14 17.12.2013 2.10
106 nee Systems & Services | Vairokarur Anathapuramu | 2013-14 | 28.03.2014 420
107 | Woodside Fashions Limited | Vajrakarur Anathapuramu | 2013-14 | 28.03.2014 2.10
108 Ree Electrical Engineers PVt | 9, atarur Anathapuramu | 2014-15 | 14.11.2014 21
109 | Shantiram Wind Power Pvt Ltd | Vajrakarur Anathapuramu | 2014-15 | 06122014 21
Tirumala Cotton & Agro ak 5
110 | ee en Vajrakarur Anathapuramu | 2014-15 | 31.03.2015 ai
in | Rayala wind power company | polavenkatapuram | Anathapuramu | 2013-14 | 29.11.2013
Pvt Lid
2 poe wind power company | patavenkatapuram | Anathapuramu | 2013-14 } 21.12.2013 25.6
113 | Rayala wind power company | polavenkatapuram | Anathapuramu | 2013-14 | 21.02.2014 14
Prt Ltd
4 eee wind power company | Batavenkatapuram | Anathapuramu | 2013-14 | 15.03.2014 34
1s noe wind power company | Betavenkatapuram | Anathapuramu | 201415 | 26.07.2014 2
116 pone wind power company | Fstavenkatapuram  Anathapuramu | 2014-15 | 26.07.2014 30
7 nose wind power company | Betavenkatapuram | Anathapuramu | 2015-16 } 06.05.2015 20
us pon wind power company | Fstavenkatapuram | Anathapuramu | 2015-16 | 15.09.2015 8
119 apne Wind Energies PYt | smakur Anathapuramu } 2015-16 | 19.05.2015 10
120 Rayalaseema Wind Energies | Ch olasamudram Anathapuramu | 2015-16 | 19.05.2015 10
121 Myth Vayu (Krishna) Pvt | purouta Kumool 2013-14 | 21.02.2014 21
122 Nveh Vayu (Krishna) Pvt | Burcula Kurnool 2013-14 | 15.03.2014 153
123 | ITC Lid (Paper Board & Tagguparthi Anathapurama | 2014-15 | 25.06.2014 16

Specialty Papers Division)

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

104 specu ee Powe - Tagguparthi ‘Anathapuramu | 2014-15 | 26.06.2014 30
oer Power Resources Pvt | os souparthi Anathapuramu | 2014-15 | 07.08.2014 48
126 we Power Resources PY | vs souparthi Anathapuramu | 2014-15 | 20.08.2014 6
127 | Blyth Wind Park Pvt ltd Kalyandurg, Anathapuramu | 2014-15 | 01.09.2014 16
128 | Blyth Wind Park Pvt ltd Kalyandurg, Anathapuramu | 2014-15 | 07.01.2015 8
129 | Blyth Wind Park Pvt Ite Kalyandurg, Anathapuramu | 2015-16 | 09.04.2015 16
130 (usenet & Bros ean oo Anathapuramu | 2015-16 | 10.08.2015 24
131 The KRBL Ltd, Delhi Tallimadugula Anathapuramu | 2014-15 21.11.2014 g4
132 | Rajasthan Gum Pvt Ltd Tallimadugula Anathapuramu | 201415 | 31122014 24
133 | Sterling Agro Industries Tallimadugula Anathapuramu | 2014-15 | 29.01.2015 42
134 ti tech Systems & Services | ya timadugula Anathapurama } 2015-16 | 02.06.2015 21
135 | Vijayeebhava Enterprises Ltd | Tallimadugula Anathapuramu | 2015-16 | 01.08.2015 21
136 | BNR Constructions Kondameedapalli Kumool | 201415 | 19122014 1
137 Boergon Power Resources Pvt ey a Anathapuramu } 2014-15 | 11.03.2015 100
138 | Jindal Aluminum Ltd Vairakarar, near Anathapuramu } 2015-16 | 25.08.2015 25.2
139 | Sun Win Powertech LLP Singanamala Anathapuramu | 2015-16 | 28.11.2015 4.00
140 Sibrant Green Tech India Pvt | sissanamala Anathapuramu } 2015-16 | 28.11.2015 0.80
141 wee Green Tech India Pvt | si sanamala Anathapuramu | 2015-16 | 15.12.2015 8.00
142 os ha Vayu (Indravatht) Pvt vane oo Anathapuramu } 2015-16 | 31.12.2015 23.10
143 Nveh ‘Vayu (Indravathi) Pvt vane ao ‘Anathapuramu | 2015-16 | 05.03.2016 3.40
144 “= Vayu (Indravathi) Pvt vane ao Anathapuramu | 2015-16 | 06.03.2016 44.10
145 Mytrah ‘Vayu (indravathi) Pvt voce ao Anathapuramu | 2015-16 | 26.03.2016 8.40
146 Myeah ‘Vayu (Indravathi) Pvt vores ay Anathapuramu | 2015-16 | 27.03.2016 21.00
147 | Rambhadra Industries Ltd Test ep Anathapuramu | 2015-16 | — 20,022016 2.00
148 [euputepad Cotton Mills Pvt Teer ix ‘Anathapuramu | 2015-16 | 20.02.2016 4.00
14g | Srintase Cotton & OW Mills Tee eb Anathapuramu | 2015-16 | 20022016 2.00

209
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

210

150 | Viswateja Spinning Mills Ltd Teen eb Anathapuramu | 2015-16 | 20.02.2016 2.00
151 ane Anenneper Wind Honnura-Palturu | Anathapuramu } 2015-16 | 28.03.2016 100.00
152 | Sai Pet preforms Beluguppa Anathapuramu | 2015-16 | 24.03.2016 2.10
153 | Mangalam Fashions Limited | Beluguppa Anathapuramu | 2015-16 | 24.03.2016 210
154 | Woodside Fashions Limited | Beluguppa Anathapuramu | 2015-16 | 24.03.2016 2.10
155 HiTech Systems & Services | Betuouppa Anathapurama | 2015-16 | 27.03.2016 2.10
156 | Levelstate Systems Pvt. Ltd. | Beluguppa Anathapuramu | 2015-16 | 24.03.2016 2.10
157 Rajasthan Gum Private Beluguppa Anathapuramu | 2015-16 | 30.03.2016 8.40
imited
158 | Kaushaliya Devi Dhoot Beluguppa Anathapuramu | 2015-16 | 29.03.2016 2.10
159 | Dinesh Enterprises Beluguppa Anathapuramu | 2015-16 | 31.03.2016 2.10
160 jai Bharat Gum & Chemicals | ps eyouppa Anathapurama | 2015-16 | 31.03.2016 2.10
161 | Satya Narayan Dhoot Beluguppa Anathapuramu | 2015-16 | 29.03.2016 2.10
162 | Prince Art Exporter Beluguppa Anathapuramu | 2015-16 | 27.03.2016 4.20
163 | Shree Ram Industries Beluguppa Anathapuramu | 2015-16 | 24.03.2016 4.20
164 | OM Prakash Soni Beluguppa Anathapuramu | 2015-16 | 24.03.2016 2.10
165 | Imperial Arts Beluguppa Anathapuramu | 2015-16 | 27.03.2016 2.10
166 | Shri Nath Gum & Chemicals | Beluguppa Anathapuramu | 2015-16 | 24.03.2016 2.10
167 | Manoj Agarwalla Beluguppa Anathapuramu | 2015-16 | 24.03.2016 210
168 Penad Television Private Beluguppa Anathapuramu | 2015-16 | 27.03.2016 210
169 | Ushodaya Enterprises Pvt. Ltd | Beluguppa Anathapuramu | 2015-16 | 27.03.2016 4.20
10 | Heritage Foods ltd Pottipadu Anathapuramu | 2015-16 | 27.03.2016 2.10
171 | Chimique (India) Ltd Pottipadu Anathapuramu | 2015-16 | 30.03.2016 2.10
172 Kefpatarava Spinning MillsP | ottinadu Anathapuramu | 2015-16 | 30.03.2016 210
13 Si Dhansalaxrn Cotton & Rice | ostipada Anathapuramu | 2015-16 | 26.03.2016 630
174 | Sandla Wind Projects Pvt Ltd | Vidapanakallu Anathapuramu | 2015-16 | 31.03.2016 6.30
175 | Sandla Wind Projects Pvt Ltd | Vidapanakallu Anathapuramu | 2016-17 | 20.05.2016 18.90

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

176 | Ket Renewable Energy Pvt | 4 sotogavalli Kumool | 2016.17 | 14.07.2016 20.40

177 o Renewable Energy Pvt | 9 stagavall Kumool 2016-17 14.07.2016 18.70

178 | JED Solar Parks Pvt Ltd Mallapuram Anathapuramu | 2016-17 | 23.07.2016 24.00

179 | Poly Solar Parks Pvt Ltd Idukal Anathapuramu | 2016-17 | 23.07.2016 24.00

180 | Sondla Wind Project PvtLtd | Vidappanakallu Anathapuramu | 2016-17 | 16.07.2016 23.10
Orange Uravakonda Wind

ISI. | projects Pvt Lid Beluguppa Anathapuramu | 2016-17 | — 28.07.2016 14.70

‘Nimbagal(Paltur), x 5 5

182 | Ostro Ananthapur Pvt Ltd Unvakenda(h Anathapuramu | 2016-17 | 21.07.2016 50.00

183 | Sandla Wind Projects Pvt Ltd ‘Vidapanakallu Anathapuramu | 2016-17 16.07.2016 2.10

igq | Hetero Wind Power Pennar | osmalayapalli Kadapa 2016-17 | 19.06.2016 10.50
Pvt Ltd

185 peer Wind Power Pennar | i ymalayapalli Kadapa 2016-17 | 13.07.2016 6.00

ind Pow

186 peer Wind Power Pennar | rieumalayapalli Kadapa 2016-17 | 21.08.2016 24.00
Ranganayaka Spinning Mills | Valasala(V), - 5

187 | ovrted Dhoneduly Kurnool 2016-17 | 03.08.2016 2.00
Vasundhara Cotton Mills Pvt | Valasala(V),

138 | a Dhone(M) Kurnool 2016-17 | 03.08.2016 2.00

; Valasala(V), : x 3.08 2

189 | Iyotirmaye Textiles PvtLtd | honed Kumool 2016-17 | 03.08.2016 6.00

190 | Sterling Agro Industries Ltd | Nallakonda Anathapuramu | 2016-17 | — 17.08.2016 3.20

191 | ZR Renewable Energy Pvt Ltd_| Talaricheruvu Anathapuramu | 2016-17 | 27.08.2016 16.00
Orange Uravakonda Wind

192 Project PetLid " Beluguppa Anathapuramu | 2016-17 | 9.08.2016 18.90
(Orange Uravakonda Wind

193 | Project PytLid Beluguppa Anathapuramu | 2016-17 | 18,08.2016 8.40
Orange Uravakonda Wind a 5

194 | project PvtLid Beluguppa Anathapuramu | 2016-17 | — 20.08.2016 6.30

= | Orange Uravakonda Wind a

195 | Project PrtLid Beluguppa Anathapuramu | 2016-17 | 26.08.2016 210

196 | ReNew Wind Energy Pvt Lid | Blutla Anathapuramu | 2016-17 | 24.08.2016 10.50

197 | ReNew Wind Energy Pvt Ltd | Elutla Anathapuramu | 2016-17 | — 31.08.2016 10.50

198 | Danu Wind Parks Pvt. Ltd. Chinnakolumalapalli | Kurnool 2016-17 | 07.09.2016 12.80

199 | Danu Wind Parks Pvt. Ltd. Chinnakolumalapalli | Kurnool 2016-17 | 29.09.2016 4.80

200 | Natco Power Pvt. Ltd. Chinnakolumalapalli Kumool 2016-17 09.09.2016 1.60

201 | Jai Bharat Gum & Chemicals | Vajrakarur Anantapur 2016-17 20.09.2016 24

202 | RBA Properties Ltd Vajrakarur Anantapur | 2016-17 | 20.09.2016 24

2i1
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

212

203 | Heritage Foods Ltd Vajrakarur Anantapur | 2016-17 | 20.09.2016 21
‘Orange Uravakonda Wind a
204 | Projet Det Lid Beluguppa Anantapur | 2016-17 | 28.09.2016 42
aos | RN wind Energy Shivpen) | Fiatia Anantapur | 2016-17 | 29.09.2016 23.1
206 | Ostfo Anantapur Private Honnura/Paltur Anantapur | 2016-17 | 30.09.2016 22.00
Limited
207 | Atria Wind Power Pvt Lic Gangadevipalli Kadapa 2016-17 | 29.09.2016 17.00
208 Myteah Vayu Tungabhadra) | a spin Kumool 2016-17 | 15.10.2016 51.00
209 Mytroh Vayu Tungabhadra) | ini Kurnool 2016.17 | 20.10.2016 28.90
210 Ree wind Energy (Shivpur) | Fiatia Anantapur | 2016-17 | 13.10.2016 10.50
21 pate Anantapur Private Honnura/Paltur Anantapur | 2016-17 26.10.16 28.00
212 Renew wind Energy (Shivpur) | Fy utja/Madugupalli ‘Anantapur | 2016-17 08.11.2016 10.50
213 new wind Energy (Shivpur) | Futja/Madugupalli ‘Anantapur | 2016-17 29.11.2016 23.10
a4 | Orange Uravakonda Wind Belugappa Anantapur | 2016-17 | 30.11.2016 840
Energy Project Pvt Lid
215 | Sterling Agro Industries Lid__| Nallakonda Ananthaporamu [2016-17 | 21.12.2016 400
216 | Danu Wind Parks Pvt. Ltd, | Chinnakolumelapalli | Kurnool [2016-17 | 26.12.2016 48
217 [ata Power Renewable Enerey | sonnura -Paltur ‘Ananthapuramu | 2016-17 27.12.2016 49.00
Total 2077.42

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

COMMISSIONING STATUS OF GRID CONNECTED SOLAR PROJECTS

SINo Name of the Project Capacity | Location of the Project Date of ‘Schemes {State owned /
Proponent (in MW) commissioning | Govt. of India owned /
Others(including REC)}
1 M¥s Sri Power Generation 02.00 Chervi (V), Satyavedu_ Feb, 2011 MNRE - Grid
Ltd (M), Chittoor Dt. interactive
demonstration
programme
2 M’s Sri Power Generation 1.00 Kotagullu (V), 14.01.2012 JNNSM, Government of
India) Private Limited, Kadiri (M), India (RPSSGP)
Ananthapur District
3 M’s Amrit Jal Ventures Pvt. 1.00 Kotagullu (V), 07.03.2012 -do-
Ltd Kadiri (MD),
Ananthapur District
4 M's Kishore Electro Infra 1.00 Perecherla (V), 13.03.2012 -do-
Pvt. Ltd. Guntur Rural,
Guntur District
5 ‘M's Gajanan Financial 1,00 Laddagiri (V), 14.03.2012 -do-
Services Pvt. Ltd. Kurnool District
6 M's Andhra Pradesh. 1.00 Industrial Park, Gooty, 15.03.2012 -do-
Industrial Infrastructure Anantapur District
Corporation Ltd,
7 M's. Saisudhir Energy Ltd 3.00 T.Veeravaram (V), 05.01.2012 | INNSM, Government of
Rayadurg (M), India (Phase-I, Batch-I)
Anantapur District
8 M's. Welspun Solar Pvt.Ltd, 5.00 Pulivendula (V&M) 31.12.2011 -do-
Kadapa District
9 M's. Rithwik Projects 2.00 Kadiri (V & M), 25.4,.2012 -do-
Private Limited Anantapur Dt
10 ‘M's. MEIL Green Power 50.00 ‘Nagalapuram (V), 04.11.2014 -do- (Thermal)
Lid Peddavadugu (M),
Anantapur Dt
Tl | Mis. Saisudhir Energy Ltd, 20.00 | Borampally (V), 264.2013 | INNSM, Government of
Kalyandurg (M), (10MW) _ | India (Phase-I, Batch-II)
Anantapur District 24.7.2013
(10 MW)
12 | B.G.Channappa, Class-1, 400 | Gowriganipalli, 22.04.2013 State Policy
K.P.W.D.Contractor Manepalli (V),
Lepakshi (M),
Anantapur Dt
13. | M's. Value Labs LLP Maddimadugu, -do-
Nallacheruvu (M1),

213
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

214

Ananatpur Dt
14 _| Ms. Emmvee Energy 10.00 _ | Gowriganipalli, 04.05.2013 ~do-
Private Limited Manepalli (V),
Lepakshi (M),
Anantapur Dt
15 | Mis. The KCP Limited 1.15 Muktyala (V), 06.06.2013 -do-
Jaggayyapet (M),
Krishna District
16 | Mis. Rithwik Projects 3.00 Kadiri (V & M), 05.07.2013 | JNNSM, Government of
Private Limited Anantapur Dt India (Phase-I, Batch-I)
17 | Mis Sri City Power Private 3.00 Chervi (V), Satyavedu 29.10.2013 State Policy
Limited (MD). Chittoor Dt. (Open Access)
18 | M/s Ravali Spinners Pvt. 1.00 Tanuku, West Godavari 05.01.2014 -do-
Ltd dist.
19 | M's Trimax Sands Pvt. Ltd 1.00 Vatsavalasa (V), Gara 26.03.2014 -do-
(M), Srikakulam dist.
20 | Mis Solarays Eco Energy 2.00 | Beechiganipalli 29.04.2014 ~do-
Inc. (W)& (MD,
Ananthapuramu Dist.
21 | Meda Sreedhar 2.00 Beechiganipalli (V)& | 29.04.2014 -do-
(Mp,
Ananthapuramu Dist.
22 | Mis. Prakasha Motors, 1,00 Beechiganipalli 29.04.2014 -do-
(V)& (M),
Ananthapuramu Dist,
23 _| Mss. Prakash Agencies, 1.00 | Beechiganipalli 29.04.2014 ~do-
(V)& (M),
Ananthapuramu Dist.
24_| Mis. Emmvee Energy Pvt. 400 | Beechiganipalli 29.04.2014 ~do-
Lid. (V)& (M),
Ananthapuramu Dist
25 | M’s. The Andhra Sugars 2.50 Kovvur (V & M), 21.06.2014 -do-
Ltd West Godavari District
26 | Mis. Indira Power Pvt. Ltd 0.70 | Karur(V), Tada (M), 28.06.2014 ~do-
SPSR Nellore District
27 | Mis Savitha Renewable 1.00 Kamepalli 19.01.2015 State Policy
Energy Pvt Ltd Brahmanapalli (V), (Open Access)
Piduguralla (M),
Guntur District
28 | M's Arkha Solar Pvt. Ltd 1.00 Elakolanu (V), Jan. 2015 -do-
Rangampeta (M),
E.G.Dist.
29 | Mis. Amaravathi Textiles 3.00 Atmakur, Nellore 31.03.2015 -do- (PPA-Bidding
Pvt Lid District route)
30 | Mls. Varshini Exim Pvt 2.40 ‘Nagari Madugu-SS(V), 13.04.2015 State Policy
Ltd Voyalpadu(M),
Chittoor District
31 | M's. Emmvee Energy Pvt 3.40 Gowriganipalli (V), 17.07.2015 -do-

Ltd

Lepakshi(M),

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Ananthapuramu District
32_| Mss. Laxmi Venkateswara 1.00 | Morasapudi, Nuziveedu | 30.06.2014 PPA-Bidding route
Green Energy Pvt Ltd (M), Krishna District (Phase-1) (Rs.6.49/unit)
33_| Mss. Abhedya Power Put 2.00 | Ubicherla, 08.08.2014 ~do-
Ltd Nallacheruvu,
Ananthaur District
34_| Ms. Vuddanda Solar 3.0 | Chinthamakulapalli 01.10.2015 State Policy
Projects (P) Ltd (V), Sadum (M), (Open Access)
Chittoor District
35_| Mis Sai Achyuth Energy 3.00 | Jagadurthy (V), Dhone [~ 18.10.2015 _| Open Offer Competitive
PvtLtd (M), Kumool District Bidding 2012 (Rs. 6.45 /
unit)
36 _| Ms. Rajaratna Energy 3.00 | Maddimadugu (V), 19.11.2015 | PPA— Bidding route
Holdings Pvt Ltd Nallacheruvu (M), (Rs. 5.99 /unit with 3%
Kadiri Town, escalation for 10 years)
Ananthapur District
37_| Mis Sri Vijaya Visakha 1.65 _ | Malicherla (Vy 27AL.2015 State Policy (Open
Milk Producers Co.Ltd Vizianagaram (M) and Access)
Dist.
38_| Mis Pragathi Group, 2.00 | Kanupade (V), 31.12.2015 ~do-
Hyderabad urlagudem Panchayath,
Chintalapudi (M)
W.GDist.
39__| Mss. Amaravathi Textiles 3.00 | Atmakur, Nellore 28.11.2015 ~do- (PPA-Bidding
Pvt Ltd District route)
40_| Ms GRT Jewellers (India) 600 | Basavanahalli(V), 05.01.2016 ~do-
PvtLtd Amarapuram(M),
AnanthapuramuDist
41_| Mis Bright Solar Energy 10.00 __ | Basavanahalli(V), 05.01.2016 ~do-
PvtLtd Amarapuram(M),
AnanthapuramuDist
42__| Mss. Palnadu Solar Power 2.75 | Inumella(V), Ipur(M), | 29.01.2016 _| Open Offer Competitive
Put Ltd Guntur District Bidding 2012 (Rs. 6.45 /
unit)
43__| Ms. Palnadu Solar Power 2.25 | Inumella(V), [pur (M), | 31.03.2016 | Open Offer Competitive
PvtLtd Guntur District Bidding 2012 (Rs. 6.45 /
unit)
44_| Mis. Renew Solar Power 39.00 _ | Chagi(V), Adoni), 07.03.2016 | PPA — Bidding route
PvtLtd Kumool District (Rs. 5.98 /unit with 3%
escalation for 10 years)
4 _| Ms. Renew Solar Power 21.00 | Tarlupadu (V &MD, 04.03.2016 _| PPA — Bidding route
Pvt Ltd PrakasamDist (Rs. 5.98 /unit with 3%
escalation for 10 years)
46__| Mis Welspun Renewable 30.00 | Lomada(V), Kadapa | 20.03.2016 | PPA — Bidding route
Energy Pvt Ltd Dist (Rs. 5.99 /unit with 3%
escalation for 10 years)
47_| Mis Ushodaya Enterprises 3.00 | Tadimarry(V)&(M), 23.03.2016 _| State Policy (Open
Pvt Ltd Ananthapuramu Dist Access) (Captive use)
48 | Mis. Azure Power India Pvt | 50.00 | Vemulapadu & 28.03.2016 | PPA — Bidding route
Ltd Tutrallapalle (V), (Rs. 5.90 /unit with 3%
Yadiki(M), escalation for 10 years)

215
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

216

Ananthapuramu Dist,

49_| Mis Aarohi Solar (Acme 30.00 | KalipicV), Roddam(M), | 31.03.2016 _ | PPA — Bidding route
Clean Tech Solutions Ltd Ananthapuramu Dist (Rs. 5.63 /unit with 3%

escalation for 10 years)

30 | Mis Welspun Renewable 70.00 | Vemulapadu(V), 30.03.2016 | PPA — Bidding route
Energy Pvt Ltd Owk). — Kumool (Rs. 5.99 /unit with 3%

Dist escalation for 10 years)

31_| Ms EAAMA Estates Put 3.00 | GR Valasa, 30.03.2016 | PPA — Bidding route
Ltd Vizianagaram Dist (Rs. 5.94 /unit with 3%
escalation for 10 years)

32_ | Mis New & Renewable 0.392 | Gollavanitippa, 30.03.2016 | Canal Top Solar Power
Energy Development Corpn Bhimavaram Rural (M), Project
of AP Ltd (NREDCAP) West Godavari Dist

33_| Mis New Era Enviro 10.00 _ | Bandapalli (V), 30.03.2016 | Open Offer Competitive
Ventures (Mehbubnagar) Ramapuram (M), Bidding 2012 (Rs. 6.45 /
Pot Ltd Kadapa District unit)

34 _| First Solar Power India Put [40.00 _ | Beechiganipalle and 31.03.2016 | PPA — Bidding route
Lid Seagipalle villages, (Rs. 5.25 /unit with 3%
(Hindupur Solar Park Pvt. Parigi Mandal, escalation for 10 years)
Ltd) Ananthapuramu dist.

33_| ACME Clean Tech 40.00 _ | Shantipuram Mandal, 31.03.2016 | PPA — Bidding route
(M/s.Dayanidhi Solar Chittoor district (Rs. 5.978 ‘unit with 3%
Power Pvt Ltd) escalation for 10 years)

36 | ACME Clean Tech 10.00 _ | Kadivella Village, 3103.2016 | PPA— Bidding route
(Vishwatma Solar Energy Yemmiganur Mandal, (Rs. 5.717 /unit with 3%
Pvt Ltd) Kurnool district escalation for 10 years)

37_| ACME Clean Tech 20.00 | Puchakayala Madal 31.03.2016 | PPA — Bidding route
(Niranjana Solar Energy Village, Pathikonda (Rs. 5.717 funit with 3%
PvtLtd) Mandal, Kurnool escalation for 10 years)

District

38 | SSR Agro Energy 1.00 | Gajulapellore(V), BN 09.04.2016 __| State Policy — Open
Kandriga(M), Chittoor Access
District

39 | ACME Clean Tech 20.00 | Kadivella Village, 15.04.2016 | PPA— Bidding route
(Ms. Vishwatma Solar ‘Yemmiganur Mandal, (Rs. 5.717 ‘unit with 3%
Energy Pvt Ltd) Kurnool district escalation for 10 years)

60 | NTPC 200.00 | N.P.Kunta, 15.04.2016 | Under NPKunta Solar

Ananthapuramu Park
district,

61 _| First Solar Power India 20.00 _ | Punganur, 09.05.2016 _| PPA — Bidding route
Pvt Lid Chittoor district (Rs. 5.35 /unit with 3%

escalation for 10 years)

62 | Acme Clean Tech (M/s. 20.00 | Rohukurupalli(V), 12.05.2016 | PPA — Bidding route
Jaisalmer Solar Power Rayachoti,Ramapura (Rs. 3.717 (unit with 3%
Pvt Ltd. ) m (M) Kadapa district escalation for 10 years)

63 | Waneep Solar Pvt Lid 25.00 | Marrimakulapalli(V), | 19.05.2016 | PPA — Bidding route

Guramkonda(M), (Rs. 5.769/unit with
Chittoor District 3% escalation for 10
years)

64__| First Solar Power India 20.00 __[ Punganur, 28.06.2016 _| PPA — Bidding route

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Pvt Lid

Chittoor district

(Rs. 5.35 /unit with 3%
escalation for 10 years)

63_| Sumeru Energy Pvt Lad 1.00 | Jagadurthy(V), Dhone | 23.06.2016 _| Open Offer Competitive
(M), Kumool District Bidding 2012 (Rs. 6.45 /
unit)
66 | Mis New & Renewable 0.608 | Gollavanitippa, 07.07.2016 _ | Canal Top Solar Power
Energy Development Corpn Bhimavaram Rural (M), Project
of AP Ltd (NREDCAP) West Godavari Dist
67 | VBC Renewable Energy 3.00 | Garividi SS, 20.07.2016 | PPA— Bidding route
Pvt Ltd Vizianagaram
68 | NTPC 30.00 | N.P.Kunta, 29.07.2016 | Under NPKunta Solar
Ananthapuramu Park
district
69_| Mis. Varshini Exim Pvt 1.00 | Nagari Madugu-SS(V), | 04.08.2016 _ | State Policy — Open
Lid Voyalpadu(M), Access
Chittoor District
70_| Visakhapatnam Port Trust 623 | Visakhapatnam 18.08.2016 _| State Policy — Open
Access
71_| Stee Jaya Jyothi Cements 1.00 | Yanakandla Village, 24.08.2016 _| State Policy — Open
PvtLtd,, Banaganapalli(M),Kum Access
ool District
72_| Sprouts Solar Energy Pvt 2.00 | Pamulapadu, Kurnool 08.09.2016 | Open Offer Competitive
Lid Dist Bidding 2012 (Rs. 6.45 /
unit)
73 _| Ushodaya Enterprises Pvt 3.00 | Tadimarry(V)&(M), 22.09.2016 _| State Policy (Open
Ltd Ananthapuramu Dist Access) (Captive use)
74_| Sumeru Energy Put Ltd 400 | Jagadurthy, Kurnool 22.09.2016 | Open Offer Competitive
Dist Bidding 2012 (Rs. 6.45 /
unit)
75__| Narasimha Swamy Solar 3.00 | Peravali, 26.09.2016 _| State Policy (Open
Generations Pvt Lid Singanamala(M), Access)
Ananthapuramu District (Third Party Sale)
76 | Mis Yaswanth Solar 1.00 _ | Kottapally(v). 01.10.2016 _| State Policy (Open
Energy (Pvt) Ltd Muddanur(M), Kadapa Access)
District, (Third Party Sale)
77_| APGENCO 3.426 _| Polavaram Right Main | _19.11.2016 _ | Canal bund project
Canal, Gollgudem(V), under MNRE Pilot
Unguturu(M), West demonstration scheme.
Godavari dist
78__| Repal Renewables Pvt. £90 | Thanakallu (V&M) 19.11.2016 __| State Policy (Open
Limited Ananthapuramu district Access)
(Third Party Sale)
Total 975.376

217
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

218

NREDCAP-HYDERABAD

LIST OF SMALL HYDEL PROJECTS COMMISSIONED — ANDHRA PRADESH

SL. | NAME OF THE DEVELOPER SCHEME LOCATION CAPACITY _ | Date of REMARKS

NO. inMW commission

01. | Mis. Deccan Cement Limited, Guntur Branch Canal at “0° M. 375 28.2.96 Canal
6-3-366/B, Deccan chambers Guntur distriet SRC
Somajiguda, Hyderabad ‘Not IREDA
Ph 23310168/23310552

02, |MsDhanalakshmi Cotton & Rice | MHES on Addanla Branch 2.00 241197 | Canal
Mills Limited, canal at 4" to 6" Mileage NSRC
Ganapavaram, Chilakaluripet Guntur Dist. ‘Not IREDA.
Guntur Dist. Ph $22619

03. | Mis Sagar Power Limited, MATES on Guntur Branch 430 371197 | Canal
8-2-472/B 12, Road No.1 Canal [11 Guntur district NSRC
Banjara Hills, Hyderabad 28 IREDA
Ph 23351571
MISKCP Limited, Vuyyur, krishna | MAES on Guntur Branch 150 T3958 Canal
District. 521 165 canal at M 2-3-199 to 2-6- NSRC

190,Guntur district ‘Not IREDA

05. | Mis. Rayalaseema Power Projects | On Guntur Branch Canal at 300 S198 | Canal
Limited, 8-2-629/1/A, 13" & 14" Miles. NSRC
Vishal Bhavan, Road No.12, Guntur distriet IREDA
Banjara Hills, Hyderabad 28
Ph 27644305,

06. | MSs. SKI Power Limited, On Ongole Branch canal at M 150 T199 Canal
8-3-214/29, 1" Floor, 23-199 to 2-6-190 NSRC
Bhaskara Nilayam, Prakasam dist IREDA
Srinivasa Colony (W),

S.R Nagar Hyderabad — 500 038
(QM) 9848511821

O7._ | Mis Sagar Power Limited, TLodk-in-sula on KC Canal 400 798 Canal
8-2-472/B 12, Road No.1 Kurnool dist Kec
Banjara Hills, Hyderabad 28. IREDA
Ph23351571

08. | Mis.Trident Power Corporation, On Addanki Branch canal at 200 13.10.99 | Canal
Lakshmi Nivas, Flat No.103, House | 10", 13" Miles Guntur district 2.00 26.8.99 NSRC
NO.6-3-862 Ameerpet, SchI- 2.00 MW IREDA
Hyderabad — 16 Ph.26610489 Sch I1-2.00 MW

0. | Ms-Trident Power Corporation, On Addanki Branch canal at 300 822001 | Canal
Lakshmi Nivas, Flat No.103, House | 28" Mile Prakasam dist NSRC
NO.6-3-862 Ameerpet, Hyderabad - IREDA
16 PhNo.26610489

70, Mis.Dhanalakshmi Cotton & Rice | MEIES on Addanka Branch T3588 33.1097 | Canal
Mills Limited, Canal at 4™ & 6™ Miles, 2610 23.797 NSRC
Ganapavaram, Chilakaluripet Guntur Dist, Not IREDA
Guntur Dist. Ph 522619

TT) MSKCP Limited, MITES on Guntur branch canal Bar 69.99 Canal
Vuyyur, Guntur district 1.50 20.11.98 | NSRC
Krishna District. 521 165 1.50 18.9.98 ‘Not IREDA

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

1.50 2.4.99

12._| M& Bhavani Hydro Power Projects, _ | M/5-2-550 on Bellamkonda 055 8.8.99 Canal
D.No.1-307/1, 9" lane, Branch canal, Guntur district NSRC
Pandaripuram, Chilakaluripet Scheme II IREDA
Guntur dist Ph.NO.23354404

13. | Mis.Active Power (P) Limited On Budameru diversion 1.40 2842000 | Canal
8.2-260/19/S/B, Sn Residency, channel utilizing V T P $ Back Budameru
Road No.2, Banjara Hills, Hyderabad | waters, Krishna District. IREDA
500.034

14,_| Mis. Thirumala Hydro Power (P) On Guntur Branch canal at M 080 17.2000 | Canal
Limited, 20-5-330,21-5-550, 22-2-220 0.80 2.22000 | NSRC
26-161Subbaiah Thota, Guntur distriet 0.80 6.112000 | IREDA
Chilekaluripet, 522.619
Guntur dist Ph 254631

TS. | Mss. Espar Pak Limited, Scheme 1: M0-0-000, 0-0-5350 130 842000 | Canal
D.No.1-307/1, 9" lane, $ 0-3-5350, on Bellamkonda NSRC
Pandaripuram, Chilakaluripet branch canal Scheme 2: IREDA
PRNO.23354404 Bellamkonda Branch Canal

Skno.12 Guntur dist

16. Mis. Shivani Power Spinners On Bellamkonda Branch 0750 773.2000 | Canal
D.No.1-307/1, 9" lane, Canal between M 0-0-000 to NSRC
Pandaripuram, Chilakaluripet, ‘M 1-3-000 at Julakallu village, IREDA
PhNO.23354404 Guntur District

17 ___| Sri Jayalakshmi Power Corporation _ | MHS on Addanki Branch 400 19.01.2000 | Canal
Lid. ,Tobaceo Colony, P-B.no. 6 Canal at M 17-0-0 & M 18-0- 27.02.2000 | NSRC
Guntur ~ 522 001 00 Guntur district IREDA

18. | MNCL Energy Limited. On Pothireddypadu 250 2892000 | Canal
Raghavaratna Towers, 7* floor, Kurnool Dist 2.50 17.11.00 | Srisailam
Chiragali Lane, 2.50 9.22001 | IREDA
Hyderabad 500 001
Ph no 040 23202548

19. | MIS Manihamsa Power Projects (P) _| Yeleru Reservoir Project 300 171.00 Reservoir
Limited, Gap 2, Yeleswaram, Bast Yeleswaram
8-226, Canal Road, Ravulapalem 533 | Godavari IREDA
238, EG Dist
(OM) 9395533366

20, | Mis Akshay Profiles Chilakaluripet Major Block 10 050 137.2000 | Canal
1-320, 9" lane, Pandaripuram, at M 0-4-312 &N 1-7-000 0.50 119.2000 | NSRC
Chilakaluripet, Guntur dist Ph 98481 | Guntur distriet IREDA
34534

21. | Mis PMC Power Pvt. Ltd, “MIS on Pedanandipadu 0650 173.2001 | Canal
Sai Enclave, 10-3-152/B 2&3 ‘branch canal at M 0-0-440 NSRC
East Marredpally, Guntur distriet IREDA
Secunderabad 500 026
Ph No040 27732239

2, [MS KM @yLimited, On Nippulavagu at 400 62.2002 | Canal
6-3-883/3, RK Plaza, Panjagutta Guntakandala, Kumoot KC Canal
Hyderabad 87. Ph.23414711 District KM 7.95 to 10.995 IREDA

3B. | MSKM Power (P)Limited, On Nippulavagu at Velpaur, 330 711.2002 [Canal
6-3-883/3, RK Plaza, Kumool dist KM 10.995 to KC Canal
Panjagutta, Hyderabad 14.303 IREDA
87.Ph.23414711

24, | MisKM Power (P)Limited, On Nippulavagu at 200 Canal
6-3-883/3, RK Plaza, Madhavaram(w), Kumool dist 2.00 KC Canal
Panjagutta, Hyderabad 87. EM 14.308 to 18.227 IREDA
Ph23414711

219
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

25. ‘Mis Bhavani Hydro Power Projects On Bellamkonda branch canal 0.550. 17.11.2004 Canal
Pvt Ltd, 1-307/1, 9" Lane, at M3-1-550 to 3-7-580, NSRC
Pandaripuram, Chilakaluripet, Guntur Dist, IREDA
Guntur Dist_ Ph,.23354404

26. | Mis Balaji energy Pvt.Ltd, MIS on Left Flank of 70.00 Nov. & Reservoir
1-2-234/13/37838,2" Floor, Somasila Reservoir in Nellore Deo.05 IREDA
Aravind Nagar Colony, district.

Domalaguda, Hyderabad ~ 500082
Ph n0.27606449/56501776

27 | Mis Balaji energy Pvt Ltd, ‘MBBS on Left Flank of 2.00 Oct 2008 | Reservoir

1-2-234/13/37838,2" Floor, Somasila Reservoir in Nellore IREDA

Aravind Nagar Colony, district.
Domalaguda, Hyderabad ~ 500
082.Ph.n0,27606449/56501776

28 _| Mis Sardar Power Lid MHS on Nagavali River near 200 2008 River
104, Swarganivas Enclave, Naguru Village, Gerugubilli Bank
East Srinivasa Nagar, Ameerpet, Mandal, Vizianagaram district
Hyderabad 500 016,
(M) 9441901270
29 __ | Mis. Manihamsa Power Projects (P) | Yeleru Reservoir Project Gap TS 06042011 | Reservoir
Limited, 8-226, Canal Road, 2, Yeleswaram, East Godavari Yeleswaram
Ravulapalem 533 238 (20/101) Dist
30 | Mis AP Tribal Power Com Lid” | MHS on Yeleru River Pedda 120 Ts042011 | River
floor, D.S.S.Bhavan, Masab Tank, | Vagu) near Vetamamidi (V)
Hyd Addathigala (M), Bast
Godavari (D)
39.098
Total

220
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

N.R.ED.C.A.P.LTD, HYDERABAD

BIOMASS BASED POWER PROJECTS COMMISSIONED IN ANDHRA PRADESH STATE

‘Name of the Name of the | Installed Date of

Name & address of the Developer location Dist. capacity | Commissioning
Rithwik Energy Systems Ltd, 8-2-
684/2A, Poly No. Ito 4, 4th floor, NSL_| pachasumneru (v)
ICON, Opp. ICICI Bank, Road No.2, Srikalahasti (m) Chittoor 6.00 | 28.8.2002
Banjara Hills, Hyderabad. 500 Chie
034 ph.040-23327919/39/49, fax.0866-
6641747. mail agplvjw@email.com
OM Shakthi Reenergies Ltd, D-6/A, IDA] Fanner ©) chit 6.00 | 24,12004
Uppal, Hyderabad. 500 039 ph 040- Ciavaperam (m) Chittoor
27205263 oor
Greenko Energies Pvt Lid ( Chennur unit
) Plot No. 1071, Road No. 44, Jubilee Chennur (v M) 5
Hills, Hyderabad. 500 033, ph.040- Cuddapah dist ‘Cuddapah 6.00 | 144.2004
23552263

‘Vermulapalli (v)

Vamshi Industries Ltd. R.O. 2-215/10, Mandapeta (m) East | East Godavari | 4.00 | 20.4.2001

Sreenagar, Anneparthy, East Godavari Godavari dist
dist_500 342. ph.no. 08857-229962

Sudha Agro Oil & Chemicals Industries
Ltd, PB No. 9, Samalkot. 533 440, East
27240/2327379,

Samalkot (v &m)

East Godavari dist East Godavari | 4.00 | 27.12.2001

2327223 mail sudhaagro@sify.com
Shree Papers Ltd, 76-1-17, A3 & Ad

G-Rangampet(v)
Akhil Apartments, Danvaipet, Peddapuram (Mf) Bast Godavari | 4.00 | 23.2.2003
Rajamundty, 533 103 ph.0883- East Godavari dist
2476999/39/49
Dokiparru (v)
Jocil Limited, PB No. 216, Arundalpet, i 3
Guntur, 522 602 ph.no.0863-2290191/92 | Medtkudur(wt) Guntur 6.00 | 233.2001
Guntur dist
Matix Power (p) Ltd, 8-2-227/12, No
296, Road No.3, UBI colony, Banjara Karempudi (v&M), 5, o>
Hills, Hyderabad 500 034. ph. 040- Guntur dist Guntur 450 | 08.8.2001
235467765
Greenko Energies Pvt Ltd, ( Sattenapally | ‘Vandavalli (v)
Unit ) Plot No. 1071, Road No. 44, Sattenpally (m) Guntur 6.00 | 19.7.2002
Jubilee Hills, Hyderabad, $00 033, Guntur dist
pph.040-23552263
Satyamaharshi Power Corpn Ltd, Krosu | Muttayapalem (¥) Guntur 600 | 13.7204

Road, Muthaiahpalem (v) Amaravathi (m) | Guntur dist
Guntur dist, 522 020 ph08645-255355

221
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

222

7 >. | Nadimpalem (v)
Velagapudi Power Generation Ltd, 74-2-
11 | 124 "Ashoknagar, Vijayawada.s20 007 _ | Prathipadu (m) Guntur 4.00 | 13.11.2006
Ph.0866-2554801 Guntur dist
HCL Agro Power Ltd, Suite, 508, Sth
Vedadri (V)
floor, Model House Panjagutta, 5
12 | Hyderabed. 300033, phe O40. Tnguaishpet 0 Krishna 6.00 | 24.10.2000
66153235 "
Roshni Power Tech Ltd, 1071, Road Ayyanki
13. | No.44, Jubilee Hills, Hyderabad. 500033, | (VJMovva(M) Krishna 6.00 | 30,8.2001
Ph, 040-3291 5858 Krishna dist
setvak Ganruru (¥)
14 Rae p beuaten (x) Teshna cist | Penamalura QM) Krishna 400 | 02.11.2001
Krishna dist
Vijaya Agro Products (p) Ltd, Enikepadu,
: } Enikepadu,
Vijayawada, Krishna dist. Ph,0866- Pa K :
15 | seapasiropezasa,tmcoscetzers, | Vlevawade, Krishna | Krishna 400 | 24.12.2001
ist
mail. vijayaag@hotmail.com
Veeraiah Non-Conventional Power ,
Kuramaddali (~)
Projects Ltd, Kuramaddali, 21 301, ae “
16 | Prettvaru Mandal, Krishna dist Ph Pama (a) Krishna | Krishna 4.00 | 26.10.2002
08674-242260/242769 st
Balaji Agro Oils Ltd, D.No. 742-19, Old. | Davuluru (¥)
17 | Check Post Centre (near) Krishnagar, Kankipadu (m) Krishna 45 01.06.2003
‘Vijayawada, $20 007 ph.0866- Krishna dist
2554393/2554326
Rayalaseema Green Energy Ltd, 1-10-19, | Pandupadu (V)
18 | Street No.3, Ashok Nagar, Hyderabad. | Kalluru(M)Kumool | Kumool 550 | 14.2.2001
500 020, phno,040-2761 1058 dist
Suchand Power Gen.(p) Ltd, 309 IDA,
Bachupally. Miyapur, Bollaram Road, | Udumulapuram (v)
19 | Hyderabad. 500 072.ph.040- Nandyal (m), Kumool 6.00 | 28.11.2002
23042552/23040436/23043017 fax 040- | Kumool dist
2343074
ag _ | SLS Power Ltd, 3/336, Laxmiparam, Navalok Garden,
20 | Nellore dist. Ph0861-2313596/2314922 | Nellore rural Nellore 6.00 | 30.8.2001
Bollineni Castings & Steels Ltd, Suryapalem (V)
21 | Progressive Towers, Sth floor, 6-2 Podalkur (m) Nellore | Nellore 600 | 07.10.2003
913914, Khairthabad, Hyderabad. S00 | dist
(004, ph040-23307704/23307031
Jyothi Bio Energy Ltd, Mayank Tower, 6- | Gundlapally (V)
*22_ | 3-10903B, 182.4 Floor, Rajbhavan Road, | Maddipadu () Prakosham 4.50 | 17.11.2000
Hyderabad. 500 082 Prakasham dist

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Agri Gold Projects Ltd, 40-1-21/3, Surya | Dupadu (v)
23 | Towers, Ist Floor, MG Road, Catholic. | Tripurantkam (M) Prakasham 6.00 | 196.2003
Complex, MG Road, Vijayawada, 520 | Prakasham dist
010, Krishna dist, Ph.0866-6667471
24 _| Jyothi Bio Energy Ltd, Mayank Tower, 6- Nd Prakashan 600 | 14.11.2003
3-1090/B, 182.4 Floor, Rajbhavan Road, | poyapun diy
Hyderabad. 500 082 ph 040-30603399
Clarion Power Corp Ltd, 8-2-684/2/A,
Plot No.l to 4, 4th floor, NSL Teon Opp. | ranoutur NO)
25 | ICICI Bank, Road No.2, Banjara Hills, | ENE Prokasham =| 12.00 | 23.1.2004
Hyderabad. 500 034 ph.040-
23327919/39/49
Singaraya Hills Green Power Genco (P) | prosnapur ()
ag | Ltd. 40-1-21/3, First Floor, Surya Towers, mr Fi . 495,
20 | MG Road, Vijayawada, Krishna dist, 520 Papurentakarn (=) Prakasham 8.00 | 13.7.2008
010 ph0866-6667471 fax 0866-6641 747
mail. agriace/@yahoo.com
‘Varam Power Projects (P) Ltd, DNo. 8-4- | Chilakapalem(v)
27 | 1203, Raja complex, GT Road, Regadiamadalavalasa | Srikakulam | 600 | 01.12.2001
Srikakulam. 532 001 ph 08942-228444 | (m) Srikakulam
Perpetual Energy Systems Ltd..8-2- Appayyapet (v)
28 | 684/2/A, Plot No.1 to 4, 4th floor, NSL ‘Sitanagaram (m) Vizinagaram 6.00 | 23.03.2003
ICON, Opp. ICICI Bank, Road No.2, ‘Vizinagaram dist
Banjara Hills, Hyderabad.500 003
Vishnu Vidyuth India Ltd ( Formerly
Narasingabilli (V)
29 worse nea el ne 2 street Keasimbeta (m) F Visakhapatnam | 7.50. | 11.1.2013
Banjarahills, Hyderabad. 500 034, ‘isakhapatnam dist
1ph.23540195, fax,23554498
Gowthami Solvent Oil Ltd, PB No. 1, '
30 | Pydiparru, Tanuku. 534211, West Tanuka (VND, West Godavari | 2.75 | 31.3.1996
Godavari. Ph. 08819-24992
Sri Kalyani Agro Products & Industries
Limited, Prathipadu (v) Pentapadu (M), Prathipudi (v &M)
31 | West Godavari dist, 534 146,phuno. Pentapadu (M) West | West Godavari | 4.00 | 03.12.2002
08818-222655/223599, Godavari dist
9848122655(Narayana Rao)
Total 171.25

223
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

224

LIST OF BAGASSE BASED CO GENERATION POWER PROJECTS IN ANDHRA PRADESH

STATE
Name of the | Installed | Date of
Name & address of the Dist. capacity | Commissioning
SLNo. | Developer Name of the location
Shree Vani Sugars & Industries
Inde ‘Mudipapanapalli (V)
1 Seat an w a Sugalimitta Post, Chittoor 9.00 08.08.2003
eam meaner, | Chittoor dist
Chittoor dist
2 | Sudulagunta Sugars Ltd, 209, | BN Kandriga (V) Chittoor 8.00 09.06.1999
TP area, Tirupathi. 517301 Stikalahasti (M)
Chittoor dist. Chittoor dist
‘Nava Bharat Ventures Ltd,,
‘Nava Baharath Chambers, 63- | Samalkot, East oat
3 | 1109/1, 2nd floor, Raj Bhavan | Godavari dist East Godavari 9.00 23.11.2005
Road, Hyderabad, 500 082
Sri Sarvaraya Sugars Ltd, Chelluru, East 95199
4 | Cdnluru, Rast Gedavari Godavan Bast Godavari | 19.65 25.12.2008
KCP Sugar Industries &
3 | Comp.Ltd, Lexmipuram, ‘Vuyyuru, Krishna dist | Krishna 12.00 2005
Challapalli (IM) Krishna dist,
KCP Sugar Industries &
6 | Corp.Ltd, Laxmipuram, ire Krishna Krishna 5.00 26.12.2005
Challapalli (M) Krishna dist isi
Saritha Sugars Ltd, Prabhagiripatnam (v)
7 | Probhagiripatnam (V) Padalkur | Padalkur(M) Nellore Nellore 6.00 00.04.2001
(M) Nellore Dist, dist.
Empee Power company (1D) Ltd
"Empee Towers” 59, Haris | as areddipalem
Road, Pudupet, Chennai. 600 4 313
8 | ots pane, b4i-28509510 (v) Naidupet (M0) Nellore 20.00 02.12.2009
Nellore dist

fax.044-28555163.
mail.empee@satyam.net.in

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

9 » Green tans. Amadalavalasa (M) | Srikakulam 16.00 158.2001
Begumpet, Hyderabad 500 016, | Soa ai
Phone no. 23412191/04 Srikakulam aus
Chodavaram Co-op. Sugars | Govada (V),
10 | Ltd, Govada V.Chodavaram | Chodavaram (M) Viskhapatnam | 14.00 06.04.2003
(M), Viskhapatnam dist ‘Visakhapatnam dist.
‘The Btikoppaka Co.op Agrl. &
Industrial Society Ltd. 5
11 | Euikoppaka, 531.082, Dariapudi (V) S. Viskhapatnam 4.50 01.03.2001
Viskhapatnam dist. Ph.08931- | Rayavaram (M)
40317 \Viskhapatnam
NCS Sugars Itd., 405 & 406,
Minar Apartments, Decean ,
12 _ | Towers, Basheerabagh, Sitanagarann 7) Vizinagaram 20.00 15.6.2007
Hyderabad. 500 001, Ph.No. ‘eal
040-66666331/34/35
Andhra Sugars Ltd, West 5
13 | Venkatrayapuram, Tanuku, Tadvai, Godavari 7.00 21.01.1999
5323415, West Godavari.dist. | Jangareddygudem(M),
Phone no. 08819-24911 to 1S_| West Godavari dist
Krishnaveni Sugars Ltd,
14 | DNo3-5-821, Doshi Square, | Ramakrishnapuram, West 28.00 19.10.2003
West Godavari Godavari
Hyderabad
Teypore Sugars Company Ltd
(Unit I), Pothavaram, West
15 | Godavari dist. 334 176, Fax. Fethavaram (W&M) at 16.80 19.10.2003,
08818,274955, 274788, est oeever ver
mail.vrksugars@rediffmail. com
Teypore Sugars Company Ltd,
16 | Chagallu. 534342, West Chagallu (VM), West 12.00 19.10.2003
S West Godavari Godavari
Godavari dist
Total 206.95
N.R.ED.C.A.P.LTD. HYDERABAD
LIST OF BIOMASS CO GENERATION (NON-BAGASSE) POWER PROJECTS IN ANDHRA
PRADESH STATE
Tostallea | __ Dateot
me & address of the | Name of the eee iy | Commission:

jeveloper location

225
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

1 | Lalitha Enterprises East Godavari dist. | East Godavari | 0.50 | 15.85.2003

Sti Murali Mohana Para East Godavari dist | EastGodavari | 0.65 | 26.8.2003

2__| Boiled Rice Mill

3 o Rasnads Paper Boards | bast Godavari dist | East Godavari | 4.00 | 27.6,2006
pe Chandra Paper Mills | past Godavaridist | Hast Godavari | 3.00 | 27.11.2007

4
Sri Satyanarayana Raw & | 4 . 5 30)

5 | Boiled Rice @ Ltd West Godavari dist | West Godavari | 0.75 | 31.3.2008
Delta Paper Mills Ltd West Godavari dist | West Godavari | 9.90 | 1.12.2007

6

7 ow Kratl Paper | West Godavari dist | West Godavari | 3,00 | 15.11.2008
Sri Gowthami Rice East Godavari dist. | East Godavari 0.75 | 253.2000

8 | Industries Lid

9 | Sirius Overseas Pvt. Lid East Godavari dist | East Godavari | 9.00 | 4.1.2009

10 _ | Seven Hills Papers (P)Ltd | East Godavari dist | East Godavari | 120 | 25.2,2009

Sri Lalitha Enterprises

1 | tndustries Ltd (Unit I

East Godavari dist. | East Godavari | 4,70 | 25.2.2009

Pallavi Enterprises,
D.No.6-22, Enikepadu, Enikepadu,

Vijayawada, Rural, Vijayawada, Rural
12_| Krishna Dist

Krishna 2.50 | 10.2.2010

MGRRice Industries,
Polamuru,533 342,
‘Anaparthi Mandal, East
Godavari dist

3 Polamura East Godavari | 0.89 | 1.7.2013

Adilaxmi Industries,
15. | Vetapalem. Rly.Station, Vetapalem East Godavari | 0.41 | 14.2014
East Godavari dist

‘Naga Hanuman Solvent
Oils Pvt Ltd, D.No, 7B-15-
16. | 45: Maruthinagar,

Vippuvari Veedhi, Eastern
Street, Eluru, West
Godavari dist

Gundugolanu West Godavari | 1.20 | 1.12.2013

‘Nava Bharat Agro
Products Limited, 8-2-235,
Road No.3, Banjara Hills,
Hyderabad

7 Uppalameta West Godavari | 0.95 | 12.9.2014

226
18

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

‘Mis Ananda Enterprises
(india) Pvt Ltd, 27-8-21/3,
Shivaraopet,
Bheemavaram, West
Godavari dist

Kothapusalamarra

West Godavari

2.00

14.2014

19

‘Mis Shree Gowthamee
Rice Industries (P)
Limited, Chelluru,
Rayavaram Mandal, East
Godavari dist

Cehlluru

East Godavari

1.2.2014

‘Mis Aroma Biotech Pvt
Ltd, St. No, 2371,
Avapadu village,
Nallajerla Mandal, West
Godavari dist

Avapadu

West Godavari

‘Mis. Vijaynager Bio- Tech
Ltd

Kotha Koperla (V),
Pusapatiregu (M)

Vizianagaram

1.20

20.02.2013

‘Mis, Nava Bharat Agro
Products Ltd, 8-2-235,
Road No.3, Banjara Hills,
Hyderabad

Uppalametta (V).
Jangareddygudem

™)

West Godavari

1.00

15.03.2015

‘Mis Veda Bio Fuel Pvt
Ltd, Nadipalli(V),
Pusapatireza(M)
Vizianagaram Dt.

Nadipalli(V),
Pusapatirega(M)
Vizianagaram Dt

Vizianagaram

3.00

15.03.2016

‘Mis Shree Gowthami Rice
Industries (P) Ltd
Chelleru(V),

Rayavaram (NM), E.G.Dist,

‘M/s Balaji Boiled & Raw
Rice Mill,

Ramavaram (V)
Jaggampet, E.G.Dist

ChelleruV),
Rayavaram (M)

Ramavaram (V)
Jaggampet,

East Godavari

East Godavari

0.88

0.89

01.06.2016

01.06.2016

Total

58.14

MUNICIPAL SOLID WASTE POWER PROJECTS COMMISIONED IN ANDHRA PRADESH

STATE
SLNo. | Name & address of the | Name ofthe | Name ofthe | Installed Date of
Developer location Dist. capacity | Commissioning
1 san nar Energy Vijayawada ‘Vijayawada 6.00 04.12.2003

227
ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

228

Vijayawada Municipal
2 | Corpn. Biomethanation | Vijayawada Vijayawada 01s 11.11.2004
Plant
615

INDUSTRIAL WASTE POWER PROJECTS COMMISIONED IN ANDHRA PRADESH STATE

SLNo | Name & address of the | Name of the Name of the Date of

Developer location Dist. Commissioning
Ws. Ruchi Soya
Industries (formerly Palm
Tech India Itd), IDA, Peddapuram IDA, East

1 | ADB Road, Peddapuram - | E.G Dist Godavari 0.50 308.1999
533 437, EGDt Ph: 08852
242480
‘Mis. Blue Ocean Biotech
Lid( Previously Vensa
Biotek Ltd), Flat No: 506,

2 | Keerthi Apartments, E Samalkots EG Geni 5.00 8.11.2003
Block, YellareddysGuda,
‘Ameerpet, Hyderabad 500
073
M/S Devi Com Products
Lid, Biccavolu- 533 343 | Biccavolu, East East

3 | East Godavari Dist Ph: Godavari Dist Godavari Is 01.03.2004
08857-37007,36767
‘M/s.Sri Sarvaraya Sugars | Chelluru, East

4 | Ltd. Chelluru, Rayavaram | Rayavaram (M), Go davai 1.00 25.06.2006
(M), East Godavari Dist | Bast Godavari
Mis. Sai Renewable power
Pvt Lid, Kamavarapukota, East 5 7

5 | Kamavarapukota, West | West Godavari Dist | _ Godavari 450 12.04.2004
Godavari Dist
Mis Foods Fats &

‘Tadepalligudem

Fertilizers Ltd, a 7 East 006

S| radepoliuen, Wea | Wes! Godavari Goda 6.00 01.11.2006
Godavari Dist. "

ESIA for 50 MW Solar Project at Plot 8 in Ananthapuramu Ultra Mega Solar Park, AP

Mis Jeypore Sugar 04
7 | Company Ltd., Chagallu, Ghegal, Ae Gene 1.00 27.06.2007
West Godavani Dist 7
‘Mis KCP Sugar A
8 | Industries Corp., Ltd, we Xrishna 6 East 1.00 07.02.2006
‘Vuyyuru, Krishna Dist. is jogavart
Mis, Ter Disilleres®) | ra tapatem
o | Ld Tallapalem, Kasimkota (VD, East 0.75 07.12.2006
Kasimkota (M), Steere Bist | Godavari
Viskhapatam Dist. im
Mis. Raus Power PVT
Duppalapudi (V),
Ltd., Duppalapudi (¥), East 3 7
10 Anaparthy (M) East Anaparthy (Mi) East | Godavari 3.66 07.02.2009
Godavari Dist. ‘odavari Dist
Mis Godrej oil palm Ltd, | Ch Pothepally (V),
ChPothepally (¥), Dwaraka Tiramala East
1 | Dwaraka Tirumala (M), | (MM), West Godavari 1.60 01.12.2010
West Godavari Dist. Godavari Dist
Mis Redan Infrastructure | Ga ssnvaram (MD
12 | PvtLtd, at Ganagavaram Chittoor District. Chittoor 7.50 06.04.2015
(M), Chittoor District. ~
M/sRichmond Power | Koduru (V),
Private Ltd at Koduru(V), | Garividi (M), zrianagara sore
13° | Garividi (VD, ‘Vizianagaram m 6.00 01.03.2016
Vizianagaram District District
Total 40.01

229
Arcadis India Pvt. Ltd.

3rd Floor, Tower B,
Logixtechno Park,

Plot No.5, Sector 127 Noida
T: (0120) 4368 400

Arcadis.com

@ARCADIS

Design & Consultancy
fornaturaland
builtassets

